     

Exhibit 10.1

 

CERTAIN INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT BECAUSE IT IS BOTH NOT
MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM TO THE REGISTRANT IF PUBLICLY
DISCLOSED. THE OMITTED PORTIONS OF THIS DOCUMENT ARE INDICATED BY [***].

[ex101x0x0.jpg]

Dated:           11 September 2019

Amendment Agreement
Syndicated Facility Agreement

Parties

Each entity listed in Schedule 1

(Obligors) 

Westpac Banking Corporation (ABN 33 007 457 141)

(Agent) 

 

Westpac Administration Pty Limited (ACN 008 617 203)

(Security Trustee) 

Norton Rose Fulbright Australia

Level 18, Grosvenor Place

225 George Street

Sydney, NSW 2000

Tel:  +61 02 9330 8000

nortonrosefulbright.com
Our ref:  4008970

 

 

     

--------------------------------------------------------------------------------

     

Contents

     

1

Definitions and interpretation

1

2

Capacity

2

3

Amendments

3

4

Fees

3

5

Representations

3

6

Confirmations and acknowledgements

4

7

Conditions subsequent

5

8

General

7

9

Counterparts

7

10

Attorney

7

11

Governing law

7

12

Consideration

8

Schedule 1 Obligors

9

Schedule 2 Conditions precedent

11

Schedule 3 Effective Date Certificate

13

Signature pages

14

Annexure A Amended Facility Agreement

19

 

Coronado - 2019 Amendment

Agreement – EXECUTION VERSION -11 September(3)_

 

© Norton Rose Fulbright Australia

 

--------------------------------------------------------------------------------

     

Agreement made on                          2019

 

Parties

Each entity listed in Schedule 1 (Obligors)  

Westpac Banking Corporation (ABN 33 007 457 141) for itself and as agent for the
Lenders (Agent)  

Westpac Administration Pty Limited (ACN 008 617 203) for itself and the
Beneficiaries (Security Trustee) 

 

Introduction

A    The Obligors and the Agent are party to the Facility Agreement.

B    The Obligors and the Security Trustee are party to the Security Trust Deed.

C    Other financial institutions acceded to the Facility Agreement as Lenders
under a Syndication Transfer Certificate dated 7 December 2018.

D    The Parties have agreed to amend the terms of the Facility Agreement in
accordance with the terms of this document.

E    It is the Parties’ intention that the amendments to the terms of the
Facility Agreement under this document do not rescind or replace the Facility
Agreement and that, save for the amendments in this document, the Parties’
rights and obligations under the Facility Agreement remain in full force and
effect.

F    The Agent has been authorised under clause 39 (Amendments and Waivers) of
the Facility Agreement to effect the amendments to the Facility Agreement set
out in this document, for itself and as agent for all the Lenders.

It is agreed


1    DEFINITIONS AND INTERPRETATION


1.1    SPECIFIC DEFINITIONS

In this document:


(1)    AMENDED FACILITY AGREEMENT MEANS: 

(A)    BEFORE THE EFFECTIVE DATE, THE DOCUMENT ATTACHED AS AN ANNEXURE TO THIS
DOCUMENT; AND

(B)    AFTER THE EFFECTIVE DATE, THE FACILITY AGREEMENT AS AMENDED BY THIS
DOCUMENT.


(2)    CONDITIONS PRECEDENT MEANS EVERY ITEM LISTED IN SCHEDULE 2 (CONDITIONS
PRECEDENT) IN FORM AND SUBSTANCE SATISFACTORY TO THE AGENT ACTING ON THE
INSTRUCTIONS OF ALL LENDERS.


(3)    EFFECTIVE DATE MEANS THE DATE DESCRIBED AS SUCH IN AN EFFECTIVE DATE
CERTIFICATE.

 

 


 

1 

--------------------------------------------------------------------------------

     


(4)    EFFECTIVE DATE CERTIFICATE MEANS A CERTIFICATE SUBSTANTIALLY IN THE FORM
OF SCHEDULE 3 (EFFECTIVE DATE CERTIFICATE), SIGNED BY THE AGENT.


(5)    FACILITY AGREEMENT MEANS THE SYNDICATED FACILITY AGREEMENT DATED
15 SEPTEMBER 2018 BETWEEN THE OBLIGORS, THE AGENT, AND WESTPAC BANKING
CORPORATION (ABN 33 007 457 141) AS “ARRANGER” AND “ORIGINAL LENDER”.


(6)    PARTY MEANS A PARTY TO THIS DOCUMENT (INCLUDING EACH LENDER, WHO IS A
PARTY THROUGH THE AGENT, AND EACH BENEFICIARY, WHO IS A PARTY THROUGH THE
SECURITY TRUSTEE) AND INCLUDES ITS SUCCESSORS IN TITLE, PERMITTED ASSIGNS AND
PERMITTED TRANSFEREES.


(7)    SECURITY TRUST DEED MEANS THE DEED ENTITLED "SECURITY TRUST DEED" DATED
23 OCTOBER 2018 AND MADE BETWEEN, AMONG OTHERS, THE BORROWER AND THE SECURITY
TRUSTEE AS AMENDED FROM TIME TO TIME.


1.2    OTHER DEFINITIONS

Terms defined in the Amended Facility Agreement have the same meaning in this
document (including by reference to another document), unless the context
requires otherwise.


1.3    INTERPRETATION

Clause 1.2 (Construction) of the Amended Facility Agreement applies as if
incorporated into this document or in any notice given under or connection with
this document as if all references in that clause to the Facility Agreement are
a reference to this document or the notice.


1.4    DESIGNATION AS FINANCE DOCUMENT

This Parties acknowledge and agree that this document is a “Finance Document”
for the purpose of the Facility Agreement and the Amended Facility Agreement.


2    CAPACITY


2.1    REPRESENTATIVE CAPACITY

Pursuant to:


(1)    CLAUSE 39.1 (REQUIRED CONSENTS) OF THE FACILITY AGREEMENT, THE AGENT
ENTERS INTO THIS DOCUMENT IN ITS OWN CAPACITY AND ON BEHALF OF EACH FINANCE
PARTY (OTHER THAN THE SECURITY TRUSTEE); AND


(2)    CLAUSE 8.1 (REQUIRED CONSENTS) OF THE SECURITY TRUST DEED, THE SECURITY
TRUSTEE ENTERS INTO THIS DOCUMENT IN ITS OWN CAPACITY AND ON BEHALF OF EACH
BENEFICIARY,


TO EFFECT THE AMENDMENTS CONTEMPLATED IN THIS DOCUMENT.


2.2    SECURITY TRUSTEE LIMITATION OF LIABILITY

Clauses 1.5 (Security Trustee limitation of liability) and 1.6 (Liability must
be limited and must be indemnified) of the Amended Facility Agreement apply as
if set out in full in this document, with this document as a ‘Finance Document’.

 

 




2 

--------------------------------------------------------------------------------

     


3    AMENDMENTS


3.1    AMENDMENT OF THE FACILITY AGREEMENT

On and from the Effective Date:


(1)    THE FACILITY AGREEMENT IS AMENDED SO AS TO BE IN THE FORM OF THE DOCUMENT
COMPRISING ANNEXURE A TO THIS DOCUMENT; AND


(2)    EACH PARTY IS BOUND BY THE FACILITY AGREEMENT AS AMENDED BY THIS
DOCUMENT.


3.2    REFERENCES IN FINANCE DOCUMENTS

The Parties agree that references in the Finance Documents to the Facility
Agreement (however defined) are references to the Facility Agreement as amended
by this document.


3.3    EFFECTIVE DATE CERTIFICATE

The Agent agrees to give the Borrower a duly completed Effective Date
Certificate as soon as practicable after receipt of the last Condition Precedent
in form and substance satisfactory to it.


4    FEES


4.1    CONSENT FEE

The Borrower must pay to the Agent:


(1)    ON ACCOUNT OF THE FACILITY A LENDERS (PROPORTIONATE TO THEIR
PARTICIPATION IN FACILITY A AS AT THE EFFECTIVE DATE) A CONSENT FEE IN THE
AMOUNT OF US$[***], BEING [***]% OF THE TOTAL FACILITY A COMMITMENTS OF
US$350,000,000; AND


(2)    ON ACCOUNT OF THE FACILITY B LENDERS (PROPORTIONATE TO THEIR
PARTICIPATION IN FACILITY B AS AT THE EFFECTIVE DATE) A CONSENT FEE IN THE
AMOUNT OF A$[***], BEING [***]% OF THE TOTAL FACILITY B COMMITMENTS OF
A$370,000,000.


4.2    PARTICIPATION FEE

The Borrower must pay to the Agent on account of the Facility C Lenders
(proportionate to their participation in Facility C as at the Effective Date) a
participation fee in the amount of US$[***], being [***]% of the Total Facility
C Commitments of US$200,000,000.


4.3    WHEN PAYABLE  

The fees described in clauses 4.1 and 4.2 are payable in full on or before the
Effective Date, against a tax invoice rendered by the Agent.  These fees are
non-refundable.


5    REPRESENTATIONS

Each Obligor represents and warrants, on the date of this document and again on
the Effective Date, in relation to itself that:


(1)    EACH OF ITS REPRESENTATIONS AND WARRANTIES IN THE FINANCE DOCUMENTS IS
TRUE AND CORRECT (WITH THIS DOCUMENT BEING A “FINANCE DOCUMENT” ON BOTH THOSE
DATES); AND

 

 


 

3 

--------------------------------------------------------------------------------

     


 


(2)    NO DEFAULT OR REVIEW EVENT IS CONTINUING, WITH RESPECT TO THE FACTS AND
CIRCUMSTANCES EXISTING AS AT THOSE DATES.


6    CONFIRMATIONS AND ACKNOWLEDGEMENTS


6.1    CONFIRMATION

The Parties confirm and agree that:


(1)    SUBJECT TO CLAUSE 3.1 (AMENDMENT OF THE FACILITY AGREEMENT), THE FINANCE
DOCUMENTS REMAIN IN FULL FORCE AND EFFECT;


(2)    THE AMENDMENT OF THE FACILITY AGREEMENT DOES NOT AFFECT THE
ENFORCEABILITY OR VALIDITY OF THE FINANCE DOCUMENTS;


(3)    THE GUARANTEE IN CLAUSE 20 (GUARANTEE) OF THE FACILITY AGREEMENT AND
CLAUSE 21 (GUARANTEE) OF THE SECURITY TRUST DEED EXTENDS TO THE OBLIGATIONS OF
THE OBLIGORS UNDER THIS DOCUMENT AND UNDER THE AMENDED FACILITY AGREEMENT;


(4)    THE “SECURED MONEY” UNDER THE TRANSACTION SECURITY INCLUDES THE
OBLIGATIONS OF THE OBLIGORS UNDER THIS DOCUMENT AND UNDER THE AMENDED FACILITY
AGREEMENT;


(5)    EACH OF THIS DOCUMENT AND THE AMENDED FACILITY AGREEMENT IS A “FINANCE
DOCUMENT” FOR THE PURPOSES OF THE FACILITY AGREEMENT AND THE OTHER FINANCE
DOCUMENTS;


(6)    EXCEPT AS EXPRESSLY STATED, NOTHING IN THIS DOCUMENT:

(A)    CONSTITUTES OR EFFECTS A TERMINATION OR A REPAYMENT AND READVANCE OF ANY
LOAN OR BANK GUARANTEE OUTSTANDING ON THE DATE OF THIS DOCUMENT OR THE EFFECTIVE
DATE AND ALL OF THOSE LOANS AND BANK GUARANTEES CONTINUE UNDER THE FACILITY
AGREEMENT AS AMENDED BY THIS DOCUMENT;

(B)    PREJUDICES OR ADVERSELY AFFECTS ANY RIGHT, POWER, DISCRETION OR REMEDY
ARISING UNDER ANY FINANCE DOCUMENT BEFORE THE EFFECTIVE DATE; OR

(C)    DISCHARGES, RELEASES OR OTHERWISE AFFECTS ANY LIABILITY OR OBLIGATION
ARISING UNDER ANY FINANCE DOCUMENT BEFORE THE EFFECTIVE DATE; AND


(7)    NOTHING IN THIS DOCUMENT RESTATES THE FACILITY AGREEMENT.


6.2    INCONSISTENCIES

Subject to the terms of this document, if there is a conflict or inconsistency
between the Finance Documents and this document, the terms of this document
prevail to the extent of the conflict or inconsistency.

 

 




4 

--------------------------------------------------------------------------------

     


7    CONDITIONS SUBSEQUENT


7.1    WITHOUT LIMITATION TO THE RIGHTS OF THE FINANCE PARTIES UNDER THE FINANCE
DOCUMENTS (INCLUDING CLAUSES 4.5 (CONDITIONS SUBSEQUENT – OTHER) AND CLAUSE
24.21 (REAL PROPERTY MORTGAGES) OF THE FACILITY AGREEMENT), THE OBLIGORS
UNDERTAKE TO:


(1)    PROVIDE TO THE AGENT AN UPDATED ‘REAL PROPERTY – USA’ MORTGAGE TABLE,
PREPARED BY THE OBLIGORS (THE “MORTGAGE TABLE”), WITHIN 20 BUSINESS DAYS AFTER
THE EFFECTIVE DATE IN A FORM APPROVED BY THE AGENT THAT INCLUDES THE FOLLOWING
COLUMNS:

(A)    REAL PROPERTY – USA OWNED OR LEASED BY AN OBLIGOR;

(B)    ENTITY OF RECORD;

(C)    LEASEHOLD OR FREEHOLD;

(D)    LESSOR (IF APPLICABLE);

(E)    CONSENT TO MORTGAGE OR AMEND MORTGAGE REQUIRED (YES / NO), INCLUDING, IF
YES, REFERENCES TO APPLICABLE SECTION(S) REQUIRING CONSENT AND, IF THE AGENT
REQUESTS IT, ATTACHING THE LEASE OR CONSENT DOCUMENT TO WHICH THE APPLICABLE
SECTION(S) RELATE OR, IF ACCEPTABLE TO THE AGENT, EITHER EXTRACTS OF SUCH
DOCUMENTS OR SUCH OTHER INFORMATION SUBSTANTIATING THE REQUIREMENT FOR CONSENT;

(F)    CONSENT OBTAINED (YES / NO / NOT APPLICABLE), INCLUDING IF YES, A COPY OF
THE CONSENT OBTAINED (BUT A COPY OF A CONSENT NEED ONLY BE PROVIDED ONCE);

(G)    MORTGAGE RECORDED (YES / NO); AND

(H)    COMMENTS, INCLUDING DETAILED PARTICULARS OF EFFORTS MADE TO OBTAIN ANY
CONSENTS AND, WHERE A NECESSARY CONSENT HAS NOT BEEN OBTAINED, THE OBLIGORS’
ASSESSMENT OF THE PROSPECTS OF OBTAINING THAT CONSENT WITH FURTHER REASONABLE
COMMERCIAL ENDEAVOURS;


(2)    EXCEPT IN RELATION TO A RELEVANT ASSET IN RESPECT OF WHICH THE AGENT HAS
AGREED A REQUEST UNDER CLAUSE 7.3, PREPARE AND ISSUE WITHIN 20 BUSINESS DAYS
AFTER THE EFFECTIVE DATE, COMMUNICATIONS TO PARTIES FROM WHOM CONSENT IS
REQUIRED AS IDENTIFIED IN THE MORTGAGE TABLE AND PROVIDE A COPY OF THAT
COMMUNICATION TO THE AGENT WITHIN 5 BUSINESS DAYS AFTER ISSUING THAT
COMMUNICATION;


(3)    PROVIDE TO THE AGENT AN UPDATED MORTGAGE TABLE, INCLUDING AN UPDATED
“COMMENTS” COLUMN, WITHIN 5 BUSINESS DAYS AFTER THE END OF EACH CALENDAR
QUARTER, COMMENCING THE QUARTER ENDING 31 DECEMBER 2019, UNTIL OTHERWISE AGREED
BETWEEN THE OBLIGORS AND THE AGENT;


(4)    EXCEPT IN RELATION TO A RELEVANT ASSET IN RESPECT OF WHICH THE AGENT HAS
AGREED A REQUEST UNDER CLAUSE 7.3, PREPARE FOLLOW UP COMMUNICATIONS (INCLUDING
COMMUNICATIONS TO RESPONSES THAT MAY HAVE BEEN RECEIVED FROM THE COMMUNICATIONS
REFERRED TO IN CLAUSE 7.1(2)) TO PARTIES FROM WHOM CONSENT IS REQUIRED AS
IDENTIFIED IN THE MORTGAGE TABLE, NO LESS FREQUENTLY THAN QUARTERLY AFTER THE
EFFECTIVE DATE UNTIL FURTHER NOTICE FROM THE AGENT;


(5)    UPON WRITTEN REQUEST FROM THE AGENT, ENSURE THAT ANY COMMUNICATIONS
ISSUED PURSUANT TO CLAUSE 7.1(2) AND CLAUSE 7.1(4) ARE IN A FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE AGENT;

 

 


 

5 

--------------------------------------------------------------------------------

     


(6)    WHERE A CONSENT IS REQUIRED FROM A PARTY THAT HAS A CONSENT RIGHT (AS
IDENTIFIED IN THE MORTGAGE TABLE), USE REASONABLE COMMERCIAL ENDEAVOURS, TO
PURSUE A CONSENT THAT EXTENDS TO FUTURE INCREASED LIABILITIES UNDER THE FINANCE
DOCUMENTS OR THAT OTHERWISE AVOIDS THE NEED TO OBTAIN SUBSEQUENT CONSENTS FOR
SUCH INCREASES;


(7)    NOT REGISTER ANY MORTGAGE OR DEED OF TRUST WITH A LIABILITY CAP THAT IS
LESS THAN THE AGGREGATE COMMITMENTS UNDER THE FACILITY AGREEMENT WITHOUT
APPROVAL BY THE AGENT OF THE AMOUNT OF THE LIABILITY CAP.  IF THE AGENT DOES NOT
APPROVE ANY PROPOSED LIABILITY CAP AND CONSENT REQUIRED FOR A MORTGAGE OR DEED
OR TRUST IS CONDITIONAL ON THAT LIABILITY CAP, FOR THE AVOIDANCE OF DOUBT, IT
WILL NOT BE AN EVENT OF DEFAULT BUT THE OBLIGATION OF THE OBLIGORS TO USE
REASONABLE COMMERCIAL ENDEAVOURS TO HAVE THAT CAP REMOVED OR INCREASED TO NO
LESS THAN THE AGGREGATE COMMITMENTS UNDER THE FACILITY AGREEMENT IS, SUBJECT TO
CLAUSE 7.3, ONGOING;


(8)    FOR ALL (A) REAL PROPERTY - USA OWNED (OR LEASED WITHOUT A CONSENT
REQUIREMENT) BY AN OBLIGOR (“NON-CONSENT PROPERTY”) OR (B) LEASEHOLD REAL
PROPERTY - USA FOR WHICH CONSENT TO MORTGAGE HAS BEEN OBTAINED, WITHIN 20
BUSINESS DAYS AFTER THE EFFECTIVE DATE:

(A)    GRANT A MORTGAGE OR DEED OF TRUST (IF ONE HAS NOT ALREADY BEEN GRANTED);

(B)    HAVE THAT MORTGAGE OR DEED OF TRUST RECORDED ON ANY APPLICABLE REGISTERS;
AND

(C)    HAVE THE MORTGAGES OR DEEDS OF TRUST UP-STAMPED AND TAX PAID AS REQUIRED
BY LAW.


(9)    FOR ALL REAL PROPERTY - USA OTHER THAN NON-CONSENT PROPERTY IN RESPECT OF
WHICH MORTGAGES OR DEEDS OF TRUST ARE CURRENTLY GRANTED TO A FINANCE PARTY, USE
REASONABLE COMMERCIAL ENDEAVOURS AFTER THE EFFECTIVE DATE TO:

(A)    AMEND THOSE MORTGAGES OR DEEDS OF TRUST TO REFLECT THE INCREASED FACILITY
LIMITS AND THE EXTENSION OF THE TERMINATION DATE (AND OTHER MATERIAL CHANGES) IN
THE AMENDMENTS DESCRIBED IN CLAUSE 3 (AMENDMENTS) AND, SUBJECT TO APPROVAL BY
THE AGENT, WITH HEADROOM AS MAY BE AGREED BETWEEN THE PARTIES FOR ANY FUTURE
INCREASED LIABILITIES UNDER THE FINANCE DOCUMENTS OR IN A MANNER (INCLUDING
LIABILITY CAPS) TO AVOID THE NEED TO OBTAIN SUBSEQUENT CONSENTS;

(B)    OBTAIN ANY NECESSARY CONSENTS FOR SUCH AMENDMENTS;

(C)    HAVE THOSE AMENDMENTS RECORDED ON ANY APPLICABLE REGISTERS; AND

(D)    HAVE THE MORTGAGES OR DEEDS OF TRUST UP-STAMPED AND TAX PAID AS REQUIRED
BY LAW. 


(10)    FOR ALL NON-CONSENT PROPERTY, WITHIN 40 BUSINESS DAYS AFTER THE
EFFECTIVE DATE:

(A)    AMEND ALL MORTGAGES OR DEEDS OF TRUST CURRENTLY GRANTED TO A FINANCE
PARTY, IN EACH CASE TO REFLECT THE INCREASED FACILITY LIMITS AND THE EXTENSION
OF THE TERMINATION DATE (AND OTHER MATERIAL CHANGES)  IN THE AMENDMENTS
DESCRIBED IN CLAUSE 3 (AMENDMENTS) AND, SUBJECT TO APPROVAL BY THE AGENT, WITH
HEADROOM AS MAY BE AGREED BETWEEN THE PARTIES FOR ANY FUTURE INCREASED
LIABILITIES UNDER THE FINANCE DOCUMENTS;

(B)    HAVE THOSE AMENDMENTS RECORDED ON ANY APPLICABLE REGISTERS; AND

 

 

 

6 

--------------------------------------------------------------------------------

     

(C)    HAVE THE MORTGAGES OR DEEDS OF TRUST UP-STAMPED AND TAX PAID AS REQUIRED
BY LAW.


7.2    A FAILURE TO COMPLY WITH AN UNDERTAKING IN CLAUSE 7.1 WITHIN 10 BUSINESS
DAYS AFTER THE DUE DATE WILL BE A REVIEW EVENT FOR THE PURPOSES OF THE FACILITY
AGREEMENT AND CLAUSE 9.8 (REVIEW EVENT) OF THE FACILITY AGREEMENT WILL APPLY.


7.3    THE OBLIGORS MAY AT ANY TIME PROVIDE A CERTIFICATE TO THE AGENT IN
RELATION TO (A) A RELEVANT ASSET AND A SECURITY CONSENT NEEDED TO BE ABLE TO
SATISFY A CONDITION SUBSEQUENT UNDER CLAUSE 4.5 (CONDITIONS SUBSEQUENT – OTHER)
OF THE FACILITY AGREEMENT IN RELATION TO SPECIFIC SECURITY OVER THAT RELEVANT
ASSET, OR (B) AN AMENDMENT OR CONSENT DESCRIBED IN CLAUSE 7.1(9), OR (C) THE
REMOVAL OR AMENDMENT OF A LIABILITY CAP UNDER CLAUSE 7.1(7):


(1)    STATING THAT, HAVING REGARD TO STEPS TAKEN BOTH BEFORE AND AFTER THE
EFFECTIVE DATE, THE OBLIGORS HAVE EXHAUSTED REASONABLE COMMERCIAL ENDEAVOURS TO
OBTAIN THE RELEVANT CONSENT OR AMENDMENT AND GENUINELY AND REASONABLY BELIEVE
THAT CONSENT OR AMENDMENT WILL NOT BE FORTHCOMING, REGARDLESS OF FURTHER EFFORTS
OR ENDEAVOURS ON THE PART OF THE OBLIGORS (TAKING INTO ACCOUNT THE LAST SENTENCE
OF CLAUSE 4.5(D) OF THE FACILITY AGREEMENT); AND


(2)    REQUESTING THAT THE AGENT (ACTING ON THE INSTRUCTIONS OF THE MAJORITY
LENDERS) WAIVE UNTIL FURTHER NOTICE (AND WITHOUT LIMITATION TO CLAUSE
4.5(C)(III) OF THE FACILITY AGREEMENT) THE REQUIREMENT TO OBTAIN, OR TO CONTINUE
TO USE REASONABLE COMMERCIAL ENDEAVOURS TO OBTAIN, THAT CONSENT, AND TO PROVIDE
SPECIFIC SECURITY OVER THE RELEVANT ASSET, OR PROCURE THE RELEVANT AMENDMENT (AS
THE CASE MAY BE).

The Agent will agree to that request if it and the Majority Lenders, acting
reasonably, are satisfied that the relevant consent or amendment will not be
forthcoming for the time being regardless of further efforts or endeavours on
the part of the Obligors (taking into account the last sentence of clause 4.5(d)
of the Facility Agreement).  If the Agent and the Majority Lenders do not agree
to that request, the Agent must provide reasons and describe to the Obligors
what further reasonably obtainable information it and the Majority Lenders
require in order to be so satisfied.


8    GENERAL

Clauses 19 (Costs and Expenses), 35 (Notices), 37 (Partial invalidity), 38
(Remedies and waivers), 39.1 (Required consents) and 48 (Enforcement) of the
Amended Facility Agreement apply to this document as if they were fully set out
in this document, with necessary changes for context.


9    COUNTERPARTS

This document may consist of a number of copies each signed by one or more
parties to this document. If so the signed copies are treated as making up the
one document.


10    ATTORNEY

If an attorney executes this document, the attorney declares that the attorney
has no notice of revocation, termination or suspension of the power of attorney
under which the attorney executes this document.


11    GOVERNING LAW

This document is governed by Queensland law and each Party irrevocably submits
to the non-exclusive jurisdiction of the courts of that place.

 

 




7 

--------------------------------------------------------------------------------

     


12    CONSIDERATION

The Agent for itself and as agent for the Lenders, and the Security Trustee for
itself and the Beneficiaries, have agreed to enter into this agreement at the
request of the Obligors, and all Parties acknowledge that they have received
good and valuable consideration.

 

Executed as an agreement and delivered on the date shown on the first page.

 

8 

--------------------------------------------------------------------------------

     

Schedule 1
Obligors

 

[***]

 

 

 

9 

--------------------------------------------------------------------------------

     

Schedule 2
Conditions precedent

[***]

 

 

11

 

 

     

--------------------------------------------------------------------------------

     

Schedule 3
Effective Date Certificate

[***]

 

 

 

13

 

 



     

--------------------------------------------------------------------------------

     

Signature pages

Obligors

 

Signed for and on behalf of CORONADO FINANCE PTY LTD by its attorney Ayten
Saridas under power of attorney dated

5 June 2019

 in the presence of:

 

/s/ Ayten Saridas

/s/ Ben Pentelow

 

 

Signature of witness

 

 

Ben Pentelow
General Counsel - Australia

 

 

Name of witness (BLOCK LETTERS)

 

 

[***]

 

 

Address of witness

 

 

 

 

 

CORONADO GLOBAL RESOURCES, INC

 

 

By: /s/ Ayten Saridas

 

 

 

 

 

 

 

Name: Ayten Saridas

Title: Authorized Signatory

 

 

 

 

CORONADO COAL CORPORATION

 

 

By: /s/ Ayten Saridas

 

 

 

 

 

 

 

Name: Ayten Saridas

Title: Authorized Signatory

 

 

14

 

 

     

--------------------------------------------------------------------------------

     

Signed for and on behalf of CORONADO AUSTRALIA HOLDINGS PTY LTD by its attorney
Ayten Saridas under power of attorney dated 5 June 2019

in the presence of:

 

/s/ Ayten Saridas

/s/ Ben Pentelow

 

 

Signature of witness

 

 

Ben Pentelow
General Counsel - Australia

 

 

Name of witness (BLOCK LETTERS)

 

 

[***]

 

 

Address of witness

 

 

 

 

Signed for and on behalf of CORONADO CURRAGH PTY LTD by its attorney Ayten
Saridas under power of attorney dated

5 June 2019

in the presence of:

 

/s/ Ayten Saridas

/s/ Ben Pentelow

 

 

Signature of witness

 

 

Ben Pentelow
General Counsel - Australia

 

 

Name of witness (BLOCK LETTERS)

 

 

[***]

 

 

Address of witness

 

 

 

 

 

CORONADO COAL LLC

 

 

By: /s/ Ayten Saridas

 

 

Name: Ayten Saridas

Title: Authorized Signatory

 

 

 

CORONADO II LLC

 

 

By: /s/ Ayten Saridas

 

 

Name: Ayten Saridas

Title: Authorized Signatory

 

 

 

CORONADO IV LLC

 

 

By: /s/ Ayten Saridas

 

 

Name: Ayten Saridas

Title: Authorized Signatory

 

15

 

 

     

--------------------------------------------------------------------------------

     

Signed for and on behalf of CURRAGH QUEENSLAND MINING PTY LTD by its attorney
Ayten Saridas under power of attorney dated 5 June 2019

in the presence of:

 

/s/ Ayten Saridas

/s/ Ben Pentelow

 

 

Signature of witness

 

 

Ben Pentelow
General Counsel - Australia

 

 

Name of witness (BLOCK LETTERS)

 

 

[***]

 

 

Address of witness

 

 

 

 

Signed for and on behalf of CURRAGH COAL SALES CO. PTY. LTD. by its attorney
Ayten Saridas under power of attorney dated

5 June 2019

in the presence of:

 

/s/ Ayten Saridas

/s/ Ben Pentelow

 

 

Signature of witness

 

 

Ben Pentelow
General Counsel - Australia

 

 

Name of witness (BLOCK LETTERS)

 

 

[***]

 

 

Address of witness

 

 

 

 

 

POWHATAN MID-VOL COAL SALES, L.L.C.

 

 

By: /s/ Ayten Saridas

 

 

Name: Ayten Saridas

Title: Authorized Signatory

 

 

 

MATOAKA LAND COMPANY, LLC

 

 

By: /s/ Ayten Saridas

 

 

Name: Ayten Saridas

Title: Authorized Signatory

 

 

 

GREENBRIER SMOKELESS COAL MINING, L.L.C.

 

 

By: /s/ Ayten Saridas

 

 

Name: Ayten Saridas

Title: Authorized Signatory

 

 

16

 

 

     

--------------------------------------------------------------------------------

     

 

 

CORONADO COAL II LLC

 

 

By: /s/ Ayten Saridas

 

 

Name: Ayten Saridas

Title: Authorized Signatory

 

 

 

CORONADO CURRAGH LLC

 

 

By: /s/ Ayten Saridas

 

 

Name: Ayten Saridas

Title: Authorized Signatory

 

 

 

BUCHANAN MINING COMPANY LLC

 

 

By: /s/ Ayten Saridas

 

 

Name: Ayten Saridas

Title: Authorized Signatory

 

 

 

CORONADO VA, LLC

 

 

By: /s/ Ayten Saridas

 

 

Name: Ayten Saridas

Title: Authorized Signatory

 

 

 

GREENBRIER MINERALS, LLC

 

 

By: /s/ Ayten Saridas

 

 

Name: Ayten Saridas

Title: Authorized Signatory

 

 

 

MIDLAND TRAIL RESOURCES LLC

 

 

By: /s/ Ayten Saridas

 

 

Name: Ayten Saridas

Title: Authorized Signatory

 

 

 

 

BUCHANAN MINERALS, LLC

 

 

By: /s/ Ayten Saridas

 

 

Name: Ayten Saridas

Title: Authorized Signatory

 

 

 

17

 

 

     

--------------------------------------------------------------------------------

     

Agent

 

Signed for and on behalf of Westpac Banking Corporation ABN 33 007 457 141 by
its Attorney under a Power of Attorney dated 17 January 2001, and the Attorney
declares that the Attorney has not received any notice of the revocation of such
Power of Attorney, in the presence of: 

 

 

 

 

/s/ Ruby Gacosta

Signature of Attorney

/s/ Rohan Morton

 

 

Ruby Gacosta
Tier Three Attorney

Signature of Witness

Rohan Morton
Tier Three Attorney

 

 

Name of Attorney in full

Name of Witness in full

 

 

 

 

 

Security Trustee

 

Signed for and on behalf of Westpac Administration Pty Limited (ACN 008 617 203)
by its Attorney under a Power of Attorney dated 3 August 2016, and the Attorney
declares that the Attorney has not received any notice of the revocation of such
Power of Attorney, in the presence of: 

 

 

 

 

/s/ Ruby Gacosta

Signature of Attorney

/s/ Rohan Morton

 

 

Ruby Gacosta

Signature of Witness

Rohan Morton
Tier Three Attorney

 

 

Name of Attorney in full

Name of Witness in full

 

 

 

 

 

18

 

 

     

--------------------------------------------------------------------------------

     

Annexure A
Amended Facility Agreement

 

 

 

19

 



     

--------------------------------------------------------------------------------

      

ANNEXURE

 

SECURED MULTICURRENCY REVOLVING SYNDICATED FACILITY AGREEMENT INCORPORATING
MULTICURRENCY BANK GUARANTEE FACILITY

[ex101x19x0.jpg]

(Australian Branch)

 

 

 

SYNDICATED FACILITY AGREEMENT

for

CORONADO FINANCE PTY LTD (ACN 628 668 235)

arranged and underwritten by

WESTPAC BANKING CORPORATION (ABN 33 007 457 141)

with

WESTPAC BANKING CORPORATION (ABN 33 007 457 141) 

acting as Agent

 

 

 

NORTON ROSE FULBRIGHT AUSTRALIA
Level 18, Grosvenor Place

225 George Street

Sydney, NSW 2000

Tel:  +61 02 9330 8000

nortonrosefulbright.com
Our ref:  4008970

 

      

--------------------------------------------------------------------------------

      

CONTENTS

Clause

Page

1

Definitions and Interpretation

1

2

The Facilities

61

3

Purpose

61

4

Conditions of Utilisation

62

5

Utilisation - Loans

66

6

Utilisation - Bank Guarantees

67

7

Bank Guarantees

69

8

Repayment

73

9

Prepayment and Cancellation

76

10

Interest

81

11

Interest Periods

82

12

Changes to the Calculation of Interest

83

13

Fees

85

14

Tax Gross Up and Indemnities

87

15

US TAX MATTERS

91

16

Increased Costs

94

17

Other Indemnities

95

18

Mitigation by the Finance Parties

97

19

Costs and Expenses

97

20

Guarantee

99

21

Representations

103

22

Information Undertakings

114

23

Financial Covenants

118

24

General Undertakings

120

25

Events of Default

130

26

Changes to the Lenders

137

27

Changes to the Obligors

143

 

i  

--------------------------------------------------------------------------------

      

28

Restriction on Debt Purchase Transactions

145

29

Role of the Agent, the Arranger, the Reference Banks

147

30

Conduct of Business by the Finance Parties

157

31

Sharing among the Finance Parties

157

32

Public Offer

160

33

Payment Mechanics

162

34

Set-Off

166

35

Notices

166

36

Calculations and Certificates

171

37

Partial Invalidity

173

38

Remedies and Waivers

173

39

Amendments and Waivers

173

40

Instructions and Decisions

176

41

Confidentiality

178

42

PPSA Provisions

182

43

Confidentiality of Funding Rates and Reference Bank Quotations

182

44

Counterparts

184

45

Indemnities and Reimbursement

184

46

Acknowledgement

184

47

Governing Law

185

48

Enforcement

185

Schedule 1 The Original Parties

187

Part I The Original Obligors

187

Part II The Original Lenders

189

Schedule 2 Conditions Precedent

191

Part I Conditions Precedent To Initial Utilisation

191

Part II Conditions precedent required to be delivered by an Additional Obligor

195

Part III Form of Verification Certificate

198

Part IV Authorised Officer Certificate

200

Schedule 3 Requests

202

 

ii  

--------------------------------------------------------------------------------

      

Part I Utilisation Request (Facility A or Facility C)

202

Part II Utilisation Request (Facility B)

203

Part III Selection Notice

205

Schedule 4 Form of Transfer Certificate

206

Part I Form of Single Lender Transfer Certificate

206

Part II Form of Syndication Transfer Certificate

210

Schedule 5 Form of Accession Letter

214

Schedule 6 Form of Resignation Letter

215

Schedule 7 Form of Compliance Certificate

216

Schedule 8 Form of Confidentiality Undertaking

217

1

Confidentiality Undertaking

217

2

Permitted Disclosure

217

3

Notification of Disclosure

218

4

Return of Copies

218

5

Continuing Obligations

218

6

No Representation; Consequences of Breach, etc

219

7

Entire Agreement: No Waiver; Amendments, etc

219

8

Inside Information

219

9

Nature of Undertakings

219

10

Governing Law and Jurisdiction

219

11

Definitions

220

Schedule 9 Timetables

222

Schedule 9A Screen Rate Contingency Periods

223

Schedule 10 Real Property

224

Schedule 11 Restructure - Steps Paper

236

 

 

iii  

--------------------------------------------------------------------------------

      

THIS AGREEMENT is between:

(1)    CORONADO FINANCE PTY LTD (ACN 628 668 235) (Original Borrower)   

(2)    THE ENTITIES listed in Part I of Schedule 1 as original guarantors (the
Original Guarantors) 

(3)    CORONADO GLOBAL RESOURCES, INC (the Parent)  

(4)    WESTPAC BANKING CORPORATION (ABN  33 007 457 141) as mandated lead
arranger, underwriter and bookrunner (the Arranger) 

(5)    THE ENTITIES listed in Part II of Schedule 1 as lenders (the Original
Lenders) 

(6)    WESTPAC BANKING CORPORATION (ABN  33 007 457 141) (the Agent) 

IT IS AGREED as follows:

SECTION 1

INTERPRETATION


1.    DEFINITIONS AND INTERPRETATION


1.1    DEFINITIONS

In this Agreement:

ABL Facility  means the facility provided under the Asset-Based Revolving Credit
Agreement, dated as of June 6, 2017, as amended as of the effective date of 29
March 2018, among Coronado Group LLC and related entities, Bank of America,
N.A., and certain lenders and issuing banks.

Acceptable Bank  means:

(a)    a bank or financial institution which has a rating for its long-term
unsecured and non credit-enhanced debt obligations of A- or higher by Standard &
Poor's Rating Services or Fitch Ratings Ltd or A3 or higher by Moody's Investors
Service Limited or a comparable rating from an internationally recognised credit
rating agency; or

(b)    any other bank or financial institution approved by the Agent.  

Accession Deed has the meaning given to the term "Accession Deed" in the
Security Trust Deed.

Accession Letter means a document substantially in the form set out in Schedule
5 (Form of Accession Letter).

Additional Borrower means a company which becomes an Additional Borrower in
accordance with Clause 27 (Changes to the Obligors).

Additional Guarantor means a company which becomes an Additional Guarantor in
accordance with Clause 27 (Changes to the Obligors).

 

 



1  

--------------------------------------------------------------------------------

      

Additional Obligor means an Additional Borrower or an Additional Guarantor.

Affiliate means, in relation to any person, a Subsidiary of that person or a
Holding Company of that person or any other Subsidiary of that Holding Company.

Agent's Spot Rate of Exchange means:

(a)    in relation to Australian dollars at any time, the rate of exchange to
buy US dollars with Australian dollars as determined by reference to Bloomberg's
page 'WMFXAU10 Index' average rate being the "Australian Hedge Settlement Rate"
at that time.  If for any reason the rate is not displayed, the rate will be the
Agent’s spot rate of exchange for the purchase of US dollars with Australian
dollars at or around 11:00am on the relevant day; and

(b)    in relation to United States dollars and Facility B, at any time the spot
rate of exchange to buy Australian dollars with US dollars as determined by
reference to Bloomberg’s page ‘BGN USDAUD CURNCY’ close rate for value on the
relevant date.   If for any reason the rate is not displayed, the rate will be
the Agent’s spot rate of exchange for the purchase of Australian dollars with US
dollars at or around 11:00am on the relevant day.

A-IFRS means the Australian equivalents of the international financial reporting
standards issued by the International Accounting Standards Board, as in effect
from time to time.

Amendment Effective Date means the “Effective Date” under an amending agreement
executed between the parties in September 2019.

Anti-Corruption Laws means all applicable laws, rules and regulations relating
to bribery or corruption, including the US Foreign Corrupt Practices Act of 1977
(US), as amended (FCPA), the UK Bribery Act 2010 (UK) and any other applicable
anti-corruption or anti-bribery laws.

Assignment Agreement means an agreement in the form agreed between the Agent and
the relevant assignor and assignee.

Associate has the meaning given to it in Section 128F(9) of the Tax Act.

ASX means the Australian Securities Exchange Limited and the equity securities
exchange is manages.

Auditors means KPMG, Ernst Young, PWC or Deloitte, or any other firm approved in
advance by the Majority Lenders (such approval not to be unreasonably withheld
or delayed).

Australian Mining Tenement means Mining Lease Numbers 1878, 1990, 80010, 80011,
80012, 80086, 80110, 80112, 80123, 80171, 700006, 700007, 700008 and 700009 and
Mineral Development Licence Numbers 162, 328 and 329 and any renewals,
extensions and amendments thereof and any tenements issued to Coronado Curragh
Pty Limited in place thereof or over any part of the area covered by the
foregoing tenements any other mining tenement issued to an Obligor that is not a
Project Asset and any other mining tenement as

 

 

2  

--------------------------------------------------------------------------------

      

agreed for the purposes of this definition between the Parent and Agent or
otherwise the subject of a Mining Tenement Security, from time to time.

Australian Mortgage means each real property mortgage granted by an Obligor over
leasehold and freehold real property interests in Australia.

Australian Withholding Tax means any Australian Tax required to be withheld or
deducted from any interest or other payment under Division 11A of Part III of
the Tax Act or Subdivision 12-F of Schedule 1 to the Taxation Administration Act
1953 (Cth).

Authorised Officer means:

(a)    in respect of an Obligor, any director or secretary, or the chief
executive officer or group chief financial officer, of such Obligor, or any
person from time to time nominated as an Authorised Officer by it by an
Authorised Officer Certificate or notice to the Finance Parties accompanied by
certified copies of signatures of all new persons so appointed (and in respect
of which the identity of that person has been verified to each Finance Party's
satisfaction in order to manage its anti-money laundering, counter-terrorism
financing or “know your customer” laws or economic and trade sanctions risk or
to comply with any laws or regulations in Australia or any other country and the
Agent has not received notice of revocation of the appointment); and

(b)    in respect of each Finance Party, any person whose title or acting title
includes the word, Head, Director, Manager or President  or a person performing
the functions of any of them, any attorney appointed by that Finance Party and
any other person appointed by that Finance Party to act as its authorised
officer for the purpose of this Agreement.

Authorised Officer  Certificate  means a properly executed certificate in the
form in Part IV of Schedule 2 (Authorised Officer Certificate). 

Authorisation  means:

(a)    an authorisation, consent, approval, resolution, licence, exemption,
filing or registration; or

(b)    in relation to anything which will be fully or partly prohibited or
restricted by law if a Governmental Agency intervenes or acts in any way within
a specified period after lodgement, filing, registration or notification, the
expiry of that period without intervention or action.

Available Commitment means, in relation  to a Facility, a Lender's Commitment
under that Facility minus:

(a)    the Base Currency Amount of its participation in any outstanding
Utilisations under that Facility; and

 

 



3  

--------------------------------------------------------------------------------

      

(b)    in relation to any proposed Utilisation, the Base Currency Amount of its
participation in any Utilisations that are due to be made under that Facility on
or before the proposed Utilisation Date,

other than, in relation to any proposed Utilisation under Facility A or Facility
C only, that Lender's participation in any Facility A Utilisations or Facility C
Utilisations (as the case may be) that are due to be repaid or prepaid on or
before the proposed Utilisation Date.

Available Facility means, in relation to a Facility, the aggregate for the time
being of each Lender's Available Commitment in respect of that Facility.

Availability Period means the period from and including the Facility Initiation
Date to and including the date falling one Month before the Termination Date.

Bank Guarantee means a letter of credit, bank guarantee, performance bond or
other instrument in the form requested by the Borrower and agreed by an Issuing
Bank.

Bankruptcy Law means Title 11 of the United States Code (11 USC. § 101 et seq.)
and all other liquidation, conservatorship, bankruptcy, general assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization or similar debtor relief laws of the United States from time to
time in effect and affecting the rights of creditors generally.

Base Currency Amount means, in relation to a Utilisation, the amount specified
in the Utilisation Request delivered by a Borrower for that Utilisation or:

(a)    if, in relation to Facility A, the amount requested is not denominated in
the Facility A Base Currency, that amount converted into the Facility A Base
Currency at the Agent’s Spot Rate of Exchange:

(i)    for a proposed Facility A Utilisation, on the date which is three
Business Days before the Utilisation Date (or if later, on the date the Agent
receives the Utilisation Request) of that proposed Facility A Utilisation; and

(ii)    in relation to an outstanding Facility A Utilisation, on the date the
Agent receives a Utilisation Request in respect of any proposed new Facility A
Utilisation,

adjusted to reflect any repayment, prepayment, consolidation or division of a
Facility A Utilisation; and

(b)    if, in relation to Facility B, the Bank Guarantee requested is not
denominated in the Facility B Base Currency, the amount of that Bank Guarantee
converted into the Facility B Base Currency at the Agent’s Spot Rate of
Exchange:

(i)    for a proposed Bank Guarantee, on the date which is three Business Days
before the Utilisation Date (or if later, on the date the Agent receives the
Utilisation Request) of that proposed Bank Guarantee; and

 

 

4  

--------------------------------------------------------------------------------

      

(ii)    in relation to an outstanding Bank Guarantee, on the date the Agent
receives a Utilisation Request in respect of any proposed new Bank Guarantee;

(c)    if, in relation to Facility C, the amount requested is not denominated in
the Facility C Base Currency, that amount converted into the Facility C Base
Currency at the Agent’s Spot Rate of Exchange:

(i)    for a proposed Facility C Utilisation, on the date which is three
Business Days before the Utilisation Date (or if later, on the date the Agent
receives the Utilisation Request) of that proposed Facility C Utilisation; and

(ii)    in relation to an outstanding Facility C Utilisation, on the date the
Agent receives a Utilisation Request in respect of any proposed new Facility C
Utilisation,

adjusted to reflect any repayment, prepayment, consolidation or division of a
Facility C Utilisation.

BBSY Bid means in relation to any Loan in Australian dollars:

(a)    the applicable Screen Rate as of the Specified Time for Australian
dollars and, subject to Clause 11.1(e) (Selection of Interest Periods), for a
period equal in length to the Interest Period of that Loan; or

(b)    as otherwise determined pursuant to Clause 12.1 (Unavailability of Screen
Rate), 

and if, in either case, that rate is less than zero, BBSY Bid shall be deemed to
be zero.

Beneficial Ownership Certification means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

Beneficial Ownership Regulation means 31 C.F.R. § 1010.230.

Beneficiaries has the meaning given to it in the Security Trust Deed.

Benefit Arrangement  means an "employee benefit plan," within the meaning of
Section 3(3) of ERISA, which is neither a Plan nor a Multiemployer Plan and
which is maintained, sponsored or contributed to by any member of the ERISA
Group.

Benefit Plan means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.

Black Lung Act means collectively, the Black Lung Benefits Revenue Act of 1977,
as amended and the Black Lung Benefits Reform Act of 1977, as amended.

Borrower means an Original Borrower or an Additional Borrower unless it has
ceased to be a Borrower in accordance with Clause 27 (Changes to the Obligors).

 

 



5  

--------------------------------------------------------------------------------

      

Borrower Affiliate means the Borrower, any Affiliates of the Borrower, any trust
of which it or any of its Affiliates is a trustee, any partnership of which it
or any of its Affiliates is a partner and any trust, fund or other entity which
is managed by, or is under the control of, it or any of its Affiliates.

Break Costs means the amount (if any) by which:

(a)    the interest (excluding the Margin) which a Lender should have received
for the period from the date of receipt of all or any part of its participation
in a Loan or Unpaid Sum to the last day of the current Interest Period in
respect of that Loan or Unpaid Sum, had the principal amount or Unpaid Sum
received been paid on the last day of that Interest Period;

exceeds:

(b)    the amount which that Lender would be able to obtain by placing an amount
equal to the principal amount or Unpaid Sum received by it on deposit with a
leading bank in the Relevant Market or acquiring a bill of exchange accepted by
a leading bank for a period starting on the Business Day following receipt or
recovery and ending on the last day of the current Interest Period.

It is an amount payable in lieu of interest which would otherwise have been paid
and is payable in the same currency as the relevant Loan or Unpaid Sum.

Buchanan Mine means the Obligors’ underground mine located near the town of
Oakwood in Buchanan County, in the State of Virginia, in the United States of
America.

Business Day means a day (other than a Saturday or Sunday) on which banks are
open for general business in Sydney and Brisbane and, for transactions to be
effected or amounts owing in US dollars, London, New York, Brisbane and Sydney.
 

CAH Loan Agreement means the loan agreement dated 29 March 2018 between Coronado
Curragh Pty Limited, Curragh Queensland Mining Pty Ltd, Curragh Coal Sales Co.
Pty. Ltd. and Coronado Australia Holdings Pty Limited.

Change of Control means, after the Listing Date, the occurrence of any of the
following:

(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act), including any group acting for the purpose of
acquiring, holding or disposing of Securities (within the meaning of Rule 13d
under the Exchange Act) (in each case other than the Energy & Minerals Group and
its Affiliates) shall be the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Exchange Act) of Capital Stock having more, directly or
indirectly, than 50% of the total voting power of all outstanding Capital Stock
of Parent; or

(b)    any person alone or together with its associates (as defined in section
12 of the Corporations Act) other than the Energy & Minerals Group and its
Affiliates has voting power (as defined in s610 of the Corporations Act) in the
Parent of more than

 

 

6  

--------------------------------------------------------------------------------

      

50%, or otherwise controls the Parent (where, in this paragraph (ii), “control”
has the meaning given in s50AA of the Corporations Act).

For the purposes of this definition:

Affiliate as to any Person shall mean any other Person which directly or
indirectly controls, is controlled by, or is under common control with such
Person. Control, as used in this definition, shall mean the possession, directly
or indirectly, of the power to direct or cause the direction of the management
or policies of a Person, whether through the ownership of voting securities, by
contract or otherwise, including the power to elect a majority of the directors
or trustees of a corporation or trust, as the case may be.

Capital Stock shall mean with respect to any Person, any and all shares,
interests, rights to purchase, warrants, options, participations or other
equivalents of or interests in (however designated) equity of such Person,
including any preferred stock, any limited or general partnership interest and
any limited liability company membership interest.

Coal Act means the Coal Industry Retiree Health Benefits Act of 1992, as
amended.

Commitment means a Facility A Commitment, a Facility B Commitment or a Facility
C Commitment.

Commodity Exchange Act means the Commodity Exchange Act (7 U.S.C. § 1 et seq.),
as amended from time to time, and any successor statute.

Compliance Certificate means a certificate substantially in the form set out in
Schedule 7 (Form of Compliance Certificate). 

Compulsory Acquisition  means an actual or proposed compulsory acquisition,
resumption, appropriation or confiscation of, or freezing, restraining or
forfeiture order in connection with, assets under legislation or otherwise,
including a restriction or order under which compensation is payable in
connection with assets.

Confidential Information means all information relating to a Borrower, any
Obligor, the Group, the Finance Documents or a Facility of which a Finance Party
becomes aware in its capacity as, or for the purpose of becoming, a Finance
Party or which is received by a Finance Party in relation to, or for the purpose
of becoming a Finance Party under, the Finance Documents or a Facility from
either:

(a)    any Group Member or any of its advisers; or

(b)    another Finance Party, if the information was obtained by that Finance
Party directly or indirectly from any Group Member or any of its advisers,

in whatever form, and includes information given orally and any document,
electronic file or any other way of representing or recording information which
contains or is derived or copied from such information but excludes:

 

 



7  

--------------------------------------------------------------------------------

      

(i)    information that:

(A)    is or becomes public information other than as a direct or indirect
result of any breach by that Finance Party of Clause 41 (Confidentiality); or

(B)    is identified in writing at the time of delivery as non-confidential by
any Group Member or any of its advisers; or

(C)    is known by that Finance Party before the date the information is
disclosed to it in accordance with paragraphs (a) or (b) above or is lawfully
obtained by that Finance Party after that date, from a source which is, as far
as that Finance Party is aware, unconnected with the Group and which, in either
case, as far as that Finance Party is aware, has not been obtained in breach of,
and is not otherwise subject to, any obligation of confidentiality; and

(ii)    any Funding Rate or Reference Bank Quotation.

Confidentiality Undertaking means a confidentiality undertaking substantially in
a form as set out in Schedule 8 (Form of Confidentiality  Undertaking) or in any
other form agreed between a Borrower and the Agent.

Consol Arrangements means the arrangements and transactions embodied in the
Royalty arrangement documented in the “Membership Interest and Asset Purchase
Agreement” between, among others,  Coronado IV LLC  and Consol Energy Inc in
relation to the Buchanan mine.

Consolidated Net  Income  mean consolidated net income (or loss) of the Group,
excluding (without duplication):

(a)    the effect of non-cash compensation expenses related to common stock and
other equity securities issued to employees;

(b)    the effect of any extraordinary or non-recurring gains, losses or
expenses (including fees) (including IPO Costs and costs and expenses, including
fees, incurred in connection with the consummation of the transactions
contemplated under the Finance Documents);

(c)    the gains or losses on discontinued operations or disposal of
discontinued operations or costs and expenses associated with the closure of any
mines (including any reclamation or disposal obligations);

(d)    equity earnings or losses of Affiliates (other than earnings or losses of
a Group Member);

(e)    non-cash charges due to cumulative effects of changes in accounting
principles;

(f)    non-cash unwind of the below market contract in the Stanwell
Arrangements;

 

 

8  

--------------------------------------------------------------------------------

      

(g)    non-cash impact of the unwind of the Stanwell Reserve Area/Stanwell
Rebate (as those terms are contemplated by the Stanwell Arrangements); and

(h)    non-cash gains/losses related to hedge book or interest rate swap
revaluation.

Contamination shall mean the presence or Release or threat of Release of
Regulated Substances in, at, on, under or emanating to or from any property,
whether owned or leased, of any Obligor or any Subsidiary of an Obligor, which
pursuant to Environmental Health and Safety Laws requires notification or
reporting to a Governmental Agency, or which pursuant to Environmental Health
and Safety Laws requires performance of a Remedial Action or which otherwise
constitutes a violation of Environmental Health and Safety Laws.

Contested Tax means a Tax payable by an Obligor where that Obligor is diligently
contesting its liability to pay that Tax in good faith.

Corporations Act  means the Corporations Act 2001 (Cth).

Cross Charge means any Security given by an Obligor who is party to a joint
venture over any of its interest in that joint venture to another party (or
parties) to that joint venture to secure the due payment of amounts payable or
obligations incurred and/or the performance of any other obligations, under or
in respect of that joint venture.

Curragh Intercompany Loans means any of the following, if and for so long as
they are subordinated in accordance with the terms of the Curragh Intercompany
Subordination Deed:

(a)    the loan made by Coronado Australia Holdings Pty Limited to Coronado
Curragh Pty Ltd pursuant to the CAH Loan Agreement;

(b)    the loan made by the Parent to Coronado Curragh Pty Limited pursuant to
the Parent Loan Agreement; and

(c)    any loan made by an Obligor to another Obligor.

Curragh Intercompany Subordination Deed means a subordination deed in the form
of the subordination deed delivered to the Agent as a condition precedent under
Part I of Schedule 2 (Conditions precedent)  or any other form of subordination
deed agreed between the Agent (acting on the instructions of the Majority
Lenders) and the Parent. 

Curragh Mine means the Obligors’ open-pit mines located in Queensland’s Bowen
Basin, in Australia and the subject of the Australian Mining Tenements.

Debt Purchase Transaction means, in relation to a person, a transaction where
such person:

(a)    acquires by way of assignment, novation or transfer;

(b)    enters into any sub-participation in respect of; or

(c)    enters into any other agreement or arrangement having an economic effect
substantially similar to a sub-participation in respect of, or allowing it to
control the exercise of rights relating to,

 

 

9  

--------------------------------------------------------------------------------

      

any Commitment or amount outstanding under this Agreement.

Default means:

(a)    an Event of Default; or

(b)    any event or circumstance specified in Clause 25 (Events of Default)
which would (with the expiry of a grace period or the giving of notice, the
making of any determination under the Finance Documents, or any combination of
any of the foregoing) be an Event of Default.

Defaulting Finance Party means any Finance Party (other than a Lender which is a
Borrower Affiliate):

(a)    which (in any capacity) has failed to make a payment when due under this
Agreement or has notified a Party that it will not make such a payment, except
where:

(i)    its failure to pay is caused by:

(A)    administrative or technical error; or

(B)    a Disruption Event; and

payment is made within 3 Business Days  of its due date; or

(ii)    the Finance Party is disputing in good faith whether it is contractually
obliged to make the payment in question;;

(b)    which (in any capacity) has otherwise rescinded or repudiated a Finance
Document; or

(c)    which is a Lender which has failed to issue a Bank Guarantee (or has
notified the Agent or a Borrower (which has notified the Agent) that it will not
issue a Bank Guarantee) in accordance with Clause 6.5  (Issue of Bank
Guarantees) or which has failed to pay a claim (or has notified the Agent or a
Borrower (which has notified the Agent) that it will not pay a claim) in
accordance with (and as defined in) Clause 7.1  (Claims under a Bank Guarantee);
or

(d)    which:

(i)    is or is adjudicated to be insolvent;

(ii)    applies or resolves to be wound up, given protection against creditors
or placed in bankruptcy or any analogous process; or

(iii)    is subject to the appointment of a liquidator, administrator, manager,
trustee in bankruptcy or any analogous process,

unless, in the case of paragraphs (a) and (c) above:

(iv)    its failure to pay or to issue a Bank Guarantee, is caused by:

 

 



10  

--------------------------------------------------------------------------------

      

(A)    administrative or technical error; or

(B)    a Disruption Event; and

payment is made within 3 Business Days of its due date; or

(v)    the Finance Party is disputing in good faith whether it is contractually
obliged to make the payment in question;

Disruption Event means either or both of:

(a)    a material disruption to those payment or communications systems or to
those financial markets which are, in each case, required to operate in order
for payments to be made in connection with the Facilities (or otherwise in order
for the transactions contemplated by the Finance Documents to be carried out)
which disruption is not caused by, and is beyond the control of, any of the
Parties; or

(b)    the occurrence of any other event which results in a disruption (of a
technical or systems-related nature) to the treasury or payments operations of a
Party preventing that, or any other Party:

(i)    from performing its payment obligations under the Finance Documents; or

(ii)    from communicating with other Parties in accordance with the terms of
the Finance Documents,

and which (in either such case) is not caused by, and is beyond the control of,
the Party whose operations are disrupted.

Distribution means any of the following paid by a person to a shareholder or
Affiliate of that person:

(a)    a distribution (whether of cash or other assets) by way of dividend,
charge, interest, fee, payment or other distribution on, or buy back, return of
capital, redemption, repurchase, retirement or repayment on or in respect of,
any Marketable Security or loan; and

(b)    any management or similar fees.

EBITDA means for any period of determination with respect to the Group for such
period of determination:

(a)    Consolidated Net Income; plus

(b)    the sum of the following, without duplication and to the extent deducted
in determining Consolidated Net Income:

(i)    Interest Expense (net of interest income),

(ii)    income tax expense,

 

 



11  

--------------------------------------------------------------------------------

      

(iii)    depreciation, depletion and amortization of property, plant, equipment
and intangibles,

(iv)    non-cash debt extinguishment costs,

(v)    non-cash impairment charges or asset write-offs and non-cash charges due
to cumulative effects of changes in accounting principles, plus

(c)    cash dividends or distributions received from Affiliates (other than
received from Group Members to the extent not included in determining
Consolidated Net Income).

All items included in the definition of EBITDA shall be determined in each case
for the applicable Person for the period of determination on a consolidated
basis in accordance with US GAAP.

Environment means components of the earth, including:

(a)    land, surface and subsurface, strata, sediment, indoor and outdoor air,
and water, including surface water, groundwater and drinking water; and

(b)    any layer of the atmosphere;

and includes interacting natural ecosystems that include components referred to
in the foregoing.  Environmental  has the like meaning.

Environmental Approval  means any permits, licenses, franchises, certificates,
approvals and other similar authorisations (or waivers in lieu thereof) required
under any applicable Law pertaining to the Environment.

Environmental Health and Safety Claim means any administrative, regulatory or
judicial action, suit, claim, written notice of noncompliance or violation,
written notice of liability or potential liability, written request for
information, demand letter or proceeding relating to any Environmental Health
and Safety Laws, any Environmental Health and Safety Permit, any Regulated
Substances, any Contamination, the performance of any Remedial Action.

Environmental Health and Safety Complaint means any written notice or complaint
by any Person or Governmental Agency setting forth allegations relating to or a
cause of action arising under any Environmental Health and Safety Laws for
personal injury or property damage, natural resource damage, contribution or
indemnity for the costs associated with the performance of a Remedial Action,
civil or administrative penalties, criminal fines or penalties, or declaratory
or equitable relief arising under any Environmental Health and Safety Laws or
any order, notice of violation, citation, subpoena, request for information or
other written notice or demand of any type issued by a Governmental Agency
pursuant to any Environmental Health and Safety Laws.

Environmental Health and Safety Laws mean, collectively, any applicable federal,
state, local or foreign statute, Law (including, but not limited to the
Comprehensive Environmental Response, Compensation and Liability Act, 42 USC §
9601 et seq, the Resource Conservation and Recovery Act, 42 USC § 6901 et seq,
the Hazardous Materials Transportation Act, 49 USC § 1801 et seq, the Toxic
Substances Control Act, 15 USC § 2601 et seq, the Federal

12  

--------------------------------------------------------------------------------

      

Water Pollution Control Act, 33 USC § 1251 et seq, the Federal Safe Drinking
Water Act, 42 USC § § 300f-300j, the Federal Air Pollution Control Act, 42 USC §
7401 et seq, the Oil Pollution Act, 33 USC § 2701 et seq, the Federal
Insecticide, Fungicide and Rodenticide Act, 7 USC §§ 136 to 136y, the
Occupational Safety and Health Act, 29 USC § § 651 et seq related to Regulated
Substances, the Mine Safety and Health Act, 30 USC § § 801 et seq, related to
Regulated Substances, the Surface Mining Control and Reclamation Act 30 USC §§
1201 et seq, the Atomic Energy Act, 42 USC § 2011 et seq, the National Historic
Preservation Act, 16 USC § 470 et seq, the Endangered Species Act, 16 USC § 1531
et seq, the Wild and Scenic Rivers Act, 16 USC §§ 1271-1278, the Environmental
Protection (Impact of Proposals) Act 1974 (rep, to the extent applicable) of
Australia, the Environment Protection and Biodiversity Conservation Act 1999 of
Australia, the Work Health and Safety Act 2011 of Australia, the Environmental
Protection Act 1994 of Queensland, Australia, the Work Health and Safety Act
2011 of Queensland, Australia, the Coal Mining Safety and Health Act 1999 of
Queensland, Australia, each as amended, or any equivalent state or local
statute, and any amendments thereto), code, consent decree, settlement
agreement, directive or any binding judicial or agency interpretation, policy or
guidance, in each case regulating: (i) pollution or pollution control; (ii)
protection of human health from exposure to Regulated Substances; (iii)
protection of the Environment (including mining reclamation obligations and
related financial assurance requirements); (iv) employee health and safety in
the workplace related to Regulated Substances (but excluding workers
compensation and wage and hour laws); and (v) the presence, use, management,
generation, manufacture, processing, extraction, mining, treatment, recycling,
refining, reclamation, labelling, transport, storage, collection, distribution,
Release or threat of Release of Regulated Substances.

Environmental Health and Safety Orders shall mean all decrees, orders,
directives, judgments, opinions, rulings writs, injunctions, settlement
agreements or consent orders issued by or entered into with a Governmental Agent
relating or pertaining to Contamination, Environmental Health and Safety Laws,
Environmental Health and Safety Permits, Regulated Substances or Remedial
Actions.

Environmental Health and Safety Permit shall mean any applicable Permit required
under any of the Environmental Health and Safety Laws.

Environmental Liability means any claim, action, damage, loss, liability,
obligation, cost, charge, expense, outgoing or payment relating to any actual or
alleged Environmental Health and Safety Laws, Environmental Approval or exposure
to or release of any Regulated Substance, including but not limited to

(a)    any investigation or remediation required by any Environmental Health and
Safety Laws;

(b)    any claim by any third party pursuant to any Environmental Health and
Safety Laws;

(c)    any action, order, declaration or notice by a Governmental Agency under
an Environmental Health and Safety Laws; or

(d)    any agreement between any Group Member and any:  

 

 

13  

--------------------------------------------------------------------------------

      

(i)    owner or occupier of land; or

(ii)    Governmental Agency,

to which liability is assumed or imposed with respect to any of the foregoing.

ERISA shall mean the Employee Retirement Income Security Act of 1974 (US), as
the same may be amended or supplemented from time to time, and any successor
statute of similar import, and the rules and regulations thereunder, as from
time to time in effect.

ERISA Group shall mean, at any time, the Parent and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control or treated as a single employer under Section 414(b) or (c)
of the US Tax Code.

Event of Default means any event or circumstance specified as such in Clause 25
(Events of Default). 

Exchange Act means the United States Securities Exchange Act of 1934, as
amended.

Excluded Interest Expense  means:

(a)    any interest and amounts in the nature of interest or of similar effect
to interest:

(i)    paid or payable by in respect of any Limited Recourse Financial
Indebtedness; or

(ii)    accruing, but not paid by the Group (determined on a consolidated basis)
on Financial Indebtedness which is Subordinated Debt;

(b)    any capitalised interest of a Group Member (if and for so long as that
capitalised interest is subordinated in accordance with the terms of the Curragh
Intercompany Subordination Deed); and

(c)    any non-cash unwinding of the effects of discounting on provisions or any
other non-cash interest expense that is not associated with interest bearing
liabilities which is shown as an interest expense in the Financial Statements of
the Group for the relevant period.

Excluded Subsidiary means a Subsidiary of the Parent:

(a)    which is not a wholly-owned Subsidiary; or

(b)    which is a Project Company.

 

 

14  

--------------------------------------------------------------------------------

      

Excluded Swap Obligation means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a Security to secure, such Swap
Obligation (or any Guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Guarantor's failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor or the grant
of such Security becomes effective with respect to such Swap Obligation. If a
Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee or Security is or becomes
illegal.

Existing Arrangements Intercreditor Deed means an intercreditor deed of that
name dated 25 October 2018 between the Security Trustee, Stanwell Corporation
Limited, Wesfarmers Limited, Coronado Australia Holdings Pty Ltd, the Parent,
Coronado Curragh Pty Limited, Curragh Queensland Mining Pty Ltd and Curragh Coal
Sales Co. Pty. Ltd.  To avoid doubt, and without limitation, this document must
contain undertakings from the Security Trustee in favour of Stanwell Corporation
Limited in terms substantially the same as those given to it by Wilmington
Trust, National Association, in Clause 2 of the Deed Poll dated 29 March 2018.

Expiry Date means, for a Bank Guarantee, the last day of its Term.

Facility means Facility A, Facility B or Facility C.

Facility A means the multicurrency revolving credit facility made available
under this Agreement as described in Clause 2.1(a) (The Facilities).

Facility A Base Currency means US dollars.

Facility A Base Currency Amount means, in relation to a Facility A Loan, the
amount of the Loan if denominated in Facility A Base Currency or, if the amount
requested is denominated in Australian dollars, that amount converted into
Facility A Base Currency at the Agent's Spot Rate of Exchange.

Facility A Commitment means:

(a)    in relation to an Original Lender, the amount in the Facility A Base
Currency set opposite its name under the heading "Facility A Commitment" in Part
II of Schedule 1 (The Original Parties) and the amount of any other Facility A
Commitment transferred to it under this Agreement; and

(b)    in relation to any other Lender, the amount in the Facility A Base
Currency of any Facility A Commitment transferred to it under this Agreement,

to the extent not cancelled, reduced or transferred by it under this Agreement.

Facility A Lender means:

 

 

15  

--------------------------------------------------------------------------------

      

(a)    each Original Lender who is shown in Part II of Schedule 1 as having a
Facility A Commitment; and

(b)    any bank, financial institution, trust, fund or other entity which has
become a Party in accordance with Clause 26 (Changes to the Lenders) with a
Facility A Commitment,

which in each case has not ceased to be a Party in accordance with the terms of
this Agreement.

Facility A Loan means a loan made or to be made under Facility A or the
principal amount outstanding for the time being of that loan.

Facility B means the multicurrency revolving bank guarantee facility made
available under this Agreement as described in Clause 2.1(b) (The Facilities). 

Facility B Base Currency means Australian dollars.

Facility B Base Currency Amount means, in relation to a Bank Guarantee, the face
value of the Bank Guarantee if denominated in Facility B Base Currency or, if
the amount is denominated in US dollars, that amount converted into Facility B
Base Currency at the Agent's Spot Rate of Exchange.

Facility B Commitment means:

(a)    in relation to an Original Lender, the amount in Facility B Base Currency
 set opposite its name under the heading "Facility B Commitment" in Part II of
Schedule 1 (The Original Parties) and the amount of any other Facility B
Commitment transferred to it under this Agreement; and

(b)    in relation to any other Lender, the amount in Facility B Base Currency
 of any Facility B Commitment transferred to it under this Agreement,

to the extent not cancelled, reduced or transferred by it under this Agreement.

Facility B Lender means:

(a)    each Original Lender who is shown in Part II of Schedule 1 as having a
Facility B Commitment; and

(b)    any bank, financial institution, trust, fund or other entity which has
become a Party in accordance with Clause 26 (Changes to the Lenders) with a
Facility B Commitment,

which in each case has not ceased to be a Party in accordance with the terms of
this Agreement.

Facility B Utilisation means a Bank Guarantee requested and issued under
Facility B.

Facility C means the multicurrency revolving credit facility made available
under this Agreement as described in Clause 2.1(c) (The Facilities).

Facility C Base Currency means US dollars.

 

 

16  

--------------------------------------------------------------------------------

      

Facility C Base Currency Amount means, in relation to a Facility C Loan, the
amount of the Loan if denominated in Facility C Base Currency or, if the amount
requested is denominated in Australian dollars, that amount converted into
Facility C Base Currency at the Agent's Spot Rate of Exchange.

Facility C Commitment means:

(a)    in relation to an Original Lender, the amount in the Facility C Base
Currency set opposite its name under the heading "Facility C Commitment" in Part
II of Schedule 1 (The Original Parties) and the amount of any other Facility C
Commitment transferred to it under this Agreement; and

(b)    in relation to any other Lender, the amount in the Facility C Base
Currency of any Facility C Commitment transferred to it under this Agreement,

to the extent not cancelled, reduced or transferred by it under this Agreement.

Facility C Lender means:

(a)    each Original Lender who is shown in Part II of Schedule 1 as having a
Facility C Commitment; and

(b)    any bank, financial institution, trust, fund or other entity which has
become a Party in accordance with Clause 26 (Changes to the Lenders) with a
Facility C Commitment,

which in each case has not ceased to be a Party in accordance with the terms of
this Agreement.

Facility C Loan means a loan made or to be made under Facility C or the
principal amount outstanding for the time being of that loan.

Facility Initiation Date means 15 September 2018.

Facility Office  means each office of each Lender shown as such in Part II of
Schedule 1 (or in any relevant Transfer Certificate, as the case may be), or
such other addresses in Australia or the United States of America, as
applicable, as the Agent (on behalf of a Lender) or a Lender otherwise specifies
in consultation with the Parent, being the offices in Australia and the United
States of America through which a Lender will perform its obligations under this
Agreement.

FATCA means:

(a)    sections 1471 to 1474 of the US Tax Code or any associated regulations;

(b)    any treaty, law or regulation of any other jurisdiction, or relating to
an intergovernmental agreement between the US and any other jurisdiction, which
(in either case) facilitates the implementation of any law or regulation
referred to in paragraph (a) above; or

 

 



17  

--------------------------------------------------------------------------------

      

(c)    any agreement pursuant to the implementation of any treaty, law or
regulation referred to in paragraphs (a) or (b) above with the US Internal
Revenue Service, the US government or any governmental or taxation authority in
any other jurisdiction.

FATCA Application Date means:

(a)    in relation to a "withholdable payment" described in section
1473(1)(A)(i) of the US Tax Code (which relates to payments of interest and
certain other payments from sources within the US), 1 July 2014; or

(b)    in relation to a "passthru payment" described in section 1471(d)(7) of
the US Tax Code not falling within paragraph (a) above, the first date from
which such payment may become subject to a deduction or withholding required by
FATCA.;

FATCA Deduction means a deduction or withholding from a payment under a Finance
Document required by FATCA.

FATCA Exempt Party means a Party that is entitled to receive payments free from
any FATCA Deduction.

Fee Letter means any letter or letters dated on or after the Facility Initiation
Date setting out any of the fees referred to in Clause 13 (Fees), and any letter
that amends or replaces any of them.

Finance Document means:

(a)    this Agreement;

(b)    any Fee Letter;

(c)    any Compliance Certificate;

(d)    the Security Trust Deed;

(e)    any Recognition Certificate;

(f)    any Transaction Security Document;

(g)    the Existing Arrangements Intercreditor Deed;

(h)    the Curragh Intercompany Subordination Deed;

(i)    the Deed of Undertaking from the Security Trustee in favour of Winged
Horse Pty Ltd as trustee for the Pegasus Royalty Unit Trust;

(j)    any Accession Letter;

(k)    any Accession Deed;

(l)    any Resignation Letter;

(m)    any Hedging Agreement;

 

 

18  

--------------------------------------------------------------------------------

      

(n)    any document designated by the Agent or Security Trustee in connection
with the appointment and performance of a US Security Agent;

(o)    any document amending or amending and restating any of the above; and

(p)    any other document designated as such by the Agent and the Borrowers.

Finance Lease means any lease:

(a)    which effectively transfers from the lessor to the lessee substantially
all the risks and benefits incident to ownership of the leased property without
transferring the legal ownership; or

(b)    the liabilities under which are required to be capitalised on the
lessee’s balance sheet according to US GAAP as in effect on the Facility
Initiation Date.

Finance Party means the Agent, the Arranger, the Security Trustee, any US
Security Agent appointed under a Finance Document or a Lender.

Financial Covenant means each  financial covenant in Clause 23.1 (Financial
covenants). 

Financial Indebtedness means any indebtedness for or in respect of:

(a)    moneys borrowed;

(b)    any amount raised under any acceptance credit, bill acceptance or bill
endorsement facility or dematerialised equivalent;

(c)    any amount raised pursuant to any note purchase facility or the issue of
bonds, notes, debentures, loan stock or any similar instrument;

(d)    the amount of any liability under a Finance Lease;

(e)    receivables sold or discounted (other than any receivables to the extent
they are sold on a non-recourse basis);

(f)    any amount raised under any other transaction (including any forward sale
or purchase agreement) of a type not referred to in any other paragraph of this
definition having the commercial effect of a borrowing of money, which would, in
accordance with US GAAP, be treated as a liability in the audited consolidated
Financial Statements of the Group;

(g)    any deferred purchase price agreement in relation to any asset or
service, excluding:

(i)    any such deferred purchase price agreement which provides for a deferred
purchase price of no more than 180 days; and

(ii)    any other deferred purchase price agreement in respect of any asset or
service entered into in the ordinary course of business;

 

 



19  

--------------------------------------------------------------------------------

      

(h)    (for the purposes of Clause 25.5 (Cross-default) only) any close out
amount, early termination amount or any other amount payable in respect of any
Treasury Transaction which has been closed out or terminated;

(i)    any counter-indemnity obligation in respect of a guarantee, indemnity,
bond, standby or documentary bank guarantee or any other instrument issued by a
bank or financial institution; and

(j)    the amount of any liability in respect of any guarantee or indemnity for
any of the items referred to in paragraphs (a) to (i) above.

Despite the above, Financial Indebtedness shall not include any liabilities of
any person under any lease that is not a Finance Lease.

Financial Statements means:

(a)    a statement of comprehensive income (otherwise known as a statement of
financial performance or profit and loss statement);

(b)    a statement of financial position;

(c)    a statement of cash flow; and

(d)    a statement of changes in equity,

together with any notes to those documents and any accompanying reports,
statements, declarations and other documents or information.

Flood Laws means, collectively, (i) the National Flood Insurance Act of 1968 as
now or hereafter in effect or any successor statute thereto, (ii) the Flood
Disaster Protection Act of 1973 as now or hereafter in effect or any successor
statue thereto, (iii) the National Flood Insurance Reform Act of 1994 as now or
hereafter in effect or any successor statute thereto, (iv) the Flood Insurance
Reform Act of 2004 as now or hereafter in effect or any successor statute
thereto and (iv) Biggert-Waters Flood Insurance Reform Act of 2012 as now or
hereafter in effect or  any successor statute thereto.

Funding Rate means any individual rate notified by a Lender to the Agent
pursuant to Clause 12.4(a)(ii)  (Cost of funds). 

General Security Deed means the General Security Deed entered into by each
Australian Obligor with the Security Trustee after the Facility Initiation Date
by which the Australian Obligors grant security over all their present and after
acquired property.

Good Operating Practice means the exercise of skill, prudence and operating
practice which would reasonably and ordinarily be expected from a reputable,
skilled and experienced owner and operator engaged in the same business as the
Obligors under similar circumstances in compliance with all applicable
legislation, industry codes of practice, Authorisations and all relevant
documents relating to the Obligors’ business.

 

 

20  

--------------------------------------------------------------------------------

      

Governmental Agency means any government or any governmental, semi-governmental
or judicial entity or authority in any relevant jurisdiction.  It also includes
any self-regulatory organisation established under statute or any stock
exchange.

Greenbrier Mine means the underground bord and pillar mine and the surface
contour and highwall mining operations located in the Greenbrier and Nicholas
Counties of West Virginia, in the United States of America.

Group means the Parent and its Subsidiaries for the time being.

Group Member means an entity that is a member of the Group.

Group Structure Diagram means the diagram showing the structure of the Group,
provided to the Agent with the Parent’s  verification certificate as a condition
precedent under Part I of Schedule 2, as replaced from time to time under Clause
22.4(i) (Information: miscellaneous). 

Guarantee means the guarantee, undertaking and indemnity given under Clause 20
(Guarantee).

Guarantor means an Original Guarantor or an Additional Guarantor, unless it has
ceased to be a Guarantor in accordance with Clause 27 (Changes to the Obligors).

Head Company means the head company (as defined in the Tax Act) of a Tax
Consolidated Group.

Hedge Counterparty means a Lender or an Affiliate of a Lender that is, or has
become, a party to the Security Trust Deed as a Hedge Counterparty in accordance
with the provisions of the Security Trust Deed.

Hedging Agreement means any master agreement, confirmation, schedule or other
agreement or trade entered into or to be entered into by a Borrower or other
Obligor and a Hedge Counterparty for the purpose of Treasury Transactions
required or permitted to be entered into by this Agreement.  

Hedging Policy means any board approved policy describing the hedging
arrangements to be entered into for the purpose of entering into Treasury
Transactions in connection with carrying on the Group’s business in a prudent
and responsible manner.

Holding Company means, in relation to a person, any other person in respect of
which it is a Subsidiary.

Indirect Tax means any goods and services tax, consumption tax, value added tax
or any tax of a similar nature.

Interest Expense means all interest and amounts in the nature of interest or of
similar effect to interest (including amounts other than principal payable under
the Finance Documents) paid or payable by the Group (determined on a
consolidated basis) including:

(a)    any dividend or distribution payable on any Marketable Security which is
Financial Indebtedness;

 

 

21  

--------------------------------------------------------------------------------

      

(b)    the interest component of rentals in respect of Finance Lease
obligations;

(c)    the face amount of bills of exchange or other financial instruments
drawn, issued, endorsed or accepted by any Group Member less their net proceeds
after discount or issue and payment of any acceptance, endorsement, underwriting
or similar fee; and

(d)    all line, facility, letter of credit, guarantee and similar fees and all
fees and other amounts of a regular or recurring nature payable in relation to
Financial Indebtedness but not establishment, arrangement and other fees payable
once only on the initial provision of financial accommodation,

plus or minus the amount of any net payments by or to a Group Member under any
interest rate Treasury Transaction.

It excludes any Excluded Interest Expense.

Interest Period means, in relation to a Loan, each period determined in
accordance with Clause 11 (Interest Periods) and, in relation to an Unpaid Sum,
each period determined in accordance with Clause 10.3  (Default interest). 

Interpolated Screen Rate means, in relation to any Loan, the rate (rounded to
the same number of decimal places as the two relevant Screen Rates) which
results from interpolating on a linear basis between:

(a)    the applicable Screen Rate for the longest period (for which that Screen
Rate is available) which is less than the Interest Period of that Loan; and

(b)    the applicable Screen Rate for the shortest period (for which that Screen
Rate is available) which exceeds the Interest Period of that Loan,

each as of the Specified Time for the currency of that Loan.

IPO means the proposed initial public offering and listing on the ASX of
securities in the Parent.

IPO Costs means third party costs and expenses (including all value added taxes)
(including adviser, joint lead manager and other syndicate fees) incurred by the
Parent or any Subsidiary of the Parent (or recharged to the Parent by Coronado
Group LLC) relating to the IPO.

Ipso Facto Event means a Borrower is the subject of:

(a)    an announcement, application, compromise, arrangement, managing
controller, or administration as described in section 415D(1), 434J(1) or
451E(1) of the Corporations Act; or

(b)    any process which under any law with a similar purpose may give rise to a
stay on, or prevention of, the exercise of contractual rights.

Issuing Bank means, in relation to a Bank Guarantee, a Facility B Lender that
has issued or is to issue that Bank Guarantee under Facility B. 

 

 



22  

--------------------------------------------------------------------------------

      

JORC Code means the Australasian Code for Reporting of Exploration Results,
Mineral Resources and Ore Reserves from time to time.

Labor Contracts  mean all employment agreements, employment contracts,
collective bargaining agreements and other agreements among any Obligor or
Subsidiary of an Obligor and its employees.

Law means any law(s) (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, issued guidance, release, ruling, order,
executive order, injunction, writ, decree, bond, judgment, authorization or
approval, lien or award of or any settlement arrangement, by agreement, consent
or otherwise, with any Governmental Agency, foreign or domestic.  

Lender means:

(a)    any Original Lender; and

(b)    any bank, financial institution, trust, fund or other entity which has
become a Party in accordance with Clause 26 (Changes to the Lenders),

which in each case has not ceased to be a Party in accordance with the terms of
this Agreement.

LIBOR means, in relation to any Loan:

(a)    the applicable Screen Rate as of the Specified Time for the currency of
that Loan and, subject to Clause 11.1(e) (Selection of Interest Periods), for a
period equal in length to the Interest Period of that Loan; or

(b)    as otherwise determined pursuant to Clause 12.1 (Unavailability of Screen
Rate),

and if, in either case, that rate is less than zero, LIBOR shall be deemed to be
zero.

Limited Recourse Financial Indebtedness means any Financial Indebtedness
incurred in connection with a Project where the provider of the indebtedness
only has recourse, in respect of the Parent and its Subsidiaries, to all or any
of the following:

(a)    the Project Assets;

(b)    shares in a Project Company;

(c)    the Project Company or Project Companies, provided that (other than in
the case of fraud, wilful misconduct or negligence of the Project Company), if
the Project Assets do not comprise all or substantially all of a Project
Company’s business or interests the recourse is limited to recoveries in respect
of the Project Assets and the provider of the Financial Indebtedness or any
agent appointed by the provider of the Financial Indebtedness has no right to
take any step towards its winding up or dissolution or the appointment of a
liquidator, administrator, administrative receiver or similar officer in respect
of it or its assets; and

 

 

23  

--------------------------------------------------------------------------------

      

(d)    the giver of any Surety that is Permitted Financial Accommodation under
paragraph (e) of that definition.

Listing Date means the first day that the securities in the Parent are able to
be traded on the ASX.

Loan means a Facility A Loan or a Facility C Loan, as the context requires.

Logan Mine means the underground and surface mining operations located in the
Counties of Boone, Logan and Wyoming in West Virginia, in the United States of
America.

Majority Lenders means at any time:

(a)    if there are only two Lenders, then all Lenders; or

(b)    where a Lender or Lenders whose Commitments aggregate at least 66 2/3% of
the Total Commitments (or, if the Total Commitments have been reduced to zero,
aggregated at least 66 2/3% of the Total Commitments immediately prior to the
reduction).  Where a Lender's Commitment has been reduced to zero, but it has an
outstanding participation in any outstanding Utilisations, then for this purpose
its Commitment will be taken to be the aggregate amount of its participation.

For the purposes of this definition, “Commitments” and “Total Commitments” are
to be calculated by converting any Commitments and Utilisations denominated in
Australian dollars into US dollars at the Agent’s Spot Rate of Exchange.

Margin means, in respect of Facility A and Facility C:

 

Net Debt to EBITDA in most recent Compliance Certificate

Margin

> 2.00 times

3.25% per annum

> 1.50 times and ≤ 2.00 times

3.00% per annum

≤ 1.50 times

2. 85% per annum

 

Any change in Margin arising by reason of the delivery of a Compliance
Certificate will take effect on the first day of the next applicable Interest
Period occurring after the date of receipt by the Agent of the applicable
Compliance Certificate. If a Compliance Certificate is not delivered when due,
for the purposes of determining the applicable Margin, Net Debt to EBITDA will
be assumed to be greater than 2.00 times until a Compliance Certificate is
delivered.

Marketable Security has the meaning given to securities in section 92(3) of the
Corporations Act, but also includes:

(a)    an undertaking referred to in the exceptions in paragraphs (a) and (b) of
the definition of debenture in the Corporations Act;

 

 

24  

--------------------------------------------------------------------------------

      

(b)    a unit or other interest in a trust or partnership;

(c)    a negotiable instrument; and

(d)    a right or an option in respect of a Marketable Security, whether issued
or unissued, including any of the above.

Material Adverse Effect means a material adverse effect on:

(a)    the financial condition of the Group taken as a whole; or

(b)    the ability of the Obligors taken as a whole to perform their obligations
under the Finance Documents; or

(c)    the validity or enforceability of the whole or any material part of any
Finance Document or the ranking of any Security granted or purported to be
granted pursuant to the Finance Documents or any material rights or remedies of
a Finance Party under the Finance Documents.

Material Contract means each of the following:

(a)    Stanwell Amended Coal Supply Agreement  dated 6 November 2009 between
Stanwell Corporation Limited and Coronado Curragh Pty Ltd, as amended by the
ACSA Deed of Amendment entered into on or about 21 November 2016;

(b)    Curragh Mine New Coal Supply Deed between Stanwell Corporation Limited
and Coronado Curragh Pty Ltd dated 14 August 2018 including any agreement
arising from the binding term sheet attached thereto;

(c)    Take or pay agreement dated 27 September 2011 between Coronado Curragh
Pty Ltd and WICET Pty Ltd;

(d)    Coal Handling Agreement dated 1 June 2004 between Coronado Curragh Pty
Ltd and Gladstone Ports Corporation;

(e)    Wiggins Island Rail Project Deed (2011) between Coronado Curragh and
Aurizon Network Pty Ltd dated 5 September 2011, as amended from time to time;

(f)    Rail Transportation Agreement between Aurizon Operations Limited and
Coronado Curragh Pty Ltd dated 11 November 2011, as amended from time to time;

(g)    QR Coal Transport Agreement between Aurizon Operations Limited and
Coronado Curragh Pty Ltd dated 31 May 2004, as amended from time to time;

(h)    each Australian Mining Tenement;

(i)    each lease and the other contractual rights comprising or affecting the
property described in Schedule 10 (Real Property) and other real property on
which infrastructure and equipment necessary for the business as usual
operations of an Obligor’s mine site is located;

 

 

25  

--------------------------------------------------------------------------------

      

(j)    Membership Interest and Asset Purchase Agreement between Consol Energy,
Inc, Consol Mining Holding Company LLC, Consol Buchanan Mining Company LLC,
Consol Amonate Mining Company LLC, Consol Mining Company LLC, CXN Land LLC, CXN
Marine Terminals Inc, CXN RCPC LLC, Consol Pennsylvania Coal Company LLC, Consol
Amonate Facility LLC and Coronado IV LLC, dated 26 February 2018;

(k)    CONSOL Energy Amendment and Restatement of Master Cooperation and Safety
Agreement between Consol Buchanan Mining Company LLC, Coronado IV LLC, CNX Gas
Company LLC, Consol Energy Inc. and various CEI Subsidiaries, dated 31 March
2016;

(l)    Command Center Services Agreement between Consol Buchanan Mining Company
LLC and CNX Gas Company LLC dated 31 March 2016;

(m)    Drilling and Related Services Agreement between Consol Buchanan Mining
Company LLC and CNX Gas Company LLC, dated 31 March 2016;

(n)    Subsidence and Relocation Agreement between Cardinal States Gathering
Company, Coronado IV LLC and Coronado Buchanan Mining Company LLC, dated 31
March 2016; and

(o)    any other contract or agreement to which an Obligor is a party (other
than the Finance Documents) for which breach, non-performance, cancellation or
failure to renew would have or would be reasonably likely to have a Material
Adverse Effect (which, for the avoidance of doubt, unless otherwise agreed,
includes any contract or agreement that replaces any of the above).

Material Subsidiary means any Subsidiary of Parent which at any time (i) has
gross revenues equal to or in excess of five percent (5%) of the gross revenues
of Parent and its Subsidiaries on a consolidated basis, or (ii) has total assets
equal to or in excess of five percent (5%) of the total assets of Parent and its
Subsidiaries, in either case, as determined and consolidated in accordance with
US GAAP.

Mining Laws means any and all applicable federal, state, local and foreign
statutes, laws, regulations, guidance, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or other
governmental restrictions or common law causes of action relating to Mining
Operations and activities, or oil, natural gas, minerals, and other hydrocarbons
and their constituents production operations and activities. Mining Laws shall
include but not be limited to, (i) the Mineral Lands Leasing Act of 1920, the
Federal Coal Leasing Amendments Act, the Surface Mining Control and Reclamation
Act, all other land reclamation and use statutes and regulations relating to
coal mining, the Federal Coal Mine Health and Safety Act, the Black Lung Act and
the Coal Act, the Mine Safety and Health Act and the Occupational Safety and
Health Act, each as amended, and their state and local counterparts or
equivalents; and (ii) Laws of Queensland and the Commonwealth of Australia
relating to mining, coal and the environment, each as amended.

 

 

26  

--------------------------------------------------------------------------------

      

Mining Operations shall mean (i) the removal of coal, gas and other minerals or
similar resources from the natural deposits or from waste or stock piles by any
surface or underground mining methods; (ii) operations or activities conducted
underground or on the surface associated with or incident to the preparation,
development, operation, maintenance, opening and reopening of an underground or
surface mine storage or stockpiling of mined materials, backfilling, sealing and
other closure procedures related to a mine or the movement, assembly,
disassembly or staging of any mining equipment; (iii) milling; (iv) coal
preparation, coal processing or testing; (v) coal refuse disposal, coal fines
disposal or the operation and maintenance of impoundments; (vi) the operation of
any mine drainage system; (vii) reclamation activities and operations; or (viii)
the operation of coal terminals, river or rail load-outs or any other
transportation facilities.

Mining Tenement Security means each of:

(a)    the Mortgages required to be on mining tenements pursuant to the terms of
this Agreement;

(b)    the Australian Mortgages;

(c)    the General Security Deed;

(d)    each other Transaction Security Document entered into from time to time
to comply with Clause 24.20 (Mining tenements; Further assurances regarding
Secured Property).

Month means a period starting on one day in a calendar month and ending on the
numerically corresponding day in the next calendar month, except that:

(a)    if the numerically corresponding day is not a Business Day, that period
shall end on the next Business Day in that calendar month in which that period
is to end if there is one, or if there is not, on the immediately preceding
Business Day;

(b)    if there is no numerically corresponding day in the calendar month in
which that period is to end, that period shall end on the last Business Day in
that calendar month.

The above rules will only apply to the last Month of any period.

Mortgage means each of the fee and leasehold mortgages, deeds of trust,
assignments of leases and rents and other security documents, in each case
substantially in the form of (other than as to US Excluded Property definitions)
the “Mortgages” (as defined in the Term Loan Facility Agreement) and otherwise
in such form reasonably satisfactory to the Security Trustee and the Agent,
delivered on or after the Facility Initiation Date with respect to Real Property
to be encumbered pursuant to this Agreement or the applicable US Security
Document, as each may be amended, supplemented or otherwise modified from  time
to time.

Multiemployer Plan means any employee benefit plan which is a "multiemployer
plan" within the meaning of Section 4001(a)(3) of ERISA and to which the
Borrower or any other member of the ERISA Group is then making or accruing an
obligation to make contributions

 

 

27  

--------------------------------------------------------------------------------

      

or, within the preceding five plan years, has made or had an obligation to make
such contributions.

Multiple Employer Plan means a Plan which has two or more contributing sponsors
(including the Borrower or any other member of the ERISA Group) at least two of
whom are not under common control, as such a plan is described in Sections 4063
and 4064 of ERISA.

Net Debt means:

(a)    the total amount of current and non-current interest bearing loans and
borrowings of the Group but excluding leases that are not Finance Leases,
Subordinated Debt and Limited Recourse Financial Indebtedness; and

(b)    in accordance with US GAAP, the total amount shown as a liability in
those Financial Statements for any guarantee or indemnity, or a
counter-indemnity obligation in respect of a guarantee, indemnity, bond, standby
or documentary letter of credit or any other similar instrument, but only up to
that amount shown as a liability (except in relation to Bank Guarantees issued
and outstanding under Facility B, of which only 50% of the aggregate face value
of all such Bank Guarantees is to be included for the purposes of this paragraph
(b)); less

(c)    the total amount shown in those Financial Statements as “cash and cash
equivalents” but only to the extent such are not subject to any Security (other
than a Transaction Security).

To avoid doubt, Net Debt does not include any amount attributable to open
Treasury Transactions.

Net Interest Expense means, for a period, Interest Expense for that period, less
interest income received by the Group during that period (determined on a
consolidated basis).

New Lender has the meaning given to that term in Clause 26 (Changes to the
Lenders).

Non-Consenting Lender means a Lender that does not agree to consent to a waiver,
amendment of, or a consent under, any provision of a Finance Document which has
been requested by the Borrower or the Agent where the requested waiver,
amendment or consent is one which requires the consent of all Lenders and
Lenders whose Commitments aggregate at least 75% of the Total Commitments have
voted in favour of the relevant waiver, amendment and consent.

Obligor means a Borrower or a Guarantor.

Obligor Group means the Borrower and the Guarantors.  

OFAC means the US Treasury Department’s Office of Foreign Assets Control.

Offshore Associate means an Associate:

 

 



28  

--------------------------------------------------------------------------------

      

(a)    which is a non-resident of Australia and does not become a Lender or
receive a payment in carrying on a business in Australia at or through a
permanent establishment of the Associate in Australia; or

(b)    which is a resident of Australia and which becomes a Lender or receives a
payment in carrying on a business in a country outside Australia at or through a
permanent establishment of the Associate in that country; and

which does not become a Lender and receive payment in the capacity of a clearing
house, custodian, funds manager or responsible entity of a registered scheme.

Original Financial Statements  means:

(a)    the consolidated Financial Statements for Coronado Curragh Pty Ltd as at
30 June 2018; and

(b)    the consolidated Financial Statements for Coronado Group LLC as at 31
December 2017.

Original Obligor means an Original Borrower or an Original Guarantor.

Parent Loan Agreement means the loan agreement dated 25 January 2017 between
Coronado Curragh Pty Limited, Curragh Queensland  Mining Pty Ltd, Curragh Coal
Sales Co. Pty. Ltd. and Wesfarmers Limited, as amended and restated on 22
December 2017, as assigned by Wesfarmers Limited to Coronado Group LLC pursuant
to a deed of assignment dated 29 March 2018 and as assigned by Coronado Group
LLC to the Parent pursuant to a deed of assignment dated 13 August 2018 and as
further amended by deed of amendment dated 31 August 2018.

Participating Member  State  means any member state of the European Union that
has the euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

Party means a party to this Agreement.

PBGC shall mean the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any successor.

Permit shall mean any and all permits, approvals, licenses, registrations,
consents, notifications, identification numbers, bonds, waivers or exemptions
and any other regulatory authorization, in each case, from a Governmental Agency
having jurisdiction over the applicable activity.

Permitted Disposal  means each of the following: 

(a)    a disposal of trading stock or inventory in the ordinary course of the
Group’s business on ordinary commercial terms;

(b)    the disposal of any agreement, mining licence, mining or mineral lease or
fee property, permit or other asset in the ordinary course of the Group’s
business on

 

 

29  

--------------------------------------------------------------------------------

      

commercial terms so long as the aggregate book value of the assets to be
disposed of and the assets already disposed of in any 12 month period under this
paragraph and paragraphs (c) and (j) below does not exceed 10% of Total Tangible
Assets;

(c)    the disposal of an interest in a joint venture or joint venture vehicle,
agreement, licence, permit or other asset in the ordinary course of the Group’s
business on commercial terms so long as the aggregate book value of the assets
to be disposed of and the assets already disposed of in any 12 month period
under this paragraph and paragraph (b) above and paragraph (j) below does not
exceed 10% of Total Tangible Assets;

(d)    a disposal of assets in contemporaneous exchange for other assets
comparable or superior as to type, value and quality or for cash which is
applied in or towards the purchase of assets comparable or superior as to type,
value and quality;

(e)    a disposal of obsolete, damaged, used or worn out assets or assets
(excluding assets of the kind described in paragraphs (b) and (c) above) no
longer required for the purpose of the relevant Obligor’s business or
operations;

(f)    the payment of cash for any asset acquired in the ordinary course of
business;

(g)    the investment of funds which are not immediately required in the
relevant Obligor’s business in accordance with the Group’s established money
market treasury policies or the realisation of such investments;

(h)    the application of the proceeds of an issue of securities (whether debt
or equity) for the purpose stated in the prospectus or other offering document
relating to that issue;

(i)    any disposal by a non-Obligor Group Member to an Obligor (including any
inter-company debt forgiveness, from time to time), provided the disposal is on
arm’s length terms and for fair market value or on terms and for value more
favourable to the Obligor, or any disposal by a non-Obligor Group Member to
another non-Obligor Group Member;

(j)    a disposal comprised in or which occurs as part of any sale and
lease-back, forward sale, stock loan or repurchase transaction so long as the
aggregate book value of the assets to be disposed of and the assets already
disposed of in any 12 month period under this paragraph and paragraphs (b) and
(c) above does not exceed 10% of Total Tangible Assets; and

(k)    a disposal which also constitutes or arises as a result of any Permitted
Security,

in the case of each of the above (other than paragraph (k) insofar as it relates
to any disposal by a non-Obligor Group Member to another non-Obligor Group
Member), where the relevant transaction was entered into in good faith, for fair
market value and on an arm’s length basis; and

(l)    the payment of cash for any payment permitted under Clause 24.12
(Distributions);

 

 

30  

--------------------------------------------------------------------------------

      

(m)    transfers of condemned property as a result of the exercise of "eminent
domain" or other similar policies to the respective Governmental Agency or
agency that has condemned the same (whether by deed in lieu of condemnation or
otherwise), and transfers of properties that have been subject to a casualty to
the respective insurer of such property as part of an insurance settlement, and
transfers of properties that have been the subject of a Compulsory Acquisition;

(n)    any disposal by way of cash constituted by or comprised in the Consol
Arrangements;

(o)    any disposal constituted by or comprised in the Stanwell Arrangements;

(p)    any disposal by way of cash constituted by or comprised in the Wesfarmers
Arrangements;

(q)    any disposal by way of cash constituted by or comprised in the Winged
Horse Arrangements; and

(r)    a disposal not falling within any of the above to which the Agent (acting
on the instructions of the Majority Lenders) has consented in writing.

Permitted Financial Accommodation means:

(a)    except where such is prohibited under the laws of incorporation or
formation of the relevant Group Members, a loan or other accommodation made
available by a Group Member to or for the benefit of employees or directors or
officers of a Group Member to acquire shares in a Group Member in an amount in
aggregate for all employees and directors not exceeding US$5,000,000;

(b)    any deposit funds of an Obligor with a bank in the ordinary course of its
business;

(c)    any trade credit not exceeding 180 days provided, or otherwise
accommodated by an Obligor to acquire goods and services on extended terms in
the ordinary course of trading;

(d)    the Curragh Intercompany Loans and any other accommodation made by an
Obligor to another Obligor;

(e)    accommodation including a Surety made by an Obligor to a Project Company
(or (in the case of a Surety in connection with a Project Company) so long as
the giving of that accommodation does not result in a breach of Clause 22.7
(Financial covenants) and the aggregate accommodation made available by Obligors
under this paragraph and paragraph (f) together does not exceed 5% of Total
Tangible Assets at any time;

(f)    accommodation provided to a partnership, joint venture, non-wholly owned
subsidiary or other entity contemplated by Clause 24.18 (Partnerships and joint
ventures)  so long as that accommodation is provided by an Obligor and does not
result in a breach of Clause 22.7 (Financial covenants) and the aggregate
accommodation made available by Obligors under this paragraph and paragraph (e)
together does not exceed 5% of Total Tangible Assets at any time;  and

 

 

31  

--------------------------------------------------------------------------------

      

(g)    accommodation (not being accommodation which is permitted under paragraph
(e) or which is prohibited under the laws of incorporation of the relevant Group
Members) made by an Obligor to a Group Member which is not an Obligor provided
that such accommodation does not exceed  A$5,000,000 in aggregate for all
financial accommodation provided under this paragraph (f).

Permitted Financial Indebtedness  means each of the following:

(a)    any Financial Indebtedness created under a Finance Document;

(b)    any Financial Indebtedness owing by a Group Member to another Group
Member which is Permitted Financial Accommodation provided Financial
Indebtedness owing by an Obligor (including without limitation any member of the
Obligor Group) to any Group Member other than a member of the Obligor Group must
be subordinated pursuant to an Curragh Intercompany Subordination Deed;  

(c)    any Financial Indebtedness raised via the issuance of bonds, notes,
debentures or other instruments of that type in the domestic, United States of
America, European or other debt capital markets;

(d)    any Financial Indebtedness in respect of Finance Leases and hire purchase
agreements entered into in the ordinary course of business;

(e)    any Financial Indebtedness which is guaranteed or otherwise supported by
an export credit agency;

(f)    any Financial Indebtedness raised under transactional banking facilities;

(g)    any Financial Indebtedness which is Subordinated Debt;

(h)    any Financial Indebtedness (including, without limitation, reimbursement
obligations in respect of letters of credit and bank guarantees) on account of
any demand, request or requirement of any Governmental Agency for any surety
bond, letter of credit or other financial assurance pursuant to any
Environmental Health and Safety Laws, or any related permit, in each case, in
the ordinary course of business or pursuant to self-insurance obligations and
not in connection with the borrowing of money or the obtaining of advances;

(i)    any Financial Indebtedness owing by a non-Obligor Group Member to another
non-Obligor Group Member;

(j)    any Financial Indebtedness in respect of letters of credit, bank
guarantees, warehouse receipts or similar instruments issued to support
performance obligations and trade letters of credit (other than obligations in
respect of other Financial Indebtedness) in the ordinary course of business and
to the extent it is secured by cash or cash equivalents;

(k)    any Financial Indebtedness under any Treasury Transaction;

 

 

32  

--------------------------------------------------------------------------------

      

(l)    any Financial Indebtedness constituted by or comprised in the Wesfarmers
Arrangements;

(m)    in addition to the above, unsecured Financial Indebtedness in aggregate
for all Obligors not exceeding 5% of Total Tangible Assets; and

(n)    in addition to the above, any Financial Indebtedness to which the Agent
(acting on the instructions of the Majority Lenders) has consented in writing.

For the avoidance of doubt, Permitted Financial Indebtedness also includes any
Financial Indebtedness incurred as Limited Recourse Financial Indebtedness.

Permitted Security  means each of the following:

(a)    any Security  which secures the Obligations of an Obligor under a Finance
Document;  

(b)    any Security expressly permitted under a provision of a Finance Document
(including, any Security provided by a Security Provider in favour of the
Security Trustee);

(c)    any Security under a Cross Charge;

(d)    any Security under present commercial or present or future statutory
royalty agreements in connection with a Project so long as, at any time, the
aggregate amount secured by a Security described in this paragraph (d) when
aggregated with the amounts referred to in paragraph (f) and paragraph (q) does
not exceed 5% of Total Tangible Assets;

(e)    a lien arising by operation of law (other than under the PPSA) in the
ordinary course of day to day trading and not securing Financial Indebtedness
where it duly pays the indebtedness secured by that lien other than indebtedness
contested in good faith;

(f)    any Security granted to a Governmental Agency over funds deposited as
security in support of an Obligor’s obligations in respect of the abandonment of
a Project so long as, at any time, the aggregate amount so deposited and subject
to a Security described in this paragraph (f) when aggregated with the amounts
referred to in paragraph (d) and paragraph (q) does not exceed 5% of Total
Tangible Assets;

(g)    any Security  over the assets of a company which becomes a Group Member
after the Facility Initiation Date and which:

(i)    is in existence at the date the company becomes a Group Member and has
not been created in anticipation of that company becoming a Group Member,
provided that the Security is discharged within 180 days after the date the
company becomes a Group Member; or

(ii)    that the company is contractually bound to enter into at the time it
becomes a Group Member and has not become so bound in anticipation of the
company becoming a Group Member, provided that the Security is discharged within
180 days after its creation,

 

 

33  

--------------------------------------------------------------------------------

      

and, in each case, the principal amount secured has not increased in
contemplation of, or since the acquisition of, that company;

(h)    a Security  which is over any asset acquired by a Group Member after the
Facility Initiation Date and is in existence at the date of such acquisition and
has not been created in anticipation of such acquisition, but only to the extent
of the indebtedness secured by any such Security at the date of such
acquisition, and provided that the Security is discharged within 180 days after
the asset is acquired;

(i)    a Security which is a netting or set-off arrangement entered into by any
Group Member:

(i)    in the ordinary course of its or the Group’s transactional banking
arrangements on a bank’s standard terms and conditions (or on terms more
favourable to Group Members) for the purpose of netting debit and credit
balances; or

(ii)    under any Treasury Transaction on market standard terms and conditions
(or terms and conditions more favourable to Group Members);

(j)    a Security  provided for by one of the following transactions so long as
the transaction does not secure payment or performance of an obligation:

(i)    a transfer of an account or chattel paper in respect of which a Group
Member is the transferor; or

(ii)    a commercial consignment in respect of which a Group Member is the
consignee; or

(iii)    a PPS lease in respect of which a Group Member is the lessee; or

(k)    all Security securing any part of the Curragh Intercompany Loans if and
for so long as the priority of such Security is regulated by the Curragh
Intercompany Subordination Deed;

(l)    any Security for Contested Taxes granted to a Governmental Agency and as
to which appropriate reserves have been established in accordance with US GAAP
or other appropriate accounting principles;

(m)    any Security given in the ordinary course of business to secure payment
of reclamation liabilities, worker's compensation, or to participate in any fund
in connection with worker's compensation, unemployment insurance, or other
social security programs (including Security to secure letters of credit or bank
guarantees issued to assure payment of such obligations);

(n)    any Security over cash or cash equivalents in  respect of letters of
credit, bank guarantees, warehouse receipts or similar instruments issued to
support performance obligations and trade letters of credit (other than
obligations in respect of other Financial Indebtedness) in the ordinary course
of business;

 

 

34  

--------------------------------------------------------------------------------

      

(o)    good-faith pledges or deposits made in the ordinary course of business to
secure performance of bids (including bonus bids), tenders, contracts (other
than for the repayment of borrowed money) or leases, not in excess of the
aggregate amount due thereunder or other amounts as may be customary, or to
secure statutory obligations, or surety, appeal, indemnity, performance or other
similar bonds required in the ordinary course of business (including liens on
such good-faith pledges or deposits to secure letters of credit issued to assure
payment of such obligations);

(p)    encumbrances consisting of zoning restrictions, easements or other
restrictions on the use of real property, none of which materially impairs the
use of such property or the value thereof, and none of which is violated in any
material respect by existing or proposed structures or land use;

(q)    all other Security  so long as the aggregate principal amount of
indebtedness secured by all such other Security when aggregated with the amounts
referred to in paragraph (d) and paragraph (f) does not exceed at any time, 5%
of Total Tangible Assets;

(r)    a Security comprised in or constituted by a Finance Lease that is limited
to the asset being leased;

(s)    a Security securing Financial Indebtedness and obligations incurred in
connection with the financing by the Parent or a Subsidiary of the Parent
(either alone or together with a co-venturer or group of co-venturers, either
directly or through a special purpose finance vehicle) of all or part of the
purchase price of new assets:

(i)    of the Parent or a Subsidiary of the Parent; and/or

(ii)    in which the Parent, a Subsidiary of the Parent or a co-venturer or
co‑venturers of the Parent or a Subsidiary of the Parent has or have or will
have an interest, either directly or indirectly,

provided that:

(iii)    any such Security  shall be confined solely to the assets acquired
and/or the shares, units or other interests held by any Group Member in any
Subsidiary of the Parent which holds the relevant acquired assets or interest in
the relevant assets (including the proceeds of any dividends, distributions,
return on capital or similar rights, the proceeds of or rights to payments in
respect of intercompany loans or any other compensation, proceeds, amounts or
assets received or receivable by the Parent or any subsidiary of the Parent in
connection with such shareholding, unitholding or other interest); and

(iv)    any such Security will cease to be Permitted Security as and from the
date which is 120 days after the date of the relevant acquisition;

(t)    any Security  securing Limited Recourse Financial Indebtedness over any
assets referred to in paragraphs (a) or (b) of the definition of Limited
Recourse Financial Indebtedness; and

 

 

35  

--------------------------------------------------------------------------------

      

(u)    any Security  constituted by or comprised in the Stanwell Arrangements if
and for so long as the priority of such Security is regulated by the Existing
Arrangements Intercreditor Deed;

(v)    any Security constituted by or comprised in the Wesfarmers Arrangements
if and for so long as the priority of such Security is regulated by the Existing
Arrangements Intercreditor Deed;

(w)    any Security by way of caveat constituted by or comprised in the Winged
Horse Arrangements;

(x)    a Security securing indemnity obligations to an export credit agency in
respect of a guarantee or other support provided by that agency;

(y)    any Security securing Subordinated Debt for so long as the priority
arrangements are satisfactory to the Agent;

(z)    any Security existing as at the Listing Date to the extent it affects US
Excluded Property; and

(aa)    a Security  not falling within paragraphs (a) to (z) above which is
created with the consent in writing of the Agent (acting on the instructions of
Majority Lenders).

Person means any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
joint venture, government or political subdivision or agency thereof, or any
other entity.

Personal Information means information or an opinion about an identified
individual or an individual who is reasonably identifiable.

Plan means any employee pension benefit plan (including a Multiple Employer
Plan, but excluding a Multiemployer Plan) that is covered by Title IV of ERISA
or is subject to the minimum funding standards under Section 412 of the US Tax
Code and either (i) is maintained by any member of the ERISA Group for any
employees of any member of the ERISA Group, or (ii) has at any time within the
preceding five years been maintained by any entity which was at such time a
member of the ERISA Group for employees of any entity which was at such time a
member of the ERISA Group. 

PPSA means the Personal Property Securities Act 2009 (Cth).

Premises means any property owned, leased or occupied by any Group Member or
which is used by any Group Member to carry on any activities.

Prime Bank means a bank determined by ASX Benchmarks Pty Limited (or any other
person which takes over the administration of the Screen Rate for Australian
dollars) as being a Prime Bank or an acceptor or issuer of bills of exchange or
negotiable certificates of deposit for the purposes of calculating that Screen
Rate.  If ASX Benchmarks Pty Limited or such other person ceases to make such
determination, the Prime Banks shall be the Prime Banks last so appointed.

 

 



36  

--------------------------------------------------------------------------------

      

Privacy Statement means the current version of each Lender's privacy statement
as required under the Australian Privacy Principles set out in the Privacy Act
1998 (Cth), as provided to the Borrower from time to time.

Prohibited Transaction means any prohibited transaction as defined in Section
4975 of the US Tax Code or Section 406 of ERISA.

Producing Unincorporated Joint Venture means any unincorporated joint venture of
a member of the Group that is generating income.

Production means, in relation to a period, the volume of coal produced and
available for sale from a mine during that period.

Project means any particular project of the Parent or any Subsidiary of the
Parent relating to the ownership, creation, development, operation, exploration,
investigation or exploitation of any assets in the coal sector acquired by the
Parent or any Subsidiary of the Parent after the Facility Initiation Date.

Project Assets means any assets used exclusively for and in connection with a
Project.

Project Company means any entity which is a Subsidiary of the Parent (other than
one which is a Subsidiary of the Parent as at the Facility Initiation Date) and
is established or maintained following the Facility Initiation Date solely for
the purpose of the acquisition, development or operation of a Project, either
alone or in conjunction with other parties that are non-Group Members and which
owes Limited Recourse Financial Indebtedness. 

However, upon a Project Company ceasing to have any Limited Recourse Financial
Indebtedness it will cease to be a Project Company and will be taken into
account for the purposes of compliance with Clause 24.16 (Composition of Obligor
Group).  

Prospectus means the prospectus to be issued by Coronado Group LLC and the
Parent, dated 22 October 2018 and lodged with the Australian Securities and
Investments Commission on or about that date.

PTE means a prohibited transaction class exemption issued by the US Department
of Labor, as any such exemption may be amended from time to time.

Qualified ECP Guarantor means, in respect of any Swap Obligation, each Guarantor
that has total assets exceeding US$10,000,000 at the time the relevant Guarantee
or grant of the relevant security interest becomes effective with respect to
such Swap Obligation or such other person as constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

Quarter means the period of 3 calendar months ending on each of 31 March, 30
June, 30 September and 31 December each year.

Quotation Day means, in relation to any period for which an interest rate is to
be determined:

 

 

37  

--------------------------------------------------------------------------------

      

(a)    if the currency is Australian dollars, the first day of that period; and

(b)    if the currency is US dollars,  2 Business Days before the first day of
that period.

Real Property means, individually as the context requires, the real property
(other than as set forth  in the proviso below) that is owned, leased or
licensed by an Obligor, including, but not limited to surface, coal and other
mineral rights, interests, mining leases, exploration permits, mineral
development licenses, and other related mining tenements and coal leases
associated with the properties described in Schedule 10 (Real Property), and
“Real Property” shall mean, collectively, as the context requires, all of the
foregoing; provided, however, “Real Property” shall not include (i) US Excluded
Property, (ii) any asset that shall have been released from the Transaction
Security pursuant to the express provisions of the Finance Documents or (iii)
any “building” or “mobile home” (each as defined in Regulation H as promulgated
by the Federal Reserve Board under the Flood Laws).

Reclamation Laws means all applicable federal, state, local and foreign
statutes, laws, regulations, guidance, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or other
governmental restrictions or common law causes of action relating to mining
reclamation or reclamation liabilities.

Recognition Certificate has the meaning given in the Security Trust Deed.

Reference Bank Quotation means any quotation supplied to the Agent by a
Reference Bank.

Reference Bank Rate  means:

(a)    in relation to BBSY Bid, the sum of:

(i)    the following rates:

(A)    the arithmetic mean of the rates (rounded upwards to 4 decimal places) as
supplied to the Agent at its request by the Reference Banks as the mid discount
rate (expressed as a yield percent to maturity) observed by the relevant
Reference Bank for marketable parcels of Australian dollar denominated bank
accepted bills and negotiable certificates of deposit accepted or issued by
Prime Banks, and which mature on the last day of the relevant period; or

(B)    (if there is no observable market rate for marketable parcels of Prime
Bank Australian dollar securities referred to in paragraph (A)above), the
arithmetic mean of the rates (rounded upwards to 4 decimal places) as supplied
to the Agent at its request by the Reference Banks as the rate at which the
relevant Reference Bank could borrow funds in Australian dollars in the
Australian interbank market for the relevant period were it to do so by asking
for and then accepting interbank offers for deposits in reasonable market sizes
and for that period; and

(ii)    0.05% per annum;

 

 

38  

--------------------------------------------------------------------------------

      

(b)    the arithmetic mean of the rates (rounded upwards to 4 decimal places) as
supplied to the Agent at its request by the Reference Banks in relation to LIBOR
as either:

(i)    if:

(A)    the Reference Bank is a contributor to the applicable Screen Rate; and

(B)    it consists of a single figure,

the rate (if any and applied to the relevant Reference Bank and the relevant
currency and period) which contributors to the applicable Screen Rate are asked
to submit to the relevant administrator; or

(ii)    in any other case, the rate at which the relevant Reference Bank could
fund itself in the relevant currency for the relevant period with reference to
the unsecured wholesale funding market.

Reference Banks means:

(a)    in relation to BBSY Bid, the principal office in Sydney of any three of
the following:

(i)    Australia and New Zealand Banking Group Limited;

(ii)    Commonwealth Bank of Australia;

(iii)    National Australia Bank Limited; and

(iv)    Westpac Banking Corporation; and

(b)    in relation to LIBOR, the principal Sydney offices of:

(i)    Australia and New Zealand Banking Group Limited;

(ii)    Commonwealth Bank of Australia;

(iii)    National Australia Bank Limited; and

(iv)    Westpac Banking Corporation.

Regulated Substances means, without limitation, any substance, material or
waste, regardless of its form or nature, defined under Environmental Health and
Safety Law as a "hazardous substance," "pollutant," "pollution," "contaminant,"
"hazardous or toxic substance," "extremely  hazardous substance," "toxic
chemical," "toxic substance," "toxic waste," "hazardous waste," "special
handling waste," "industrial waste," "residual waste," "solid waste," "municipal
waste," "mixed waste," "infectious waste," "chemotherapeutic waste," "medical
waste," "regulated substance" or words of similar import, or any other material,
substance or waste, regardless of its form or nature, which is regulated by
Environmental Health and Safety Law due to its radioactive, ignitable,
corrosive, reactive, explosive, toxic, carcinogenic or infectious properties or
nature, or which otherwise is regulated by any Environmental Health and Safety
Law including, without limitation,

 

 

39  

--------------------------------------------------------------------------------

      

petroleum and petroleum products (including crude oil and any fractions
thereof), natural gas, coalbed methane gas, synthetic gas and any mixtures
thereof, asbestos and asbestos containing materials, urea formaldehyde,
polychlorinated biphenyls, mercury and radioactive substances.

Related Fund in relation to a fund (the "first fund"), means a fund which is
managed or advised by the same investment manager or investment adviser as the
first fund or, if it is managed by a different investment manager or investment
adviser, a fund whose investment manager or investment adviser is an Affiliate
of the investment manager or investment adviser of the first fund.

Release means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the Environment or within, from or into any building, structure,
facility or fixture, including all mines and other subsurface structures.

Relevant Group means the Parent and its Subsidiaries, excluding any Project
Company.

Relevant Market  means:

(a)    in relation to Australian dollars, the Australian interbank market for
bank accepted bills and negotiable certificates of deposits; and

(b)    in relation to US dollars, the London interbank market.

Relevant Nominating Body means any applicable central bank, regulator or other
supervisory authority or a group of them, or any working group or committee
sponsored or chaired by, or constituted at the request of, any of them or the
Financial Stability Board.

Remedial Action means any investigation, identification, preliminary assessment,
characterization, delineation, feasibility study, cleanup, corrective action,
removal, remediation, risk assessment, fate and transport analysis, in-situ
treatment, the treatment of discharges or seeps, containment, operation and
maintenance or management in-place, control, abatement or other response actions
to Regulated Substances and any closure or postclosure measures, or reclamation
activities associated therewith.

Repeating Representations means each of the representations set out in Clauses
21.1 (Status) to 21.8 (No default), 21.10 (No misleading information), 21.12
(Financial Statements) to 21.34 (Projects) and paragraphs (b) and (c) of Clause
21.36 (Group Structure Diagram). 

Replacement Benchmark means a benchmark rate which is:

(a)    formally designated, nominated or recommended as the replacement for a
Screen Rate by:

(i)    the administrator of that Screen Rate (provided that the market or
economic reality that such benchmark rate measures is the same as that measured
by that Screen Rate); or

(ii)    any Relevant Nominating Body,

 

 

40  

--------------------------------------------------------------------------------

      

and if replacements have, at the relevant time, been formally designated,
nominated or recommended under both paragraphs, the “Replacement Benchmark” will
be the replacement under paragraph (ii) above;

(b)    in the opinion of the Majority Lenders and the Original Borrower,
generally accepted in the international or any relevant domestic syndicated loan
markets as the appropriate successor to a Screen Rate; or

(c)    in the opinion of the Majority lenders and the Original Borrower, an
appropriate successor to a Screen Rate.

Reportable Event means a reportable event described in Section 4043 of ERISA or
regulations thereunder with respect to a Plan or a Multiemployer Plan (other
than any such event as to which the thirty-day notice period is waived);
provided that, in the case of any such reportable event with respect to a
Multiemployer Plan, such event shall only be deemed a Reportable Event for
purposes of this Agreement if the Borrowers have knowledge of such event.

Representative means any delegate, agent, manager, administrator, nominee,
attorney, trustee or custodian.

Reserves  means the Mineral Resources and Ore Reserves (as those terms are
defined in the JORC Code) of coal within the Mining Tenements.

Reserves Statement means  a statement given in accordance with the JORC Code
showing, amongst other things, the Mineral Resources and Ore Reserves (as those
terms are defined in the JORC Code) of coal within the Mining Tenements as at a
given date.

Resignation Letter means a letter substantially in the form set out in Schedule
6 (Form of Resignation Letter). 

Review Event means any of the following events:

(a)    a Change of Control occurs without the prior consent of the Agent (acting
on the instructions of all Lenders); or

(b)    the Parent is delisted from the ASX or an application is made by a
competent person to delist the Parent from the ASX; or

(c)    trading in the Parent’s shares on the ASX is suspended for 7 consecutive
trading days, unless due to a pending market announcement not related to
financial difficulties of the Parent; or

(d)    the Reserves as at the Termination Date as forecast in the most recent 5
year forecast provided pursuant to Clause 22.2 (Compliance Certificate and other
information) are less than 60% of the Reserves as disclosed in the Prospectus;
or

(e)    any Environmental Liability of or relating to any Group Member occurs, is
subsisting or is otherwise identified or determined to exist, in each case that
will have or is reasonably likely to have a Material Adverse Effect.

 

 

41  

--------------------------------------------------------------------------------

      

Rollover Loan means one or more Loans under the same Facility:

(a)    made or to be made on the same day that a maturing Loan is due to be
repaid;

(b)    the aggregate amount of which is equal to or less than the amount of the
maturing Loan;

(c)    made or to be made to the same Borrower for the purpose of refinancing
that maturing Loan; and

(d)    made in the same currency as the maturing Loan.

Sanctioned Country means, at any time, a country or territory which is itself
the subject or target of any Sanctions (currently, Cuba, Iran, North Korea,
Syria, and the Crimea region of Ukraine).

Sanctioned Person means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC or the US
Department of State, the United Nations Security Council, the European Union,
any Member State of the European Union, any Governmental Authority of Australia,
or the Hong Kong Special Administrative Region, or the United Kingdom
(irrespective of its status vis-à-vis the European Union), (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person owned
or controlled by any such Person or Persons.

Sanctions means economic or financial sanctions, trade embargoes or similar
measures enacted, administrated or enforced by the United States of America,
Australia, the United Nations Security Council, Hong Kong Special Administrative
Region and/or the European Union or any present or future state thereof and/or
the French Republic, and/or Her Majesty’s Treasury or any other relevant
sanctions authority or by any agency of the above.

Screen Rate  means:

(a)    in relation to BBSY Bid:

(i)    the Australian Bank Bill Swap Reference Rate (Bid) administered by ASX
Benchmarks Pty Limited (or any other person which takes over the administration
of that rate) for the relevant period displayed on page BBSY of the Thomson
Reuters Screen (or any replacement Thomson Reuters page which displays that
rate) or on the appropriate page of such other information service which
publishes that rate from time to time in the place of Thomson Reuters.  If such
page or service ceases to be available, the Agent may specify another page or
service displaying the relevant rate after consultation with a Borrower; and

(ii)    if the rate described in sub-paragraph (i) above is not available, the
sum of:

(A)    the Australian Bank Bill Swap Reference Rate administered by ASX
Benchmarks Pty Limited (or any other person which takes over the administration
of that rate) for the relevant period displayed on page BBSW of the Thomson
Reuters Screen (or any replacement

 

 

42  

--------------------------------------------------------------------------------

      

Thomson Reuters page which displays that rate) or on the appropriate page of
such other information service which publishes that rate from time to time in
the place of Thomson Reuters.  If such page or service ceases to be available,
the Agent may specify another page or service displaying the relevant rate after
consultation with a Borrower; and

(B)    0.05% per annum,

and for the purposes of determining the rate as at a time, any subsequent
correction, recalculation or republication by the administrator after that time
shall be included; and

(b)    in relation to LIBOR, the London interbank offered rate administered by
ICE Benchmark Administration Limited (or any other person which takes over the
administration of that rate) for the relevant currency and period displayed on
pages LIBOR01 or LIBOR02 of the Thomson Reuters screen (or any replacement
Thomson Reuters page which displays that rate) or on the appropriate page of
such other information service which publishes that rate from time to time in
place of Thomson Reuters.  If such page or service ceases to be available, the
Agent may specify another page or service displaying the relevant rate after
consultation with the Borrowers.

Screen Rate Replacement Event means, in relation to a Screen Rate:

(a)    the methodology, formula or other means of determining that Screen Rate
has, in the opinion of the Majority Lenders and the Original Borrower materially
changed; or

(b)    

(i)    

(A)    the administrator of that Screen Rate or its supervisor publicly
announces that such administrator is insolvent; or

(B)    information is published in any order, decree, notice, petition or
filing, however described, of or filed with a court, tribunal, exchange,
regulatory authority or similar administrative, regulatory or judicial body
which reasonably confirms that the administrator of that Screen Rate is
insolvent,

provided that, in each case, at that time, there is no successor administrator
to continue to provide that Screen Rate;

(ii)    the administrator of that Screen Rate publicly announces that it has
ceased or will cease, to provide that Screen Rate permanently or indefinitely
and, at that time, there is no successor administrator to continue to provide
that Screen Rate;

 

 

43  

--------------------------------------------------------------------------------

      

(iii)    the supervisor of the administrator of that Screen Rate publicly
announces that such Screen Rate has been or will be permanently or indefinitely
discontinued; or

(iv)    the administrator of that Screen Rate or its supervisor announces that
that Screen Rate may no longer be used; or

(c)    the administrator of that Screen Rate determines that that Screen Rate
should be calculated in accordance with its reduced submissions or other
contingency or fallback policies or arrangements and either:

(i)    the circumstance(s) or event(s) leading to such determination are not (in
the opinion of the Majority Lenders and the Original Borrower) temporary; or

(ii)    that Screen Rate is calculated in accordance with any such policy or
arrangement for a period of no less that the period opposite that Screen Rate in
Schedule 9A (Screen Rate contingency periods); or

(iii)    in the opinion of the Majority Lenders and the Original Borrower, that
Screen Rate is otherwise no longer appropriate for the purposes of calculating
interest under this Agreement.

Secured Money has the meaning given to that  term in the Security Trust Deed.

Secured Property means all of the assets of the Obligors which from time to time
are the subject of the Transaction Security.

Security means a mortgage, charge, pledge, license, lien or other security
interest securing any obligation of any person or any other agreement or
arrangement having a similar effect, including any "security interest" as
defined in the PPSA or the US Uniform Commercial Code.

Security Provider means an Obligor that is a party to a Transaction Security.

Security Trust means the trust established by the Security Trust Deed.

Security Trust Deed means the deed entitled "Security Trust Deed" dated 23
October 2018 and made between, among others, the Borrower, and Westpac
Administration Pty Limited (ACN 008 617 203) (as Security Trustee).

Security Trustee means Westpac Administration Pty Limited (ACN 008 617 203) or
such other person appointed from time to time as the trustee of the Security
Trust.

Selection Notice means a notice substantially in the form set out in Part III of
Schedule 3 (Requests) given in accordance with Clause 11 (Interest Periods) in
relation to Facility A or Facility C.

Specified Time means a time determined in accordance with Schedule 9
(Timetables). 

 

 



44  

--------------------------------------------------------------------------------

      

Stanwell Arrangements means the arrangements and transactions embodied in:

(a)    the Stanwell Amended Coal Supply Agreement dated 6 November 2009 between
Stanwell Corporation Limited and Coronado Curragh Pty Ltd, as amended by the
ACSA Deed of Amendment entered into on or about 21 November 2016; and

(b)    the Curragh Mine New Coal Supply Deed between Stanwell Corporation
Limited and Coronado Curragh Pty Ltd dated 14 August 2018 including any
agreement arising from and consistent with the binding term sheet attached
thereto.

Subordinated Debt means all debt of a Group Member under which:

(a)    the Agent  is satisfied that the creditor’s rights are subordinated to
the rights of the Finance Parties under the Finance Documents in a form and
substance satisfactory to the Agent; and

(b)    (without limiting paragraph (a) above), such debt must meet the following
criteria (as a minimum):

(i)    as at the time it is originally incurred it has a maturity date that
falls at least 180 days after the maturity date for the Financial Indebtedness
owed pursuant to the Finance Documents;

(ii)    it is not subject to prepayment events, other than events of default
(however defined, but only for the purpose of capitalising interest) (or such
events have been approved by the Finance Parties in writing); and

(iii)    it is on terms which do not impose more onerous obligations (including
in relation to Financial Covenants) on the Obligors than those under the Finance
Documents unless the Finance Parties also agree to make corresponding changes to
the Finance Documents (or advise the Parent that they do not require such
changes).

Subsidiary has the meaning given in the Corporations Act 2001, but as if body
corporate includes any entity. It also includes (a) an entity required by
current accounting practice to be included in the consolidated annual Financial
Statements of that entity or would be required if that entity were a corporation
and (b) with respect to any entity (herein referred to as the “parent”), any
corporation, partnership, association or other business entity (i) of which
securities or other ownership interests representing more than 50% of the equity
or more than 50% of the ordinary voting power or more than 50% of the general
partnership interests are, at the time any determination is being made, directly
or indirectly, owned, Controlled (as defined in the definition of Change of
Control) or held by the parent or one or more subsidiaries of the parent or (ii)
whose accounts are consolidated with the accounts of the parent or one or more
subsidiaries of the parent in such parent’s or subsidiary’s US Securities and
Exchange Commission filings (or the filings of any Governmental Agency
succeeding to any or all of its functions). Unless the context otherwise
requires, Subsidiary shall mean a Subsidiary of Parent.

 

 



45  

--------------------------------------------------------------------------------

      

Surety means an obligation or offer to provide funds (including by subscription
or purchase) or otherwise be responsible in respect of an obligation or
indebtedness, or the financial condition or insolvency, of another person.  It
includes a guarantee, indemnity, letter of credit or legally binding letter of
comfort, or an obligation or offer to purchase an obligation or indebtedness of
another person.

Swap Obligation means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section la(47) of the Commodity Exchange Act.

Tangible Net Worth means total shareholders’ equity in the Group, less
intangible assets, non-current deferred tax assets and non-current prepayments
(each determined in accordance with US GAAP and as shown in the most recent
consolidated Financial Statements for the Group delivered to the Agent under
Clause 22.1 (Financial Statements), and after adding back:

(a)    liabilities related to below-market contract obligations;

(b)    any difference between the actual amount of interest bearing loans and
borrowings of the Group and their fair market value as shown in the Financial
Statements; and

(c)    any asset or liability related to the Stanwell Reserve Area (as that term
is contemplated by the Stanwell Arrangements).

Tax means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty, interest or addition to tax payable in
connection with any failure to pay or any delay in paying any of the same).  

Tax Act means the Income Tax Assessment Act 1936 (Cth) or the Income Tax
Assessment Act 1997 (Cth), as the context requires.

Tax Agreements means the Tax Funding Agreement and the Tax Sharing Agreement.

Tax Consolidated Group means a Consolidated Group or an MEC Group as defined in
the Tax Act.

Tax Deduction means a deduction or withholding for or on account of Tax from a
payment under a Finance Document.

Tax Funding Agreement mans a tax funding agreement between each member of the
Tax Consolidated Group which includes:

(a)    reasonably appropriate arrangements for the funding of tax payments by
the Head Company, having regard to the position of each member of the Tax
Consolidated Group;

(b)    an undertaking from each member of the Tax Consolidated Group to
compensate each other member adequately for loss of tax attributes (including
tax losses and tax offsets) as a result of being a member of the tax
Consolidated Group; and

 

 

46  

--------------------------------------------------------------------------------

      

(c)    an undertaking from the Head Company to pay all group liabilities (as
described in section 721-10 of the Tax Act) of the Tax Consolidated Group before
the members of the Tax Consolidated Group make any payments to the Head Company
under the agreement.

Tax Sharing Agreement means, for any jurisdiction, any tax sharing agreement in
relation to the sharing of tax liabilities in that jurisdiction between one or
more Group Members in that jurisdiction, including an agreement between each
member of the Tax Consolidated Group which takes effect as a tax sharing
agreement under section 721-25 of the Tax Act and which complies with the Tax
Act and any law, official directive, request, guideline or policy (whether or
not having the force or law issued in connection with the Tax Act).

Term means each period determined under this Agreement for which the Issuing
Bank is under a liability under a Bank Guarantee.

Term Loan B Facility  means the US$550,000,000 “Term Loan B Facility” under and
as defined in the Term Loan Facility Agreement.

Term Loan C Facility  means the US$150,000,000 “Term Loan C Facility” under and
as defined in the Term Loan Facility Agreement.

Term Loan Facility Agreement means the Term Loan Syndicated Facilities Agreement
dated as March 29, 2018 (as amended by Amendment No. 1 dated as of May 5, 2018)
between Coronado Group LLC, a Delaware limited liability company, Coronado
Australia Holdings Pty Limited, an Australian company, Coronado Curragh LLC, a
Delaware limited liability company, the lenders party thereto from time to time,
Deutsche Bank AG New York Branch, in its capacity as administrative agent and
Wilmington Trust, National Association, in its capacity as collateral trustee.

Termination Date means 15 February 2023.

Total Tangible Assets means the total assets shown as such in the most recent
consolidated Financial Statements of the Group delivered to the Agent under
Clause 22.1 (Financial Statements) after deducting intangible assets and
deferred tax assets.

Total Commitments means the aggregate of the Total Facility A Commitments, the
Total Facility B Commitments and the Total Facility C Commitments.  For the
purposes of this definition, the Total Facility B Commitments are to be
calculated by converting all Facility B Commitments into US dollars at the
Agent’s Spot Rate of Exchange.

Total Facility A Commitments means the aggregate of the Facility A Commitments,
being US$350,000,000 at the Amendment Effective Date.

Total Facility B Commitments means the aggregate of the Facility B Commitments,
being A$370,000,000 at the Amendment Effective Date.

Total Facility C Commitments means the aggregate of the Facility C Commitments,
being US$200,000,000 at the Amendment Effective Date.

 

 

47  

--------------------------------------------------------------------------------

      

Transaction Security means the Security created or expressed to be created in
favour of, or held for the benefit of, the Security Trustee pursuant to the
Transaction Security Documents.

Transaction Security Documents means each of:

(a)    the General Security Deed;

(b)    each Australian Mortgage;

(c)    each Mining Tenement Security;

(d)    each US Security Document; and

(e)    any other Finance Document under which a Security is created or expressed
to be created in favour of the Security Trustee.

Transfer Certificate means a certificate substantially in the form set out in
Schedule 4 (Form of Transfer Certificate) or any other form agreed between the
Agent and a Borrower.

Transfer Date means, in relation to an assignment or a transfer, the later of:

(a)    the proposed Transfer Date specified in the relevant Assignment Agreement
or Transfer Certificate; and

(b)    the date on which the Agent executes the relevant Assignment Agreement or
Transfer Certificate.

Treasury Transaction means any interest rate swap, foreign exchange transaction,
equity or equity index option, bond option, commodity swap, commodity option,
cap transaction, currency swap transaction, cross-currency swap rate transaction
or any other hedge or derivative transaction or product entered into in
connection with protection against, or benefit from, fluctuation in any rate,
currency, commodity or price.

Unpaid Sum means any sum due and payable but unpaid by an Obligor under the
Finance Documents.

US or United States means, in each case, the United States of America.

US Borrower means a Borrower which is incorporated, organised or formed under
the laws of the United States or any state or commonwealth thereof (including
the District of Columbia).

US Excluded Property  means, solely with respect to the assets of US Security
Providers:

(a)    assets subject to certificates of title (other than mining tenements) not
in excess of $100,000;

(b)    the assets of any Group Member who is not an Obligor (but only if and for
so long as it is not an Obligor);

 

 

48  

--------------------------------------------------------------------------------

      

(c)    voting equity interests in excess of 65% of the voting equity interests
of any Subsidiary of the Parent that is a first-tier CFC or first-tier CFC
Holdco (excluding any Subsidiary (including a successor entity) that is a
Guarantor), where:

(i)    “CFC” means “controlled foreign corporation” within the meaning of
Section 957(a) of the Internal Revenue Code (provided, however, that for
purposes of the Finance Documents, neither the Borrower, nor any Subsidiary of
the Borrower, including their successors, will be deemed to be a CFC); and

(ii)    CFC Holdco means a Subsidiary (and any successor entity of such
Subsidiary) that has no material assets other than the capital stock (or capital
stock and indebtedness) of one or more foreign subsidiaries that are CFCs

provided that no such Subsidiary is an Obligor incorporated in Australia;

(d)    the assets with respect to which any pledge or security interests thereof
would be:

(i)    prohibited by law or would require consent of any Governmental Authority,
or

(ii)    in the case of equity interests of non-wholly owned Subsidiaries or
joint ventures permitted by Clause 24.18 (Partnerships and joint ventures),
prohibited by the organizational documents of such non-wholly owned Subsidiary
or joint venture, except to the extent such prohibition is ineffective or
rendered unenforceable under applicable law (including the US Uniform Commercial
Code) or principles of equity (provided, however, that the proceeds of any such
equity interests shall not be US Excluded Property);

(e)    real property existing on the Listing Date, whether owned or leased or
licensed by any Group Member, including but not limited to surface, coal and
other mineral rights, interests and coal leases, mining leases, exploration
permits, mineral development licences, and other related mining tenements, other
than the real property listed in Schedule 10 (Real Property) or required to
ensure the representation in Clause 21.43 (Surface Facilities) is correct;

(f)    real property that does not contain proven reserves or material
operations;

(g)    any:

(i)    owned real property acquired after the Listing Date with a fair market
value not exceeding $500,000; and

(ii)    buildings or other structures situated on any real property described in
the foregoing paragraph (i);

(h)    any real property lease:

(i)    where the terms of the lease do not permit the grant of a security
interest, provided that (x) with respect to any such real property lease as of
the Listing Date, the Obligors comply with Clause 4.5 (Conditions subsequent –
other)  

 

 

49  

--------------------------------------------------------------------------------

      

in relation to obtaining consent and (y) with respect to any such real property
lease entered into after the Listing Date, the Obligors comply with Clause 24.20
(Mining tenements; After-Acquired Property; Further assurances regarding Secured
Property) (it being understood that, in each case, no Obligor will be required
to pay any fee or pay any other consideration or agree to any commercial change
that would be detrimental to any Obligor to obtain any such consent); (z) the
representation in Clause 21.43 (Surface Facilities) remains correct at all
times; or

(ii)    entered into after the Listing Date with a Obligor as lessee, and with
the lessor being a Person that is not a Obligor or Affiliate thereof, with
annual minimum royalties, rents or any similar payment obligations, not
exceeding $500,000;

(i)    any contract or lease agreement (other than a real property lease
agreement) if the grant of a security interest in such contract or lease
agreement is prohibited by the terms of such contract or lease agreement or
would give another party thereto any rights of termination or acceleration,
except to the extent that:

(i)    the term in such contract or lease providing for such prohibition or
right of termination or acceleration is ineffective or rendered unenforceable
under applicable law (including the US Uniform Commercial Code) or principles of
equity; or

(ii)    any consent or waiver has been obtained that would permit a Transaction
Security to attach notwithstanding the prohibition or restriction on the pledge
of or security interest in such contract or lease agreement;

(j)    any property which is subject to a Permitted Security pursuant to
documents which prohibit the applicable Obligor from granting any other Security
in such property or to the extent the grant of a security interest therein would
violate or invalidate such documents or would create a termination right in
favour of any other party thereto (other than to the extent that any such
prohibition would be rendered ineffective pursuant to the US Uniform Commercial
Code or any other applicable law or principles of equity and other than to the
extent all necessary consents to the creation, attachment and perfection of
Transaction Security thereon have been obtained), and, in any event, immediately
upon the ineffectiveness, lapse or termination of such terms that prohibit such
Obligor from granting any other Security in such property or the obtainment of
such consents to the creation, attachment and perfection of Transaction Security
thereon, such property shall cease to constitute an Excluded Property;

(k)    any intent-to-use trademark applications prior to the filing, and
acceptance by the United States Patent and Trademark Office, of a “Statement of
Use” or “Amendment to Allege Use” with respect thereto, if any, to the extent
that, and solely during the period in which, the grant of a security interest
therein prior to such filing and acceptance would impair the validity or
enforceability of such intent-to-use trademark applications or the resulting
trademark registrations under applicable federal law;

 

 

50  

--------------------------------------------------------------------------------

      

(l)    letter of credit rights, except to the extent a security interest therein
can be perfected by a US Uniform Commercial Code filing;

(m)    commercial tort claims below $500,000 in the aggregate for all of the
Group in aggregate;

(n)    margin stock;

(o)    equity interests in JEP Mining LLC;

(p)    any of the following accounts,

(i)    any deposit account that is used solely for payment of payroll, bonuses,
other compensation and related expenses, in each case, for employees or former
employees;

(ii)    escrow accounts to the extent the use of such escrowed funds is
permitted under the Finance Documents and the amount on deposit therein in
connection with any letter of intent in respect of a purchase that would
reasonably be expected to result in an acquisition or other investment that
would not cause or result in an Event of Default;

(iii)    fiduciary or trust accounts for the benefit of third parties (other
than Obligors);

(iv)    zero-balance accounts, so long as the balance in such account is zero at
the end of each Business Day; and

(v)    any other deposit accounts with an aggregate daily balance as at the end
of each Business Day of less than $1,000,000 in the aggregate for all such
deposit accounts;

(q)    assets or property (other than the real property listed in Schedule 10
(Real Property) or real property necessary to ensure the representation in
Clause 21.43 (Surface Facilities) is correct) as to which creating or perfecting
a security interest therein would be expected to result in material adverse tax
consequences to any Group Member; and

(r)    assets or property as to which in the reasonable determination of the
Agent the cost of creating or perfecting a security interest therein is
excessive in relation to the benefit to the Finance Parties to be afforded
thereby;

provided, however that no assets or other property that would be required to
constitute “Collateral” securing the obligations of the obligors under the Term
Loan Facility Agreement as of the Facility Initiation Date shall constitute “US
Excluded Property” under any Finance Document.

US GAAP means the generally accepted accounting principles in the United States
as are in effect from time to time and applied on a consistent basis as to
classification of items and amounts.

 

 

51  

--------------------------------------------------------------------------------

      

US Guarantee Agreement means the Guarantee Agreement substantially in the form
of the “Guaranty Agreement” (as defined in the Term Loan Agreement) and
otherwise in form and substance reasonably satisfactory to the Agent executed
and delivered by the US Guarantors party thereto for the benefit of the Finance
Parties pursuant to Clause 4 (Conditions of Utilisation), as the same may be
supplemented, amended, restated, replaced, or modified from time to time, in
accordance with the terms hereof and thereof.

US Guarantor means a Guarantor which is incorporated, organised or formed in the
United States or any state or commonwealth thereof (including the District of
Columbia).

US Person means an entity which is incorporated, organised or formed under the
laws of the United States of America or any state or commonwealth thereof
(including the District of Columbia).

US Security Agent means any Person appointed from time to time by or behalf of
the Agent or the Security Trustee as a co-agent, co-security trustee, sub-agent,
sub-security trustee or attorney-in-fact under the US Security Documents to act
as agent, collateral agent, trustee, security trustee, collateral trustee or
similar capacity with respect to the Security Trust in favour of, or held for
the benefit of, the Beneficiaries under the US Security Documents.  

US Security Agreement means the Security Agreement substantially in the form
(other than as to US Excluded Property definitions) of the “U.S. Security
Agreement” (as defined in the Term Loan Facility Agreement) and otherwise in
form and substance reasonably satisfactory to the Security Trustee executed and
delivered by the US Security Providers party thereto for the benefit of the
Security Trustee and the Beneficiaries, as the same may be supplemented,
amended, restated, replaced, or modified from time to time, in accordance with
the terms hereof and thereof.

US Security Documents means:

(a)    the US Security Agreement;

(b)    the US Guarantee;

(c)    each Mortgage;

(d)    each Intellectual Property Security Agreement (as defined in the US
Security Documents);

(e)    any supplement to any of the foregoing delivered to the Security Trustee
pursuant to the terms hereof or of any other Transaction Security Document;

(f)    the Perfection Certificate (as defined in the US Security Agreement); and

(g)    each of the other instruments and documents with respect to the
Transaction Security that is governed by the laws of the United States or any
state or commonwealth thereof (including the District of Columbia).

US Security Provider means a Security Provider which is a US Person.

 

 

52  

--------------------------------------------------------------------------------

      

US Tax Code means the United States Internal Revenue Code of 1986, as amended
from time to time, and the rules and regulations promulgated thereunder.

US Uniform Commercial Code means the Uniform Commercial Code as in effect from
time to time in the State of New York or any other state of the US the laws of
which are required to be applied to the Secured Property.

USA PATRIOT Act means the US Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
No. 107-56, 115 Stat. 272 (2001).

Utilisation means a utilisation of a Facility.

Utilisation Date means the date of a Utilisation, being the date on which the
relevant Loan is to be made or the relevant Bank Guarantee is to be issued.

Utilisation Request means a notice substantially in the form set out in Part I
(for Facility A or Facility C) or Part II (for Facility B) (as applicable) of
Schedule 3 (Requests). 

Wesfarmers Arrangements means the arrangements and transactions embodied in the
Value Share Mechanism Deed entered into between Coronado Curragh Pty Ltd and
Wesfarmers Limited on 29 March 2018, pursuant to which Wesfarmers Limited has
lodged a caveat in respect of each Mining Tenement held by Coronado Curragh,
securing its rights under the Value Share Mechanism Deed.

Winged Horse Arrangements  means the arrangements and transactions embodied in
the Royalty Deed dated 31 August 2010 (as amended, novated or assigned),
pursuant to which Winged Horse Pty Limited as trustee for the Pegasus Royalty
Unit Trust and B. McDonald (No. 2) Pty Limited are entitled to a royalty with
respect to any coal produced from any mine covering some or all of MDL 162. 


1.2    CONSTRUCTION

(a)    Unless a contrary indication appears, any reference in this Agreement to:

(i)    the "Agent", the "Arranger", any "Finance Party", any "Hedge
Counterparty", any "Lender", any "Issuing Bank", any "Obligor", any "Party" or
the "Security Trustee" shall be construed so as to include its executors,
administrators, successors, substitutes (including by novation) and assigns to,
or of, its rights and/or obligations under the Finance Documents or Finance
Documents;

(ii)    "assets" includes present and future properties, revenues and rights of
every description;

(iii)    a "Finance Document" or any other agreement or instrument is a
reference to that Finance Document or other agreement or instrument as amended,
novated, supplemented, extended or restated;

(iv)    a "group of Lenders" includes all the Lenders;

 

 



53  

--------------------------------------------------------------------------------

      

(v)    "guarantee" means (other than in Clause 20 (Guarantee)) (A) any
guarantee, bank guarantee, bond, indemnity or similar assurance against loss, or
(B) any obligation, direct or indirect, actual or contingent, to purchase or
assume any indebtedness of any person or to make an investment in or loan to any
person or to purchase assets of any person where, in each case, such obligation
is assumed in order to maintain or assist the ability of such person to meet its
indebtedness;

(vi)    "indebtedness"  includes any obligation (whether incurred as principal
or as surety) for the payment or repayment of money, whether present or future,
actual or contingent;

(vii)    the "Interest Period" of a Bank Guarantee shall be construed as a
reference to the Term of that Bank Guarantee;

(viii)    a "person" or "entity" includes any individual, firm, company,
corporation, government, state or agency of a state or any association, trust,
joint venture, consortium or partnership or other entity (whether or not having
separate legal personality) or two or more of them and any reference to a
particular person or entity (as so defined) includes a reference to that
person's or entity's executors, administrators, successors, substitutes
(including by novation) and assigns;

(ix)    a "regulation" includes any regulation, rule, official directive,
request or guideline (whether or not having the force of law) of any
governmental, intergovernmental or supranational body, agency, department or of
any regulatory, self-regulatory or other authority or organisation and if not
having the force of law, with which responsible entities in the position of the
relevant Party would normally comply;

(x)    a Utilisation made or to be made to a Borrower includes a Bank Guarantee
issued on its behalf;

(xi)    a provision of Law or a regulation is a reference to that provision as
amended or re-enacted and all statutory and regulatory provisions consolidating,
amending, replacing, supplementing, superseding or interpreting that provision;

(xii)    a time of day is a reference to Sydney time; and

(xiii)    the words "including", "for example" or "such as" when introducing an
example do not limit the meaning of the words to which the example relates to
that example or examples of a similar kind.

(b)    The determination of the extent to which a rate is "for a period equal in
length" to an Interest Period shall disregard any inconsistency arising from the
last day of that Interest Period being determined pursuant to the terms of this
Agreement.

(c)    Section, Clause and Schedule headings are for ease of reference only.

 

 



54  

--------------------------------------------------------------------------------

      

(d)    Unless a contrary indication appears, a term used in any other Finance
Document or in any notice given under or in connection with any Finance Document
has the same meaning in that Finance Document or notice as in this Agreement.

(e)    A Borrower providing "cash cover" for a Bank Guarantee means a Borrower
paying an amount in the currency of the Bank Guarantee to the Issuing Bank of
such Bank Guarantee who must apply the amount in accordance with Clause 25.1
(Cash cover).

(f)    A Default (other than an Event of Default) is "continuing" if it has not
been remedied to the satisfaction of all Lenders acting reasonably or waived and
an Event of Default or Review Event is "continuing" if it has not been remedied
to the satisfaction of all Lenders acting reasonably or waived.

(g)    A Borrower "repaying" or "prepaying" a Bank Guarantee means:

(i)    that Borrower providing cash cover for that Bank Guarantee;

(ii)    that Borrower making a payment under Clause 7.1 (Claims under a Bank
Guarantee) in respect of the Bank Guarantee or a Borrower reimbursing an amount
paid by the Issuing Bank under the Bank Guarantee under Clause 7.2
(Indemnities);

(iii)    the maximum amount payable under the Bank Guarantee being reduced or
cancelled in accordance with its terms;

(iv)    the Issuing Bank being satisfied that it has no further liability under
that Bank Guarantee; or

(v)    if the Issuing Bank has given its prior consent, providing a back-to-back
bank guarantee, bank guarantee or similar from a bank which, along with the
terms (including fees and identity of the issuer) of such bank guarantee, bank
guarantee or similar instrument, must be acceptable to the Issuing Bank in its
absolute discretion,

and the amount by which a Bank Guarantee is repaid or prepaid under paragraphs
(i), (ii), (iii) and (v) above is the amount of the relevant cash cover,
payment, reimbursement, reduction or cancellation. When under this Agreement a
Borrower is obliged to repay or prepay a Bank Guarantee, it must:

(A)    provide cash cover for the outstanding amount of the Bank Guarantee (less
the total amount paid by the Issuing Bank under the Bank Guarantee); and

(B)    pay under Clause 7.1  (Claims under a Bank Guarantee) or Clause 7.2 
(Indemnities) an amount equal to the total amount paid by the Issuing Bank under
the Bank Guarantee,

except to the extent that the amount of the Bank Guarantee has been repaid or
prepaid by another means.

 

 



55  

--------------------------------------------------------------------------------

      

(h)    An amount borrowed includes any amount utilised by way of Bank Guarantee.

(i)    Amounts outstanding under this Agreement include amounts actually or
contingently outstanding under or in respect of any Bank Guarantee.

(j)    An outstanding amount of a Bank Guarantee at any time is the maximum
amount that is or may be payable by the relevant Borrower in respect of that
Bank Guarantee at that time.

(k)    A Borrower's obligation on Utilisations becoming "due and payable"
includes the Borrower repaying any Bank Guarantee in accordance with paragraph
(g) above.

(l)    With respect to any US limited liability company, any reference herein to
a merger, transfer, consolidation, amalgamation, consolidation, assignment,
sale, disposition or transfer, or similar term, shall be deemed to apply to a
division of or by any such limited liability company, or an allocation of assets
to a series of any such limited liability company (or the unwinding of such a
division or allocation), as if it were a merger, transfer, consolidation,
amalgamation, consolidation, assignment, sale or transfer, or similar term, as
applicable, to, of or with a separate Person. Any division of any US limited
liability company shall constitute a separate Person hereunder (and each
division of any such limited liability company that is a Subsidiary, joint
venture or any other like term shall also constitute such a Person or entity).

(m)    Notwithstanding anything to the contrary in this Agreement or any other
Finance Document, any references contained herein or therein to the Security
Trustee shall be deemed to be a reference to the Security Trustee party hereto
and any co-agents or co-security trustee (including any US Security Agent),
sub-agents or sub-security trustee (including any US Security Agent) and
attorneys-in-fact appointed by such Security Trustee or Agent pursuant to the
terms of this Agreement or any other Transaction Security Document (including,
without limitation, the US Security Agreement), as applicable.


1.3    CURRENCY SYMBOLS AND DEFINITIONS

(a)    “A$”, “AUD”  and “Australian dollars” denote the lawful currency of
Australia.

(b)    “US$”,  “USD” and “US dollars” denote the lawful currency of the United
States of America.


1.4    OBLIGORS’ AGENT

(a)    All communications and notices under the Finance Documents to and from
the Obligors may be given to or by the Original Borrower and each Obligor
irrevocably authorises each Finance Party to give those communications to the
Original Borrower.

(b)    Each Obligor (other than a Borrower) irrevocably appoints the Original
Borrower to act on its behalf as its agent in connection with the Finance
Documents and irrevocably authorises the Original Borrower on its behalf to:

(i)    supply all information relating to itself as contemplated by any Finance
Document to any Finance Party;

 

 



56  

--------------------------------------------------------------------------------

      

(ii)    give and receive all communications and notices (including any
Utilisation Request or Selection Notice) and instructions under the Finance
Documents; and

(iii)    agree and sign all documents under or in connection with the Finance
Documents (including any amendment, novation, supplement, extension or
restatement of or to any Finance Document) without further reference to, or the
consent of, that Obligor.

(c)    An Obligor shall be bound by any act of the Original Borrower under this
Clause 1.4 (Obligors’ agent) irrespective of whether the Obligor knew about it
or whether it occurred before the Obligor became an Obligor under any Finance
Document.

(d)    To the extent that there is any conflict between any communication or
notice by the Original Borrower on behalf of an Obligor and any other Obligor,
those of the Original Borrower shall prevail.


1.5    SECURITY TRUSTEE LIMITATION OF LIABILITY

(a)    The Security Trustee enters into and performs the Finance Documents to
which it is a party and the transactions they contemplates only in its capacity
as the trustee of the Security Trust (and not in its personal capacity, or in
its capacity as trustee of any other trust other than the Security Trust),
except where expressly stated otherwise.  This applies also in respect of any
past and future conduct (including omissions) relating to this agreement or
those transactions. 

(b)    Under and in connection with the Finance Documents and those transactions
and conduct:

(i)    the Security Trustee’s liability (including for negligence) is strictly
limited, and can only be enforced against the Security Trustee, to the extent to
which it can be satisfied out of the Security Trust assets or the Security
Trustee is actually indemnified for the liability. This limitation will not
apply to any obligation or liability of the Security Trustee only to the extent
it is not so satisfied because there is a reduction in the extent of the
Security Trustee's indemnification out of the Security Trust assets caused by
the Security Trustee's fraud, gross negligence or wilful misconduct.  The
Security Trustee need not pay any such liability out of other assets;

(ii)    another party may only do the following with respect to the Security
Trustee (but any resulting liability remains subject to the limitations in this
Clause):

(A)    prove and participate in, and otherwise benefit from, any form of
insolvency administration of the Security Trustee but only with respect to
Security Trust assets;

(B)    exercise rights and remedies with respect to Security Trust assets,
including set-off;

(C)    enforce its security (if any) and exercise contractual rights; and

 

 

57  

--------------------------------------------------------------------------------

      

(D)    bring any proceedings against the Security Trustee seeking relief or
orders that are not inconsistent with the limitations in this Clause,

and may not:

(E)    bring other proceedings against the Security Trustee;

(F)    take any steps to have the Security Trustee placed in any form of
insolvency administration or to have a receiver or receiver and manager
appointed or see to have the Security Trustee wound up, or prove in any winding
up of the Security Trustee; or

(G)    seek by any means (including set-off) to have a liability of the Security
Trustee to that party (including for negligence) satisfied out of any assets of
the Security Trustee other than Security Trust assets;

(H)    have an administrator appointed to the Security Trustee;

(I)    obtain a judgment against the Security Trustee for the payment of money;

(J)    carry out any distress or execution on any property of the Security
Trustee; or

(K)    exercise any:

(1)    RIGHT OF SET-OFF; 

(2)    RIGHT TO COMBINE OR CONSOLIDATE ACCOUNTS; OR

(3)    BANKER’S LIEN,

AGAINST THE SECURITY TRUSTEE, OTHER THAN IN RESPECT OF THE SECURITY TRUST, IN
CONNECTION WITH THE SECURITY TRUSTEE’S OBLIGATIONS UNDER THE FINANCE DOCUMENTS.

(c)    Paragraphs (a) and (b) apply despite any other provision in any Finance
Document but do not apply with respect to any liability of the Security Trustee
to another party (including for negligence) to the extent that the Security
Trustee has no right or power to have Security Trust assets applied towards
satisfaction of that liability, or its right or power to do so is subject to a
deduction, reduction, limit or requirement to make good, in either case because
of the Security Trustee’s fraud, gross negligence or wilful misconduct.

(d)    The limitation in paragraph (b)(i) is to be disregarded for the purposes
(but only for the purposes) of the rights and remedies described in paragraph
(b)(ii), and interpreting this agreement and any security for it, including
determining the following:

(i)    whether amounts are to be regarded as payable (and for this purpose
damages or other amounts will be regarded as a payable if they would have been
owed had a suit or action barred under paragraph (b)(ii) been brought);

 

 

58  

--------------------------------------------------------------------------------

      

(ii)    the calculation of amounts owing; or

(iii)    whether a breach or default has occurred,


        BUT ANY RESULTING LIABILITY WILL BE SUBJECT TO THE LIMITATIONS IN THIS
CLAUSE.

(e)    Nothing in paragraph (c) above shall make the Security Trustee liable to
any claim for an amount greater than the amount which the other parties would
have been able to claim and recover from the Security Trust assets in relation
to the relevant liability if the Security Trustee's right of indemnification out
of the assets of the Security Trust had not been prejudiced by the Security
Trustee's fraud, gross negligence or wilful misconduct.

(f)    This Clause applies despite any other provision of any Finance Document
or any principle of equity or law to the contrary.


1.6    LIABILITY MUST BE LIMITED AND MUST BE INDEMNIFIED

The Security Trustee is not obliged to do or not do anything in connection with
the Finance Document (including enter into any transaction or incur any
liability) unless: 

(a)    the Security Trustee’s liability is limited in a manner which is
consistent with Clause 1.5(Security Trustee limitation of liability);  

(b)    the Security Trustee is indemnified (or otherwise put in funds) to its
reasonable satisfaction against any liability or loss arising from, and any
costs, charges and expenses ( including those incurred in connection with
advisers) properly incurred in connection with, doing or not doing that thing;
and

(c)    it has received the relevant instructions from the relevant
Beneficiaries.


1.7    ADMINISTRATION IN CONNECTION WITH FACILITY B

Despite any other provision of this Agreement and while no Default subsists, any
notice, request, correspondence, payment or administration mechanics (including
in relation to fees, principal, interest and exchange rates) in connection with
Facility B or Bank Guarantees issued under Facility B may be given, made or
operated directly between the relevant Borrower and the Facility B Lender or
Issuing Bank without reference to the Agent, unless the Borrower and the Issuing
Bank or Facility B Lender agree otherwise and, where applicable, any references
to the Agent in this Agreement will be read as references to that Issuing Bank
or Facility B Lender.


1.8    CONTRACTUAL RECOGNITION OF BAIL-IN

Notwithstanding any other term of any Finance Document or any other agreement,
arrangement or understanding between the parties to this Agreement, each party
acknowledges and accepts that any liability of any party to any other party
under or in connection with the Finance Documents may be subject to Bail-In
Action by the relevant Resolution Authority and acknowledges and accepts to be
bound by the effect of:

(a)     any Bail-In Action in relation to any such liability, including (without
limitation):

 

 

59  

--------------------------------------------------------------------------------

      

(i)    a reduction, in full or in part, in the principal amount, or outstanding
amount due (including any accrued but unpaid interest) in respect of any such
liability;

(ii)    a conversion of all, or part of, any such liability into shares or other
instruments of ownership that may be issued to, or conferred on, it; and

(iii)    a cancellation of any such liability; and

(b)    a variation of any term of any Finance Document to the extent necessary
to give effect to any Bail-In Action in relation to any such liability.

In this clause:

"Bail-In Action" means the exercise of any Write-down and Conversion Powers.

"Bail-In Legislation" means in relation to an EEA Member Country which has
implemented, or which at any time implements, Article 55 of Directive 2014/59/EU
establishing a framework for the recovery and resolution of credit institutions
and investment firms, the relevant implementing law or regulation as described
in the EU Bail-In Legislation Schedule from time to time.

"EEA Member Country" means any member state of the European Union, Iceland,
Liechtenstein and Norway.

"EU Bail-In Legislation Schedule" means the document described as such and
published by the Loan Market Association (or any successor person) from time to
time.

"Resolution Authority" means any body which has authority to exercise any
Write-down and Conversion Powers.

"Write-down and Conversion Powers" means in relation to any Bail-In Legislation
described in the EU Bail-In Legislation Schedule from time to time, the powers
described as such in relation to that Bail-In Legislation in the EU Bail-In
Legislation Schedule.

 

 

 

60  

--------------------------------------------------------------------------------

      

SECTION 2

THE FACILITIES


2.    THE FACILITIES


2.1    THE FACILITIES

Subject to the terms of this Agreement:


(A)    FACILITY A: THE FACILITY A LENDERS MAKE AVAILABLE TO THE BORROWERS A US
DOLLAR BASED REVOLVING CREDIT FACILITY FOR LOANS DRAWABLE IN US DOLLARS AND
AUSTRALIAN DOLLARS, IN AN AGGREGATE AMOUNT EQUAL TO THE TOTAL FACILITY A
COMMITMENTS; AND


(B)    FACILITY B: THE FACILITY B LENDERS MAKE AVAILABLE TO THE BORROWERS AN
AUSTRALIAN DOLLAR BASED REVOLVING BANK GUARANTEES FACILITY DRAWABLE IN US
DOLLARS AND AUSTRALIAN DOLLARS IN AN AGGREGATE AMOUNT EQUAL TO THE TOTAL
FACILITY B COMMITMENTS.


(C)    FACILITY C: THE FACILITY C LENDERS MAKE AVAILABLE TO THE BORROWERS A US
DOLLAR BASED REVOLVING CREDIT FACILITY FOR LOANS DRAWABLE IN US DOLLARS AND
AUSTRALIAN DOLLARS, IN AN AGGREGATE AMOUNT EQUAL TO THE TOTAL FACILITY C
COMMITMENTS.


2.2    FINANCE PARTIES' RIGHTS AND OBLIGATIONS


(A)    THE OBLIGATIONS OF EACH FINANCE PARTY UNDER THE FINANCE DOCUMENTS ARE
SEVERAL.  FAILURE BY A FINANCE PARTY TO PERFORM ITS OBLIGATIONS UNDER THE
FINANCE DOCUMENTS DOES NOT AFFECT THE OBLIGATIONS OF ANY OTHER PARTY UNDER THE
FINANCE DOCUMENTS.  NO FINANCE PARTY IS RESPONSIBLE FOR THE OBLIGATIONS OF ANY
OTHER FINANCE PARTY UNDER THE FINANCE DOCUMENTS.


(B)    THE RIGHTS OF EACH FINANCE PARTY UNDER OR IN CONNECTION WITH THE FINANCE
DOCUMENTS ARE SEPARATE AND INDEPENDENT RIGHTS AND ANY DEBT ARISING UNDER THE
FINANCE DOCUMENTS TO A FINANCE PARTY FROM AN OBLIGOR IS A SEPARATE AND
INDEPENDENT DEBT IN RESPECT OF WHICH A FINANCE PARTY SHALL BE ENTITLED TO
ENFORCE ITS RIGHTS IN ACCORDANCE WITH PARAGRAPH (C) BELOW.  THE RIGHTS OF EACH
FINANCE PARTY INCLUDE ANY DEBT OWING TO THAT FINANCE PARTY UNDER THE FINANCE
DOCUMENTS AND FOR THE AVOIDANCE OF DOUBT, ANY PART OF A UTILISATION OR ANY OTHER
AMOUNT OWED BY AN OBLIGOR WHICH RELATES TO A FINANCE PARTY'S PARTICIPATION IN A
FACILITY OR ITS ROLE UNDER A FINANCE DOCUMENT (INCLUDING ANY SUCH AMOUNT PAYABLE
TO THE AGENT ON ITS BEHALF) IS A DEBT OWING TO THAT FINANCE PARTY BY THAT
OBLIGOR.


(C)    A FINANCE PARTY MAY, EXCEPT AS SPECIFICALLY PROVIDED IN THE FINANCE
DOCUMENTS, SEPARATELY ENFORCE ITS RIGHTS UNDER OR IN CONNECTION WITH THE FINANCE
DOCUMENTS.


3.    PURPOSE


3.1    PURPOSE


(A)    FACILITY A: UTILISATIONS UNDER FACILITY A MAY ONLY BE USED:

(I)    TO REFINANCE THE TERM LOAN B FACILITY, THE TERM LOAN C FACILITY AND THE
ABL FACILITY; AND

 

 

 

61  

--------------------------------------------------------------------------------

      

(II)    FOR WORKING CAPITAL REQUIREMENTS AND FOR GENERAL CORPORATE PURPOSES OF
THE GROUP.


(B)    FACILITY B: BANK GUARANTEES DRAWN UNDER FACILITY B MAY ONLY BE ISSUED IN
FAVOUR OF BENEFICIARIES (WHICH MAY INCLUDE THE ISSUERS OF EXISTING INSTRUMENTS)
IN SUPPORT OF THE BUSINESS OPERATIONS OF THE GROUP.


(C)    FACILITY C: UTILISATIONS UNDER FACILITY C MAY ONLY BE USED FOR WORKING
CAPITAL REQUIREMENTS AND FOR GENERAL CORPORATE PURPOSES OF THE GROUP.


3.2    MONITORING

No Finance Party is bound to monitor or verify the application of any amount
borrowed pursuant to this Agreement.


4.    CONDITIONS OF UTILISATION


4.1    INITIAL CONDITIONS PRECEDENT

Subject to Clause 4.5 (Conditions subsequent – other), the Borrower may not
deliver a Utilisation Request unless the Agent has received all of the documents
and other evidence listed in Part I of Schedule 2 (Conditions precedent) in form
and substance satisfactory to the Agent acting on the instructions of all
Lenders. The Agent shall notify a Borrower and the Lenders promptly upon being
so satisfied.

The Parties acknowledge and agree that the obligations under this clause 4.1
were satisfied prior to the Borrower delivering the first Utilisation Request.


4.2    FURTHER CONDITIONS PRECEDENT

The Lenders will only be obliged to comply with Clause 5.4  (Lenders'
participation) if on the date of the Utilisation Request and on the proposed
Utilisation Date:


(A)    IN THE CASE OF:

(I)    A ROLLOVER LOAN, NO EVENT OF DEFAULT IS CONTINUING OR WOULD RESULT FROM
THE PROPOSED LOAN; AND

(II)    IN THE CASE OF ANY OTHER UTILISATION, NO DEFAULT OR REVIEW EVENT IS
CONTINUING OR WOULD RESULT FROM THE PROPOSED UTILISATION;


(B)    THE REPEATING REPRESENTATIONS TO BE MADE BY EACH OBLIGOR ARE TRUE IN ALL
MATERIAL RESPECTS AND NOT MISLEADING; AND


(C)    DESPITE CLAUSE 8.2 (REPAYMENTS FOR CURRENCY EQUALISATION), THE RELEVANT
FACILITY COMMITMENT IS NOT AND WILL NOT BE EXCEEDED BASED ON A CURRENCY
CONVERSION AT THE AGENT’S SPOT RATE OF EXCHANGE (WHERE APPLICABLE).


4.3    MAXIMUM NUMBER OF UTILISATIONS

A Borrower may not deliver a Utilisation Request if as a result of the proposed
Utilisation 10 or more Loans would be outstanding.  There is no limit to the
number of Bank Guarantees that may be outstanding at any time.

 

 




62  

--------------------------------------------------------------------------------

      


4.4    CONDITION SUBSEQUENT  – TAX CONSOLIDATION

 If not done before the first Utilisation of a Facility, the Parent must deliver
to the Agent in form and substance satisfactory to the Agent (acting on the
instructions of all Lenders) within 40 Business Days after the Listing Date, a
certified copy of the Tax Sharing Agreement and the Tax Funding Agreement to
which Coronado Australia Holdings Pty Limited and all of its Australian
incorporated wholly-owned Subsidiaries are party.

The Parties acknowledge and agree that the obligations under this clause 4.4
have been satisfied.


4.5    CONDITIONS SUBSEQUENT – OTHER


(A)    IF ANY OF THE CONDITIONS PRECEDENT DESCRIBED IN PART I OF SCHEDULE 2
(CONDITIONS PRECEDENT), OTHER THAN THOSE IDENTIFIED IN PARAGRAPH (B) BELOW, HAVE
NOT BEEN RECEIVED BY THE AGENT IN FORM AND SUBSTANCE SATISFACTORY TO THE AGENT
ACTING ON THE INSTRUCTIONS OF ALL LENDERS BY THE PROPOSED LISTING DATE, THEN
THEY SHALL CEASE TO BE CONDITIONS PRECEDENT TO THE FIRST UTILISATION REQUEST
AND, SUBJECT TO CLAUSE 4.5(C), THEY MUST INSTEAD BE RECEIVED BY THE AGENT IN
FORM AND SUBSTANCE SATISFACTORY TO THE AGENT ACTING ON THE INSTRUCTIONS OF ALL
LENDERS (EACH ACTING REASONABLY) BY NO LATER THAN THE 45TH DAY AFTER THE LISTING
DATE TOGETHER WITH SUCH OTHER DOCUMENTS REFERRED TO IN ITEM 1 OF PART I OF
SCHEDULE 2 (CONDITIONS PRECEDENT) TO ENABLE THE DELIVERY OF SUCH OPINIONS
REFERRED TO IN ITEM 3 OF PART I OF SCHEDULE 2 (CONDITIONS PRECEDENT) AS THE
FINANCE PARTIES MAY REQUIRE WITH RESPECT TO THE ITEMS BEING DELIVERED AS
CONDITIONS SUBSEQUENT.  TO THAT EXTENT A CONDITION SUBSEQUENT ARISING PURSUANT
TO THIS PARAGRAPH (A) IS THE EXECUTION OF A FINANCE DOCUMENT, THEN SUBJECT TO
CLAUSE 4.5(C), THE OPINIONS DESCRIBED IN ITEM 3 OF PART I OF SCHEDULE 2
(CONDITIONS PRECEDENT) MUST ALSO BE DELIVERED IN CONNECTION WITH THOSE FINANCE
DOCUMENTS NO LATER THAN THE 45TH DAY AFTER THE LISTING DATE.


(B)    PARAGRAPH (A) DOES NOT APPLY TO THE MATTERS DESCRIBED IN THE FOLLOWING
ITEMS IN PART I OF SCHEDULE 2 (CONDITIONS PRECEDENT) AND THOSE ITEMS SHALL
ALWAYS REMAIN CONDITIONS PRECEDENT, UNLESS THE AGENT (ACTING ON THE INSTRUCTIONS
OF ALL THE LENDERS) AGREES OTHERWISE IN WRITING:

(I)    ITEM 1(A), (B) AND (C) (INSOFAR AS (C) RELATES TO PROPERTY OF OBLIGORS
INCORPORATED IN AUSTRALIA);

(II)    ITEM 2(A), (B), (C), (E) (INSOFAR AS (E) RELATES TO SECURITY TO BE
GRANTED BY OBLIGORS INCORPORATED IN AUSTRALIA BUT EXCEPT IF AND TO THE EXTENT
THE REASON WHY ANY PART OF (E) CANNOT BE SATISFIED OVER A RELEVANT ASSET IS THE
ABSENCE OF A SECURITY CONSENT), (F), (G), (H), (I) AND (J) (INSOFAR AS (I) AND
(J) RELATE TO SECURITY TO BE GRANTED BY OBLIGORS INCORPORATED IN AUSTRALIA), (K)
AND (L);

(III)    ITEM 3;

(IV)    ITEM 4 (EXCEPT IF AND TO THE EXTENT THE REASON WHY ANY PART OF THIS ITEM
CANNOT BE SATISFIED OVER A RELEVANT ASSET IS THE ABSENCE OF SECURITY CONSENT);
AND

 

 

 

63  

--------------------------------------------------------------------------------

      

(V)    ITEM 5(A), (B), (C), (D), (E), (F), (G) (INSOFAR AS (G) RELATES TO THE
WINGED HORSE ARRANGEMENTS AND WESFARMERS ARRANGEMENTS) , (H), (I) (EXCEPT IN
RELATION TO RELIANCE LETTERS), (J) AND (K).


(C)    IF BY THE 120TH DAY AFTER THE LISTING DATE (OR ANY LATER DATE STIPULATED
BY THE AGENT) ANY SECURITY CONSENT HAS NOT BEEN OBTAINED AND AS A CONSEQUENCE
SECURITY OVER THE RELEVANT ASSET AS CONTEMPLATED BY A TRANSACTION SECURITY
DOCUMENT HAS NOT BEEN PERFECTED TO THE SATISFACTION OF THE AGENT ACTING ON THE
INSTRUCTIONS OF THE MAJORITY LENDERS (EACH ACTING REASONABLY), THEN:

(I)    THAT FAILURE, OF ITSELF, WILL NOT CONSTITUTE AN EVENT OF DEFAULT OR
REVIEW EVENT;

(II)    THE OBLIGORS MUST PROMPTLY (AND, IN ANY CASE, NO LATER THAN 5 BUSINESS
DAYS AFTER THE 120TH DAY AFTER THE LISTING DATE (OR ANY LATER DATE STIPULATED BY
THE AGENT)) PROVIDE TO THE AGENT SUFFICIENT INFORMATION IN REASONABLE DETAIL
ABOUT EACH MISSING SECURITY CONSENT TOGETHER WITH DETAILS OF THE REASONABLE
COMMERCIAL ENDEAVOURS UNDERTAKEN TO OBTAIN THE SECURITY CONSENTS; AND

(III)    THE OBLIGORS MUST, ON REQUEST FROM THE AGENT FROM TIME TO TIME (ACTING
ON THE INSTRUCTIONS OF THE MAJORITY LENDERS), AGAIN USE REASONABLE COMMERCIAL
ENDEAVOURS TO OBTAIN THAT SECURITY CONSENT AND PERFECT THE SECURITY OVER THAT
RELEVANT ASSET, AND MUST RESPOND PROMPTLY TO REQUESTS BY THE AGENT FOR
INFORMATION CONCERNING PROGRESS IN THAT REGARD TOGETHER WITH DETAILS OF THE
REASONABLE ENDEAVOURS UNDERTAKEN TO OBTAIN THE SECURITY CONSENTS.


(D)    IN THIS CLAUSE, CLAUSE 24.20 (MINING TENEMENTS; AFTER-ACQUIRED PROPERTY;
FURTHER ASSURANCES REGARDING SECURED PROPERTY) AND PART II OF SCHEDULE 2
(CONDITIONS PRECEDENT),  “SECURITY CONSENT” MEANS A CONSENT OR PERMISSION FROM A
GOVERNMENTAL AGENCY, A LANDLORD, A LESSOR OR ANOTHER PERSON (NOT BEING A GROUP
MEMBER), WITHOUT WHICH AN OBLIGOR MAY NOT GIVE OR PERFECT THE SECURITY OVER AN
ASSET THAT IS CONTEMPLATED BY A TRANSACTION SECURITY DOCUMENT WITHOUT
CONTRAVENING A LAW OR BREACHING A CONTRACT, OR WITHOUT WHICH ANY SUCH SECURITY
WOULD BE INEFFECTIVE OR INVALID.   “RELEVANT ASSET” MEANS THE ASSET CONTEMPLATED
BY A TRANSACTION SECURITY DOCUMENT IN RESPECT OF WHICH A SECURITY CONSENT IS
REQUIRED.  TO AVOID DOUBT, IT IS ACKNOWLEDGED THAT, IN USING REASONABLE
COMMERCIAL ENDEAVOURS TO OBTAIN A SECURITY CONSENT, NO OBLIGOR WILL BE REQUIRED
TO PAY ANY FEE OR PAY ANY OTHER CONSIDERATION OR AGREE TO ANY COMMERCIAL CHANGE
THAT WOULD BE DETRIMENTAL TO ANY OBLIGOR.


4.6    US EXCLUDED PROPERTY


(A)    DESPITE ANYTHING TO THE CONTRARY IN THE FINANCE DOCUMENTS, NOTHING IN THE
FINANCE DOCUMENTS OBLIGES THE OBLIGORS TO PROVIDE TO THE SECURITY TRUSTEE OR ANY
OTHER FINANCE PARTY ANY SECURITY OVER ANY US EXCLUDED PROPERTY, OR MAKES THE
GIVING OF ANY SUCH SECURITY A CONDITION TO THE PROVISION OF FINANCIAL
ACCOMMODATION UNDER THE FINANCE DOCUMENTS. 


(B)    IF ANY US EXCLUDED PROPERTY IS AFFECTED BY ANY TRANSACTION SECURITY, THE
SECURITY TRUSTEE MUST DO ALL THINGS REASONABLY REQUESTED BY THE PARENT TO
RELEASE THAT PROPERTY FROM THAT TRANSACTION SECURITY.

 

 


 

64  

--------------------------------------------------------------------------------

      


4.7    GROUP RESTRUCTURE

The Finance Parties consent to the restructure of the Group described in the
document set out in Schedule 11 (Restructure - Steps Paper)  by 31 October
2018. 

 

 

65  

--------------------------------------------------------------------------------

      

SECTION 3

UTILISATION


5.    UTILISATION - LOANS


5.1    UTILISING FACILITY A AND FACILITY C


(A)    A BORROWER MAY UTILISE A FACILITY BY DELIVERY TO THE AGENT OF A DULY
COMPLETED UTILISATION REQUEST NOT LATER THAN THE SPECIFIED TIME.


(B)    THIS CLAUSE 5 DOES NOT APPLY TO UTILISATIONS BY WAY OF BANK GUARANTEES,
IN RESPECT OF WHICH, CLAUSE 6 (UTILISATION  – BANK GUARANTEES) APPLIES.


5.2    COMPLETION OF A UTILISATION REQUEST FOR LOANS


(A)    EACH UTILISATION REQUEST FOR A LOAN IS IRREVOCABLE AND WILL NOT BE
REGARDED AS HAVING BEEN DULY COMPLETED UNLESS:

(I)    IT IDENTIFIES WHETHER THE LOAN IS REQUESTED UNDER FACILITY A OR FACILITY
C;

(II)    THE PROPOSED UTILISATION DATE IS A BUSINESS DAY WITHIN THE AVAILABILITY
PERIOD APPLICABLE TO THAT FACILITY;

(III)    THE CURRENCY AND AMOUNT OF THE UTILISATION COMPLY WITH CLAUSE 5.3 
(CURRENCY AND AMOUNT);  

(IV)    THE PROPOSED INTEREST PERIOD COMPLIES WITH CLAUSE 11 (INTEREST PERIODS);

(V)    IT IS SIGNED BY AN AUTHORISED OFFICER OF A BORROWER.


(B)    ONLY ONE LOAN MAY BE REQUESTED IN EACH UTILISATION REQUEST.


5.3    CURRENCY AND AMOUNT


(A)    THE CURRENCY SPECIFIED IN A UTILISATION REQUEST UNDER FACILITY A OR
FACILITY C MUST BE US DOLLARS OR AUSTRALIAN DOLLARS.


(B)    THE AMOUNT OF THE PROPOSED LOAN MUST BE AN AMOUNT WHOSE BASE CURRENCY
AMOUNT IS NOT MORE THAN AVAILABLE FACILITY FOR FACILITY A OR FACILITY C (AS THE
CASE MAY BE) AND MUST BE:

(I)    IF IN US DOLLARS, A MINIMUM OF US$1,000,0000 AND A WHOLE MULTIPLE OF
US$500,000  OR, IF LESS, THE AVAILABLE FACILITY FOR FACILITY A OR FACILITY C (AS
THE CASE MAY BE); AND

(II)    IF IN AUSTRALIAN DOLLARS, A MINIMUM OF A$1,000,0000 AND A WHOLE MULTIPLE
OF A$500,000  OR, IF LESS, THE AVAILABLE FACILITY FOR FACILITY A OR FACILITY C
(AS THE CASE MAY BE).


5.4    LENDERS' PARTICIPATION


(A)    IF THE CONDITIONS SET OUT IN THIS AGREEMENT HAVE BEEN MET, AND SUBJECT TO
CLAUSE 8.1  (REPAYMENT OF FACILITY A AND FACILITY C LOANS): 

 

 

 

66  

--------------------------------------------------------------------------------

      

(I)    IF THE REQUESTED UTILISATION IS FROM FACILITY A, EACH FACILITY A LENDER
SHALL MAKE ITS PARTICIPATION IN EACH LOAN AVAILABLE BY THE UTILISATION DATE
THROUGH ITS FACILITY OFFICE; AND

(II)    IF THE REQUESTED UTILISATION IS FROM FACILITY C, EACH FACILITY C LENDER
SHALL MAKE ITS PARTICIPATION IN EACH LOAN AVAILABLE BY THE UTILISATION DATE
THROUGH ITS FACILITY OFFICE.


(B)    THE AMOUNT OF EACH LENDER'S PARTICIPATION IN EACH LOAN WILL BE EQUAL TO:

(I)    FOR EACH FACILITY A LOAN, THE PROPORTION BORNE BY ITS FACILITY A
AVAILABLE COMMITMENT TO THE AVAILABLE FACILITY FOR FACILITY A IMMEDIATELY PRIOR
TO MAKING THE LOAN; AND

(II)    FOR EACH FACILITY C LOAN, THE PROPORTION BORNE BY ITS FACILITY C
AVAILABLE COMMITMENT TO THE AVAILABLE FACILITY FOR FACILITY C IMMEDIATELY PRIOR
TO MAKING THE LOAN.


5.5    CANCELLATION OF FACILITY A AND FACILITY C COMMITMENTS


(A)    THE FACILITY A COMMITMENTS WHICH, AT THAT TIME, ARE UNUTILISED SHALL BE
IMMEDIATELY CANCELLED AT THE END OF THE AVAILABILITY PERIOD FOR FACILITY A.


(B)    THE FACILITY C COMMITMENTS WHICH, AT THAT TIME, ARE UNUTILISED SHALL BE
IMMEDIATELY CANCELLED AT THE END OF THE AVAILABILITY PERIOD FOR FACILITY C.


6.    UTILISATION - BANK GUARANTEES


6.1    UTILISING FACILITY B


(A)    FACILITY B MAY ONLY BE UTILISED BY WAY OF BANK GUARANTEES.


(B)    CLAUSE 5 (UTILISATION - LOANS) DOES NOT APPLY TO UTILISATIONS BY WAY OF
BANK GUARANTEES.


(C)    IN DETERMINING THE AMOUNT OF THE AVAILABLE FACILITY FOR THE PURPOSES OF
THIS AGREEMENT THE AVAILABLE COMMITMENT OF A LENDER WILL BE CALCULATED IGNORING
ANY CASH COVER OR ANY BACK-TO-BACK BANK GUARANTEE OR OTHER INSTRUMENT PROVIDED
FOR OUTSTANDING BANK GUARANTEES.


(D)    THE FACILITY B COMMITMENTS WHICH, AT THAT TIME, ARE UNUTILISED SHALL BE
IMMEDIATELY CANCELLED AT THE END OF THE AVAILABILITY PERIOD FOR FACILITY B.


6.2    DELIVERY OF A UTILISATION REQUEST FOR BANK GUARANTEES

A Borrower may request a Bank Guarantee to be issued by delivery to the Issuing
Bank (with a copy to the Agent) of a duly completed Utilisation Request not
later than 11:00am (Sydney time) on the third Business Days before proposed
Utilisation Date. A Borrower must use its reasonable commercial endeavours to
ensure, that each Issuing Bank has, to the extent practicable, an amount of Bank
Guarantees issued by it outstanding that is proportionate to its Facility B
Commitment.

 

 




67  

--------------------------------------------------------------------------------

      


6.3    COMPLETION OF A UTILISATION REQUEST FOR BANK GUARANTEES

Each Utilisation Request for a Bank Guarantee is irrevocable and will not be
regarded as having been duly completed unless:


(A)    IT SPECIFIES THAT IT IS FOR A BANK GUARANTEE;


(B)    THE PROPOSED UTILISATION DATE IS A BUSINESS DAY WITHIN THE AVAILABILITY
PERIOD FOR FACILITY B;


(C)    THE CURRENCY AND AMOUNT OF THE BANK GUARANTEE COMPLY WITH CLAUSE 6.4
(CURRENCY AND AMOUNT); 


(D)    THE FORM OF BANK GUARANTEE IS ATTACHED AND IS IN THE FORM THAT HAS BEEN
AGREED IN WRITING BY THE ISSUING BANK;


(E)    IF THE BANK GUARANTEE IS TO HAVE AN EXPIRY DATE (WHICH IT NEED NOT), IT
SPECIFIES THAT FACT AND THE EXPIRY DATE OF THE BANK GUARANTEE MUST FALL ON OR
BEFORE THE TERMINATION DATE;


(F)      THE DELIVERY INSTRUCTIONS FOR THE BANK GUARANTEE ARE SPECIFIED;


(G)    THE IDENTITY OF THE BENEFICIARY OF THE BANK GUARANTEE IS APPROVED BY THE
ISSUING BANK;


(H)    THE UNDERLYING CONTRACT OR AGREEMENT OR OBLIGATION IN RESPECT OF WHICH
THE BANK GUARANTEE IS ISSUED IS SPECIFIED; AND


(I)    IT IS SIGNED  BY AN AUTHORISED OFFICER OF A BORROWER.


6.4    CURRENCY AND AMOUNT


(A)    THE CURRENCY SPECIFIED IN A UTILISATION REQUEST, AND THE DENOMINATION OF
A BANK GUARANTEE, TO BE ISSUED UNDER FACILITY B MAY BE EITHER AUSTRALIAN DOLLARS
OR US DOLLARS.  A BANK GUARANTEE MAY ONLY BE ISSUED IN ONE CURRENCY.


(B)    THE AMOUNT OF THE PROPOSED BANK GUARANTEE MUST NOT BE MORE THAN THE
ISSUER’S AVAILABLE COMMITMENT FOR FACILITY B.


6.5    ISSUE OF BANK GUARANTEES


(A)    IF THE CONDITIONS SET OUT IN THIS AGREEMENT HAVE BEEN MET, THE ISSUING
BANK SHALL ISSUE THE BANK GUARANTEE ON THE UTILISATION DATE.


(B)      

(I)    THE ISSUING BANK WILL ONLY BE OBLIGED TO COMPLY WITH PARAGRAPH (A) ABOVE
IF ON THE DATE OF THE UTILISATION REQUEST AND ON THE PROPOSED UTILISATION DATE,
NO DEFAULT OR REVIEW EVENT IS CONTINUING OR WOULD RESULT FROM THE PROPOSED
UTILISATION; AND

(II)    THE REPEATING REPRESENTATIONS TO BE MADE BY EACH OBLIGOR ARE TRUE IN ALL
MATERIAL RESPECTS.

 

 




68  

--------------------------------------------------------------------------------

      


(C)    THE ISSUING BANK HAS NO DUTY TO ENQUIRE OF ANY PERSON WHETHER OR NOT ANY
OF THE CONDITIONS SET OUT IN PARAGRAPH (B) ABOVE HAVE BEEN MET.  THE ISSUING
BANK MAY ASSUME THAT THOSE CONDITIONS HAVE BEEN MET UNLESS IT IS EXPRESSLY
NOTIFIED TO THE CONTRARY BY THE AGENT.  THE ISSUING BANK WILL HAVE NO LIABILITY
TO ANY PERSON FOR ISSUING A BANK GUARANTEE BASED ON SUCH ASSUMPTION.


(D)    THE ISSUING BANK IS SOLELY RESPONSIBLE FOR THE FORM OF THE BANK GUARANTEE
THAT IT ISSUES.  THE AGENT HAS NO DUTY TO MONITOR THE FORM OF THAT DOCUMENT.


(E)    SUBJECT TO PARAGRAPH (J) OF CLAUSE 29.7  (RIGHTS AND DISCRETIONS), EACH
OF THE ISSUING BANK AND THE AGENT SHALL PROVIDE THE OTHER WITH ANY INFORMATION
REASONABLY REQUESTED BY THE OTHER THAT RELATES TO A BANK GUARANTEE AND ITS
ISSUE.


(F)    THE ISSUING BANK MAY ISSUE A BANK GUARANTEE IN THE FORM OF A SWIFT
MESSAGE OR OTHER FORM OF COMMUNICATION CUSTOMARY IN THE RELEVANT MARKET BUT HAS
NO OBLIGATION TO ISSUE THAT BANK GUARANTEE IN ANY PARTICULAR FORM OF
COMMUNICATION.


6.6    NOTIFICATION OF THE AGENT

The Issuing Bank shall, upon request, provide to the Agent details of all Bank
Guarantees issued under this Agreement including details of the initial face
value of each Bank Guarantee, the tenor, the Expiry Date, the relevant Borrower
and the beneficiary under that Bank Guarantee.


6.7    REDUCTION OR EXPIRY OF BANK GUARANTEE

If the amount of any Bank Guarantee is wholly or partially reduced or it is
repaid or prepaid or it expires prior to its Expiry Date, the relevant Issuing
Bank and the Borrower that requested the issue of that Bank Guarantee shall
promptly notify the Agent of the details upon becoming aware of them.


6.8    BANK GUARANTEE WHICH DOES NOT EXPIRE BEFORE TERMINATION DATE

A Bank Guarantee may be issued with or without an Expiry Date. If a Bank
Guarantee does not have an Expiry Date, or the Expiry Date of the Bank Guarantee
is after the Termination Date, the Borrower that requested the issue of that
Bank Guarantee shall repay or prepay the Bank Guarantee on the Termination Date.


7.    BANK GUARANTEES


7.1    CLAIMS UNDER A BANK GUARANTEE


(A)    EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY AUTHORISES THE ISSUING BANK
TO PAY ANY CLAIM MADE OR PURPORTED TO BE MADE UNDER A BANK GUARANTEE REQUESTED
BY IT AND WHICH APPEARS ON ITS FACE TO BE IN ORDER AND TO MAKE ANY PAYMENT UNDER
CLAUSE 7.4 (RESTRICTIONS ON VOLUNTARY PAY-OUT OF BANK GUARANTEES), EACH OF A
CLAIM OR PAYMENT UNDER CLAUSE 7.4 (RESTRICTIONS ON VOLUNTARY PAY-OUT OF BANK
GUARANTEES) IS A "CLAIM"). 


(B)    THE RELEVANT BORROWER SHALL PAY TO THE ISSUING BANK AN AMOUNT EQUAL TO
THE AMOUNT OF ANY CLAIM ON THE DAY ON WHICH THE ISSUING BANK PAYS THAT CLAIM. 
IF THE BORROWER DOES NOT PAY THIS AMOUNT TO THE ISSUING BANK ON THE DATE ON
WHICH THE ISSUING BANK PAYS THE CLAIM THEN, SUBJECT TO CLAUSES 7.1(C) AND
7.1(D), INTEREST SHALL ACCRUE ON THE

 

 


 

69  

--------------------------------------------------------------------------------

      


AMOUNT FROM THAT DATE UP TO THE ACTUAL DATE OF PAYMENT IN ACCORDANCE WITH CLAUSE
10.3  (DEFAULT INTEREST). 


(C)    IF UNDER THIS AGREEMENT, A BORROWER IS OBLIGED TO PAY OR INDEMNIFY THE
ISSUING BANK FOR AMOUNTS PAID OR PAYABLE UNDER A CLAIM UNDER A BANK GUARANTEE,
AND THE BORROWER DOES NOT DISCHARGE THAT OBLIGATION ON OR BEFORE THE DAY ON
WHICH THE ISSUING BANK PAYS THAT CLAIM, THE BORROWER SHALL (UNLESS THE BORROWER
NOTIFIES THE ISSUING BANK OTHERWISE) BE DEEMED TO HAVE REQUESTED:

(I)    IF THAT BANK GUARANTEE IS DENOMINATED IN AUSTRALIAN DOLLARS, A LOAN UNDER
FACILITY A OR FACILITY C IN AUSTRALIAN DOLLARS; OR

(II)    IF THAT BANK GUARANTEE IS DENOMINATED IN US DOLLARS, A LOAN UNDER
FACILITY A OR FACILITY C IN US DOLLARS,

IN ACCORDANCE WITH PARAGRAPH (D) BELOW.


(D)    ON THE DATE THE ISSUING BANK PAYS A CLAIM MADE UNDER A BANK GUARANTEE,
THE BORROWER SHALL BE DEEMED TO HAVE DELIVERED TO THE AGENT A DULY COMPLETED
UTILISATION REQUEST REQUESTING A LOAN UNDER FACILITY A (OR, IF THERE IS
INSUFFICIENT AVAILABLE FACILITY UNDER FACILITY A, THEN UNDER FACILITY C) IN
AUSTRALIAN DOLLARS (IF THAT BANK GUARANTEE IS DENOMINATED IN AUSTRALIAN DOLLARS)
OR US DOLLARS (IF THAT BANK GUARANTEE IS DENOMINATED IN US DOLLARS):

(I)    FOR AN AMOUNT EQUAL TO THE AMOUNT OF THE CLAIM (IF APPLICABLE, LESS ANY
CASH COVER);

(II)    FOR AN INTEREST PERIOD OF 3 MONTHS OR SUCH OTHER PERIOD OF UP TO 6
MONTHS AS NOTIFIED BY THE RELEVANT BORROWER TO THE AGENT PRIOR TO THE
UTILISATION DATE; AND

(III)    WITH A UTILISATION DATE ON THE THIRD BUSINESS DAY AFTER THE ISSUING
BANK PAYS THE RELEVANT CLAIM.

THE PROCEEDS OF THE LOAN SHALL BE USED TO REIMBURSE THE ISSUING BANK FOR THE
AMOUNT PAID IN RESPONSE TO THE RELEVANT CLAIM.  INTEREST ACCRUES ON THE AMOUNT
PAID BY THE ISSUING BANK FROM (AND INCLUDING) THE DATE OF PAYMENT TO (BUT
EXCLUDING) THE DATE IT RECEIVES THE LOAN PROCEEDS, IN ACCORDANCE WITH CLAUSE
7.1(B).


(E)    EACH BORROWER ACKNOWLEDGES THAT THE ISSUING BANK:

(I)    MAY MAKE PAYMENTS UNDER A BANK GUARANTEE BY ANY MEANS THAT IT DETERMINES;

(II)    MAY MAKE ANY PAYMENTS UNDER A BANK GUARANTEE DESPITE ANY DIRECTION BY
THE BORROWER TO THE ISSUING BANK NOT TO PAY, ANY DISPUTE BETWEEN THE BORROWER
AND THE ISSUING BANK AS TO THE ISSUING BANK'S OBLIGATION TO PAY, ANY DISPUTE
BETWEEN THE BORROWER AND THE BENEFICIARY OF THE BANK GUARANTEE OR ANY CLAIM BY
THE BORROWER THAT A CLAIM UNDER THE BANK GUARANTEE IS NOT VALID;

(III)    IS NOT OBLIGED TO CARRY OUT ANY INVESTIGATION OR SEEK ANY CONFIRMATION
FROM ANY OTHER PERSON BEFORE PAYING A CLAIM;

 

 



70  

--------------------------------------------------------------------------------

      

(IV)    MAY REFUSE TO MAKE A PAYMENT UNDER A BANK GUARANTEE (IN ITS ABSOLUTE
DISCRETION) WHERE IT CONSIDERS THAT A CLAIM UNDER, OR ANY OTHER DOCUMENT
PRESENTED UNDER THE BANK GUARANTEE, DOES NOT COMPLY WITH THE TERMS OF THE BANK
GUARANTEE; AND

(V)    DEALS IN DOCUMENTS ONLY AND WILL NOT BE CONCERNED WITH THE LEGALITY OF A
CLAIM OR ANY UNDERLYING TRANSACTION OR ANY AVAILABLE SET-OFF, COUNTERCLAIM OR
OTHER DEFENCE OF ANY PERSON.


(F)    THE OBLIGATIONS OF A BORROWER UNDER THIS CLAUSE 7.1  WILL NOT BE AFFECTED
BY:

(I)    THE SUFFICIENCY, ACCURACY OR GENUINENESS OF ANY CLAIM OR ANY OTHER
DOCUMENT;

(II)    ANY INCAPACITY OF, OR LIMITATION ON THE POWERS OF, ANY PERSON SIGNING A
CLAIM OR OTHER DOCUMENT;

(III)    ANY ACT OF ANY GOVERNMENTAL AGENCY, COURT, ARBITRAL BODY, AGENCY OR
AUTHORITY OR THE APPLICATION OF ANY LAW OR REGULATION AFFECTING ANY BANK
GUARANTEE; OR

(IV)    ANY FAILURE BY ANY PERSON TO OBTAIN ANY AUTHORISATION REQUIRED OR
DESIRABLE IN CONNECTION WITH ANY BANK GUARANTEE.


7.2    INDEMNITIES


(A)    WITHOUT PREJUDICE TO EACH BORROWER'S OBLIGATION UNDER CLAUSE 7.1  (CLAIMS
UNDER A BANK GUARANTEE), EACH BORROWER SHALL IMMEDIATELY ON DEMAND INDEMNIFY THE
ISSUING BANK AGAINST ANY COST, LOSS OR LIABILITY INCURRED BY THE ISSUING BANK
(OTHERWISE THAN BY REASON OF THE ISSUING BANK'S GROSS NEGLIGENCE OR WILFUL
MISCONDUCT) IN ACTING AS THE ISSUING BANK UNDER ANY BANK GUARANTEE REQUESTED BY
THAT BORROWER (INCLUDING AS A RESULT OF THE ISSUING BANK MAKING A PAYMENT UNDER
CLAUSE 7.4 (RESTRICTIONS ON VOLUNTARY PAY-OUT)).


(B)    THE OBLIGATIONS OF EACH BORROWER UNDER THIS CLAUSE 7.2 (INDEMNITIES) ARE
CONTINUING OBLIGATIONS AND WILL EXTEND TO THE ULTIMATE BALANCE OF SUMS PAYABLE
BY THE BORROWER IN RESPECT OF ANY BANK GUARANTEE, REGARDLESS OF ANY INTERMEDIATE
PAYMENT OR DISCHARGE IN WHOLE OR IN PART.


(C)    THE OBLIGATIONS OF ANY BORROWER UNDER THIS CLAUSE 7.2 (INDEMNITIES) WILL
NOT BE AFFECTED BY ANY ACT, OMISSION, MATTER OR THING WHICH, BUT FOR THIS CLAUSE
7.2 (INDEMNITIES), WOULD REDUCE, RELEASE OR PREJUDICE ANY OF ITS OBLIGATIONS
UNDER THIS CLAUSE 7.2 (INDEMNITIES) (WITHOUT LIMITATION AND WHETHER OR NOT KNOWN
TO IT OR ANY OTHER PERSON) INCLUDING:

(I)    ANY TIME, WAIVER OR CONSENT GRANTED TO, OR COMPOSITION WITH, ANY OBLIGOR,
ANY BENEFICIARY UNDER A BANK GUARANTEE OR ANY OTHER PERSON;

(II)    THE RELEASE OF ANY OTHER OBLIGOR OR ANY OTHER PERSON UNDER THE TERMS OF
ANY COMPOSITION OR ARRANGEMENT WITH ANY CREDITOR OR ANY GROUP MEMBER;

(III)    THE TAKING, VARIATION, COMPROMISE, EXCHANGE, RENEWAL OR RELEASE OF, OR
REFUSAL OR NEGLECT TO PERFECT, TAKE UP OR ENFORCE, ANY RIGHTS AGAINST, OR
SECURITY OVER ASSETS

 

 

 

71  

--------------------------------------------------------------------------------

      

OF, ANY OBLIGOR, ANY BENEFICIARY UNDER A BANK GUARANTEE OR OTHER PERSON OR ANY
NON-PRESENTATION OR NON-OBSERVANCE OF ANY FORMALITY OR OTHER REQUIREMENT IN
RESPECT OF ANY INSTRUMENT OR ANY FAILURE TO REALISE THE FULL VALUE OF ANY
SECURITY;

(IV)    ANY INCAPACITY OR LACK OF POWER, AUTHORITY OR LEGAL PERSONALITY OF OR
DISSOLUTION OR CHANGE IN THE MEMBERS OR STATUS OF AN OBLIGOR, ANY BENEFICIARY
UNDER A BANK GUARANTEE OR ANY OTHER PERSON;

(V)    ANY AMENDMENT (HOWEVER FUNDAMENTAL) OR REPLACEMENT OF A FINANCE DOCUMENT,
ANY BANK GUARANTEE OR ANY OTHER DOCUMENT OR SECURITY;

(VI)    ANY UNENFORCEABILITY, ILLEGALITY OR INVALIDITY OF ANY OBLIGATION OF ANY
PERSON UNDER ANY FINANCE DOCUMENT, ANY BANK GUARANTEE OR ANY OTHER DOCUMENT OR
SECURITY; OR

(VII)    ANY INSOLVENCY OR SIMILAR PROCEEDINGS.  


7.3    RIGHTS OF CONTRIBUTION

No Obligor will be entitled to any right of contribution or indemnity from any
Finance Party in respect of any payment it may make under this Clause 7.


7.4    RESTRICTIONS ON VOLUNTARY PAY-OUT OF BANK GUARANTEES

Despite the terms of any issued Bank Guarantee, an Issuing Bank may cancel a
Bank Guarantee, by paying to the beneficiary of the relevant Bank Guarantee the
outstanding amount of the Bank Guarantee or any lesser amount specified by the
beneficiary, but only if:


(A)    AN EVENT OF DEFAULT IS CONTINUING; OR


(B)    THE ISSUING BANK WOULD BE ENTITLED TO EXERCISE ITS RIGHTS UNDER
CLAUSE 9.2 (ILLEGALITY IN RELATION TO BANK GUARANTEE) OR CLAUSE 33.11
(ANTI-MONEY LAUNDERING). 

 

 

72  

--------------------------------------------------------------------------------

      

SECTION 4

REPAYMENT, PREPAYMENT AND CANCELLATION


8.    REPAYMENT


8.1    REPAYMENT OF FACILITY A AND FACILITY C LOANS


(A)    EACH BORROWER WHICH HAS DRAWN A LOAN SHALL REPAY THAT LOAN ON THE LAST
DAY OF ITS INTEREST PERIOD.


(B)    WITHOUT PREJUDICE TO EACH BORROWER'S OBLIGATION UNDER PARAGRAPH (A)
ABOVE, IF:

(I)    ONE OR MORE LOANS ARE TO BE MADE AVAILABLE TO A BORROWER UNDER THE SAME
FACILITY (WHETHER FACILITY A OR FACILITY C):

(A)    ON THE SAME DAY THAT A MATURING LOAN IS DUE TO BE REPAID BY THAT
BORROWER; AND

(B)    IN THE SAME CURRENCY AS THE MATURING LOAN; AND

(C)    IN WHOLE OR IN PART FOR THE PURPOSE OF REFINANCING THE MATURING LOAN; AND

(II)    THE PROPORTION BORNE BY EACH LENDER'S PARTICIPATION IN THE MATURING LOAN
TO THE AMOUNT OF THAT MATURING LOAN IS THE SAME AS THE PROPORTION BORNE BY THAT
LENDER'S PARTICIPATION IN THE NEW LOANS TO THE AGGREGATE AMOUNT OF THOSE NEW
LOANS,

the aggregate amount of the new Loans shall, unless the Borrower notifies the
Agent to the contrary in the relevant Utilisation Request, be treated as if
applied in or towards repayment of the maturing Loan so that:

(A)    IF THE AMOUNT OF THE MATURING LOAN EXCEEDS THE AGGREGATE AMOUNT OF THE
NEW LOANS:

(1)    THE RELEVANT BORROWER WILL ONLY BE REQUIRED TO MAKE A PAYMENT UNDER
CLAUSE 33.1  (PAYMENTS TO THE AGENT) IN AN AMOUNT IN THE RELEVANT CURRENCY EQUAL
TO THAT EXCESS; AND

(2)    EACH LENDER'S PARTICIPATION IN THE NEW LOANS SHALL BE TREATED AS HAVING
BEEN MADE AVAILABLE AND APPLIED BY THE BORROWER IN OR TOWARDS REPAYMENT OF THAT
LENDER'S PARTICIPATION IN THE MATURING LOAN AND THAT LENDER WILL NOT BE REQUIRED
TO MAKE A PAYMENT UNDER CLAUSE 33.1  (PAYMENTS TO THE AGENT) IN RESPECT OF ITS
PARTICIPATION IN THE NEW LOANS; AND

(B)    IF THE AMOUNT OF THE MATURING LOAN IS EQUAL TO OR LESS THAN THE AGGREGATE
AMOUNT OF THE NEW LOANS:

(1)    THE RELEVANT BORROWER WILL NOT BE REQUIRED TO MAKE A PAYMENT UNDER CLAUSE
33.1  (PAYMENTS TO THE AGENT); AND

 

 



73  

--------------------------------------------------------------------------------

      

(2)    EACH LENDER WILL BE REQUIRED TO MAKE A PAYMENT UNDER CLAUSE 33.1 
(PAYMENTS TO THE AGENT) IN RESPECT OF ITS PARTICIPATION IN THE NEW LOANS ONLY TO
THE EXTENT THAT ITS PARTICIPATION IN THE NEW LOANS EXCEEDS THAT LENDER'S
PARTICIPATION IN THE MATURING LOAN AND THE REMAINDER OF THAT LENDER'S
PARTICIPATION IN THE NEW LOANS SHALL BE TREATED AS HAVING BEEN MADE AVAILABLE
AND APPLIED BY THE BORROWER IN OR TOWARDS REPAYMENT OF THAT LENDER'S
PARTICIPATION IN THE MATURING LOAN.


8.2    REPAYMENTS FOR CURRENCY EQUALISATION: FACILITY A


(A)    ON THE LAST DAY OF EACH QUARTER, ON RECEIPT OF A UTILISATION REQUEST IN
RESPECT OF FACILITY A AND ON EACH UTILISATION DATE IN RESPECT OF FACILITY A THE
AGENT MAY RECALCULATE THE FACILITY A BASE CURRENCY AMOUNT OF EACH LOAN
DENOMINATED IN AUSTRALIAN DOLLARS BY NOTIONALLY CONVERTING THE OUTSTANDING
AMOUNT OF THAT LOAN INTO FACILITY A BASE CURRENCY USING THE AGENT'S SPOT RATE OF
EXCHANGE ON THE DATE OF CALCULATION.


(B)    IF AT ANY TIME THE AGGREGATE FACILITY A BASE CURRENCY AMOUNT OF ALL LOANS
OUTSTANDING UNDER FACILITY A (AFTER CONVERTING LOANS DENOMINATED IN AUSTRALIAN
DOLLARS IN ACCORDANCE WITH PARAGRAPH (A)) (THE AGGREGATE BASE CURRENCY AMOUNT)
EXCEEDS 110% OF THE FACILITY A COMMITMENT THEN A BORROWER SHALL:

(I)     (SUBJECT TO PARAGRAPH (II) BELOW), WITHIN 5 BUSINESS DAYS OF WRITTEN
NOTICE FROM THE AGENT, ENSURE THAT LOANS ARE PREPAID IN AN AMOUNT EQUAL AT LEAST
TO THE DIFFERENCE BETWEEN THE AGGREGATE BASE CURRENCY AMOUNT AND THE FACILITY A
COMMITMENT; OR

(II)    IF PREPAYING LOANS IN THE TIME SPECIFIED IN PARAGRAPH (I) ABOVE WOULD
CAUSE THE BORROWER TO INCUR BREAK COSTS, THE BORROWER MAY INSTEAD PAY AN AMOUNT
EQUAL AT LEAST TO THE DIFFERENCE BETWEEN THE AGGREGATE BASE CURRENCY AMOUNT AND
THE FACILITY A COMMITMENT TO A BLOCKED SUSPENSE ACCOUNT OF THE AGENT TO BE
APPLIED IN PREPAYMENT OF LOANS ON THE LAST DAY OF THE CURRENT INTEREST PERIOD
FOR SUCH LOANS.


8.3    CASH COVER FOR CURRENCY EQUALISATION: FACILITY B


(A)    ON THE LAST DAY OF EACH QUARTER, ON RECEIPT OF A UTILISATION REQUEST IN
RESPECT OF FACILITY B AND ON EACH UTILISATION DATE IN RESPECT OF FACILITY B THE
AGENT MAY RECALCULATE THE FACILITY B BASE CURRENCY AMOUNT OF EACH OUTSTANDING
BANK GUARANTEE ISSUED BY A FACILITY B LENDER THAT IS DENOMINATED IN US DOLLARS
BY NOTIONALLY CONVERTING THE OUTSTANDING AMOUNT OF EACH SUCH BANK GUARANTEE INTO
FACILITY B BASE CURRENCY USING THE AGENT'S SPOT RATE OF EXCHANGE ON THE DATE OF
CALCULATION.


(B)    IF AT ANY TIME THE AGGREGATE FACILITY B BASE CURRENCY AMOUNT OF ALL
OUTSTANDING BANK GUARANTEES ISSUED BY A FACILITY B LENDER UNDER FACILITY B
(AFTER CONVERTING BANK GUARANTEES DENOMINATED IN US DOLLARS IN ACCORDANCE WITH
PARAGRAPH (A)) (THE AGGREGATE BASE CURRENCY AMOUNT) EXCEEDS 110% OF THAT
LENDER’S FACILITY B COMMITMENT THEN THE BORROWER SHALL WITHIN 5 BUSINESS DAYS OF
WRITTEN NOTICE FROM THE AGENT, PAY CASH COVER IN AUSTRALIAN DOLLARS TO THAT
LENDER IN AN AMOUNT EQUAL AT

 

 


 

74  

--------------------------------------------------------------------------------

      


LEAST TO THE DIFFERENCE BETWEEN THE AGGREGATE BASE CURRENCY AMOUNT AND ITS
FACILITY B COMMITMENT, TO BE HELD ON THE TERMS OF CLAUSE 25.21 (CASH COVER).  IF
THE FACILITY B LENDER (EXERCISING ITS RIGHTS UNDER CLAUSE 1.7 (ADMINISTRATION IN
CONNECTION WITH FACILITY B)) ISSUES A NOTICE UNDER THIS CLAUSE RATHER THAN THE
AGENT, THAT LENDER MUST GIVE A COPY OF THAT NOTICE TO THE AGENT AT THE SAME
TIME.  


8.4    REPAYMENTS FOR CURRENCY EQUALISATION: FACILITY C


(A)    ON THE LAST DAY OF EACH QUARTER, ON RECEIPT OF A UTILISATION REQUEST IN
RESPECT OF FACILITY C AND ON EACH UTILISATION DATE IN RESPECT OF FACILITY C THE
AGENT MAY RECALCULATE THE FACILITY C BASE CURRENCY AMOUNT OF EACH LOAN
DENOMINATED IN AUSTRALIAN DOLLARS BY NOTIONALLY CONVERTING THE OUTSTANDING
AMOUNT OF THAT LOAN INTO FACILITY C BASE CURRENCY USING THE AGENT'S SPOT RATE OF
EXCHANGE ON THE DATE OF CALCULATION.


(B)    IF AT ANY TIME THE AGGREGATE FACILITY C BASE CURRENCY AMOUNT OF ALL LOANS
OUTSTANDING UNDER FACILITY C (AFTER CONVERTING LOANS DENOMINATED IN AUSTRALIAN
DOLLARS IN ACCORDANCE WITH PARAGRAPH (A)) (THE AGGREGATE BASE CURRENCY AMOUNT)
EXCEEDS 110% OF THE FACILITY C COMMITMENT THEN A BORROWER SHALL:

(I)    (SUBJECT TO PARAGRAPH (II) BELOW), WITHIN 5 BUSINESS DAYS OF WRITTEN
NOTICE FROM THE AGENT, ENSURE THAT LOANS ARE PREPAID IN AN AMOUNT EQUAL AT LEAST
TO THE DIFFERENCE BETWEEN THE AGGREGATE BASE CURRENCY AMOUNT AND THE FACILITY C
COMMITMENT; OR

(II)    IF PREPAYING LOANS IN THE TIME SPECIFIED IN PARAGRAPH (I) ABOVE WOULD
CAUSE THE BORROWER TO INCUR BREAK COSTS, THE BORROWER MAY INSTEAD PAY AN AMOUNT
EQUAL AT LEAST TO THE DIFFERENCE BETWEEN THE AGGREGATE BASE CURRENCY AMOUNT AND
THE FACILITY C COMMITMENT TO A BLOCKED SUSPENSE ACCOUNT OF THE AGENT TO BE
APPLIED IN PREPAYMENT OF LOANS ON THE LAST DAY OF THE CURRENT INTEREST PERIOD
FOR SUCH LOANS.


8.5    BANK GUARANTEES OUTSTANDING ON THE TERMINATION DATE


IN RESPECT OF EACH BANK GUARANTEE ISSUED UNDER FACILITY B THAT REMAINS
OUTSTANDING ON THE TERMINATION DATE, THE BORROWER MUST PLACE CASH COVER WITH THE
ISSUING BANK, TO THE VALUE OF THAT BANK’S POTENTIAL LIABILITY UNDER THAT BANK
GUARANTEE AND IN THE SAME CURRENCY AS THAT LIABILITY, TO BE HELD ON THE TERMS OF
CLAUSE 25.21 (CASH COVER) OR OTHERWISE REPAY OR PREPAY THAT BANK GUARANTEE.


8.6    TERM OUT OF DEFAULTING FINANCE PARTY'S FACILITY A UTILISATIONS OR
FACILITY C UTILISATIONS


(A)    WHEN A FACILITY A LENDER OR A FACILITY C LENDER BECOMES A DEFAULTING
FINANCE PARTY, THE PARTICIPATION OF THAT LENDER IN THE LOANS THEN OUTSTANDING
DENOMINATED IN ANY CURRENCY WILL BE TREATED AS A SEPARATE FACILITY A UTILISATION
OR FACILITY C UTILISATION (AS THE CASE MAY BE) DENOMINATED IN THAT CURRENCY (THE
"SEPARATE LOANS") AND THE MATURITY DATE OF THAT UTILISATION WILL BE
AUTOMATICALLY EXTENDED TO THE TERMINATION DATE.


(B)    A BORROWER MAY PREPAY ANY SUCH UTILISATION IF IT GIVES AT LEAST 5
BUSINESS DAYS' PRIOR NOTICE TO THE AGENT, WHO SHALL PROMPTLY NOTIFY THE RELEVANT
DEFAULTING FINANCE PARTY.

 

 




75  

--------------------------------------------------------------------------------

      


(C)    IF THE BORROWER MAKES A PREPAYMENT OF A FACILITY A UTILISATION OR
FACILITY C UTILISATION (AS THE CASE MAY BE), A BORROWER TO WHOM A SEPARATE LOAN
IS OUTSTANDING MAY PREPAY THAT SEPARATE LOAN BY GIVING NOT LESS THAN 5 BUSINESS
DAYS' PRIOR NOTICE TO THE AGENT.  THE PROPORTION BORNE BY THE AMOUNT OF THE
PREPAYMENT OF THE SEPARATE LOAN TO THE AMOUNT OF THE SEPARATE LOANS SHALL NOT
EXCEED THE PROPORTION BORNE BY THE AMOUNT OF THE PREPAYMENT OF THE FACILITY A
UTILISATION TO THE FACILITY A UTILISATIONS OR THE FACILITY C UTILISATION TO THE
FACILITY C UTILISATIONS (AS THE CASE MAY BE). THE AGENT WILL FORWARD A COPY OF A
PREPAYMENT NOTICE RECEIVED IN ACCORDANCE WITH THIS PARAGRAPH (C) TO THE
DEFAULTING FINANCE PARTY CONCERNED AS SOON AS PRACTICABLE ON RECEIPT.


(D)    INTEREST IN RESPECT OF ANY SUCH UTILISATION WILL ACCRUE FOR SUCCESSIVE
INTEREST PERIODS SELECTED BY THE BORROWER BY THE TIME AND DATE SPECIFIED BY THE
AGENT (ACTING REASONABLY) AND WILL BE PAYABLE BY THAT BORROWER TO THE AGENT (FOR
THE ACCOUNT OF THAT DEFAULTING FINANCE PARTY) ON THE LAST DAY OF EACH SUCH
INTEREST PERIOD.


9.    PREPAYMENT AND CANCELLATION


9.1    ILLEGALITY

If, in any applicable jurisdiction, it becomes unlawful (or impossible as a
result of a change in law or regulation after the Facility Initiation Date) for
any Lender to perform any of its obligations as contemplated by this Agreement
or to fund or maintain its participation in any Utilisation:


(A)    THAT LENDER SHALL PROMPTLY NOTIFY THE AGENT UPON BECOMING AWARE OF THAT
EVENT;


(B)    UPON THE AGENT NOTIFYING THE BORROWERS, EACH AVAILABLE COMMITMENT OF THAT
LENDER WILL BE IMMEDIATELY CANCELLED; AND


(C)    TO THE EXTENT THAT THE LENDER'S PARTICIPATION HAS NOT BEEN TRANSFERRED
PURSUANT TO CLAUSE 9.4 (B) (RESTRICTIONS), EACH BORROWER SHALL REPAY THAT
LENDER'S PARTICIPATION IN THE UTILISATIONS MADE TO THAT BORROWER ON THE LAST DAY
OF THE INTEREST PERIOD FOR EACH UTILISATION OCCURRING AFTER THE AGENT HAS
NOTIFIED THE BORROWERS OR, IF EARLIER, THE DATE SPECIFIED BY THE LENDER IN THE
NOTICE DELIVERED TO THE AGENT (BEING NO EARLIER THAN THE LAST DAY OF ANY
APPLICABLE GRACE PERIOD PERMITTED BY LAW) AND THAT LENDER'S CORRESPONDING
COMMITMENT(S) SHALL BE CANCELLED IN THE AMOUNT OF THE PARTICIPATIONS REPAID.


9.2    ILLEGALITY IN RELATION TO BANK GUARANTEE

If, in any applicable jurisdiction, it becomes unlawful (or impossible as a
result of a change in law or regulation) for the Issuing Bank to issue or leave
outstanding any Bank Guarantee:


(A)    THE ISSUING BANK SHALL PROMPTLY NOTIFY THE AGENT UPON BECOMING AWARE OF
THAT EVENT;


(B)    UPON THE AGENT NOTIFYING THE BORROWERS, THE ISSUING BANK SHALL NOT BE
OBLIGED TO ISSUE ANY BANK GUARANTEE;


(C)    THE BORROWERS SHALL USE THEIR BEST ENDEAVOURS TO PROCURE THE RELEASE OF
EACH BANK GUARANTEE ISSUED BY THE ISSUING BANK AND OUTSTANDING AT SUCH TIME ON
OR BEFORE THE

 

 


 

76  

--------------------------------------------------------------------------------

      


DATE SPECIFIED BY THE ISSUING BANK IN THE NOTICE DELIVERED TO THE AGENT (BEING
NO EARLIER THAN THE LAST DAY OF ANY APPLICABLE GRACE PERIOD PERMITTED BY LAW);
AND


(D)    IF THAT RESULTS IN THERE BEING NO FACILITY B COMMITMENTS, FACILITY B
SHALL CEASE TO BE AVAILABLE FOR THE ISSUE OF BANK GUARANTEES.


9.3    VOLUNTARY CANCELLATION

The Borrowers may, if they gives the Agent not less than 3 Business Days' (or
such shorter period as the Majority Lenders may agree) prior notice, cancel the
whole or any part of an Available Facility, subject, in the case of part
cancellations, to:


(A)    FACILITY A: IT BEING IN A MINIMUM AMOUNT OF US$1,000,000 AND AN INTEGRAL
MULTIPLE OF US$500,000; AND


(B)    FACILITY B: IT BEING IN A MINIMUM AMOUNT OF A$1,000,000 AND AN INTEGRAL
MULTIPLE OF A$500,000. 


(C)    FACILITY C: IT BEING IN A MINIMUM AMOUNT OF US$1,000,000 AND AN INTEGRAL
MULTIPLE OF US$500,000. 

Any cancellation under this Clause 9.3  shall reduce the Commitments of the
Lenders rateably under that Facility.


9.4    VOLUNTARY PREPAYMENT OF LOANS


(A)    A BORROWER TO WHICH A FACILITY A LOAN HAS BEEN MADE MAY, IF IT GIVES THE
AGENT NOT LESS THAN 3 BUSINESS DAYS' (OR SUCH SHORTER PERIOD AS THE MAJORITY
LENDERS MAY AGREE) PRIOR NOTICE, PREPAY THE WHOLE OR ANY PART OF ANY FACILITY A
LOAN (BUT, IF IN PART, BEING AN AMOUNT THAT REDUCES THE FACILITY A BASE CURRENCY
AMOUNT OF THE LOAN BY A MINIMUM AMOUNT OF US$100,000).


(B)    A BORROWER TO WHICH A FACILITY C LOAN HAS BEEN MADE MAY, IF IT GIVES THE
AGENT NOT LESS THAN 3 BUSINESS DAYS' (OR SUCH SHORTER PERIOD AS THE MAJORITY
LENDERS MAY AGREE) PRIOR NOTICE, PREPAY THE WHOLE OR ANY PART OF ANY FACILITY C
LOAN (BUT, IF IN PART, BEING AN AMOUNT THAT REDUCES THE FACILITY C BASE CURRENCY
AMOUNT OF THE LOAN BY A MINIMUM AMOUNT OF US$100,000).


9.5    RESTRICTIONS


(A)    ANY NOTICE OF CANCELLATION OR PREPAYMENT GIVEN UNDER THIS CLAUSE 9 SHALL
BE IRREVOCABLE AND, UNLESS A CONTRARY INDICATION APPEARS IN THIS AGREEMENT,
SHALL SPECIFY THE DATE OR DATES UPON WHICH THE RELEVANT CANCELLATION OR
PREPAYMENT IS TO BE MADE AND THE RELEVANT CURRENCY AMOUNT OF THAT CANCELLATION
OR PREPAYMENT.


(B)    ANY PREPAYMENT UNDER THIS AGREEMENT SHALL BE MADE TOGETHER WITH ACCRUED
INTEREST ON THE AMOUNT PREPAID IN THE RELEVANT CURRENCY AND, SUBJECT TO ANY
BREAK COSTS, WITHOUT PREMIUM OR PENALTY.


(C)    UNLESS A CONTRARY INDICATION APPEARS IN THIS AGREEMENT, ANY PART OF
FACILITY A OR FACILITY C WHICH IS PREPAID OR REPAID MAY BE REBORROWED IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.

 

 


 

77  

--------------------------------------------------------------------------------

      


9.6    RIGHT OF REPLACEMENT OR REPAYMENT AND CANCELLATION IN RELATION TO A
SINGLE LENDER OR ISSUING BANK


(A)    IF:

(I)    A LENDER IS A NON-CONSENTING LENDER;

(II)    AN OBLIGOR BECOMES OBLIGED TO PAY ANY AMOUNT IN ACCORDANCE WITH CLAUSE
9.1 (ILLEGALITY) TO ANY LENDER;

(III)    A LENDER BECOMES AN AFFECTED LENDER (AS DEFINED IN CLAUSE 12.3 (MARKET
DISRUPTION)) AND NO SUBSTITUTE BASIS FOR DETERMINING THE RATE OF INTEREST
PAYABLE TO THE LENDER IS AGREED AT THE END OF THE PERIOD PROVIDED FOR BY CLAUSE
12.4(B) (COST OF FUNDS);  

(IV)    ANY SUM PAYABLE TO ANY LENDER BY AN OBLIGOR IS REQUIRED TO BE INCREASED
UNDER CLAUSE 14.2(C) (TAX  GROSS-UP);

(V)    ANY LENDER CLAIMS ANY SUM FROM THE BORROWER UNDER CLAUSE 14.3  (TAX
INDEMNITY) OR CLAUSE 16.1  (INCREASED COSTS) ; OR

(VI)    A FACILITY B LENDER IS NOT OR CEASES TO BE AN “APPROVED SECURITY
PROVIDER” AS DEFINED IN SECTION 36 OF THE FINANCIAL AND PERFORMANCE MANAGEMENT
STANDARD 2009 (QLD),

the Borrower may:

(VII)    IN THE CASE OF SUB-PARAGRAPH (A)(I), WITHIN 120 DAYS AFTER THE RELEVANT
LENDER BECOMING A NON-CONSENTING LENDER; OR

(VIII)    IN ALL OTHER CASES, WHILST THE CIRCUMSTANCE GIVING RISE TO THE
REQUIREMENT FOR THAT INCREASE OR CLAIM CONTINUES,

give the Agent and the relevant Lender:

(IX)    NOTICE OF CANCELLATION OF THE COMMITMENT OF THAT LENDER AND ITS
INTENTION TO PROCURE THE REPAYMENT OF THAT LENDER'S PARTICIPATION IN THE LOANS;
OR

(X)    NOTICE OF ITS INTENTION TO REPLACE THAT LENDER IN ACCORDANCE WITH
PARAGRAPH (D) BELOW.


(B)    ON RECEIPT OF A NOTICE OF CANCELLATION REFERRED TO IN PARAGRAPH (A) ABOVE
IN RELATION TO A LENDER, THE COMMITMENT OF THAT LENDER SHALL IMMEDIATELY BE
REDUCED TO ZERO.


(C)    ON THE LAST DAY OF EACH INTEREST PERIOD WHICH ENDS AFTER THE BORROWER HAS
GIVEN NOTICE OF CANCELLATION UNDER PARAGRAPH (A) ABOVE (OR, IF EARLIER, THE DATE
SPECIFIED BY THE BORROWER IN THAT NOTICE), THE BORROWER SHALL REPAY THAT
LENDER’S PARTICIPATION IN EACH LOAN AND ALL ACCRUED INTEREST, BREAK COSTS AND
OTHER AMOUNTS PAYABLE IN RELATION THERETO UNDER THE FINANCE DOCUMENTS.


(D)    IF ANY OF THE CIRCUMSTANCES SET OUT IN PARAGRAPH (A) ABOVE APPLY TO A
LENDER, THE BORROWER MAY, ON 10 BUSINESS DAYS' PRIOR NOTICE TO THE AGENT AND
THAT LENDER,

 

 


 

78  

--------------------------------------------------------------------------------

      


REPLACE THAT LENDER BY REQUIRING THAT LENDER TO (AND, TO THE EXTENT PERMITTED BY
LAW, THAT LENDER SHALL) TRANSFER PURSUANT TO CLAUSE 26 (CHANGES TO THE LENDERS)
ALL (AND NOT PART ONLY) OF ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT TO A
LENDER OR ANOTHER BANK OR FINANCIAL INSTITUTION OR TO A TRUST, FUND OR OTHER
ENTITY WHICH IS REGULARLY ENGAGED IN OR ESTABLISHED FOR THE PURPOSE OF MAKING,
PURCHASING OR INVESTING IN LOANS, SECURITIES OR OTHER FINANCIAL ASSETS
(INCLUDING CREDIT DERIVATIVES) IN ANY SUCH CASE SELECTED BY THE BORROWER WHICH
CONFIRMS ITS WILLINGNESS TO ASSUME AND DOES ASSUME ALL THE OBLIGATIONS OF THE
TRANSFERRING LENDER IN ACCORDANCE WITH CLAUSE 26 (CHANGES TO THE LENDERS) FOR A
PURCHASE PRICE IN CASH PAYABLE AT THE TIME OF THE TRANSFER IN AN AMOUNT EQUAL TO
THE OUTSTANDING PRINCIPAL AMOUNT OF SUCH LENDER'S PARTICIPATION IN THE
OUTSTANDING LOANS AND ALL ACCRUED INTEREST, BREAK COSTS AND OTHER AMOUNTS
PAYABLE IN RELATION THERETO UNDER THE FINANCE DOCUMENTS.


(E)    THE REPLACEMENT OF A LENDER PURSUANT TO PARAGRAPH (D) ABOVE SHALL BE
SUBJECT TO THE FOLLOWING CONDITIONS:

(I)    THE BORROWER SHALL HAVE NO RIGHT TO REPLACE THE AGENT;

(II)    NEITHER THE AGENT NOR ANY LENDER SHALL HAVE ANY OBLIGATION TO FIND A
REPLACEMENT LENDER;

(III)    IN NO EVENT SHALL THE LENDER REPLACED UNDER PARAGRAPH (D) ABOVE BE
REQUIRED TO PAY OR SURRENDER ANY OF THE FEES RECEIVED BY SUCH LENDER PURSUANT TO
THE FINANCE DOCUMENTS; AND

(IV)    THE LENDER SHALL ONLY BE OBLIGED TO TRANSFER ITS RIGHTS AND OBLIGATIONS
PURSUANT TO PARAGRAPH (D) ABOVE ONCE IT IS SATISFIED THAT IT HAS COMPLIED WITH
ALL NECESSARY "KNOW YOUR CUSTOMER" OR OTHER SIMILAR CHECKS UNDER ALL APPLICABLE
LAWS AND REGULATIONS IN RELATION TO THAT TRANSFER; AND

(V)    IN THE CASE OF ANY REPLACEMENT OF A LENDER RESULTING FROM PAYMENTS
REQUIRED TO BE MADE PURSUANT TO PARAGRAPH (A)(IV) ABOVE OR A CLAIM FOR
COMPENSATION UNDER PARAGRAPH (A)(V) ABOVE, SUCH TRANSFER OF RIGHTS AND
OBLIGATIONS PURSUANT TO PARAGRAPH (D) ABOVE WILL RESULT IN A REDUCTION IN SUCH
PAYMENTS OR COMPENSATION THEREAFTER.


(F)    A LENDER SHALL PERFORM THE CHECKS DESCRIBED IN PARAGRAPH (E)(IV) ABOVE AS
SOON AS REASONABLY PRACTICABLE FOLLOWING DELIVERY OF A NOTICE REFERRED TO IN
PARAGRAPH (D) ABOVE AND SHALL NOTIFY THE AGENT AND THE BORROWER WHEN IT IS
SATISFIED THAT IT HAS COMPLIED WITH THOSE CHECKS.


9.7    RIGHT OF CANCELLATION IN RELATION TO A DEFAULTING FINANCE PARTY


(A)    THE BORROWERS MAY GIVE THE AGENT 5 BUSINESS DAYS' NOTICE OF CANCELLATION
OF EACH AVAILABLE COMMITMENT OF A LENDER THAT IS, AND CONTINUES TO BE, A
DEFAULTING FINANCE PARTY.


(B)    ON THE NOTICE BECOMING EFFECTIVE, EACH AVAILABLE COMMITMENT OF THE
DEFAULTING FINANCE PARTY WILL REDUCE TO ZERO.

 

 




79  

--------------------------------------------------------------------------------

      


(C)    THE AGENT SHALL NOTIFY ALL THE LENDERS AS SOON AS PRACTICABLE AFTER
RECEIVING THE NOTICE.


9.8    REVIEW EVENT

If a Review Event occurs:


(A)    THE BORROWERS SHALL PROMPTLY NOTIFY THE AGENT UPON BECOMING AWARE OF THAT
EVENT.  IF THE AGENT BECOMES AWARE OF A REVIEW EVENT THAT HAS NOT BEEN NOTIFIED,
IT MAY GIVE THE BORROWERS A NOTICE OF THAT REVIEW EVENT.


(B)    ONCE A NOTICE IS GIVEN UNDER PARAGRAPH (A), A LENDER SHALL NOT BE OBLIGED
TO FUND A UTILISATION (EXCEPT FOR A ROLLOVER LOAN) FOR SO LONG AS THE REVIEW
EVENT CONTINUES.


(C)    THE OBLIGORS AND THE LENDERS MUST ENTER INTO NEGOTIATIONS FOR A PERIOD OF
UP TO 30 DAYS AFTER A NOTICE IS GIVEN UNDER PARAGRAPH (A), WITH A VIEW TO
AGREEING TERMS ON WHICH:

(I)    IF THE REVIEW EVENT IS A CHANGE OF CONTROL, ALL LENDERS; OR

(II)    IN ANY OTHER CASE, THE MAJORITY LENDERS,


WOULD BE PREPARED TO OFFER TO PROVIDE, FUND OR MAINTAIN ALL OR ANY OF THE
FACILITIES.


(D)    IF AGREEMENT IS REACHED, THE OBLIGORS MUST PROMPTLY DO ALL ACTS AND
EXECUTE ALL DOCUMENTS AS THE MAJORITY LENDERS REASONABLY REQUIRE TO DOCUMENT, OR
TO PROTECT, PRESERVE OR SECURE THE FINANCE PARTIES’ RIGHTS AND INTERESTS UNDER,
SUCH AGREEMENT.


(E)    IF AGREEMENT IS NOT REACHED WITHIN 30 DAYS AFTER A NOTICE IS GIVEN UNDER
PARAGRAPH (A), OR IF (IN THE OPINION OF THE MAJORITY LENDERS) ANY OF THE
OBLIGORS DO NOT DO ALL ACTS AND EXECUTE ALL DOCUMENTS AS THE MAJORITY LENDERS
REASONABLY REQUIRE TO DOCUMENT, OR TO PROTECT, PRESERVE OR SECURE FOR THE
FINANCE PARTIES’ RIGHTS AND INTERESTS UNDER, ANY AGREEMENT, THE AGENT, ACTING ON
THE INSTRUCTION OF:

(I)    ANY LENDER IF THE REVIEW EVENT IS A CHANGE OF CONTROL; OR

(II)    THE MAJORITY LENDERS IN ANY OTHER CASE,

MAY BY GIVING WRITTEN NOTICE TO THE BORROWER:

(III)    CANCEL THE WHOLE OR ANY PART OF A FACILITY WHEREUPON IT WILL BE
IMMEDIATELY CANCELLED; AND

(IV)    DECLARE THAT ALL OR ANY PART OF THE OUTSTANDING UTILISATIONS, TOGETHER
WITH ACCRUED INTEREST, AND ALL OTHER AMOUNTS ACCRUED UNDER THE FINANCE DOCUMENTS
IS DUE AND PAYABLE WHEREUPON IT WILL BE DUE AND PAYABLE WITHIN 60 DAYS.


(F)    IF THE BORROWER FAILS TO PREPAY ALL AMOUNTS PAYABLE UNDER CLAUSE (E)
WITHIN 60 DAYS, THAT FAILURE WILL CONSTITUTE AN EVENT OF DEFAULT.


(G)    TO AVOID DOUBT, NEITHER THE FAILURE TO REACH AGREEMENT NOR THE GIVING OF
A NOTICE UNDER THIS CLAUSE 9.8 CONSTITUTES AN EVENT OF DEFAULT.

 

 

80  

--------------------------------------------------------------------------------

      

SECTION 5

COSTS OF UTILISATION


10.    INTEREST


10.1    CALCULATION OF INTEREST

The rate of interest on each Loan for each Interest Period is the percentage
rate per annum which is the aggregate of the applicable:


(A)    MARGIN; AND


(B)    IN RELATION TO ANY LOAN IN:

(I)    AUSTRALIAN DOLLARS, BBSY BID; AND

(II)    US DOLLARS, LIBOR.


10.2    PAYMENT OF INTEREST

The Borrower to which a Loan has been made shall pay accrued interest in the
relevant currency on that Loan on the last day of each Interest Period (and, if
the Interest Period is longer than six Months, on the dates falling at
six-monthly intervals after the first day of the Interest Period).


10.3    DEFAULT INTEREST


(A)    IF AN OBLIGOR FAILS TO PAY ANY AMOUNT PAYABLE BY IT UNDER A FINANCE
DOCUMENT ON ITS DUE DATE, INTEREST SHALL ACCRUE ON THE OVERDUE AMOUNT FROM THE
DUE DATE UP TO THE DATE OF ACTUAL PAYMENT (BOTH BEFORE AND AFTER JUDGMENT) AT A
RATE WHICH, SUBJECT TO PARAGRAPH (B) BELOW, IS THE SUM OF 2 PER CENT PER ANNUM
AND THE RATE WHICH WOULD HAVE BEEN PAYABLE IF THE OVERDUE AMOUNT HAD, DURING THE
PERIOD OF NON-PAYMENT, CONSTITUTED A LOAN IN THE CURRENCY OF THE OVERDUE AMOUNT
FOR SUCCESSIVE INTEREST PERIODS, EACH OF A DURATION SELECTED BY THE AGENT
(ACTING REASONABLY).  ANY INTEREST ACCRUING UNDER THIS CLAUSE 10.3  (DEFAULT
INTEREST) SHALL BE IMMEDIATELY PAYABLE BY THE OBLIGOR ON DEMAND BY THE AGENT.


(B)    IF ANY OVERDUE AMOUNT CONSISTS OF ALL OR PART OF A LOAN WHICH BECAME DUE
ON A DAY WHICH WAS NOT THE LAST DAY OF AN INTEREST PERIOD RELATING TO THAT LOAN:

(I)    THE FIRST INTEREST PERIOD FOR THAT OVERDUE AMOUNT SHALL HAVE A DURATION
EQUAL TO THE UNEXPIRED PORTION OF THE CURRENT INTEREST PERIOD RELATING TO THAT
LOAN; AND

(II)    THE RATE OF INTEREST APPLYING TO THE OVERDUE AMOUNT DURING THAT FIRST
INTEREST PERIOD SHALL BE THE SUM OF 2 PER CENT PER ANNUM AND THE RATE WHICH
WOULD HAVE APPLIED IF THE OVERDUE AMOUNT HAD NOT BECOME DUE.


(C)    DEFAULT INTEREST (IF UNPAID) ARISING ON AN OVERDUE AMOUNT WILL BE
COMPOUNDED WITH THE OVERDUE AMOUNT AT THE END OF EACH INTEREST PERIOD APPLICABLE
TO THAT OVERDUE AMOUNT BUT WILL REMAIN IMMEDIATELY DUE AND PAYABLE.

 

 




81  

--------------------------------------------------------------------------------

      


10.4    NOTIFICATION OF RATES OF INTEREST


(A)    THE AGENT SHALL PROMPTLY NOTIFY THE RELEVANT LENDERS AND THE RELEVANT
BORROWER OF THE DETERMINATION OF A RATE OF INTEREST UNDER THIS AGREEMENT.


(B)    THE AGENT SHALL PROMPTLY NOTIFY THE RELEVANT BORROWER OF EACH FUNDING
RATE RELATING TO A LOAN.


11.    INTEREST PERIODS


11.1    SELECTION OF INTEREST PERIODS


(A)    A BORROWER MAY SELECT AN INTEREST PERIOD FOR A LOAN IN THE UTILISATION
REQUEST FOR THAT LOAN OR (IF THE LOAN HAS ALREADY BEEN BORROWED) IN A SELECTION
NOTICE.


(B)    EACH SELECTION NOTICE FOR A LOAN IS IRREVOCABLE AND MUST BE DELIVERED TO
THE AGENT BY THE BORROWER TO WHICH THAT LOAN WAS MADE NOT LATER THAN THE
SPECIFIED TIME.


(C)    IF A BORROWER FAILS TO DELIVER A SELECTION NOTICE TO THE AGENT IN
ACCORDANCE WITH PARAGRAPH (B) ABOVE, THE RELEVANT INTEREST PERIOD WILL, BE THE
SAME DURATION AS THE INTEREST PERIOD JUST ENDED.


(D)    SUBJECT TO THIS CLAUSE 11 (INTEREST PERIODS), A BORROWER MAY ONLY SELECT
INTEREST PERIODS OF:

(I)    1, 2, 3 OR 6 MONTHS FOR LOANS DENOMINATED IN US DOLLARS; AND

(II)    1, 2, 3 OR 6 MONTHS FOR LOANS DENOMINATED IN AUSTRALIAN DOLLARS,

OR ANOTHER PERIOD AGREED BY THE MAJORITY LENDERS.


(E)    FOR ANY INTEREST PERIOD OF LESS THAN 3 MONTHS, BBSY BID OR LIBOR (AS
APPLICABLE) WILL BE THE 3 MONTH BBSY BID OR 3 MONTH LIBOR (AS APPLICABLE) AND
ANY REFERENCE TO THE LENGTH OF AN INTEREST PERIOD IN CLAUSE 12 (CHANGES TO THE
CALCULATION OF INTEREST) WILL BE CONSTRUED ON THIS BASIS.


(F)    AN INTEREST PERIOD FOR A LOAN SHALL NOT EXTEND BEYOND THE TERMINATION
DATE.


(G)    EACH INTEREST PERIOD FOR A LOAN SHALL START ON THE UTILISATION DATE OR
(IF ALREADY MADE) ON THE LAST DAY OF ITS PRECEDING INTEREST PERIOD.


11.2    NON-BUSINESS DAYS  


(A)    IF AN INTEREST PERIOD WOULD OTHERWISE END ON A DAY WHICH IS NOT A
BUSINESS DAY, THAT INTEREST PERIOD WILL INSTEAD END ON THE NEXT BUSINESS DAY IN
THAT CALENDAR MONTH (IF THERE IS ONE) OR THE PRECEDING BUSINESS DAY (IF THERE IS
NOT).


11.3    CONSOLIDATION AND DIVISION OF LOANS


(A)    SUBJECT TO PARAGRAPH (B) BELOW, IF TWO OR MORE INTEREST PERIODS:

(I)    RELATE TO LOANS MADE TO THE SAME BORROWER UNDER THE SAME FACILITY;

(II)    IN THE SAME CURRENCY; AND

(III)    END ON THE SAME DATE,

 

 

82  

--------------------------------------------------------------------------------

      

those Loans will, unless that Borrower (or a Borrower on its behalf) specifies
to the contrary in the Selection Notice for the next Interest Period, be
consolidated into, and treated as, a single Loan on the last day of the Interest
Period.


(B)    SUBJECT TO CLAUSE 4.3  (MAXIMUM NUMBER OF UTILISATIONS) AND CLAUSE 5.3 
(CURRENCY AND AMOUNT), IF A BORROWER (OR A BORROWER ON ITS BEHALF) REQUESTS IN A
SELECTION NOTICE THAT A LOAN BE DIVIDED INTO TWO OR MORE LOANS, THAT LOAN WILL,
ON THE LAST DAY OF ITS INTEREST PERIOD, BE SO DIVIDED WITH AMOUNTS SPECIFIED IN
THAT SELECTION NOTICE, BEING AN AGGREGATE AMOUNT EQUAL TO THE AMOUNT OF THE LOAN
IMMEDIATELY BEFORE ITS DIVISION.


12.    CHANGES TO THE CALCULATION OF INTEREST


12.1    UNAVAILABILITY OF SCREEN RATE


(A)    INTERPOLATED SCREEN RATE: IF NO SCREEN RATE IS AVAILABLE FOR BBSY BID OR
LIBOR (AS THE CASE MAY BE) FOR THE INTEREST PERIOD OF A LOAN, THE APPLICABLE
BBSY BID OR LIBOR (AS THE CASE MAY BE) SHALL BE THE INTERPOLATED SCREEN RATE FOR
A PERIOD EQUAL IN LENGTH, SUBJECT TO CLAUSE 11.1(E) (SELECTION OF INTEREST
PERIODS), TO THE INTEREST PERIOD OF THAT LOAN.


(B)    REFERENCE BANK RATE:  IF NO SCREEN RATE IS AVAILABLE FOR BBSY BID OR
LIBOR (AS THE CASE MAY BE) FOR:

(I)    THE CURRENCY OF A LOAN; OR

(II)    THE INTEREST PERIOD OF A LOAN AND IT IS NOT POSSIBLE TO CALCULATE THE
INTERPOLATED SCREEN RATE,

THE APPLICABLE BBSY BID OR LIBOR (AS THE CASE MAY BE) SHALL BE THE REFERENCE
BANK RATE AS OF THE SPECIFIED TIME FOR THE CURRENCY OF THAT LOAN AND FOR A
PERIOD EQUAL IN LENGTH, SUBJECT TO CLAUSE 11.1(E) (SELECTION OF INTEREST
PERIODS),  TO THE INTEREST PERIOD OF THAT LOAN.


(C)    COST OF FUNDS: IF PARAGRAPH (B) ABOVE APPLIES BUT NO REFERENCE BANK RATE
IS AVAILABLE FOR THE RELEVANT CURRENCY AND INTEREST PERIOD THERE SHALL BE NO
BBSY BID OR LIBOR (AS THE CASE MAY BE) FOR THAT LOAN AND CLAUSE 12.4  (COST OF
FUNDS) SHALL APPLY TO THAT LOAN FOR THAT INTEREST PERIOD.


12.2    CALCULATION OF REFERENCE BANK RATE


(A)    SUBJECT TO PARAGRAPH (B) BELOW, IF BBSY BID OR LIBOR (AS THE CASE MAY BE)
IS TO BE DETERMINED ON THE BASIS OF A REFERENCE BANK RATE BUT A REFERENCE BANK
DOES NOT SUPPLY A QUOTATION BY THE SPECIFIED TIME, THE REFERENCE BANK RATE SHALL
BE CALCULATED ON THE BASIS OF THE QUOTATIONS OF THE REMAINING REFERENCE BANKS.

 

 




83  

--------------------------------------------------------------------------------

      


(B)    IF AT OR ABOUT NOON (SYDNEY TIME) ON THE QUOTATION DAY NONE OR ONLY ONE
OF THE REFERENCE BANKS SUPPLIES A QUOTATION, THERE SHALL BE NO REFERENCE BANK
RATE FOR THAT INTEREST PERIOD.


12.3    MARKET DISRUPTION

If before 5pm (Sydney time) on the Business Day after the Quotation Day for the
relevant Interest Period the Agent receives notifications from Lender or Lenders
(whose participations in a Loan exceed 35 per cent of that Loan) that as a
result of market circumstances not limited to it (whether or not those
circumstances, or their effect on the Lender’s cost of funds, subsist on the
date it becomes a Lender), the cost to it of funding its participation in that
Loan (from whatever source it may reasonably select) would be in excess of BBSY
Bid or LIBOR (as the case may be) (in which case an "Affected Lender" will be a
Lender which gives such a notification), then Clause 12.4  (Cost of funds) shall
apply to the participation in the Loan of each Affected Lender for the relevant
Interest Period.


12.4    COST OF FUNDS


(A)    IF THIS CLAUSE 12.4  (COST OF FUNDS) APPLIES, THE RATE OF INTEREST ON
EACH RELEVANT LENDER'S SHARE OF THE RELEVANT LOAN FOR THE RELEVANT INTEREST
PERIOD SHALL BE THE PERCENTAGE RATE PER ANNUM WHICH IS THE SUM OF:

(I)    THE MARGIN; AND

(II)    

(A)    IN THE CIRCUMSTANCES DESCRIBED IN CLAUSE 12.3  (MARKET DISRUPTION), THE
RATE NOTIFIED TO THE AGENT BY THE RELEVANT AFFECTED LENDER; AND

(B)    IN THE CIRCUMSTANCES DESCRIBED IN CLAUSE 12.1  (UNAVAILABILITY OF SCREEN
RATE), THE RATE OF INTEREST NOTIFIED TO THE AGENT BY THE LENDER,

to be that which expresses as a percentage rate per annum, the cost to the
Lender of funding its participation in that Loan from whatever source it may
reasonably select.  That rate is to be notified as soon as practicable and in
any event before interest is due to be paid in respect of that Interest Period.


(B)    IF THIS CLAUSE 12.4  (COST OF FUNDS) APPLIES AND THE AGENT OR A BORROWER
SO REQUIRES, THE AGENT AND A BORROWER SHALL ENTER INTO NEGOTIATIONS (FOR A
PERIOD OF NOT MORE THAN 30 DAYS) WITH A VIEW TO AGREEING A SUBSTITUTE BASIS FOR
DETERMINING THE RATE OF INTEREST.


(C)    ANY ALTERNATIVE BASIS AGREED PURSUANT TO PARAGRAPH (A) ABOVE SHALL, WITH
THE PRIOR CONSENT OF ALL THE LENDERS AND A BORROWER, BE BINDING ON ALL PARTIES.


12.5    AGENT'S ROLE


THE AGENT SHALL PROMPTLY NOTIFY THE BORROWERS IF THERE IS A MARKET DISRUPTION
EVENT UNDER CLAUSE 12.3  (MARKET DISRUPTION) AND OF THE IDENTITY OF ANY LENDER
OR LENDERS GIVING A NOTICE UNDER THAT CLAUSE.

 

 




84  

--------------------------------------------------------------------------------

      


12.6    BREAK COSTS


(A)    EACH BORROWER SHALL, WITHIN THREE BUSINESS DAYS OF DEMAND BY A FINANCE
PARTY, PAY TO THAT FINANCE PARTY ITS BREAK COSTS ATTRIBUTABLE TO ALL OR ANY PART
OF A LOAN OR UNPAID SUM BEING PAID BY THAT BORROWER ON A DAY OTHER THAN THE LAST
DAY OF AN INTEREST PERIOD FOR THAT LOAN OR UNPAID SUM.


(B)    EACH LENDER SHALL, AS SOON AS REASONABLY PRACTICABLE AFTER A DEMAND BY
THE AGENT OR THE BORROWER, PROVIDE A CERTIFICATE CONFIRMING THE AMOUNT OF ITS
BREAK COSTS FOR ANY INTEREST PERIOD IN WHICH THEY ACCRUE.


13.    FEES


13.1    COMMITMENT FEE


(A)    THE BORROWERS SHALL PAY:

(I)    TO THE AGENT FOR THE ACCOUNT OF EACH FACILITY A LENDER, A FEE (IN US
DOLLARS) COMPUTED AT THE RATE OF 50 PER CENT OF THE APPLICABLE MARGIN PER ANNUM
ON THAT LENDER'S AVAILABLE COMMITMENT UNDER FACILITY A FOR THE AVAILABILITY
PERIOD APPLICABLE TO FACILITY A; AND

(II)    SUBJECT TO CLAUSE 1.7 (ADMINISTRATION IN CONNECTION WITH FACILITY B) TO
A FACILITY B LENDER, A FEE (IN AUSTRALIAN DOLLARS) COMPUTED AT THE RATE OF 50
PER CENT OF THE APPLICABLE MARGIN PER ANNUM ON THAT LENDER'S AVAILABLE
COMMITMENT UNDER FACILITY B FOR THE AVAILABILITY PERIOD APPLICABLE TO FACILITY
B.

(III)    TO THE AGENT FOR THE ACCOUNT OF EACH FACILITY C LENDER, A FEE (IN US
DOLLARS) COMPUTED AT THE RATE OF 50 PER CENT OF THE APPLICABLE MARGIN PER ANNUM
ON THAT LENDER'S AVAILABLE COMMITMENT UNDER FACILITY C FOR THE AVAILABILITY
PERIOD APPLICABLE TO FACILITY C.


(B)    THE ACCRUED COMMITMENT FEE IS PAYABLE IN ARREARS ON THE LAST DAY OF EACH
QUARTER DURING THE RELEVANT AVAILABILITY PERIOD, ON THE LAST DAY OF THE
AVAILABILITY PERIOD, AND ON THE CANCELLED AMOUNT OF THE RELEVANT LENDER'S
COMMITMENT AT THE TIME THE CANCELLATION IS EFFECTIVE.


13.2    ARRANGEMENT AND UNDERWRITING FEE

The Borrowers shall pay to the Arranger an arrangement fee in the amount and at
the times agreed in a Fee Letter.


13.3      ESTABLISHMENT FEE

The Borrowers shall pay to the Agent an establishment fee in the amount and at
the times agreed in a Fee Letter.


13.4    AGENCY AND SECURITY TRUSTEE FEE AND US SECURITY AGENT FEE


(A)    THE BORROWERS SHALL PAY TO THE AGENT AND THE SECURITY TRUSTEE (FOR THEIR
OWN RESPECTIVE ACCOUNT) AN AGENCY FEE AND SECURITY TRUSTEE FEE IN THE AMOUNT AND
AT THE TIMES AGREED IN A FEE LETTER.

 

 


 

85  

--------------------------------------------------------------------------------

      


(B)    THE BORROWERS SHALL PAY TO ANY US SECURITY AGENT APPOINTED FROM TIME TO
TIME AN AGENCY FEE (FOR THE US SECURITY AGENT’S OWN ACCOUNT) IN THE AMOUNT AND
AT THE TIMES AGREED IN A FEE LETTER.


13.5    FEES PAYABLE IN RESPECT OF BANK GUARANTEES


(A)    EACH BORROWER SHALL PAY TO THE ISSUING BANK A BANK GUARANTEE FEE,
COMPUTED AT:

(I)    FOR A BANK GUARANTEE THAT IS A PERFORMANCE GUARANTEE, A RATE EQUAL TO 70
PER CENT OF THE MARGIN APPLICABLE TO A LOAN (WHERE “PERFORMANCE GUARANTEE” MEANS
AN INSTRUMENT UNDER WHICH THE OBLIGATION TO PAY IS TRIGGERED BY THE RELEVANT
OBLIGOR’S FAILURE TO PERFORM AN OBLIGATION IN FAVOUR OF A THIRD PARTY OTHER THAN
A PAYMENT OBLIGATION); AND

(II)    FOR A BANK GUARANTEE THAT IS A FINANCIAL GUARANTEE, A RATE EQUAL TO THE
MARGIN APPLICABLE TO A LOAN (WHERE “FINANCIAL GUARANTEE” MEANS AN INSTRUMENT
UNDER WHICH THE OBLIGATION TO PAY IS TRIGGERED BY THE RELEVANT OBLIGOR’S FAILURE
TO PERFORM A PAYMENT OBLIGATION IN FAVOUR OF A THIRD PARTY.  A BANK GUARANTEE
LODGED IN LIEU OF CASH OR OTHER LIQUID FINANCIAL INSTRUMENTS IS TO BE
CATEGORISED AS A “FINANCIAL GUARANTEE” FOR THESE PURPOSES)

ON THE OUTSTANDING AMOUNT OF EACH REQUESTED BANK GUARANTEE AND IN THE CURRENCY
OF THAT BANK GUARANTEE, FOR THE PERIOD FROM THE ISSUE OF THAT BANK GUARANTEE
UNTIL ITS EXPIRY DATE OR IF THE BANK GUARANTEE DOES NOT HAVE AN EXPIRY DATE,
UNTIL THE BANK GUARANTEE IS REPAID IN ONE OF THE WAYS SET OUT CLAUSES
1.2(G)(II)  TO 1.2(G)(IV).  


(B)    THE ACCRUED BANK GUARANTEE FEE ON A BANK GUARANTEE SHALL BE PAYABLE ON
THE LAST DAY OF EACH QUARTER. 


(C)    IF A BORROWER PROVIDES CASH COVER IN RESPECT OF ANY BANK GUARANTEE:

(I)    THE BANK GUARANTEE FEE SHALL CONTINUE TO BE PAYABLE UNTIL THE EXPIRY OF
THE BANK GUARANTEE; AND

(II)    EACH BORROWER SHALL BE ENTITLED TO APPLY INTEREST ACCRUED ON THE CASH
COVER TO PAY THE FEES DESCRIBED IN PARAGRAPH (I) ABOVE PROVIDED THAT NO EVENT OF
DEFAULT IS CONTINUING.

 

 

86  

--------------------------------------------------------------------------------

      

SECTION 6

ADDITIONAL PAYMENT OBLIGATIONS


14.      TAX GROSS UP AND INDEMNITIES


14.1    DEFINITIONS


(A)       IN THIS CLAUSE 14 (TAX GROSS UP AND INDEMNITIES):

"Protected Party" means a Finance Party which is or will be subject to any
liability, or required to make any payment, for or on account of Tax in relation
to a sum received or receivable (or any sum deemed for the purposes of Tax to be
received or receivable) under a Finance Document.

"Tax Credit" means a credit against, relief or remission for, or repayment of
any Tax.

"Tax Payment" means either the increase in a payment made by an Obligor to a
Finance Party under Clause 14.2  (Tax Gross-up) or a payment under Clause 14.3 
(Tax indemnity). 


14.2    TAX GROSS-UP


(A)       EACH OBLIGOR SHALL MAKE ALL PAYMENTS TO BE MADE BY IT UNDER THE
FINANCE DOCUMENTS WITHOUT ANY TAX DEDUCTION UNLESS SUCH TAX DEDUCTION IS
REQUIRED BY LAW.


(B)       THE BORROWERS OR A FINANCE PARTY SHALL PROMPTLY UPON BECOMING AWARE
THAT AN OBLIGOR MUST MAKE A TAX DEDUCTION (OR THAT THERE IS ANY CHANGE IN THE
RATE OR THE BASIS OF A TAX DEDUCTION) NOTIFY THE AGENT ACCORDINGLY.  IF THE
AGENT RECEIVES SUCH NOTIFICATION FROM A FINANCE PARTY IT SHALL NOTIFY A BORROWER
AND THAT OBLIGOR.


(C)       IF A TAX DEDUCTION IS REQUIRED BY LAW TO BE MADE BY AN OBLIGOR OR AN
APPLICABLE WITHHOLDING AGENT EXCEPT IN RELATION TO A TAX DESCRIBED IN CLAUSE
14.4 (EXCLUSIONS), THE OBLIGOR SHALL PAY AN ADDITIONAL AMOUNT TOGETHER WITH THE
PAYMENT SO THAT, AFTER MAKING ANY TAX DEDUCTION (INCLUDING TAX DEDUCTION
APPLICABLE TO THE ADDITIONAL AMOUNT PAYABLE UNDER THIS CLAUSE), THE FINANCE
PARTY RECEIVES AN AMOUNT EQUAL TO THE SUM WHICH WOULD HAVE BEEN DUE IF NO TAX
DEDUCTION HAD BEEN REQUIRED.


(D)       IF AN OBLIGOR IS REQUIRED TO MAKE A TAX DEDUCTION, THAT OBLIGOR SHALL
MAKE THAT TAX DEDUCTION AND ANY PAYMENT REQUIRED IN CONNECTION WITH THAT TAX
DEDUCTION TO THE RELEVANT TAXING AUTHORITY WITHIN THE TIME ALLOWED AND IN THE
MINIMUM AMOUNT REQUIRED BY LAW.


(E)       WITHIN THIRTY DAYS OF MAKING EITHER A TAX DEDUCTION OR ANY PAYMENT
REQUIRED IN CONNECTION WITH THAT TAX DEDUCTION, THE OBLIGOR MAKING THAT TAX
DEDUCTION SHALL DELIVER TO THE AGENT FOR THE FINANCE PARTY ENTITLED TO THE
PAYMENT EVIDENCE SATISFACTORY TO THAT FINANCE PARTY, ACTING REASONABLY, THAT THE
TAX DEDUCTION HAS BEEN MADE AND/OR (AS APPLICABLE) ANY APPROPRIATE PAYMENT PAID
TO THE RELEVANT TAXING AUTHORITY.


14.3    TAX INDEMNITY


(A)       SUBJECT TO CLAUSE 14.4 (EXCLUSIONS)  AND EXCEPT IF THEY ARE
COMPENSATED FOR BY THE PAYMENT OF AN ADDITIONAL AMOUNT UNDER CLAUSE 14.2 (TAX
GROSS-UP),  THE BORROWERS

 

 


 

87  

--------------------------------------------------------------------------------

      


SHALL (WITHIN THREE BUSINESS DAYS OF DEMAND BY THE AGENT) PAY TO A PROTECTED
PARTY AN AMOUNT EQUAL TO THE LOSS, LIABILITY OR COST WHICH THAT PROTECTED PARTY
DETERMINES WILL BE OR HAS BEEN (DIRECTLY OR INDIRECTLY) SUFFERED FOR OR ON
ACCOUNT OF TAX BY THAT PROTECTED PARTY IN RESPECT OF A FINANCE DOCUMENT OR A
TRANSACTION OR PAYMENT UNDER IT. A CERTIFICATE AS TO THE AMOUNT OF SUCH LOSS,
LIABILITY OR COST SUFFERED FOR OR ON ACCOUNT OF TAX DELIVERED TO A BORROWER BY A
PROTECTED PARTY, OR BY THE AGENT ON ITS OWN BEHALF OR ON BEHALF OF A PROTECTED
PARTY, SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.


(B)       A PROTECTED PARTY MAKING OR INTENDING TO MAKE A CLAIM PURSUANT TO
CLAUSE 14.3(A) SHALL PROMPTLY NOTIFY THE AGENT OF THE EVENT WHICH WILL GIVE, OR
HAS GIVEN, RISE TO THE CLAIM, FOLLOWING WHICH THE AGENT SHALL NOTIFY THE
BORROWER.


(C)        A PROTECTED PARTY SHALL, ON RECEIVING A PAYMENT FROM AN OBLIGOR UNDER
THIS CLAUSE 14.3, NOTIFY THE AGENT.


14.4    EXCLUSIONS


(A)       CLAUSES 14.2 (TAX GROSS-UP) AND 14.3 (TAX INDEMNITY)  SHALL NOT APPLY:

(I)     WITH RESPECT TO ANY TAX ASSESSED ON A FINANCE PARTY IF THAT TAX IS
IMPOSED ON OR CALCULATED BY REFERENCE TO THE NET INCOME RECEIVED OR RECEIVABLE
(BUT NOT ANY SUM DEEMED TO BE RECEIVED OR RECEIVABLE) BY THAT FINANCE PARTY:

(A)      UNDER THE LAW OF THE JURISDICTION IN WHICH THAT FINANCE PARTY IS
INCORPORATED OR, IF DIFFERENT, THE JURISDICTION (OR JURISDICTIONS) IN WHICH THAT
FINANCE PARTY IS TREATED AS RESIDENT FOR TAX PURPOSES; OR

(B)      UNDER THE LAW OF THE JURISDICTION IN WHICH THAT FINANCE PARTY'S
FACILITY OFFICE IS LOCATED IN RESPECT OF AMOUNTS RECEIVED OR RECEIVABLE IN THAT
JURISDICTION; OR

(II)    WITH RESPECT TO AUSTRALIAN WITHHOLDING TAX ON INTEREST OR AMOUNTS IN THE
NATURE OF INTEREST PAID OR PAYABLE IN RESPECT OF UTILISATIONS UNDER FACILITY A
OR FACILITY B; OR

(III)   (WHERE THE RELEVANT FINANCE PARTY IS AN AUSTRALIAN RESIDENT, OR A
NON-RESIDENT CARRYING ON BUSINESS IN AUSTRALIA OR THROUGH A PERMANENT
ESTABLISHMENT OF THE NON-RESIDENT IN AUSTRALIA) IF THE TAX IS IMPOSED BECAUSE
THAT FINANCE PARTY HAS NOT SUPPLIED AN APPROPRIATE TAX FILE NUMBER, AN
AUSTRALIAN BUSINESS NUMBER OR OTHER EXEMPTION DETAILS; OR 

(IV)   WITH RESPECT TO A TAX WHICH WOULD NOT BE REQUIRED TO BE DEDUCTED BY THE
OBLIGOR IF, THE COMMISSIONER OF TAXATION OF THE COMMONWEALTH OF AUSTRALIA HAD
NOT GIVEN A NOTICE UNDER SECTION 260-5 OF SCHEDULE 1 OF THE AUSTRALIAN TAXATION
 ADMINISTRATION ACT 1953 (CTH) OR SECTION 255 OF THE TAX ACT REQUIRING THE
RELEVANT OBLIGOR TO DEDUCT THAT TAX FROM ANY PAYMENT TO BE MADE BY THE OBLIGOR
TO THE FINANCE PARTY; OR

 

 

 

88  

--------------------------------------------------------------------------------

      

(V)    WITH RESPECT TO A TAX DEDUCTION REQUIRED TO BE MADE FOR A US FEDERAL
WITHHOLDING TAX, TO THE EXTENT ANY SUCH TAX DEDUCTIONS IMPOSED ON AMOUNTS
PAYABLE TO OR FOR THE ACCOUNT OF A LENDER WITH RESPECT TO AN APPLICABLE INTEREST
IN A LOAN PURSUANT TO A LAW IN EFFECT ON THE DATE ON WHICH (X) THE LENDER
ACQUIRES SUCH INTEREST IN THE LOAN OR (Y) SUCH LENDER CHANGES ITS FACILITY
OFFICE, EXCEPT IN EACH CASE OF (X) AND (Y) TO THE EXTENT THAT, PURSUANT TO
CLAUSE 14, AMOUNTS WITH RESPECT TO SUCH TAXES WERE PAYABLE EITHER TO SUCH
LENDER'S ASSIGNOR IMMEDIATELY BEFORE SUCH LENDER BECAME A PARTY HERETO OR TO
SUCH LENDER IMMEDIATELY BEFORE IT CHANGED ITS FACILITY OFFICE; OR

(VI)   IF THE TAX DEDUCTION IS REQUIRED TO BE MADE AS A RESULT OF A BREACH BY
THE FINANCE PARTY OF ANY OF ITS OBLIGATIONS UNDER CLAUSE 15 (US TAX MATTERS); 

(VII)  IF THE TAX DEDUCTION IS REQUIRED TO BE MADE AS A RESULT OF ANY
REPRESENTATION OR WARRANTY GIVEN BY THE FINANCE PARTY (AND NOT ITS PREDECESSORS)
UNDER CLAUSE 15.3 (US TAX MATTERS) BEING UNTRUE; OR

(VIII) TO THE  EXTENT THE RELEVANT LOSS, LIABILITY OR COST RELATES TO A FATCA
DEDUCTION REQUIRED TO BE MADE BY A PARTY.


14.5    TAX CREDIT

If an Obligor makes a Tax Payment and the relevant Finance Party determines in
its absolute discretion that:


(A)       A TAX CREDIT IS ATTRIBUTABLE TO THAT TAX PAYMENT OR TO A TAX DEDUCTION
IN CONSEQUENCE OF WHICH THAT TAX PAYMENT WAS REQUIRED; AND


(B)       THAT FINANCE PARTY HAS OBTAINED, UTILISED AND RETAINED THAT TAX
CREDIT,

subject to Clause 30 (Conduct of Business by the Finance Parties), the Finance
Party shall pay an amount to the Obligor which that Finance Party determines in
its absolute discretion will leave it (after that payment) in the same after-Tax
position as it would have been in had the circumstances not arisen which caused
the Tax Payment to be required to be made by the Obligor. If an Obligor at any
time requests that a Finance Party make a determination under this Clause the
Finance Party must do so in good faith and provide the Borrower with the results
of that determination in writing, within reasonable time of the request (it
being understood that the determination shall be made in the Finance Party’s
absolute discretion).


14.6    STAMP DUTIES AND TAXES

The Borrowers shall:


(A)       PAY; AND


(B)       WITHIN THREE BUSINESS DAYS OF DEMAND, INDEMNIFY EACH FINANCE PARTY
AGAINST ANY COST, EXPENSE, LOSS OR LIABILITY THAT FINANCE PARTY INCURS IN
RELATION TO,

all stamp duty, registration, documentary or other similar Tax payable in
respect of any Finance Document except Transfer Certificates (other than
Transfer Certificates executed

 

 

89  

--------------------------------------------------------------------------------

      

pursuant to Clause 9.6 (Right of replacement or repayment and cancellation in
relation to a single Lender or Issuing Bank). 


14.7    INDIRECT TAX


(A)       ALL PAYMENTS TO BE MADE BY AN OBLIGOR UNDER OR IN CONNECTION WITH ANY
FINANCE DOCUMENT HAVE BEEN CALCULATED WITHOUT REGARD TO INDIRECT TAX.  IF ALL OR
PART OF ANY SUCH PAYMENT IS THE CONSIDERATION FOR A TAXABLE SUPPLY OR CHARGEABLE
WITH INDIRECT TAX THEN, WHEN THE OBLIGOR MAKES THE PAYMENT:

(I)     IT MUST PAY TO THE FINANCE PARTY AN ADDITIONAL AMOUNT EQUAL TO THAT
PAYMENT (OR PART) MULTIPLIED BY THE APPROPRIATE RATE OF INDIRECT TAX; AND

(II)    THE FINANCE PARTY WILL PROMPTLY PROVIDE TO THE OBLIGOR A TAX INVOICE
COMPLYING WITH THE RELEVANT LAW RELATING TO THAT INDIRECT TAX.


(B)       WHERE A FINANCE DOCUMENT REQUIRES AN OBLIGOR TO REIMBURSE OR INDEMNIFY
A FINANCE PARTY FOR ANY COSTS OR EXPENSES, THAT OBLIGOR SHALL ALSO AT THE SAME
TIME PAY AND INDEMNIFY THAT FINANCE PARTY AGAINST ALL INDIRECT TAX INCURRED BY
THAT FINANCE PARTY IN RESPECT OF THE COSTS OR EXPENSES SAVE TO THE EXTENT THAT
THAT FINANCE PARTY IS ENTITLED TO REPAYMENT OR CREDIT IN RESPECT OF THE INDIRECT
TAX.  THE FINANCE PARTY WILL PROMPTLY PROVIDE TO THE OBLIGOR A TAX INVOICE
COMPLYING WITH THE RELEVANT LAW RELATING TO THAT INDIRECT TAX.


14.8    FATCA INFORMATION


(A)       SUBJECT TO PARAGRAPH (C) BELOW, EACH PARTY SHALL, WITHIN TEN BUSINESS
DAYS OF A REASONABLE REQUEST BY ANOTHER PARTY:

(I)     CONFIRM TO THAT OTHER PARTY WHETHER IT IS:

(A)      A FATCA EXEMPT PARTY; OR

(B)      NOT A FATCA EXEMPT PARTY;

(II)    SUPPLY TO THAT OTHER PARTY SUCH FORMS, DOCUMENTATION AND OTHER
INFORMATION RELATING TO ITS STATUS UNDER FATCA AS THAT OTHER PARTY REASONABLY
REQUESTS FOR THE PURPOSES OF THAT OTHER PARTY'S COMPLIANCE WITH FATCA;

(III)   SUPPLY TO THAT OTHER PARTY SUCH FORMS, DOCUMENTATION AND OTHER
INFORMATION RELATING TO ITS STATUS AS THAT OTHER PARTY REASONABLY REQUESTS FOR
THE PURPOSES OF THAT OTHER PARTY'S COMPLIANCE WITH ANY OTHER LAW, REGULATION, OR
EXCHANGE OF INFORMATION REGIME.


(B)       IF A PARTY CONFIRMS TO ANOTHER PARTY PURSUANT TO PARAGRAPH (A)(I)
ABOVE THAT IT IS A FATCA EXEMPT PARTY AND IT SUBSEQUENTLY BECOMES AWARE THAT IT
IS NOT OR HAS CEASED TO BE A FATCA EXEMPT PARTY, THAT PARTY SHALL NOTIFY THAT
OTHER PARTY REASONABLY PROMPTLY.

 

 




90  

--------------------------------------------------------------------------------

      


(C)       PARAGRAPH (A) ABOVE SHALL NOT OBLIGE ANY FINANCE PARTY TO DO ANYTHING,
AND PARAGRAPH (A)(III) ABOVE SHALL NOT OBLIGE ANY OTHER PARTY TO DO ANYTHING,
WHICH WOULD OR MIGHT IN ITS REASONABLE OPINION CONSTITUTE A BREACH OF:

(I)     ANY LAW OR REGULATION;

(II)    ANY FIDUCIARY DUTY; OR

(III)   ANY DUTY OF CONFIDENTIALITY.


(D)       IF A PARTY FAILS TO CONFIRM WHETHER OR NOT IT IS A FATCA EXEMPT PARTY
OR TO SUPPLY FORMS, DOCUMENTATION OR OTHER INFORMATION REQUESTED IN ACCORDANCE
WITH PARAGRAPH (A)(I) OR (II) ABOVE (INCLUDING, FOR THE AVOIDANCE OF DOUBT,
WHERE PARAGRAPH (C) ABOVE APPLIES), THEN SUCH PARTY SHALL BE TREATED FOR THE
PURPOSES OF THE FINANCE DOCUMENTS (AND PAYMENTS UNDER THEM) AS IF IT IS NOT A
FATCA EXEMPT PARTY UNTIL SUCH TIME AS THE PARTY IN QUESTION PROVIDES THE
REQUESTED CONFIRMATION, FORMS, DOCUMENTATION OR OTHER INFORMATION.


14.9    FATCA DEDUCTION


(A)       EACH PARTY MAY MAKE ANY FATCA DEDUCTION IT IS REQUIRED TO MAKE BY
FATCA, AND ANY PAYMENT REQUIRED IN CONNECTION WITH THAT FATCA DEDUCTION, AND NO
PARTY SHALL BE REQUIRED TO INCREASE ANY PAYMENT IN RESPECT OF WHICH IT MAKES
SUCH A FATCA DEDUCTION OR OTHERWISE COMPENSATE THE RECIPIENT OF THE PAYMENT FOR
THAT FATCA DEDUCTION.


(B)       EACH PARTY SHALL PROMPTLY, UPON BECOMING AWARE THAT IT MUST MAKE A
FATCA DEDUCTION (OR THAT THERE IS ANY CHANGE IN THE RATE OR THE BASIS OF SUCH
FATCA DEDUCTION), NOTIFY THE PARTY TO WHOM IT IS MAKING THE PAYMENT AND, IN
ADDITION, SHALL NOTIFY A BORROWER AND THE AGENT AND THE AGENT SHALL NOTIFY THE
OTHER FINANCE PARTIES.


15.      US TAX MATTERS  


15.1    FINANCE  PARTY’S OBLIGATIONS


(A)       WITHOUT LIMITING THE GENERALITY OF CLAUSE 14.4 (EXCLUSIONS): 

(I)     EACH LENDER (OTHER THAN WHERE A LENDER IS A “UNITED STATES PERSON”
WITHIN THE MEANING OF SECTION 7701(A)(30) OF THE US TAX CODE) SHALL, SUBJECT TO
CLAUSE 15.1(A)(III), DELIVER TO THE BORROWER (AND/OR SUCH OTHER OBLIGORS AS THE
BORROWER DESIGNATES) AND THE AGENT TWO DULY EXECUTED COPIES (OR SUCH OTHER
NUMBER AS MAY BE SPECIFIED BY THE BORROWER IN ORDER TO COMPLY WITH THEN
APPLICABLE REQUIREMENTS OF US LAW) OF WHICHEVER OF THE FOLLOWING US INTERNAL
REVENUE SERVICE FORMS IS APPLICABLE, NAMELY W-8BEN, W-8BEN-E, W-8-ECI, W-8-IMY
OR ANY SUCCESSOR TO ANY SUCH FORM INCLUDING (IF APPLICABLE) CERTIFICATION BY
EACH RELEVANT LENDER UNDER THE APPLICABLE INCOME TAX TREATY TO WHICH THE UNITED
STATES IS A PARTY (AND, WHERE THAT LENDER IS (THROUGH ITS RELEVANT FACILITY
OFFICE) CLAIMING EXEMPTION FROM US FEDERAL INCOME AND WITHHOLDING TAX UNDER
SECTION 871(H) OR 881(C) OF THE US TAX CODE A STATEMENT THAT IT IS NOT A PERSON
DESCRIBED IN SECTION 881(C)(3) OF THE US TAX CODE) AND/ OR SUCH OTHER FORMS,
CERTIFICATES AND DOCUMENTATION AS MAY BE NECESSARY OR APPROPRIATE TO ESTABLISH,

 

 

 

91  

--------------------------------------------------------------------------------

      

IN EACH CASE, WHETHER IT IS ENTITLED TO RECEIVE PAYMENTS UNDER THE FACILITIES
WITHOUT A TAX DEDUCTION FOR US FEDERAL INCOME OR WITHHOLDING TAX OR WITH A TAX
DEDUCTION AT A REDUCED RATE;

(II)    EACH LENDER, WHERE IT IS A “UNITED STATES PERSON” WITHIN THE MEANING OF
SECTION 7701(A)(30) OF THE US TAX CODE, SHALL, SUBJECT TO CLAUSE 15.1(A)(III),
DELIVER TO THE BORROWER (AND/OR SUCH OTHER OBLIGORS AS THE BORROWER DESIGNATES)
AND THE AGENT THE APPROPRIATE NUMBER OF COPIES OF DULY EXECUTED US INTERNAL
REVENUE SERVICE FORM W-9 OR ANY SUCCESSOR TO THAT FORM;

(III)   EACH LENDER IS NOT OBLIGED TO DELIVER ANY FORM(S) UNDER CLAUSE
15.1(A)(I) OR (II) ABOVE IF, AND TO THE EXTENT THAT, AS A RESULT OF THE
INTRODUCTION OF, OR CHANGE IN, OR CHANGE IN THE INTERPRETATION OR APPLICATION BY
ANY RELEVANT AUTHORITY OF, ANY LAW, TREATY OR REGULATION OR ANY PRACTICE OR
CONCESSION OF THE US INTERNAL REVENUE SERVICE AFTER THE FACILITY INITIATION
DATE, SUCH LENDER IS NOT LEGALLY ENTITLED TO COMPLETE THE FORM(S) IN A MANNER
WHICH WILL ENABLE THE BORROWER TO MAKE PAYMENTS TO, OR FOR, SUCH LENDER (THROUGH
ITS RELEVANT FACILITY OFFICE) WITHOUT DEDUCTION OR WITHHOLDING IN RESPECT OF
TAXES IN THE UNITED STATES OF AMERICA OR WITH A TAX DEDUCTION AT A REDUCED RATE;
AND

(IV)   EACH LENDER  (COPYING IN THE AGENT AT ALL TIMES) SHALL DELIVER THE FORMS,
CERTIFICATES AND DOCUMENTATION DESCRIBED IN THIS CLAUSE 15.1(A) TO THE BORROWER
AT THE FOLLOWING TIMES:

(A)      ON OR PRIOR TO BECOMING A PARTY TO THIS AGREEMENT;

(B)      UPON A CHANGE IN CIRCUMSTANCES (OTHER THAN THE MERE PASSAGE OF TIME)
REQUIRING A NEW OR ADDITIONAL FORM, CERTIFICATE OR DOCUMENTATION; AND

(C)      WHEN REASONABLY REQUESTED BY THE BORROWER.


(B)       IF ANY FORM, DOCUMENT OR REQUEST FOR INFORMATION REFERRED TO IN CLAUSE
15.1(A) OR 15.1(C) REQUIRES THE DISCLOSURE OF INFORMATION, OTHER THAN
INFORMATION NECESSARY TO COMPUTE THE TAX PAYABLE AND SUCH INFORMATION AS IS
REQUIRED TO BE PROVIDED ON THE WITHHOLDING FORMS, CERTIFICATES AND DOCUMENTS
(INCLUDING ALL ATTACHMENTS, REVISIONS, UPDATES AND REPLACEMENTS CURRENTLY
REQUIRED) THAT THE RELEVANT LENDER IS REQUIRED TO PROVIDE AT THE TIME IT BECOMES
A PARTY TO, OR ACQUIRES AN INTEREST IN, THIS AGREEMENT WHICH INFORMATION EACH
LENDER REASONABLY CONSIDERS TO BE CONFIDENTIAL, THAT LENDER SHALL NOT BE
OBLIGATED TO INCLUDE IN SUCH FORM OR DOCUMENT SUCH CONFIDENTIAL INFORMATION
PROVIDED, HOWEVER THAT THE IDENTITY OF ANY PERSON SHALL NOT BE CONSIDERED
CONFIDENTIAL IF SUCH INFORMATION IS REQUIRED TO AVOID OR REDUCE WITHHOLDING
TAXES. 


(C)       EACH LENDER SHALL PROMPTLY PROVIDE, UPON REASONABLE REQUEST FROM THE
BORROWER ANY ADDITIONAL INFORMATION THAT THE BORROWER NEEDS IN ORDER FOR THE
BORROWER TO DETERMINE THE AMOUNT OF ANY APPLICABLE WITHHOLDING TAXES, IF
APPLICABLE.


15.2    REGISTER OF LOANS


(A)       THE AGENT SHALL MAINTAIN A REGISTER (THE US REGISTER) FOR THE
REGISTRATION AND TRANSFER OF THE LOANS, AND SHALL ENTER THE NAMES AND ADDRESSES
OF THE REGISTERED HOLDERS OF THE

 

 


 

92  

--------------------------------------------------------------------------------

      


LOANS, THE TRANSFERS OF THE LOANS AND THE NAMES AND ADDRESSES OF THE TRANSFEREES
OF THE LOANS. EACH LENDER, TO THE EXTENT SUCH LENDER SELLS PARTICIPATIONS TO ANY
PERSON IN ALL OR A PORTION OF SUCH LENDER’S RIGHTS AND/OR OBLIGATIONS UNDER THIS
AGREEMENT BUT REMAINS SOLELY RESPONSIBLE TO THE OTHER PARTIES HERETO FOR THE
PERFORMANCE OF SUCH LENDER’S OBLIGATIONS, SHALL MAINTAIN A REGISTER (THE
PARTICIPANT REGISTER) ON WHICH IT ENTERS THE NAME AND ADDRESS OF EACH
PARTICIPANT AND THE PRINCIPAL AMOUNTS (AND STATED INTEREST) OF EACH
PARTICIPANT’S INTEREST IN THE LOANS OR OTHER OBLIGATIONS UNDER THE FINANCE
DOCUMENTS. THE ENTRIES IN THE US REGISTER AND THE PARTICIPANT REGISTER SHALL BE
CONCLUSIVE ABSENT MANIFEST ERROR.


(B)       A BORROWER AND ANY LENDER (AS TO ITS OWN LOANS) SHALL BE PROVIDED
REASONABLE OPPORTUNITIES TO INSPECT THE US REGISTER FROM TIME TO TIME UPON
REASONABLE PRIOR NOTICE. NO LENDER SHALL HAVE ANY OBLIGATION TO DISCLOSE ALL OR
ANY PORTION OF THE PARTICIPANT REGISTER (INCLUDING THE IDENTITY OF ANY
PARTICIPANT OR ANY INFORMATION RELATING TO A PARTICIPANT’S INTEREST IN ANY
COMMITMENTS, LOANS, LETTERS OF CREDIT OR ITS OTHER OBLIGATIONS UNDER ANY FINANCE
DOCUMENT) TO ANY PERSON EXCEPT TO THE EXTENT THAT SUCH DISCLOSURE IS NECESSARY
TO ESTABLISH THAT SUCH COMMITMENT, LOAN, LETTER OF CREDIT OR OTHER OBLIGATION IS
IN REGISTERED FORM UNDER SECTION 5F.103-1(C) OF THE US TREASURY REGULATIONS (OR
ANY SUCCESSOR REGULATIONS).


(C)       A BORROWER SHALL TREAT ANY REGISTERED HOLDER AS THE ABSOLUTE OWNER OF
ANY LOANS HELD BY SUCH HOLDER, AS INDICATED IN THE US REGISTER, FOR THE PURPOSE
OF RECEIVING PAYMENT OF ALL AMOUNTS PAYABLE WITH RESPECT TO SUCH LOANS AND FOR
ALL OTHER PURPOSES.  EACH LENDER SHALL TREAT EACH PERSON WHOSE NAME IS RECORDED
IN THE PARTICIPANT REGISTER AS THE OWNER OF SUCH PARTICIPATION FOR ALL PURPOSES
OF THIS AGREEMENT NOTWITHSTANDING ANY NOTICE TO THE CONTRARY.


(D)       SOLELY FOR THE PURPOSES OF THIS CLAUSE 15.2 AND FOR US FEDERAL INCOME
TAX PURPOSES, THE AGENT AND EACH LENDER SHALL BE THE BORROWER’S NON-FIDUCIARY
AGENT FOR PURPOSES OF MAINTAINING THE US REGISTER AND THE PARTICIPANT REGISTER.


(E)       THIS CLAUSE 15.2 SHALL BE CONSTRUED SO THAT THE LOANS ARE AT ALL TIMES
MAINTAINED IN “REGISTERED FORM” MEANING:

(I)     THE LOANS ARE REGISTERED OBLIGATIONS AND THE RIGHT, TITLE AND INTEREST
OF EACH LENDER AND ITS ASSIGNEES OR PARTICIPANTS IN AND TO SUCH LOANS, SHALL BE
TRANSFERABLE ONLY UPON NOTATION OF SUCH TRANSFER IN THE US REGISTER OR THE
PARTICIPANT REGISTER; AND

(II)    THE RIGHT TO PRINCIPAL AND INTEREST IS TRANSFERABLE ONLY THROUGH AN
ENTRY ON THE BOOKS OF THE OBLIGATION’S LENDER OR AGENT.


15.3    US REPRESENTATIONS


(A)       IF A LENDER IS A US PERSON, THAT LENDER WARRANTS, REPRESENTS AND
UNDERTAKES TO A BORROWER THAT AT ALL TIMES IT IS, AND (EXCEPT SOLELY AS A RESULT
OF A CHANGE IN LAW OF THE TYPE DESCRIBED IN CLAUSE 16 (INCREASED COSTS)) SHALL
BE, A “UNITED STATES PERSON” FOR US FEDERAL WITHHOLDING TAX PURPOSES.

 

 


 

93  

--------------------------------------------------------------------------------

      


(B)       THE WARRANTIES, REPRESENTATIONS AND UNDERTAKINGS IN THIS CLAUSE 15.3
SURVIVE EXECUTION OF THIS AGREEMENT AND APPLY AT ALL TIMES DURING THE CURRENCY
OF THIS AGREEMENT.


16.      INCREASED COSTS


16.1    INCREASED COSTS


(A)       SUBJECT TO CLAUSE 16.3  (EXCEPTIONS) A BORROWER SHALL, WITHIN THREE
BUSINESS DAYS OF A DEMAND BY THE AGENT, PAY FOR THE ACCOUNT OF A FINANCE PARTY
THE AMOUNT OF ANY INCREASED COSTS INCURRED BY THAT FINANCE PARTY OR ANY OF ITS
AFFILIATES AS A RESULT OF:

(I)     THE INTRODUCTION OF OR ANY CHANGE IN (OR IN THE INTERPRETATION,
ADMINISTRATION OR APPLICATION OF) ANY LAW OR REGULATION;

(II)    COMPLIANCE WITH ANY LAW OR REGULATION,

made after the Facility Initiation Date. This includes any law or regulation
with regard to capital adequacy, prudential limits, liquidity, reserve assets or
Tax.


(B)       IN THIS AGREEMENT "INCREASED COSTS" MEANS:

(I)     A REDUCTION IN THE RATE OF RETURN FROM A FACILITY OR ON A FINANCE
PARTY'S (OR ITS AFFILIATE'S) OVERALL CAPITAL (INCLUDING AS A RESULT OF ANY TAX
ON CAPITAL OR REDUCTION IN THE RATE OF RETURN ON CAPITAL AS MORE CAPITAL IS
REQUIRED TO BE ALLOCATED);

(II)    AN ADDITIONAL OR INCREASED COST; OR

(III)   A REDUCTION OF ANY AMOUNT DUE AND PAYABLE UNDER ANY FINANCE DOCUMENT,

which is incurred or suffered by a Finance Party or any of its Affiliates to the
extent that it is attributable to that Finance Party having entered into its
Commitment or funding or performing its obligations under any Finance Document.


(C)       IN THIS AGREEMENT "BASEL III" MEANS:

(I)     THE AGREEMENTS ON CAPITAL REQUIREMENTS, A LEVERAGE RATIO AND LIQUIDITY
STANDARDS CONTAINED IN "BASEL III: A GLOBAL REGULATORY FRAMEWORK FOR MORE
RESILIENT BANKS AND BANKING SYSTEMS", "BASEL III: INTERNATIONAL FRAMEWORK FOR
LIQUIDITY RISK MEASUREMENT, STANDARDS AND MONITORING" AND "GUIDANCE FOR NATIONAL
AUTHORITIES OPERATING THE COUNTERCYCLICAL CAPITAL BUFFER" PUBLISHED BY THE BASEL
COMMITTEE ON BANKING SUPERVISION IN DECEMBER 2010, EACH AS AMENDED, SUPPLEMENTED
OR RESTATED;

(II)    THE RULES FOR GLOBAL SYSTEMICALLY IMPORTANT BANKS CONTAINED IN "GLOBAL
SYSTEMICALLY IMPORTANT BANKS: ASSESSMENT METHODOLOGY AND THE ADDITIONAL LOSS
ABSORBENCY REQUIREMENT – RULES TEXT" PUBLISHED BY THE BASEL COMMITTEE ON BANKING
SUPERVISION IN NOVEMBER 2011, AS AMENDED, SUPPLEMENTED OR RESTATED; AND

 

 

 

94  

--------------------------------------------------------------------------------

      

(III)   ANY FURTHER GUIDANCE OR STANDARDS PUBLISHED BY THE BASEL COMMITTEE ON
BANKING SUPERVISION RELATING TO "BASEL III".


16.2    INCREASED COST CLAIMS


(A)       A FINANCE PARTY INTENDING TO MAKE A CLAIM PURSUANT TO CLAUSE 16.1 
(INCREASED COSTS) SHALL NOTIFY THE AGENT OF THE EVENT GIVING RISE TO THE CLAIM,
FOLLOWING WHICH THE AGENT SHALL PROMPTLY NOTIFY A BORROWER.


(B)       EACH FINANCE PARTY SHALL, AS SOON AS PRACTICABLE AFTER A DEMAND BY THE
AGENT, PROVIDE A CERTIFICATE CONFIRMING THE AMOUNT OF ITS INCREASED COSTS.


16.3    EXCEPTIONS

Clause 16.1  (Increased costs) does not apply to the extent any Increased Cost
is:


(A)       ATTRIBUTABLE TO A TAX DEDUCTION REQUIRED BY LAW TO BE MADE BY AN
OBLIGOR;


(B)       ATTRIBUTABLE TO A FATCA DEDUCTION REQUIRED TO BE MADE BY A PARTY;


(C)       COMPENSATED FOR BY CLAUSE 14.3 (TAX INDEMNITY) (OR WOULD HAVE BEEN
COMPENSATED FOR UNDER CLAUSE 14.3 (TAX INDEMNITY) BUT WAS NOT SO COMPENSATED
SOLELY BECAUSE ANY OF THE EXCLUSIONS IN CLAUSE 14.4 (EXCLUSIONS) APPLIED); OR


(D)       ATTRIBUTABLE TO THE WILFUL BREACH BY THE RELEVANT FINANCE PARTY OR ITS
AFFILIATES OF ANY LAW OR REGULATION; OR


(E)       ATTRIBUTABLE TO THE IMPLEMENTATION OR APPLICATION OF OR COMPLIANCE
WITH THE "INTERNATIONAL CONVERGENCE OF CAPITAL MEASUREMENT AND CAPITAL
STANDARDS, A REVISED FRAMEWORK" PUBLISHED BY THE BASEL COMMITTEE ON BANKING
SUPERVISION IN JUNE 2004 IN THE FORM EXISTING ON THE FACILITY INITIATION DATE
(BUT EXCLUDING ANY AMENDMENT ARISING OUT OF BASEL III) ("BASEL II") OR ANY OTHER
LAW OR REGULATION WHICH IMPLEMENTS BASEL II (WHETHER SUCH IMPLEMENTATION,
APPLICATION OR COMPLIANCE IS BY A GOVERNMENT, REGULATOR, FINANCE PARTY OR ANY OF
ITS AFFILIATES).


17.      OTHER INDEMNITIES


17.1    CURRENCY INDEMNITY


(A)         IF ANY SUM DUE FROM AN OBLIGOR UNDER THE FINANCE DOCUMENTS (A
"SUM"), OR ANY ORDER, JUDGMENT OR AWARD GIVEN OR MADE IN RELATION TO A SUM, HAS
TO BE CONVERTED FROM THE CURRENCY (THE "FIRST CURRENCY") IN WHICH THAT SUM IS
PAYABLE INTO ANOTHER CURRENCY (THE "SECOND CURRENCY") FOR THE PURPOSE OF:

(I)     MAKING OR FILING A CLAIM OR PROOF AGAINST THAT OBLIGOR;

(II)    OBTAINING OR ENFORCING AN ORDER, JUDGMENT OR AWARD IN RELATION TO ANY
LITIGATION OR ARBITRATION PROCEEDINGS,

that Obligor shall as an independent obligation, within three Business Days of
demand, indemnify each Finance Party to whom that Sum is due against any cost,
expense, loss or liability arising out of or as a result of the conversion
including any discrepancy between (A) the rate of exchange used to convert that
Sum from the First

 

 

95  

--------------------------------------------------------------------------------

      

Currency into the Second Currency and (B) the rate or rates of exchange
available to that person at the time of its receipt of that Sum.


(B)       EACH OBLIGOR WAIVES ANY RIGHT IT MAY HAVE IN ANY JURISDICTION TO PAY
ANY AMOUNT UNDER THE FINANCE DOCUMENTS IN A CURRENCY OR CURRENCY UNIT OTHER THAN
THAT IN WHICH IT IS EXPRESSED TO BE PAYABLE.


17.2    OTHER INDEMNITIES

The Borrowers shall (or shall procure that an Obligor will), within three
Business Days of demand, indemnify each Finance Party against any cost, expense,
loss or liability (including legal fees) incurred by that Finance Party as a
result of:


(A)       THE OCCURRENCE OF ANY DEFAULT;


(B)       ANY ENQUIRY, INVESTIGATION, SUBPOENA (OR SIMILAR ORDER) OR LITIGATION
WITH RESPECT TO ANY OBLIGOR OR WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED OR
FINANCED UNDER THIS AGREEMENT;


(C)       A FAILURE BY AN OBLIGOR TO PAY ANY AMOUNT DUE UNDER A FINANCE DOCUMENT
ON ITS DUE DATE, INCLUDING WITHOUT LIMITATION, ANY COST, EXPENSE, LOSS OR
LIABILITY ARISING AS A RESULT OF CLAUSE 31 (SHARING AMONG THE FINANCE PARTIES);


(D)       FUNDING, OR MAKING ARRANGEMENTS TO FUND, ITS PARTICIPATION IN A
UTILISATION REQUESTED BY A BORROWER IN A UTILISATION REQUEST BUT NOT MADE BY
REASON OF THE OPERATION OF ANY ONE OR MORE OF THE PROVISIONS OF THIS AGREEMENT
(OTHER THAN BY REASON OF DEFAULT OR NEGLIGENCE BY THAT FINANCE PARTY ALONE);


(E)       ISSUING OR MAKING ARRANGEMENTS TO ISSUE A BANK GUARANTEE REQUESTED BY
A BORROWER IN A UTILISATION REQUEST BUT NOT ISSUED BY REASON OF THE OPERATION OF
ANY ONE OR MORE OF THE PROVISIONS OF THIS AGREEMENT (OTHER THAN BY REASON OF
DEFAULT OR NEGLIGENCE BY THAT FINANCE PARTY ALONE); OR


(F)        A UTILISATION (OR PART OF A UTILISATION) NOT BEING PREPAID IN
ACCORDANCE WITH A NOTICE OF PREPAYMENT GIVEN BY A BORROWER OR A BORROWER; OR


(G)       AN AMOUNT BEING PAID OR PAYABLE BY THAT FINANCE PARTY TO THE AGENT OR
ANOTHER FINANCE PARTY UNDER CLAUSE 29.11  (LENDERS' INDEMNITY TO THE AGENT); OR


(H)       SECURITY BEING PROVIDED BY THAT FINANCE PARTY TO THE AGENT UNDER
CLAUSE 29.7(J)  (RIGHTS AND DISCRETIONS) OR CLAUSE 29.11(D)  (LENDERS' INDEMNITY
TO THE AGENT) INCLUDING COSTS AND EXPENSES IN PROVIDING THAT SECURITY AND, IF
THE SECURITY IS CASH, A BORROWER SHALL PAY INTEREST ON THE AMOUNT PROVIDED FROM
THE DATE OF PROVISION IN THE MANNER PROVIDED IN CLAUSE 10.3 (DEFAULT INTEREST);
OR


(I)        ANY ENVIRONMENTAL LIABILITY OF OR RELATING TO ANY GROUP MEMBER,
INCLUDING ANY FAILURE BY ANY GROUP MEMBER TO COMPLY WITH ANY ENVIRONMENTAL
HEALTH AND SAFETY LAW OR ANY ENVIRONMENTAL APPROVAL,

 

 



96  

--------------------------------------------------------------------------------

      

in each case only to the extent that the cost, loss or liability does not arise
as a result of any gross negligence, wilful misconduct or fraud on the part of
the relevant Finance Party, its Affiliates or any of its employees. 


17.3    INDEMNITY TO THE AGENT

The Borrowers shall promptly indemnify the Agent against any cost, expense, loss
or liability incurred by the Agent (acting reasonably) as a result of:


(A)       INVESTIGATING ANY EVENT WHICH IT REASONABLY BELIEVES IS A DEFAULT;


(B)       ACTING OR RELYING ON ANY NOTICE, REQUEST OR INSTRUCTION WHICH IT
REASONABLY BELIEVES TO BE GENUINE, CORRECT AND APPROPRIATELY AUTHORISED; OR


(C)       INSTRUCTING LAWYERS, ACCOUNTANTS, TAX ADVISERS, SURVEYORS OR OTHER
EXPERTS OR PROFESSIONAL ADVISERS AS PERMITTED UNDER THIS AGREEMENT.


18.      MITIGATION BY THE FINANCE PARTIES


18.1    MITIGATION


(A)       EACH FINANCE PARTY SHALL,  IN CONSULTATION WITH A BORROWER, TAKE ALL
REASONABLE STEPS TO MITIGATE ANY CIRCUMSTANCES WHICH ARISE AND WHICH WOULD
RESULT IN ANY AMOUNT BECOMING PAYABLE UNDER OR PURSUANT TO, OR ITS COMMITMENT
BEING CANCELLED PURSUANT TO, ANY OF CLAUSE 9.1  (ILLEGALITY) OR, IN RESPECT OF
THE ISSUING BANK, CLAUSE 9.2  (ILLEGALITY IN RELATION TO  BANK GUARANTEE),
CLAUSE 14 (TAX GROSS UP AND INDEMNITIES) (OTHER THAN CLAUSE 14.7  (INDIRECT
TAX)) OR CLAUSE 16 (INCREASED COSTS) INCLUDING (BUT NOT LIMITED TO) TRANSFERRING
ITS RIGHTS AND OBLIGATIONS UNDER THE FINANCE DOCUMENTS TO ANOTHER AFFILIATE OR
FACILITY OFFICE.


(B)       PARAGRAPH (A) ABOVE DOES NOT IN ANY WAY LIMIT THE OBLIGATIONS OF ANY
OBLIGOR UNDER THE FINANCE DOCUMENTS.


18.2    LIMITATION OF LIABILITY


(A)       THE BORROWERS SHALL PROMPTLY INDEMNIFY EACH FINANCE PARTY FOR ALL
COSTS AND EXPENSES REASONABLY INCURRED BY THAT FINANCE PARTY AS A RESULT OF
STEPS TAKEN BY IT UNDER CLAUSE 18.1  (MITIGATION). 


(B)       A FINANCE PARTY IS NOT OBLIGED TO TAKE ANY STEPS UNDER CLAUSE 18.1 
(MITIGATION) IF, IN THE OPINION OF THAT FINANCE PARTY (ACTING REASONABLY), TO DO
SO MIGHT BE PREJUDICIAL TO IT.


19.      COSTS AND EXPENSES


19.1    TRANSACTION EXPENSES

The Borrowers shall promptly on demand pay the Agent and the Arranger  the
amount of all costs and expenses (including legal fees) reasonably incurred by
any of them in connection with the negotiation, preparation, printing, execution
and registration of:


(A)       THIS AGREEMENT AND ANY OTHER DOCUMENTS REFERRED TO IN THIS AGREEMENT
AND THE TRANSACTION SECURITY; AND


(B)       ANY OTHER FINANCE DOCUMENTS EXECUTED AFTER THE FACILITY INITIATION
DATE.

 

 

97  

--------------------------------------------------------------------------------

      

This Clause overrides any provision to the contrary contained in a Priority
Deed.


19.2    AMENDMENT COSTS

If (a) an Obligor requests an amendment, waiver or consent or makes or initiates
a request or demand under the PPSA or (b) an amendment is required pursuant to
Clause 33.10  (Change of currency), a Borrower shall, within three Business Days
of demand, reimburse the Agent and each other Finance Party for the amount of
all costs and expenses (including legal fees) reasonably incurred by the Agent
or other Finance Party in responding to, evaluating, negotiating or complying
with that request or requirement.


19.3    ENFORCEMENT COSTS

The Borrowers shall, within three Business Days of demand, pay to each Finance
Party the amount of all costs and expenses (including legal fees) incurred by
that Finance Party in connection with:


(A)       THE ENFORCEMENT OF, OR THE PRESERVATION OF ANY RIGHTS UNDER, ANY
FINANCE DOCUMENT (INCLUDING THE COST IN CARRYING OUT THE AUDIT IN ACCORDANCE
WITH CLAUSE 24.17(C) (ENVIRONMENTAL MATTERS) ); AND  


(B)       ANY PROCEEDINGS INSTITUTED BY OR AGAINST THE SECURITY TRUSTEE AS A
CONSEQUENCE OF TAKING OR HOLDING THE TRANSACTION SECURITY.


19.4    RESTRICTIONS

The Borrower is not obliged to make a payment under Clause 19.1 (Transaction
expenses) or 19.2 (Amendment costs),  while any one or more of the following
subsists in respect of that payment:


(A)       THE BORROWER (ACTING REASONABLY) DOES NOT RECEIVE DOCUMENTARY EVIDENCE
WHICH SUBSTANTIATES THE COSTS OR EXPENSES CLAIMED BY A FINANCE PARTY; OR


(B)       THE COSTS OR EXPENSES CLAIMED BY THAT FINANCE PARTY ARE ATTRIBUTABLE
TO THE INTERNAL MANAGEMENT TIME OF THE FINANCE PARTY (UNLESS SUCH COSTS OR
EXPENSES ATTRIBUTABLE TO INTERNAL MANAGEMENT TIME ARE CONTEMPLATED IN ANY FEE
LETTER TO WHICH THAT FINANCE PARTY IS A PARTY).  

 

 

98  

--------------------------------------------------------------------------------

      

SECTION 7

GUARANTEE


20.      GUARANTEE


20.1    GUARANTEE

Each Guarantor irrevocably and unconditionally jointly and severally:


(A)       GUARANTEES TO EACH FINANCE PARTY PUNCTUAL PERFORMANCE BY EACH OBLIGOR
OF ALL THAT OBLIGOR'S OBLIGATIONS UNDER THE FINANCE DOCUMENTS;


(B)       UNDERTAKES WITH EACH FINANCE PARTY THAT:

(I)     WHENEVER AN OBLIGOR DOES NOT PAY ANY AMOUNT WHEN DUE UNDER OR IN
CONNECTION WITH ANY FINANCE DOCUMENT (OR ANYTHING WHICH WOULD HAVE BEEN DUE IF
THE FINANCE DOCUMENT OR THE AMOUNT WAS ENFORCEABLE, VALID AND NOT ILLEGAL),
IMMEDIATELY ON DEMAND BY THE FINANCE PARTY THAT GUARANTOR SHALL PAY THAT AMOUNT
AS IF IT WAS THE PRINCIPAL OBLIGOR; AND

(II)    IF AN IPSO FACTO EVENT IS CONTINUING, THEN IMMEDIATELY ON DEMAND BY THE
AGENT THAT GUARANTOR SHALL: (A) PAY ALL LOANS, ACCRUED INTEREST AND ALL OTHER
AMOUNTS REFERRED TO IN CLAUSE 25.20 (CONSEQUENCES OF EVENT OF DEFAULT) AS IF IT
WAS THE PRINCIPAL OBLIGOR; AND (B) PROVIDE FULL CASH COVER FOR ALL BANK
GUARANTEES EXCEPT TO THE EXTENT THEY HAVE BEEN PAID OR PREPAID;


(C)       AGREES WITH EACH FINANCE PARTY THAT IF ANY OBLIGATION GUARANTEED BY IT
IS OR BECOMES UNENFORCEABLE, INVALID OR ILLEGAL, IT WILL, AS AN INDEPENDENT AND
PRIMARY OBLIGATION, INDEMNIFY THAT FINANCE PARTY IMMEDIATELY ON DEMAND AGAINST
ANY COST, EXPENSE, LOSS OR LIABILITY IT INCURS AS A RESULT OF AN OBLIGOR NOT
PAYING ANY AMOUNT WHICH WOULD, BUT FOR SUCH UNENFORCEABILITY, INVALIDITY OR
ILLEGALITY, HAVE BEEN PAYABLE BY IT UNDER ANY FINANCE DOCUMENT ON THE DATE WHEN
IT WOULD HAVE BEEN DUE.  THE AMOUNT OF THE COST, EXPENSE, LOSS OR LIABILITY
SHALL BE EQUAL TO THE AMOUNT WHICH THAT FINANCE PARTY WOULD OTHERWISE HAVE BEEN
ENTITLED TO RECOVER.

Each of paragraphs (a), (b)(i), (b)(ii) and (c) is a separate obligation.  None
is limited by reference to the other.

Excluded Swap Obligations are excluded from the obligations in this Clause 20.1
(Guarantee). 

Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Guarantor to honour all
of its obligations under this Guarantee in respect of Swap Obligations such that
they are not Excluded Swap Obligations (provided, however, that each Qualified
ECP Guarantor shall only be liable under this Clause 20 (Guarantee) for the
maximum amount of such liability that can be hereby incurred without rendering
its obligations under this Clause 20 (Guarantee), or otherwise under this
Guarantee, voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount).  Each Qualified ECP
Guarantor intends that this Clause 20 (Guarantee) constitute, and this Clause 20
(Guarantee) shall be deemed to constitute, a “keepwell, support,

 

 

99  

--------------------------------------------------------------------------------

      

or other agreement” for the benefit of each other Guarantor for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.


20.2    CONTINUING GUARANTEE

This Guarantee is a continuing obligation and will extend to the ultimate
balance of sums payable by any Obligor under the Finance Documents, regardless
of any intermediate payment or discharge in whole or in part.


20.3    REINSTATEMENT

If any payment to or any discharge, release or arrangement given or entered into
by a Finance Party (whether in respect of the obligations of any Obligor or any
security for those obligations or otherwise) is avoided or reduced for any
reason (including as a result of insolvency, breach of fiduciary or statutory
duties or any similar event) in whole or in part, then the liability of each
Guarantor under this Clause 20 (Guarantee) will continue or be reinstated as if
the discharge, release or arrangement had not occurred and any relevant security
shall be reinstated.


20.4    WAIVER OF DEFENCES

The obligations of each Guarantor under this Clause 20 (Guarantee) will not be
affected by an act, omission, matter or thing which, but for this Clause, would
reduce, release or prejudice any of its obligations under this Clause 20
(Guarantee) (without limitation and whether or not known to it or any Finance
Party) including:


(A)       ANY TIME, WAIVER OR OTHER CONCESSION OR CONSENT GRANTED TO, OR
COMPOSITION WITH, ANY OBLIGOR OR OTHER PERSON;


(B)       THE RELEASE OR RESIGNATION OF ANY OTHER OBLIGOR OR ANY OTHER PERSON;


(C)       ANY COMPOSITION OR ARRANGEMENT WITH ANY CREDITOR OF ANY OBLIGOR OR
OTHER PERSON;


(D)       THE TAKING, VARIATION, COMPROMISE, EXCHANGE, RENEWAL OR RELEASE OF, OR
REFUSAL OR NEGLECT TO PERFECT, EXECUTE, TAKE UP OR ENFORCE, ANY RIGHTS AGAINST,
OR SECURITY OVER ASSETS OF, ANY OBLIGOR OR OTHER PERSON OR ANY NON-PRESENTATION
OR NON-OBSERVANCE OF ANY FORMALITY OR OTHER REQUIREMENT IN RESPECT OF ANY
INSTRUMENT OR ANY FAILURE TO REALISE THE FULL VALUE OF ANY SECURITY;


(E)       ANY INCAPACITY OR LACK OF POWER, AUTHORITY OR LEGAL PERSONALITY OF OR
DISSOLUTION OR CHANGE IN THE MEMBERS OR STATUS OF AN OBLIGOR OR ANY OTHER
PERSON;


(F)        ANY AMENDMENT, NOVATION, SUPPLEMENT, EXTENSION, RESTATEMENT (HOWEVER
FUNDAMENTAL AND WHETHER OR NOT MORE ONEROUS) OR REPLACEMENT OF ANY FINANCE
DOCUMENT OR ANY OTHER DOCUMENT OR SECURITY INCLUDING ANY CHANGE IN THE PURPOSE
OF, ANY EXTENSION OF OR ANY INCREASE IN ANY FACILITY OR THE ADDITION OF ANY NEW
FACILITY UNDER ANY FINANCE DOCUMENT OR OTHER DOCUMENT OR SECURITY;


(G)       ANY UNENFORCEABILITY, ILLEGALITY OR INVALIDITY OF ANY OBLIGATION OF
ANY PERSON UNDER ANY FINANCE DOCUMENT OR ANY OTHER DOCUMENT OR SECURITY;


(H)       ANY SET OFF, COMBINATION OF ACCOUNTS OR COUNTERCLAIM;

 

 




100  

--------------------------------------------------------------------------------

      


(I)        ANY INSOLVENCY OR SIMILAR PROCEEDINGS; OR


(J)        THIS AGREEMENT OR ANY OTHER FINANCE DOCUMENT NOT BEING EXECUTED BY OR
BINDING AGAINST ANY OTHER OBLIGOR OR ANY OTHER PARTY.

References in Clause 20.1  (Guarantee) to obligations of an Obligor or amounts
due will include what would have been obligations or amounts due but for any of
the above, as well as obligations and amounts due which result from any of the
above.


20.5    IMMEDIATE RECOURSE

Each Guarantor waives any right it may have of first requiring any Finance Party
(or any trustee or agent on its behalf) to proceed against or enforce any other
rights or security or claim payment from any person before claiming from that
Guarantor under this Clause 20 (Guarantee).  This waiver applies irrespective of
any law or any provision of a Finance Document to the contrary.


20.6    APPROPRIATIONS

Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full, each
Finance Party (or any trustee or agent on its behalf) may:


(A)       REFRAIN FROM APPLYING OR ENFORCING ANY OTHER MONEYS, SECURITY OR
RIGHTS HELD OR RECEIVED OR RECOVERED (BY SET OFF OR OTHERWISE) BY THAT FINANCE
PARTY (OR ANY TRUSTEE OR AGENT ON ITS BEHALF) IN RESPECT OF THOSE AMOUNTS, OR
APPLY AND ENFORCE THE SAME IN SUCH MANNER AND ORDER AS IT SEES FIT (WHETHER
AGAINST THOSE AMOUNTS OR OTHERWISE) AND NO GUARANTOR SHALL BE ENTITLED TO THE
BENEFIT OF THE SAME; AND


(B)       WITHOUT LIMITING PARAGRAPH (A), REFRAIN FROM APPLYING ANY MONEYS
RECEIVED OR RECOVERED (BY SET OFF OR OTHERWISE) FROM ANY GUARANTOR OR ON ACCOUNT
OF ANY GUARANTOR'S LIABILITY UNDER THIS CLAUSE 20 (GUARANTEE) IN DISCHARGE OF
THAT LIABILITY OR ANY OTHER LIABILITY OF AN OBLIGOR, AND CLAIM OR PROVE AGAINST
ANYONE IN RESPECT OF THE FULL AMOUNT OWING BY THE OBLIGORS.


20.7    DEFERRAL OF GUARANTORS' RIGHTS

Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full and
unless the Agent otherwise directs, no Guarantor will exercise any rights which
it may have by reason of performance by it of its obligations under the Finance
Documents or by reason of any amount being payable, or liability arising, under
this Clause 20 (Guarantee):


(A)       TO BE INDEMNIFIED BY AN OBLIGOR;


(B)       TO CLAIM ANY CONTRIBUTION FROM ANY OTHER GUARANTOR OF OR PROVIDER OF
SECURITY FOR ANY OBLIGOR'S OBLIGATIONS UNDER THE FINANCE DOCUMENTS;


(C)       TO TAKE THE BENEFIT (IN WHOLE OR IN PART AND WHETHER BY WAY OF
SUBROGATION OR OTHERWISE) OF ANY RIGHTS OF THE FINANCE PARTIES UNDER THE FINANCE
DOCUMENTS OR OF ANY OTHER GUARANTEE OR SECURITY TAKEN PURSUANT TO, OR IN
CONNECTION WITH, THE FINANCE DOCUMENTS BY ANY FINANCE PARTY;

 

 




101  

--------------------------------------------------------------------------------

      


(D)       TO BRING LEGAL OR OTHER PROCEEDINGS FOR AN ORDER REQUIRING ANY OBLIGOR
TO MAKE ANY PAYMENT, OR PERFORM ANY OBLIGATION, IN RESPECT OF WHICH ANY
GUARANTOR HAS GIVEN A GUARANTEE UNDER CLAUSE 20.1  (GUARANTEE); 


(E)       TO EXERCISE ANY RIGHT OF SET-OFF AGAINST ANY OBLIGOR;


(F)        TO CLAIM OR PROVE AS A CREDITOR OF ANY OBLIGOR IN COMPETITION WITH
ANY FINANCE PARTY; AND/OR


(G)       IN ANY FORM OF ADMINISTRATION OF AN OBLIGOR (INCLUDING LIQUIDATION,
WINDING UP, BANKRUPTCY, VOLUNTARY ADMINISTRATION, DISSOLUTION OR RECEIVERSHIP OR
ANY ANALOGOUS PROCESS) PROVE FOR OR CLAIM, OR EXERCISE ANY VOTE OR OTHER RIGHTS
IN RESPECT OF, ANY INDEBTEDNESS OF ANY NATURE OWED TO IT BY THE OBLIGOR.

If a Guarantor receives any benefit, payment or distribution in relation to such
rights it shall hold that benefit, payment or distribution to the extent
necessary to enable all amounts which may be or become payable to the Finance
Parties by the Obligors under or in connection with the Finance Documents to be
repaid in full on trust for the Finance Parties and shall promptly pay or
transfer the same to the Agent or as the Agent may direct for application in
accordance with Clause 33 (Payment Mechanics).


20.8    RELEASE OF GUARANTORS' RIGHT OF CONTRIBUTION

If any Guarantor (a "Retiring Guarantor") ceases to be a Guarantor in accordance
with the terms of the Finance Documents for the purpose of any sale or other
disposal of that Retiring Guarantor then on the date such Retiring Guarantor
ceases to be a Guarantor:


(A)       THAT RETIRING GUARANTOR IS RELEASED BY EACH OTHER GUARANTOR FROM ANY
LIABILITY (WHETHER PAST, PRESENT OR FUTURE AND WHETHER ACTUAL OR CONTINGENT) TO
MAKE A CONTRIBUTION TO ANY OTHER GUARANTOR ARISING BY REASON OF THE PERFORMANCE
BY ANY OTHER GUARANTOR OF ITS OBLIGATIONS UNDER THE FINANCE DOCUMENTS; AND


(B)       EACH OTHER GUARANTOR WAIVES ANY RIGHTS IT MAY HAVE BY REASON OF THE
PERFORMANCE OF ITS OBLIGATIONS UNDER THE FINANCE DOCUMENTS TO TAKE THE BENEFIT
(IN WHOLE OR IN PART AND WHETHER BY WAY OF SUBROGATION OR OTHERWISE) OF ANY
RIGHTS OF THE FINANCE PARTIES UNDER ANY FINANCE DOCUMENT OR OF ANY OTHER
SECURITY TAKEN PURSUANT TO, OR IN CONNECTION WITH, ANY FINANCE DOCUMENT WHERE
SUCH RIGHTS OR SECURITY ARE GRANTED BY OR IN RELATION TO THE ASSETS OF THE
RETIRING GUARANTOR.


20.9    ADDITIONAL SECURITY

This Guarantee is in addition to and is not in any way prejudiced by any other
guarantee or security now or subsequently held by any Finance Party.

 

 

102  

--------------------------------------------------------------------------------

      

SECTION 8

REPRESENTATIONS, UNDERTAKINGS AND EVENTS OF DEFAULT


21.    REPRESENTATIONS  


EACH OBLIGOR (EXCEPT WHERE EXPRESSLY NOTED OTHERWISE) MAKES THE REPRESENTATIONS
AND WARRANTIES SET OUT IN THIS CLAUSE 21 (REPRESENTATIONS) TO, AND FOR THE
BENEFIT OF, EACH FINANCE PARTY ON THE FACILITY INITIATION DATE AND THE AMENDMENT
EFFECTIVE DATE AND MAKES THE REPEATING REPRESENTATIONS ON THE OTHER DATES SET
OUT IN CLAUSE 21.37 (REPETITION).  


21.1    STATUS


(A)    IT IS A CORPORATION, PARTNERSHIP OR LIMITED LIABILITY COMPANY DULY
ORGANISED, VALIDLY EXISTING AND (WHERE APPLICABLE) IN GOOD STANDING AND DULY
INCORPORATED AND VALIDLY EXISTING UNDER THE LAWS OF ITS JURISDICTION OF
INCORPORATION OR ORGANISATION (AS APPLICABLE). IT AND EACH OF ITS SUBSIDIARIES
IS DULY LICENSED OR QUALIFIED AND (WHERE APPLICABLE) IN GOOD STANDING IN EACH
JURISDICTION WHERE THE PROPERTY OWNED OR LEASED OR LICENSED BY IT OR THE NATURE
OF THE BUSINESS TRANSACTED BY IT OR BOTH MAKES SUCH LICENSING OR QUALIFICATION
NECESSARY AND WHERE THE FAILURE TO SO QUALIFY WOULD REASONABLY BE EXPECTED TO
RESULT IN A MATERIAL ADVERSE EFFECT.


(B)    IT AND EACH OF ITS WHOLLY OWNED SUBSIDIARIES HAS THE POWER TO OWN ITS
ASSETS AND CARRY ON ITS BUSINESS AS IT IS BEING CONDUCTED.


21.2    BINDING OBLIGATIONS


(A)    THIS AGREEMENT HAS BEEN DULY AND VALIDLY EXECUTED AND DELIVERED BY IT,
AND EACH OTHER FINANCE DOCUMENT WHICH IT IS REQUIRED TO EXECUTE AND DELIVER ON
OR AFTER THE DATE HEREOF WILL HAVE BEEN DULY EXECUTED AND DELIVERED BY IT ON THE
REQUIRED DATE OF DELIVERY OF SUCH FINANCE DOCUMENT.  THE OBLIGATIONS EXPRESSED
TO BE ASSUMED BY IT IN EACH FINANCE DOCUMENT TO WHICH IT IS A PARTY ARE, SUBJECT
TO ANY NECESSARY STAMPING, REGISTRATIONS AND AUTHORISATIONS, EQUITABLE
PRINCIPLES, BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER
EQUITABLE PRINCIPLES AND SIMILAR LAWS GENERALLY AFFECTING CREDITORS' RIGHTS,
LEGAL, VALID, BINDING AND ENFORCEABLE OBLIGATIONS.


(B)    WITHOUT LIMITING THE GENERALITY OF PARAGRAPH (A) ABOVE, EACH TRANSACTION
SECURITY DOCUMENT TO WHICH IT IS A PARTY CREATES THE SECURITY WHICH THAT
TRANSACTION SECURITY DOCUMENT PURPORTS TO CREATE AND THAT SECURITY IS, SUBJECT
TO ANY NECESSARY STAMPING, AUTHORISATIONS AND REGISTRATION REQUIREMENTS,
EQUITABLE PRINCIPLES AND LAWS GENERALLY AFFECTING CREDITORS' RIGHTS, VALID AND
EFFECTIVE.


21.3    NON-CONFLICT WITH OTHER OBLIGATIONS


THE ENTRY INTO AND PERFORMANCE BY IT OF, AND THE TRANSACTIONS CONTEMPLATED BY,
THE FINANCE DOCUMENTS INCLUDING THE GRANTING OF THE TRANSACTION SECURITY DO NOT
AND WILL NOT CONFLICT WITH:


(A)    ANY LAW OR REGULATION APPLICABLE TO IT WHICH IS MATERIAL;


(B)    ITS OR ANY OF ITS WHOLLY OWNED SUBSIDIARIES CONSTITUTIONAL DOCUMENTS; OR


(C)    ANY AGREEMENT OR INSTRUMENT BINDING UPON IT OR ANY OF ITS ASSETS WHERE A
BREACH WOULD HAVE OR WOULD BE REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE
EFFECT.

 

 




103  

--------------------------------------------------------------------------------

      


21.4    POWER AND AUTHORITY


IT HAS THE POWER TO ENTER INTO, PERFORM AND DELIVER, AND HAS TAKEN ALL NECESSARY
ACTION TO AUTHORISE ITS ENTRY INTO, PERFORMANCE AND DELIVERY OF, THE FINANCE
DOCUMENTS TO WHICH IT IS A PARTY AND THE TRANSACTIONS CONTEMPLATED BY THOSE
FINANCE DOCUMENTS.


21.5    AUTHORISATIONS  


ALL AUTHORISATIONS REQUIRED OR DESIRABLE:


(A)    TO ENABLE IT LAWFULLY TO ENTER INTO, EXERCISE ITS RIGHTS AND COMPLY WITH
ITS OBLIGATIONS IN THE FINANCE DOCUMENTS TO WHICH IT IS A PARTY;


(B)    TO MAKE THE FINANCE DOCUMENTS TO WHICH IT IS A PARTY, ITS LEGAL, VALID,
BINDING AND ENFORCEABLE OBLIGATIONS, ADMISSIBLE IN EVIDENCE IN ITS JURISDICTION
OF INCORPORATION;


(C)    TO PERFECT THE TRANSACTION SECURITY; AND


(D)    FOR IT AND ITS SUBSIDIARIES TO CARRY ON THEIR BUSINESS, WHERE FAILURE TO
OBTAIN THAT AUTHORISATION WOULD HAVE OR WOULD BE REASONABLY LIKELY TO HAVE A
MATERIAL ADVERSE EFFECT,


HAVE BEEN OBTAINED OR EFFECTED AND ARE IN FULL FORCE AND EFFECT.


21.6    GOVERNING LAW AND ENFORCEMENT


(A)    THE CHOICE OF LAW REFERRED TO IN A FINANCE DOCUMENT AS THE GOVERNING LAW
OF THAT FINANCE DOCUMENT WILL BE RECOGNISED AND ENFORCED IN ITS JURISDICTION OF
INCORPORATION.


(B)    ANY JUDGMENT OBTAINED AGAINST IT IN QUEENSLAND IN RELATION TO A FINANCE
DOCUMENT WILL BE RECOGNISED AND ENFORCED IN ITS JURISDICTION OF INCORPORATION.


21.7    NO FILINGS OR STAMP TAXES


UNDER THE LAW OF ITS JURISDICTION OF INCORPORATION IT IS NOT NECESSARY IN ORDER
TO ENSURE THAT THE FINANCE DOCUMENTS ARE AND REMAIN LEGAL, VALID, BINDING AND
ENFORCEABLE AND THAT THE TRANSACTION SECURITY HAS THE RANKING AND PRIORITY WHICH
IT IS EXPRESSED TO HAVE IN THE TRANSACTION SECURITY DOCUMENTS,  THAT THE FINANCE
DOCUMENTS BE FILED, RECORDED OR ENROLLED WITH ANY COURT OR OTHER AUTHORITY IN
THAT JURISDICTION OR THAT ANY STAMP, REGISTRATION OR SIMILAR TAX BE PAID ON OR
IN RELATION TO THE FINANCE DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED BY THE
FINANCE DOCUMENTS, EXCEPT REGISTRATION OF SECURITY INTERESTS ARISING UNDER THE
FINANCE DOCUMENTS WHICH ARE GOVERNED BY THE PPSA OR THE US UNIFORM COMMERCIAL
CODE ON THE PERSONAL PROPERTY SECURITIES REGISTER ESTABLISHED PURSUANT TO THE
PPSA OR WITH THE APPLICABLE STATE GOVERNMENTAL AUTHORITY UNDER THE US UNIFORM
COMMERCIAL CODE, AS APPLICABLE AND EXCEPT REGISTRATION OF MINING TENEMENT
SECURITY.


21.8    NO DEFAULT


(A)    NO EVENT OF DEFAULT IS CONTINUING OR MAY REASONABLY BE EXPECTED TO RESULT
FROM THE MAKING OF ANY UTILISATION.


(B)    NO OTHER EVENT OR CIRCUMSTANCE IS OUTSTANDING WHICH CONSTITUTES A DEFAULT
UNDER ANY OTHER AGREEMENT OR INSTRUMENT WHICH IS BINDING ON IT OR ANY OF ITS
WHOLLY OWNED

 

 


 

104  

--------------------------------------------------------------------------------

      


SUBSIDIARIES TO WHICH ITS ASSETS (OR THE ASSETS OF ITS WHOLLY OWNED
SUBSIDIARIES) ARE SUBJECT WHICH WOULD OR WOULD BE REASONABLY LIKELY TO HAVE A
MATERIAL ADVERSE EFFECT.


21.9    DISCLOSURE


IT HAS DISCLOSED IN WRITING TO THE ORIGINAL LENDERS ALL INFORMATION KNOWN TO IT
WHICH COULD REASONABLY BE EXPECTED TO BE MATERIAL TO THE ABILITY OF THE OBLIGORS
(TAKEN AS A WHOLE) TO PERFORM THEIR OBLIGATIONS UNDER THE FINANCE DOCUMENTS OR
TO AN ORIGINAL LENDER'S ASSESSMENT OF THE NATURE AND DEGREE OF RISK UNDERTAKEN
BY IT IN GRANTING FINANCIAL ACCOMMODATION TO THE OBLIGORS IN ENTERING INTO THE
FINANCE DOCUMENTS. AS OF THE UTILISATION DATE, THE INFORMATION INCLUDED IN THE
BENEFICIAL OWNERSHIP CERTIFICATION IS TRUE AND CORRECT IN ALL RESPECTS.


21.10    NO MISLEADING INFORMATION


(A)    ANY FACTUAL INFORMATION PROVIDED BY OR WITH THE AUTHORITY OF AN OBLIGOR
OR ANY OTHER MEMBER OF THE GROUP IN WRITING IN CONNECTION WITH THE FINANCE
DOCUMENTS AND THE TRANSACTIONS THEY CONTEMPLATE (EXCLUDING FINANCIAL
PROJECTIONS) WAS TRUE AND ACCURATE IN ALL MATERIAL RESPECTS AS AT THE DATE IT
WAS PROVIDED OR AS AT THE DATE (IF ANY) AT WHICH IT IS STATED, AND THERE ARE NO
UNDISCLOSED AGREEMENTS OR OTHER INFORMATION MATERIAL TO THE TRANSACTIONS
CONTEMPLATED BY THE FINANCE DOCUMENTS.


(B)    ANY FINANCIAL PROJECTIONS PROVIDED BY OR WITH THE AUTHORITY OF AN OBLIGOR
OR ANY OTHER GROUP MEMBER HAVE BEEN PREPARED ON THE BASIS OF RECENT HISTORICAL
INFORMATION AND ON THE BASIS OF REASONABLE ASSUMPTIONS.


(C)    NOTHING HAS OCCURRED AND NO INFORMATION HAS BEEN GIVEN OR WITHHELD OR
OMITTED THAT RESULTS IN THE INFORMATION DESCRIBED IN THIS CLAUSE BEING UNTRUE OR
MISLEADING IN ANY MATERIAL RESPECT.


21.11    ORIGINAL FINANCIAL STATEMENTS  


(A)    ITS ORIGINAL FINANCIAL STATEMENTS WERE PREPARED:

(I)    IN THE CASE OF THE CONSOLIDATED FINANCIAL STATEMENTS FOR CORONADO CURRAGH
PTY LTD AS AT 30 JUNE 2018, IN ACCORDANCE WITH A-IFRS CONSISTENTLY APPLIED
UNLESS EXPRESSLY DISCLOSED TO THE FINANCE PARTIES IN WRITING TO THE CONTRARY
BEFORE THE FACILITY INITIATION DATE; AND

(II)    IN THE CASE OF THE CONSOLIDATED FINANCIAL STATEMENTS FOR CORONADO GROUP
LLC AS AT 31 DECEMBER 2017 IN ACCORDANCE WITH US GAAP CONSISTENTLY APPLIED
UNLESS EXPRESSLY DISCLOSED TO THE FINANCE PARTIES IN WRITING TO THE CONTRARY
BEFORE THE FACILITY INITIATION DATE.


(B)    ITS ORIGINAL FINANCIAL STATEMENTS GIVE A TRUE AND FAIR VIEW AND FAIRLY
REPRESENT ITS FINANCIAL POSITION AND PERFORMANCE (CONSOLIDATED IN THE CASE OF
THE PARENT) DURING THE FINANCIAL YEAR ENDING, IN THE CASE OF THE CONSOLIDATED
FINANCIAL STATEMENTS FOR CORONADO CURRAGH PTY LTD, 30 JUNE 2018 AND, IN THE CASE
OF THE CONSOLIDATED FINANCIAL STATEMENTS FOR CORONADO GROUP LLC, 31 DECEMBER
2017, EXCEPT AS EXPRESSLY DISCLOSED IN THOSE FINANCIAL STATEMENTS.

 

 




105  

--------------------------------------------------------------------------------

      


21.12    FINANCIAL STATEMENTS


(A)    EXCLUDING THE ORIGINAL FINANCIAL STATEMENTS, ITS MOST RECENT FINANCIAL
STATEMENTS WERE PREPARED IN ACCORDANCE WITH US GAAP CONSISTENTLY APPLIED AND AS
US GAAP APPLIED AS AT THE FACILITY INITIATION DATE UNLESS EXPRESSLY DISCLOSED TO
THE CONTRARY IN THOSE FINANCIAL STATEMENTS.


(B)    EXCLUDING THE ORIGINAL FINANCIAL STATEMENTS, ITS MOST RECENT FINANCIAL
STATEMENTS GIVE A TRUE AND FAIR VIEW AND REPRESENT ITS FINANCIAL POSITION AND
PERFORMANCE (CONSOLIDATED IN THE CASE OF THE PARENT) DURING THE RELEVANT
FINANCIAL YEAR UNLESS EXPRESSLY DISCLOSED TO THE CONTRARY IN THOSE FINANCIAL
STATEMENTS.


21.13    PARI PASSU RANKING


ITS PAYMENT OBLIGATIONS UNDER THE FINANCE DOCUMENTS RANK AT LEAST PARI PASSU
WITH THE CLAIMS OF ALL ITS OTHER UNSECURED AND UNSUBORDINATED CREDITORS, EXCEPT
FOR OBLIGATIONS MANDATORILY PREFERRED BY LAW APPLYING TO COMPANIES GENERALLY.


21.14    RANKING


THE TRANSACTION SECURITY HAS OR WILL HAVE THE RANKING IN PRIORITY WHICH IT IS
EXPRESSED TO HAVE IN THE TRANSACTION SECURITY DOCUMENTS (IF ANY) AND IT IS NOT
SUBJECT TO ANY PRIOR RANKING OR PARI PASSU RANKING SECURITY OTHER THAN ANY
PERMITTED SECURITY WHICH TAKES PRIORITY UNDER THE PPSA OR US UNIFORM COMMERCIAL
CODE (AS THE CONTEXT PERMITS) OR WHICH IS MANDATORILY REQUIRED BY ANY OTHER
APPLICABLE LAW TO HAVE PRIORITY (AND WHICH HAS NOT BEEN SUBORDINATED TO THE
TRANSACTION SECURITY UNDER THE TERMS OF A FINANCE DOCUMENT.  UPON THE FILING OF
FINANCING STATEMENTS RELATING TO SAID TRANSACTION SECURITY IN EACH OFFICE AND IN
EACH JURISDICTION WHERE REQUIRED IN ORDER TO PERFECT THE TRANSACTION SECURITY
DESCRIBED ABOVE, THE SECURITY CREATED BY THE US SECURITY AGREEMENT IN FAVOR OF
THE SECURITY TRUSTEE FOR THE BENEFIT OF THE BENEFICIARIES WILL CONSTITUTE FULLY
PERFECTED FIRST PRIORITY SECURITY (SUBJECT TO PERMITTED SECURITY) ON ALL RIGHT,
TITLE AND INTEREST OF THE SECURITY PROVIDERS IN THE SECURED PROPERTY, IN EACH
CASE TO THE EXTENT PERFECTION CAN BE OBTAINED BY FILING FINANCING STATEMENTS.
ALL FILING FEES AND OTHER EXPENSES IN CONNECTION WITH EACH SUCH ACTION HAVE BEEN
OR WILL BE PAID BY THE BORROWERS.


21.15    NO PROCEEDINGS PENDING


(A)    NO LITIGATION, ARBITRATION, TAX CLAIM, DISPUTE OR ADMINISTRATIVE OR OTHER
PROCEEDING IS CURRENT OR PENDING OR, TO THE BEST OF ITS KNOWLEDGE AND BELIEF,
THREATENED AGAINST IT OR ITS WHOLLY OWNED SUBSIDIARIES, WHICH, TO THE BEST OF
ITS KNOWLEDGE AND BELIEF, WOULD HAVE OR IS REASONABLY LIKELY TO HAVE A MATERIAL
ADVERSE EFFECT EXCEPT:

(I)    FOR WHICH IT HAS SET ASIDE SUFFICIENT RESERVES IN ACCORDANCE WITH US GAAP
OR OTHER APPROPRIATE ACCOUNTING PRINCIPLES AND WHICH ARE BEING CONTESTED IN GOOD
FAITH, UNLESS FAILURE TO PAY WOULD HAVE OR IS REASONABLY LIKELY TO HAVE A
MATERIAL ADVERSE EFFECT; AND

(II)    AS NOTIFIED IN WRITING BY IT TO THE AGENT.


(B)    OTHER THAN AS NOTIFIED TO THE AGENT, NO JUDGMENT OR ORDER OF A COURT,
ARBITRAL TRIBUNAL OR OTHER TRIBUNAL OR ANY ORDER OR SANCTION OF ANY GOVERNMENT
OR OTHER REGULATORY BODY WHICH WOULD HAVE OR WOULD BE REASONABLY LIKELY TO HAVE
A MATERIAL ADVERSE EFFECT HAS

 

 


 

106  

--------------------------------------------------------------------------------

      


(TO THE BEST OF ITS KNOWLEDGE AND BELIEF) BEEN MADE AGAINST IT OR ANY OF ITS
WHOLLY OWNED SUBSIDIARIES.


21.16    TRUSTEE


IT DOES NOT ENTER INTO ANY FINANCE DOCUMENT OR HOLD ANY PROPERTY AS TRUSTEE.


21.17    AUTHORISED SIGNATORIES


ANY PERSON SPECIFIED AS ITS AUTHORISED SIGNATORY UNDER PART I OF SCHEDULE 2
(CONDITIONS PRECEDENT) OR CLAUSE 22.4 (INFORMATION: MISCELLANEOUS) IS AUTHORISED
TO SIGN UTILISATION REQUESTS AND OTHER NOTICES ON ITS BEHALF EXCEPT WHERE IT HAS
PREVIOUSLY NOTIFIED THE AGENT THAT THE AUTHORITY HAS BEEN REVOKED.


21.18    TAX MATTERS 


(A)    AFTER THE PARENT HAS COMPLIED WITH CLAUSE 4.4 (CONDITION SUBSEQUENT – TAX
CONSOLIDATION), EACH OBLIGOR WHICH IS INCORPORATED IN AUSTRALIA IS A MEMBER OF A
TAX CONSOLIDATED GROUP FOR WHICH THE HEAD COMPANY IS CORONADO AUSTRALIA HOLDINGS
PTY LIMITED IN ACCORDANCE WITH THE TAX AGREEMENTS.


(B)    EXCEPT WHERE FAILURE TO DO SO WOULD NOT REASONABLY BE EXPECTED TO RESULT
IN A MATERIAL ADVERSE EFFECT, ALL FEDERAL, STATE, LOCAL AND OTHER TAX RETURNS
REQUIRED TO HAVE BEEN FILED WITH RESPECT TO EACH OBLIGOR AND EACH SUBSIDIARY OF
EACH OBLIGOR HAVE BEEN FILED, AND PAYMENT OR ADEQUATE PROVISION HAS BEEN MADE
FOR THE PAYMENT OF ALL TAXES THAT HAVE OR MAY BECOME DUE PURSUANT TO SAID
RETURNS OR TO ASSESSMENTS RECEIVED, EXCEPT TO THE EXTENT THAT SUCH TAXES ARE
CONTESTED TAXES AND FOR WHICH SUCH RESERVES OR OTHER APPROPRIATE PROVISIONS, IF
ANY, AS SHALL BE REQUIRED BY US GAAP OR OTHER APPROPRIATE ACCOUNTING PRINCIPLES
SHALL HAVE BEEN MADE. THERE ARE NO AGREEMENTS OR WAIVERS EXTENDING THE STATUTORY
PERIOD OF LIMITATIONS APPLICABLE TO ANY INCOME TAX RETURN OF ANY OBLIGOR OR
SUBSIDIARY OF ANY OBLIGOR FOR ANY PERIOD.


21.19    SOLVENCY


THERE ARE NO REASONABLE GROUNDS TO SUSPECT THAT IT IS UNABLE TO PAY ITS DEBTS AS
AND WHEN THEY BECOME DUE AND PAYABLE.


21.20    COMPLIANCE WITH LAWS


EACH OBLIGOR AND ITS WHOLLY OWNED SUBSIDIARIES HAS COMPLIED IN ALL RESPECTS WITH
ALL LAWS TO WHICH IT OR THEY MAY BE SUBJECT, IF FAILURE SO TO COMPLY WOULD HAVE
OR WOULD BE REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT.


21.21    NO BENEFIT TO RELATED PARTY


IT HAS NOT CONTRAVENED NOR WILL CONTRAVENE SECTION 208 OR 209 OF THE
CORPORATIONS ACT BY ENTERING INTO ANY FINANCE DOCUMENT TO WHICH IT IS A PARTY OR
PARTICIPATING IN ANY TRANSACTION CONNECTED WITH THEM.


21.22    OWNERSHIP OF PROPERTY


IT IS THE BENEFICIAL OWNER OF, AND HAS GOOD TITLE TO, OR VALID LEASES OR
LICENCES OF, AND ALL APPROPRIATE AUTHORISATIONS TO USE, ALL PROPERTY HELD BY IT
OR ON ITS BEHALF AND ALL UNDERTAKINGS CARRIED ON BY IT FREE FROM ANY SECURITY
EXCEPT AS PERMITTED UNDER CLAUSE 24.5 (NEGATIVE PLEDGE) AND EXCEPT FOR MINOR
DEFECTS IN TITLE THAT DO NOT INTERFERE WITH ITS ABILITY TO CONDUCT ITS

 

 


 

107  

--------------------------------------------------------------------------------

      


BUSINESS AS CONDUCTED OR TO UTILIZE SUCH PROPERTY FOR ITS INTENDED PURPOSE OR
REPRESENT A MATERIAL DIMINUTION IN VALUE OF THAT PROPERTY UPON ITS SALE OR
TRANSFER.


21.23    SHARES


THE SHARES, MEMBERSHIP OR OTHER INTERESTS, OR OTHER SECURITIES IN OR ISSUED BY
ANY MEMBER OF THE GROUP WHICH ARE SUBJECT TO THE TRANSACTION SECURITY ARE FULLY
PAID AND NOT SUBJECT TO ANY OPTION TO PURCHASE OR SIMILAR RIGHTS.  THE
CONSTITUTIONAL OR OTHER DOCUMENTS OF ENTITIES WHOSE SHARES, MEMBERSHIP OR OTHER
INTERESTS, OR OTHER SECURITIES ARE SUBJECT TO THE SECURITY DO NOT AND COULD NOT
RESTRICT OR INHIBIT ANY TRANSFER OR CREATION OR ENFORCEMENT OF THE SECURITY. 


21.24    NO IMMUNITY


NEITHER IT NOR ITS ASSETS IS IMMUNE FROM THE JURISDICTION OF A COURT OR FROM
LEGAL PROCESS IN RELATION TO ITS OBLIGATIONS UNDER THE FINANCE DOCUMENTS TO
WHICH IT IS A PARTY.


21.25    BENEFIT


IT BENEFITS BY ENTERING INTO THE FINANCE DOCUMENTS TO WHICH IT IS A PARTY.


21.26    INSURANCE


IT, AND EACH MEMBER OF THE GROUP, HAS OBTAINED AND MAINTAINED INSURANCE COVER
FOR ITS ASSETS THAT IS CONSISTENT WITH GOOD OPERATING PRACTICE WITH, IN THE CASE
OF AN OBLIGOR, THE SECURITY TRUSTEE’S INTEREST NOTED WHERE IT IS CUSTOMARY TO DO
SO.


21.27    SANCTIONS


IT AND ITS SUBSIDIARIES, AND ITS AND THEIR RESPECTIVE DIRECTORS AND OFFICERS,
AND TO ITS KNOWLEDGE, ITS AND THEIR RESPECTIVE EMPLOYEES, AGENTS, AFFILIATES AND
REPRESENTATIVES, ARE IN COMPLIANCE WITH SANCTIONS IN ALL MATERIAL RESPECTS. NONE
OF IT OR ANY OF ITS SUBSIDIARIES, NOR ANY OF ITS OR THEIR RESPECTIVE DIRECTORS
OR OFFICERS, OR TO ITS KNOWLEDGE, ANY OF ITS OR THEIR RESPECTIVE EMPLOYEES,
AGENTS, AFFILIATES OR REPRESENTATIVES, IS A SANCTIONED PERSON. IT AND ITS
SUBSIDIARIES MAINTAIN IN EFFECT POLICIES AND PROCEDURES DESIGNED TO ENSURE
COMPLIANCE BY THE OBLIGORS, EACH OF THEIR SUBSIDIARIES AND THE RESPECTIVE
DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS OF THE OBLIGORS AND THEIR SUBSIDIARIES
WITH APPLICABLE SANCTIONS.


21.28    ANTI-MONEY LAUNDERING, ANTI-CORRUPTION LAWS


(A)    NEITHER IT NOR ANY OF ITS SUBSIDIARIES, NOR ANY OF ITS OR THEIR
RESPECTIVE DIRECTORS OR OFFICERS, OR, TO ITS BEST KNOWLEDGE, ANY OF ITS OR THEIR
RESPECTIVE AFFILIATES, AGENTS OR EMPLOYEES, HAVE ENGAGED IN ANY ACTIVITY OR
CONDUCT WHICH WOULD VIOLATE ANY ANTI-CORRUPTION LAWS. IT AND ITS SUBSIDIARIES
MAINTAIN IN EFFECT POLICIES AND PROCEDURES DESIGNED TO ENSURE COMPLIANCE BY THE
OBLIGORS, EACH OF THEIR SUBSIDIARIES AND THE RESPECTIVE DIRECTORS, OFFICERS,
EMPLOYEES AND AGENTS OF THE OBLIGORS AND THEIR SUBSIDIARIES WITH ANTI-CORRUPTION
LAWS.


(B)    THE OPERATIONS OF THE OBLIGORS ARE, HAVE BEEN AND WILL BE CONDUCTED AT
ALL TIMES IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE MONEY
LAUNDERING STATUTES OF AUSTRALIA, THE UNITED STATES, AND ANY OTHER APPLICABLE
JURISDICTIONS, THE RULES AND REGULATIONS THEREUNDER AND ANY RELATED OR SIMILAR
RULES, REGULATIONS OR GUIDELINES, ISSUED, ADMINISTERED OR ENFORCED BY ANY
GOVERNMENTAL AGENCY (COLLECTIVELY, THE “MONEY LAUNDERING LAWS”) AND NO ACTION,
SUIT OR PROCEEDING BY OR BEFORE ANY COURT OR GOVERNMENTAL AGENCY OR BODY OR ANY
ARBITRATOR INVOLVING THE OBLIGORS WITH

 

 


 

108  

--------------------------------------------------------------------------------

      


RESPECT TO THE MONEY LAUNDERING LAWS IS PENDING OR, TO THE KNOWLEDGE OF THE
OBLIGORS, THREATENED.


(C)    NOTWITHSTANDING ANY OTHER PROVISIONS OF A FINANCE DOCUMENT TO THE
CONTRARY, A FINANCE PARTY IS NOT OBLIGED TO DO OR OMIT TO DO ANYTHING IF IT
WOULD, OR MIGHT IN ITS REASONABLE OPINION, CONSTITUTE A BREACH OF ANY LAW OR
REGULATION, INCLUDING ANY MONEY LAUNDERING LAWS OR SANCTIONS.


(D)    EACH OBLIGOR  UNDERTAKES TO THE AGENT THAT IF REQUESTED BY THE AGENT, IT
(THE DISCLOSER) WILL PROVIDE ANY INFORMATION OR ASSISTANCE TO THE AGENT THAT IS
REQUIRED BY THE AGENT TO SATISFY  ITS OBLIGATIONS IN RELATION TO ANY LAW OR
REGULATION INCLUDING ANY MONEY LAUNDERING LAWS.  


21.29    ENVIRONMENTAL


(A)    NO GROUP MEMBER HAS INCURRED ANY ENVIRONMENTAL LIABILITY, AND NO ACT OR
OMISSION HAS OCCURRED OR IS OCCURRING AND THERE IS NO CIRCUMSTANCE RELATING TO
ANY GROUP MEMBER’S ASSETS, OPERATIONS OR BUSINESS WHICH HAS GIVEN RISE OR IS
REASONABLY LIKELY TO GIVE RISE TO AN ENVIRONMENTAL LIABILITY AFFECTING ANY GROUP
MEMBER’S ASSETS, OPERATIONS OR BUSINESS WHICH IN EACH CASE ABOVE HAS OR IS
REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT.


(B)    IT AND EACH OF ITS SUBSIDIARIES AND AFFILIATES IS IN COMPLIANCE, AND HAS
AT ALL TIMES COMPLIED, WITH ALL ENVIRONMENTAL HEALTH AND SAFETY LAWS (WHICH
COMPLIANCE INCLUDES OBTAINING, MAINTAINING AND COMPLYING WHERE FAILURE TO DO SO
WOULD HAVE OR IS REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT.


21.30    NO VIOLATION OF US MARGIN REGULATIONS


THE BORROWINGS MADE UNDER ANY FINANCE DOCUMENT, AND THE USE OF PROCEEDS THEREOF,
WILL NOT VIOLATE, OR GIVE RISE TO A VIOLATION OF, THE US MARGIN REGULATIONS
(BEING REGULATIONS T, U AND X OF THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE
SYSTEM OF THE UNITED STATES FROM TIME TO TIME IN FORCE, 12 CFR, PARTS 220, 221
AND 224, RESPECTIVELY).


21.31    US INVESTMENT COMPANY ACT


NONE OF THE OBLIGORS NOR ANY OF THEIR AFFILIATES IS, AND EACH OBLIGOR SHALL
ENSURE THAT NEITHER IT NOR ANY OF ITS AFFILIATES SHALL BECOME, AN “INVESTMENT
COMPANY” OR A COMPANY “CONTROLLED” BY AN “INVESTMENT COMPANY”, AS DEFINED IN, OR
SUBJECT TO RULES AND REGULATIONS PROMULGATED UNDER, THE US INVESTMENT COMPANY
ACT OF 1940.


21.32    FRAUDULENT TRANSFERS


IN RESPECT OF ANY OBLIGOR THAT IS A US PERSON, AND AFTER TAKING ACCOUNT SUPPORT
FROM THE PARENT OR ANY OTHER MEMBER OF THE GROUP WHICH THE DIRECTORS OR
OFFICERS  OF THAT OBLIGOR REASONABLY BELIEVE IS ASSURED, THE AGGREGATE AMOUNT OF
ITS DEBTS (INCLUDING ITS OBLIGATIONS UNDER THE FINANCE DOCUMENTS) IS LESS THAN
THE AGGREGATE VALUE OF ITS ASSETS; ITS CAPITAL IS NOT UNREASONABLY SMALL TO
CARRY ON ITS BUSINESS AS IT IS BEING CONDUCTED; IT HAS NOT INCURRED AND DOES NOT
INTEND TO INCUR DEBTS BEYOND ITS ABILITY TO PAY AS THEY MATURE; AND IT HAS NOT
MADE A TRANSFER OR INCURRED ANY OBLIGATION UNDER ANY FINANCE DOCUMENT WITH THE
INTENT TO HINDER, DELAY OR DEFRAUD ANY OF ITS PRESENT OR FUTURE CREDITORS.

 

 




109  

--------------------------------------------------------------------------------

      


21.33    ERISA


EXCEPT AS COULD NOT REASONABLY BE EXPECTED, INDIVIDUALLY OR IN THE AGGREGATE, TO
HAVE A MATERIAL ADVERSE EFFECT:


(A)    THE PARENT AND EACH OTHER MEMBER OF THE ERISA GROUP ARE IN COMPLIANCE
WITH ANY APPLICABLE PROVISIONS OF ERISA AND THE INTERNAL REVENUE CODE WITH
RESPECT TO ALL BENEFIT ARRANGEMENTS, PLANS, AND MULTIEMPLOYER PLANS. THERE HAS
BEEN NO NON-EXEMPT PROHIBITED TRANSACTION WITH RESPECT TO ANY BENEFIT
ARRANGEMENT OR ANY PLAN OR, TO THE KNOWLEDGE OF THE PARENT, WITH RESPECT TO ANY
MULTIEMPLOYER PLAN OR MULTIPLE EMPLOYER PLAN, WHICH COULD RESULT IN ANY
LIABILITY OF THE PARENT OR ANY OTHER MEMBER OF THE ERISA GROUP. THE PARENT AND
ALL OTHER MEMBERS OF THE ERISA GROUP HAVE MADE WHEN DUE ANY AND ALL PAYMENTS
REQUIRED TO BE MADE UNDER ANY AGREEMENT RELATING TO A MULTIEMPLOYER PLAN OR A
MULTIPLE EMPLOYER PLAN OR ANY LAW PERTAINING THERETO. WITH RESPECT TO EACH PLAN
AND MULTIEMPLOYER PLAN, THE PARENT AND EACH OTHER MEMBER OF THE ERISA GROUP (I)
HAVE FULFILLED THEIR OBLIGATIONS UNDER THE MINIMUM FUNDING STANDARDS OF ERISA
AND THE INTERNAL REVENUE CODE, (II) HAVE NOT INCURRED NOR REASONABLY EXPECT TO
INCUR ANY LIABILITY TO THE PBGC, AND (III) HAVE NOT HAD NOR REASONABLY EXPECT TO
HAVE ASSERTED AGAINST THEM ANY PENALTY FOR FAILURE TO FULFILL THE MINIMUM
FUNDING REQUIREMENTS OF ERISA OR THE INTERNAL REVENUE CODE. ALL PLANS, BENEFIT
ARRANGEMENTS AND, TO THE KNOWLEDGE OF THE PARENT, MULTIEMPLOYER PLANS HAVE BEEN
ADMINISTERED IN ACCORDANCE WITH THEIR TERMS AND APPLICABLE LAW;


(B)    NEITHER THE PARENT NOR ANY OTHER MEMBER OF THE ERISA GROUP NOR THE PBGC
HAS INSTITUTED OR IS REASONABLY EXPECTED TO INSTITUTE PROCEEDINGS TO TERMINATE
ANY PLAN.


(C)    NO EVENT REQUIRING NOTICE TO THE PBGC UNDER SECTION 303(K)(4) OF ERISA
HAS OCCURRED OR IS REASONABLY EXPECTED TO OCCUR WITH RESPECT TO ANY PLAN;


(D)    TO THE EXTENT THAT ANY BENEFIT ARRANGEMENT IS INSURED, THE PARENT AND ALL
OTHER MEMBERS OF THE ERISA GROUP HAVE PAID WHEN DUE ALL PREMIUMS REQUIRED TO BE
PAID. TO THE EXTENT THAT ANY BENEFIT ARRANGEMENT IS FUNDED OTHER THAN WITH
INSURANCE, THE PARENT AND ALL OTHER MEMBERS OF THE ERISA GROUP HAVE MADE WHEN
DUE ALL CONTRIBUTIONS REQUIRED TO BE PAID;


(E)    NEITHER THE PARENT NOR ANY OTHER MEMBER OF THE ERISA GROUP HAS WITHDRAWN
OR REASONABLY EXPECTS TO WITHDRAW FROM A PLAN SUBJECT TO SECTION 4063 OF ERISA
DURING A PLAN YEAR IN WHICH IT WAS A SUBSTANTIAL EMPLOYER, AS DEFINED IN SECTION
4001(A)(2) OF ERISA OR HAS INCURRED OR REASONABLY EXPECTS TO INCUR ANY LIABILITY
UNDER SECTION 4062(E) OF ERISA. TO THE KNOWLEDGE OF THE PARENT, NO MULTIEMPLOYER
PLAN OR MULTIPLE EMPLOYER PLAN HAS BEEN TERMINATED WITHIN THE MEANING OF TITLE
IV OF ERISA. NO PLAN IS, OR IS EXPECTED TO BE, IN "AT-RISK" STATUS (WITHIN THE
MEANING OF SECTION 430(I)(4) OF THE INTERNAL REVENUE CODE OR SECTION 303(I)(4)
OF ERISA). NEITHER THE PARENT NOR ANY OTHER MEMBER OF THE ERISA GROUP HAS
RECEIVED ANY NOTICE CONCERNING THE IMPOSITION OF WITHDRAWAL LIABILITY OR A
DETERMINATION THAT A MULTIEMPLOYER PLAN IS, OR IS EXPECTED TO BE, INSOLVENT
(WITHIN THE MEANING OF TITLE IV OF ERISA) OR IN "ENDANGERED" OR "CRITICAL"
STATUS (WITHIN THE MEANING OF SECTION 432 OF THE INTERNAL REVENUE CODE OR
SECTION 305 OF ERISA); AND

 

 




110  

--------------------------------------------------------------------------------

      


(F)    NEITHER THE PARENT NOR ANY OTHER MEMBER OF THE ERISA GROUP HAS ENGAGED IN
A TRANSACTION THAT COULD BE SUBJECT TO SECTION 4069 OR 4212(C) OF ERISA.


21.34    PROJECTS


EXCEPT WHERE NON-COMPLIANCE IS SUBJECT TO A DISPUTE IN GOOD FAITH, EACH GROUP
MEMBER HAS COMPLIED WITH ALL OBLIGATIONS IN CONNECTION WITH PROJECTS, IF FAILURE
SO TO COMPLY HAS OR IS REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT.


21.35    PRODUCING UNINCORPORATED JOINT VENTURES


AS AT THE FACILITY INITIATION DATE, EACH MEMBER OF THE OBLIGOR GROUP WHO OWNS
SHARES IN AN OBLIGOR THAT IS A PARTICIPANT IN A PRODUCING UNINCORPORATED JOINT
VENTURE IS PERMITTED UNDER THE TERMS OF THAT PRODUCING UNINCORPORATED JOINT
VENTURE TO CREATE A SECURITY IN THAT SHAREHOLDING IN FAVOUR OF THE SECURITY
TRUSTEE.


21.36    GROUP STRUCTURE DIAGRAM  


(A)    THE GROUP STRUCTURE DIAGRAM DELIVERED TO THE AGENT AS A CONDITION
PRECEDENT UNDER PART I OF SCHEDULE 2 (CONDITIONS PRECEDENT), COMPLETE AND
ACCURATE IN ALL MATERIAL RESPECTS ON THE FIRST UTILISATION DATE.


(B)    THE MOST RECENT GROUP STRUCTURE DIAGRAM DELIVERED TO THE AGENT UNDER
CLAUSE 22.4(I) (INFORMATION: MISCELLANEOUS) IS TRUE, COMPLETE AND ACCURATE IN
ALL MATERIAL RESPECTS.


(C)    ALL NECESSARY INTRA-GROUP LOANS, TRANSFERS, SHARE EXCHANGES AND OTHER
STEPS RESULTING IN THE FINAL GROUP STRUCTURE ARE SET OUT IN THE GROUP STRUCTURE
DIAGRAM AND HAVE BEEN OR WILL BE TAKEN IN COMPLIANCE WITH ALL RELEVANT LAWS AND
REGULATIONS AND ALL REQUIREMENTS OF RELEVANT REGULATORY AUTHORITIES.


21.37    INTELLECTUAL PROPERTY


EACH OBLIGOR AND EACH SUBSIDIARY OF EACH OBLIGOR OWNS OR POSSESSES ALL THE
PATENTS, TRADEMARKS, SERVICE MARKS, TRADE NAMES, COPYRIGHTS, LICENSES,
REGISTRATIONS, FRANCHISES, PERMITS AND RIGHTS, WITHOUT CONFLICT WITH THE RIGHTS
OF OTHERS, NECESSARY FOR THE OBLIGORS TO OWN AND OPERATE THEIR PROPERTIES AND TO
CARRY ON THEIR BUSINESSES AS PRESENTLY CONDUCTED AND PLANNED TO BE CONDUCTED BY
SUCH OBLIGORS AND SUBSIDIARIES, EXCEPT WHERE THE FAILURE TO SO OWN OR POSSESS
WITH OR WITHOUT SUCH CONFLICT WOULD REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT.


21.38    EMPLOYMENT MATTERS


(A)    EACH OF THE OBLIGORS AND EACH OF THEIR SUBSIDIARIES IS, AND HAS BEEN, IN
COMPLIANCE WITH THE LABOR CONTRACTS AND ALL APPLICABLE FEDERAL, STATE AND LOCAL
LABOR AND EMPLOYMENT LAWS INCLUDING THOSE RELATED TO EQUAL EMPLOYMENT
OPPORTUNITY AND AFFIRMATIVE ACTION, LABOR RELATIONS, MINIMUM WAGE, OVERTIME,
CHILD LABOR, MEDICAL INSURANCE CONTINUATION, WORKER ADJUSTMENT AND RELOCATION
NOTICES, IMMIGRATION CONTROLS AND WORKER AND UNEMPLOYMENT COMPENSATION, EXCEPT
WHERE THE FAILURE TO COMPLY COULD NOT REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT. THERE ARE NO OUTSTANDING GRIEVANCES, ARBITRATION AWARDS
OR APPEALS THEREFROM ARISING OUT OF THE LABOR CONTRACTS (AS DEFINED IN THE TERM
LOAN FACILITY AGREEMENT) OR CURRENT OR THREATENED STRIKES, PICKETING,
HANDBILLING OR OTHER WORK STOPPAGES OR SLOWDOWNS AT

 

 


 

111  

--------------------------------------------------------------------------------

      


FACILITIES OF ANY OF THE OBLIGORS OR ANY OF THEIR SUBSIDIARIES WHICH IN ANY CASE
COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


(B)    EXCEPT AS COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL
ADVERSE EFFECT: (I) EACH OF THE OBLIGORS, EACH OF THEIR SUBSIDIARIES AND EACH OF
THE “RELATED PERSONS” (AS DEFINED IN THE COAL ACT) OF EACH OBLIGOR AND EACH
SUBSIDIARY OF EACH OBLIGOR ARE IN COMPLIANCE WITH THE COAL ACT, TO THE EXTENT
THAT THE COAL ACT APPLIES TO IT; AND (II) NONE OF THE OBLIGORS, ANY SUBSIDIARY
OF ANY OBLIGOR NOR ANY RELATED PERSON OF ANY OBLIGOR OR ITS SUBSIDIARIES HAS ANY
LIABILITY UNDER THE COAL ACT EXCEPT WITH RESPECT TO PREMIUMS OR OTHER PAYMENTS
REQUIRED THEREUNDER WHICH HAVE BEEN PAID WHEN DUE. THE OBLIGORS AND THEIR
SUBSIDIARIES ARE IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH THE BLACK LUNG ACT,
TO THE EXTENT THAT THE BLACK LUNG ACT APPLIES TO IT. NONE OF THE OBLIGORS NOR
ANY OF THEIR SUBSIDIARIES HAS ANY LIABILITY UNDER THE BLACK LUNG ACT EXCEPT WITH
RESPECT TO PREMIUMS, CONTRIBUTIONS OR OTHER PAYMENTS REQUIRED THEREUNDER WHICH
HAVE BEEN PAID WHEN DUE.


21.39    ENVIRONMENTAL HEALTH AND SAFETY MATTERS.


(A)    THE OBLIGORS AND THEIR SUBSIDIARIES AND THEIR RESPECTIVE OPERATIONS AND
FACILITIES ARE AND HAVE BEEN IN COMPLIANCE WITH ALL ENVIRONMENTAL HEALTH AND
SAFETY LAWS, INCLUDING HOLDING AND OPERATING IN COMPLIANCE WITH ENVIRONMENTAL
HEALTH AND SAFETY PERMITS, AND HAVE SUBMITTED TIMELY APPLICATIONS FOR THE
ISSUANCE OR RENEWAL OF ALL SUCH PERMITS TO THE EXTENT REQUIRED TO SUPPORT
ONGOING OR PLANNED OPERATIONS, EXCEPT IN ANY SUCH CASE WHICH COULD NOT
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


(B)    THERE ARE NO ACTIONS, SUITS, PROCEEDINGS OR INVESTIGATIONS PENDING OR, TO
THE KNOWLEDGE OF ANY OBLIGOR, THREATENED AGAINST ANY OBLIGOR OR ANY SUBSIDIARY
OF ANY OBLIGOR AT LAW OR EQUITY BEFORE OR BY ANY OFFICIAL BODY RELATING TO
ENVIRONMENTAL HEALTH AND SAFETY LAWS OR ENVIRONMENTAL HEALTH AND SAFETY PERMITS,
AND NO PRIOR ACTION, SUIT, PROCEEDING OR INVESTIGATION HAS RESULTED IN A CONSENT
DECREE, ORDER, SETTLEMENT OR OTHER AGREEMENT, EXCEPT, IN EACH CASE, WHICH COULD
NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


(C)    THERE ARE NO PENDING OR, TO THE KNOWLEDGE OF ANY OBLIGOR, THREATENED
ENVIRONMENTAL HEALTH AND SAFETY CLAIMS WHICH COULD REASONABLY BE EXPECTED TO
RESULT ENVIRONMENTAL LIABILITY TO ANY OBLIGOR OR ANY SUBSIDIARY, EXCEPT FOR ANY
SUCH ENVIRONMENTAL HEALTH AND SAFETY CLAIMS WHICH COULD NOT REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


(D)    TO THE KNOWLEDGE OF ANY OBLIGOR, THERE ARE NO FACTS, CIRCUMSTANCES,
CONDITIONS OR OCCURRENCES (INCLUDING ANY CONTAMINATION OR RELEASE OF REGULATED
SUBSTANCES) THAT WOULD BE REASONABLY EXPECTED TO CAUSE ANY OBLIGOR OR ANY
SUBSIDIARY TO INCUR OR BE SUBJECT TO ANY ENVIRONMENTAL LIABILITIES, (OTHER THAN
ORDINARY COURSE COMPLIANCE WITH ENVIRONMENTAL HEALTH AND SAFETY LAWS AND
RECLAMATION, CLOSURE AND DECOMMISSIONING OBLIGATIONS) EXCEPT IN EACH CASE THAT
COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.

 

 


 

112  

--------------------------------------------------------------------------------

      


(E)    NO CURRENT OR ANTICIPATED SECURITY ON THE OWNERSHIP, OCCUPANCY, USE OR
TRANSFERABILITY OF REAL PROPERTY OR FACILITIES, WHETHER OWNED OR LEASED OR
LICENSED (OTHER THAN PERMITTED SECURITY), AUTHORIZED BY ENVIRONMENTAL HEALTH AND
SAFETY LAWS EXIST AGAINST ANY REAL PROPERTY, WHETHER OWNED OR LEASED OR
LICENSED, OF ANY OBLIGOR OR ANY SUBSIDIARY WHICH COULD REASONABLY BE EXPECTED TO
RESULT IN A MATERIAL ADVERSE EFFECT.


21.40    TITLE TO REAL PROPERTY.


EACH OBLIGOR AND EACH SUBSIDIARY OF EACH OBLIGOR (I) OWNS OR LEASES OR LICENSES
ALL REAL PROPERTY INTERESTS THAT ARE NECESSARY OR APPROPRIATE FOR PARENT AND ITS
SUBSIDIARIES TO CONDUCT THEIR RESPECTIVE OPERATIONS IN ALL MATERIAL RESPECTS,
(II) AND, EXCEPT WHERE THE FAILURE TO DO SO WOULD NOT REASONABLY BE EXPECTED TO
RESULT IN A MATERIAL ADVERSE EFFECT, HAS GOOD AND VALID TITLE TO ALL OF THEIR
OTHER RESPECTIVE ASSETS, IN THE CASE OF BOTH THE FOREGOING ITEMS (I) AND (II) OF
THIS SENTENCE, FREE AND CLEAR OF ALL SECURITY AND ENCUMBRANCES EXCEPT PERMITTED
SECURITY, AND SUBJECT TO THE TERMS AND CONDITIONS OF THE APPLICABLE LEASES AND
SUBJECT TO THE TERMS OF THE STANWELL ARRANGEMENTS; PROVIDED, HOWEVER, AN OBLIGOR
OR A SUBSIDIARY OF AN OBLIGOR SHALL NOT BE IN BREACH OF THE FOREGOING IN THE
EVENT THAT (X) IT FAILS TO OWN A VALID LEASEHOLD INTEREST WHICH, EITHER
CONSIDERED ALONE OR TOGETHER WITH ALL OTHER SUCH VALID LEASEHOLDS WHICH IT FAILS
TO OWN, IS NOT MATERIAL TO THE CONTINUED OPERATIONS OF SUCH OBLIGOR OR
SUBSIDIARY OF SUCH OBLIGOR OR (Y) SUCH OBLIGOR’S OR SUCH SUBSIDIARY’S INTEREST
IN A LEASEHOLD IS LESS THAN FULLY MARKETABLE BECAUSE THE CONSENT OF THE LESSOR
TO FUTURE ASSIGNMENTS HAS NOT BEEN OBTAINED.


21.41    SURETY BONDS


ALL SURETY, RECLAMATION AND SIMILAR BONDS REQUIRED TO BE MAINTAINED BY PARENT OR
ANY OF ITS SUBSIDIARIES UNDER ANY ENVIRONMENTAL HEALTH AND SAFETY LAWS,
RECLAMATION LAWS, MINING LAWS OR ANY PROVISIONS OF ANY SECURITY ISSUED BY SUCH
PERSON OR OF ANY AGREEMENT, INSTRUMENT OR OTHER UNDERTAKING TO WHICH SUCH PERSON
IS A PARTY OR BY WHICH IT OR ANY OF ITS PROPERTY IS BOUND (I) ARE IN FULL FORCE
AND EFFECT EXCEPT FOR ANY FAILURE WHICH INDIVIDUALLY OR WHEN TAKEN TOGETHER WITH
ALL FAILURES UNDER ALL SUCH BONDS WOULD NOT REASONABLY BE EXPECTED TO RESULT IN
A MATERIAL ADVERSE EFFECT, AND (II) WERE NOT AND WILL NOT BE TERMINATED,
SUSPENDED, REVOKED OR OTHERWISE ADVERSELY AFFECTED BY VIRTUE OF THE CONSUMMATION
OF THE FINANCING (INCLUDING ALL LOANS MADE AFTER THE FACILITY INITIATION DATE)
CONTEMPLATED BY THIS AGREEMENT, PROVIDED THAT CERTAIN OF SUCH BONDS MAY BE
TERMINATED, SUSPENDED OR REVOKED SO LONG AS, TAKEN TOGETHER, SUCH EVENTS COULD
NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT. ALL REQUIRED
GUARANTIES OF, AND LETTERS OF CREDIT WITH RESPECT TO, SUCH SURETY, RECLAMATION
AND SIMILAR BONDS ARE IN FULL FORCE AND EFFECT EXCEPT WHERE SUCH FAILURE TO BE
IN FULL FORCE AND EFFECT COULD NOT REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT.


21.42    MINE SITES


EXCEPT AS LISTED IN SCHEDULE 10 (REAL PROPERTY),  NO MINING TENEMENT OR INTEREST
IN REAL PROPERTY IS NECESSARY TO ENABLE THE MINING OF THE BUCHANAN MINE, THE
GREENBRIER MINE, THE LOGAN MINE OR THE CURRAGH MINE AND, SUBJECT TO CLAUSE 4.5
(CONDITIONS PRECEDENT – OTHER), EACH SUCH TENEMENT OR INTEREST IS SUBJECT TO A
MINING TENEMENT SECURITY.

 

 




113  

--------------------------------------------------------------------------------

      


21.43    SURFACE FACILITIES


ALL SURFACE FACILITIES ARE LOCATED ON THE SURFACE OF REAL PROPERTY THAT IS OWNED
(AND NOT LEASED) BY AN OBLIGOR AND IS SUBJECT TO A PERFECTED MINING TENEMENT
SECURITY, WITH THE FOLLOWING EXCEPTIONS:


(A)    ALL OF THE SURFACE FACILITIES SERVICING THE LOGAN MINE ARE ON LEASED
LAND; AND


(B)    SOME SMALL PART OF THE SURFACE FACILITIES SERVICING THE BUCHANAN MINE ARE
ON LEASED LAND

but in the case of both (a) and (b) the Obligors own the structures,
infrastructure and equipment comprising the Surface Facilities.  For the purpose
of this Clause 21.43, “Surface Facilities” means the coal washing and
preparation facilities, together with related structures and equipment, which
provide coal washing, preparation, storage and loadout services at the Logan
Mine, the Buchanan Mine and the Greenbrier Mine.


21.44    REPETITION

The Repeating Representations are deemed to be made by each Obligor:


(A)    THE DATE OF EACH UTILISATION REQUEST AND THE FIRST DAY OF EACH INTEREST
PERIOD; AND


(B)    IN THE CASE OF AN ADDITIONAL OBLIGOR, THE DAY ON WHICH THE COMPANY
BECOMES (OR IT IS PROPOSED THAT THE COMPANY BECOMES) AN ADDITIONAL OBLIGOR

with reference to the facts and circumstances then existing; except that the
representations and warranties set out in Clauses 21.10(a) (No misleading
information)  and 21.10(b) (No misleading information)  will be repeated with
reference to the facts and circumstances subsisting at the time the relevant
information was provided or stated (in the case of Clause 21.10(a)) or at the
time the relevant financial projections were prepared (in the case of
Clause 21.10(b)).


21.45    RELIANCE BY FINANCE PARTIES

Each Obligor acknowledges that the Finance Parties have entered into each
Finance Document in reliance on the representations and warranties given by it
under this agreement.


22.    INFORMATION UNDERTAKINGS

The undertakings in this Clause 22 (Information Undertakings) remain in force
from the Facility Initiation Date for so long as any amount is outstanding under
the Finance Documents or any Commitment is in force.


22.1    FINANCIAL STATEMENTS  

The Parent  shall supply to the Agent:

(a)    as soon as the same become available, but in any event within 120 days
after the end of each of its financial years its audited consolidated Financial
Statements for that financial year; and  

 

 



114  

--------------------------------------------------------------------------------

      

(b)    as soon as the same become available, but in any event within 90 days
after the end of each half of each of its financial years its unaudited
consolidated Financial Statements for that financial half year.


22.2    COMPLIANCE CERTIFICATE AND OTHER INFORMATION


THE PARENT SHALL SUPPLY TO THE AGENT, WITH EACH SET OF FINANCIAL STATEMENTS
DELIVERED PURSUANT TO CLAUSE 22.1(A) AND CLAUSE 22.1(B)(FINANCIAL STATEMENTS): 

(a)    a Compliance Certificate setting out (in reasonable detail) computations
as to compliance with Clause 22.7 (Financial covenants) as at the date as at
which those Financial Statements were drawn up.  Each Compliance Certificate
shall be signed by 2 officers or an officer plus any of the chief executive
officer or group chief financial officer of the Parent; and

(b)    updated 5 year financial forecasts outlining:

(I)    PRODUCTION;

(II)    RESERVES;

(III)    OPERATING EXPENSES;

(IV)    CAPITAL EXPENDITURE;

(V)    CASHFLOWS; AND

(VI)    EBITDA.


22.3    REQUIREMENTS AS TO FINANCIAL STATEMENTS

(a)    The Parent shall procure that each set of annual Financial Statements
delivered by the Parent pursuant to Clause 22.1 (Financial statements) shall be
audited by the Auditors.

(b)    Each set of Financial Statements delivered pursuant to Clause 22.1
(Financial statements) shall be certified by a director or chief financial
officer or chief executive officer of the relevant company as giving a true and
fair view of (in the case of annual Financial Statements for any financial year)
or (in other cases) fairly representing its financial condition as at the date
as at which those Financial Statements were drawn up.

(c)    The Parent shall procure that each set of Financial Statements of an
Obligor delivered pursuant to Clause 22.1 (Financial statements) is prepared
using US GAAP, accounting practices and financial reference periods consistent
with those applied in the preparation of the previous Financial Statements
supplied under this agreement (except if they are the Original Financial
Statements)  unless, in relation to any set of Financial Statements, it notifies
the Agent that there has been a change in US GAAP, the accounting practices or
reference periods and its Auditors (or, if appropriate, the Auditors of the
Obligor) deliver to the Agent:

 

 

 

115  

--------------------------------------------------------------------------------

      

(I)    A DESCRIPTION OF ANY CHANGE NECESSARY FOR THOSE FINANCIAL STATEMENTS TO
REFLECT THE US GAAP, ACCOUNTING PRACTICES AND REFERENCE PERIODS UPON WHICH THAT
OBLIGOR'S ORIGINAL FINANCIAL STATEMENTS WERE PREPARED; AND

(II)    SUFFICIENT INFORMATION, IN FORM AND SUBSTANCE AS MAY BE REASONABLY
REQUIRED BY THE AGENT, TO ENABLE THE AGENT TO DETERMINE WHETHER CLAUSE 23
(FINANCIAL COVENANTS) HAS BEEN COMPLIED WITH AND MAKE AN ACCURATE COMPARISON
BETWEEN THE FINANCIAL POSITION INDICATED IN THOSE FINANCIAL STATEMENTS AND THAT
OBLIGOR'S ORIGINAL FINANCIAL STATEMENTS.

(d)    Any reference in this Agreement to those Financial Statements shall be
construed as a reference to those Financial Statements as adjusted to reflect
the basis upon which the Original Financial Statements were prepared.


22.4    INFORMATION: MISCELLANEOUS

The Parent shall supply to the Agent:

(a)    Reserves Statements, contemporaneously with them being provided to the
ASX;

(b)    with the first Compliance Certificate delivered to the Agent under Clause
22.2(a) (Compliance Certificate and other matters) , a copy of the Hedging
Policy;  

(c)    promptly, a copy of the amended Hedging Policy promptly after it is
changed in a material way from time to time;

(d)    all documents dispatched by the Parent to its shareholders (or any class
of them) or its creditors generally (or any class of them) at the same time as
they are dispatched;

(e)    promptly upon becoming aware of them, the details of any litigation,
arbitration or administrative proceedings which are current, threatened or
pending against any member of the Group, and which would, if adversely
determined amount to a judgement, order or penalty in excess of A$20,000,000 or
would have or would be reasonably likely to have a Material Adverse Effect;

(f)    promptly upon becoming aware of them, the details of any judgment or
order of a court, arbitral tribunal or other tribunal or any order or sanction
of any governmental or other regulatory body which is made against any member of
the Group and which would have or would be reasonably likely to have a Material
Adverse Effect;

(g)    promptly, such information as the Agent may reasonably require about the
Secured Property and compliance of the Obligors with the terms of any
Transaction Security Documents; and

(h)    promptly, notice of any change in authorised signatories of any Borrower
signed by a director or secretary of the Borrower accompanied by specimen
signatures of any new signatories;

(i)    an updated Group Structure Diagram promptly after there is a change in
the structure of the Group that would render the last Group Structure Diagram
given to the Agent incorrect;

 

 

116  

--------------------------------------------------------------------------------

      

(j)    promptly, notice of any Environmental Liability of or relating to any
Group Member, including without limitation any alleged breach of any
Environmental Health and Safety Law or Environmental Approval by any Group
Member that has given rise or is likely to give rise to expenditure by any Group
Member or a claim against any Group Member, in each case that may exceed
A$10,000,000 or a requirement that a Group Member ceases or substantially alters
a material activity;

(k)    promptly upon request by the Agent, evidence of insurance being
maintained as required by this Agreement;

(l)    promptly, upon request by the Agent, evidence that no royalty payment
required to be paid by an Obligor is in arrears; and

(m)    promptly, any other information relating to the financial performance
(including for the purposes of testing covenants under Clause 23.1 (Financial
covenants) or business and operations of the Group reasonably requested by the
Agent on behalf of a Lender (including  information in relation to Production
and Reserves and any other technical information reasonably requested by the
Agent which a Group Member has in its possession).


22.5    NOTIFICATION OF DEFAULTS AND REVIEW EVENTS

(a)    Each Borrower shall notify the Agent of any Default or Review Event (and
the steps, if any, being taken to remedy it) promptly upon becoming aware of its
occurrence (unless that Borrower is aware that a notification has already been
provided by another Obligor). 

(b)    Promptly upon a request by the Agent, the Parent shall supply to the
Agent a certificate signed by a director or chief financial officer or chief
executive officer on its behalf certifying that no Default or Review Event is
continuing (or if a Default or Review Event is continuing, specifying the
Default or Review Event, as applicable, and the steps, if any, being taken to
remedy it).


22.6    "KNOW YOUR CUSTOMER" CHECKS

The Obligors shall supply promptly all documents and other evidence reasonably
requested by the Agent or a Lender in order for the Agent, the Lender or a
proposed New Lender under Clause 26 (Changes to the Lenders) to carry out all
necessary “know your customer” or other similar checks in relation to an Obligor
or proposed Additional Obligor under all applicable laws and regulations where
such information is not already available to the recipient.


22.7    PRODUCING UNINCORPORATED JOINT VENTURES

The Obligors shall supply to the Agent promptly upon becoming aware of them, the
details of any alleged breach of or dispute under the terms of a Producing
Unincorporated Joint Venture which could reasonably be expected to adversely
affect the relevant member of the Group's interest in or revenues from that
Producing Unincorporated Joint Venture (including without limitation, a dilution
or forfeiture of the relevant member of the Group's interest in that Producing
Unincorporated Joint Venture).

 

 


 

117  

--------------------------------------------------------------------------------

      


22.8    ENVIRONMENTAL HEALTH AND SAFETY MATTERS

Each of Parent and the Borrowers shall, and shall cause each of its Subsidiaries
to (i) comply with applicable Environmental Health and Safety Laws and
Environmental Health and Safety Orders, (ii) obtain, maintain in full force and
effect and comply with the terms and conditions of all Environmental Health and
Safety Permits; (iii) take commercially reasonable precautions to prevent
Contamination on the real property, whether owned or leased, of any Obligor or
any Subsidiary of a Obligor; (iv) take commercially reasonable precautions
against the imposition, attachment, filing or recording of any Security (other
than Permitted Security) or other encumbrance authorized by Environmental Health
and Safety Laws (other than Permitted Security) to be imposed, attached or be
filed or recorded against the Real Property or any other real property owned or
leased by any of them; and (v) perform or pay for performance of any Remedial
Actions necessary to (A) respond to any Environmental Health and Safety Orders
or Environmental Health and Safety Complaints related to the real property,
whether owned or leased, of any Obligor or any Subsidiary of a Obligor, or (B)
to manage Contamination at, in, on, under, emanating to or from or otherwise
affecting the real property, whether owned or leased, of any Obligor or any
Subsidiary of a Obligor; except, in the case of each of clauses (i)-(v) above,
as could not reasonably be expected to result in a Material Adverse Effect;
provided, in each case, that a failure to take such actions described above
shall not be a Default if Parent, the Borrowers or the applicable Subsidiary is
in good faith reasonably contesting such matter in the applicable jurisdiction
in accordance with applicable Environmental Health and Safety Laws.


23.    FINANCIAL COVENANTS


23.1    FINANCIAL COVENANTS

The Parent must ensure that at all times:  


(A)    THE RATIO OF NET DEBT TO EBITDA FOR THE PRECEDING 12 MONTH PERIOD DOES
NOT EXCEED  2.50  TIMES;  


(B)    THE RATIO OF EBITDA TO NET INTEREST EXPENSE FOR THE PRECEDING 12 MONTH
PERIOD IS AT LEAST 3.00 TIMES; AND


(C)    THE RATIO OF NET DEBT TO NET DEBT PLUS TANGIBLE NET WORTH, EXPRESSED AS A
PERCENTAGE, DOES NOT EXCEED 40%.

When calculating EBITDA for the purposes of the Financial Covenants the
following amounts are to be excluded:

(I)    CASH FLOWS GENERATED FROM ASSETS SUBJECT TO A SECURITY  SECURING LIMITED
RECOURSE FINANCIAL INDEBTEDNESS, EXCEPT TO THE EXTENT THAT THEY HAVE BEEN
RECEIVED BY AN OBLIGOR AS DISTRIBUTIONS THAT HAVE BEEN ACCOUNTED FOR AS CASH IN
THE RELEVANT ACCOUNTING PERIOD; AND

(II)    AMOUNTS OTHERWISE INCLUDED IN EBITDA WHICH ARE ATTRIBUTABLE TO GROUP
MEMBERS WHICH ARE NOT WHOLLY-OWNED SUBSIDIARIES OF THE PARENT, EXCEPT IF AND TO
THE EXTENT THAT THEY HAVE BEEN RECEIVED BY AN OBLIGOR AS DISTRIBUTIONS THAT HAVE
BEEN ACCOUNTED FOR AS CASH IN THE RELEVANT ACCOUNTING PERIOD.

 

 

118  

--------------------------------------------------------------------------------

      

Further, if a Group Member acquires either an asset, or an entity that becomes a
Group Member, and when next tested in accordance with Clause 23.2 (Testing of
covenants) the Net Debt to EBITDA Financial Covenant or the EBITDA to Net
Interest Expense Financial Covenant would otherwise be brpeached solely because
EBITDA does not include the contribution of that asset or entity for all of the
12 month period preceding the date as at which the Financial Covenants are
tested, then EBITDA is to be calculated to include the contribution of that
asset or entity for all of the 12 month period preceding the date as at which
the Financial Covenants are tested (including EBITDA for the period during which
that asset or entity was not owned by the Group).  Promptly upon request by the
Agent, the Parent must provide such documents, certifications, audit reports,
projections and other supporting information and evidence as the Agent may
require to substantiate the adjustments to EBITDA the subject of this paragraph.


23.2    TESTING OF COVENANTS

Without limiting the requirement to maintain compliance with the Financial
Covenants at all times, the Borprowers shall be required to demonstrate
compliance with the Financial Covenants at the following times and on the basis
of the following evidence:


(A)    AS AT 31 DECEMBER EACH YEAR, ON THE BASIS OF:

(I)    THE AUDITED CONSOLIDATED FINANCIAL STATEMENTS OF THE GROUP AS AT, AND FOR
THE FINANCIAL YEAR ENDING ON, THAT DATE; AND

(II)    THE COMPLIANCE CERTIFICATE,


GIVEN TO THE AGENT UNDER THIS AGREEMENT; AND


(B)    AS AT 30 JUNE EACH YEAR, ON THE BASIS OF:

(I)    THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS OF THE GROUP AS AT, AND
FOR THE FINANCIAL HALF-YEAR ENDING ON, THAT DATE; AND

(II)    THE COMPLIANCE CERTIFICATE,


GIVEN TO THE AGENT UNDER THIS AGREEMENT; AND

(III)    THE CONSOLIDATED FINANCIAL STATEMENTS OF THE GROUP AS AT, AND FOR THE
FINANCIAL HALF-YEAR ENDING ON, THE IMMEDIATELY PRECEDING 31 DECEMBER (FOR THE
PURPOSE OF CALCULATING, IN CONJUNCTION WITH THE FINANCIAL STATEMENTS REFERRED TO
IN CLAUSE 23.2(A)(I), EBITDA AND NET INTEREST EXPENSE FOR THE 12 MONTHS ENDING
ON THE HALF-YEAR REPORTING DATE REFERRED TO IN CLAUSE 23.2(B)(I)).


(C)    IF, AT ANY TIME CHANGES TO US GAAP RELEVANT TO THE GROUP AND/OR CHANGES
TO THE GROUP’S ACCOUNTING TREATMENT (PROVIDED SUCH CHANGES IN SUCH ACCOUNTING
TREATMENT ARE CERTIFIED BY THE AUDITORS OF THE PARENT WITHOUT QUALIFICATION AS
RESULTING IN THE FINANCIAL STATEMENTS OF THE GROUP PRESENTING A TRUE AND FAIR
VIEW OF THE STATE OF AFFAIRS AND RESULTS OF THE GROUP) SHALL CAUSE EITHER:

(I)    THE MATHEMATICAL RESULTS OF ANY FINANCIAL COVENANT; OR

 

 

 

119  

--------------------------------------------------------------------------------

      

(II)    THE DETERMINATION OF ANY DEFINITION OR ELEMENT USED IN THE CALCULATION
OF ANY FINANCIAL COVENANT,


TO BE DIFFERENT TO THE RESULTS WHICH WOULD HAVE BEEN DERIVED PRIOR TO SUCH
CHANGES IN ACCOUNTING IN SUCH A MANNER SO AS TO PREJUDICE THE ABILITY OF THE
OBLIGORS TO COMPLY WITH THE TERMS OF THE FINANCIAL COVENANTS OR ANY DEFINITION
OR ELEMENT USED IN THE CALCULATION OPF ANY FINANCIAL COVENANT, THEN THE PARENT
MUST NOTIFY THE AGENT (OR IF THE CHANGES ARE IDENTIFIED BY THE AGENT, THE AGENT
MUST NOTIFY THE PARENT) OF THE OCCURRENCE OF SUCH CHANGES IN US GAAP AND
ACCOUNTING TREATMENTS (AS SOON AS THE RELEVANT PARTY BECOMES AWARE OF ANY SUCH
CHANGES, SUCH NOTIFICATION BEING THE NOTIFICATION DATE) AND THEN THE PARENT AND
THE AGENT (ACTING ON THE INSTRUCTIONS OF THE MAJORITY LENDERS) WILL ENTER INTO
DISCUSSIONS TO AGREE APPROPRIATE VARIATIONS TO THE TERMS OF THE FINANCIAL
COVENANTS OR ANY DEFINITION OR ELEMENT USED IN THE CALCULATION OF ANY FINANCIAL
COVENANT (BEING THE RELEVANT COVENANTS AND DEFINITIONS) SO THAT THEIR ORIGINAL
EFFECT AND INTENT MAY BE MAINTAINED.


(D)    IF THE PARTIES FAIL TO AGREE ON THE APPROPRIATE VARIATIONS TO THE
RELEVANT COVENANTS AND DEFINITIONS WITHIN 30 DAYS (OR SUCH LONGER PERIOD AS THE
PARENT AND THE AGENT (ACTING ON THE INSTRUCTIONS OF THE MAJORITY LENDERS) MAY
AGREE) OF THE NOTIFICATION DATE, THEN FROM THAT TIME, THE PARENT WILL PROVIDE
THE FINANCIAL REPORTS, EACH COMPLIANCE CERTIFICATE AND ALL OTHER FINANCIAL
INFORMATION REQUIRED TO BE PROVIDED UNDER THIS AGREEMENT TOGETHER WITH
RECONCILIATION STATEMENTS NECESSARY TO ENABLE THE PARENT TO DEMONSTRATE
COMPLIANCE WITH THE RELEVANT COVENANTS AND DEFINITIONS BASED ON THE US GAAP
PRIOR TO THE RELEVANT CHANGE OCCURRING AND THERE SHALL BE NO DEFAULT OR EVENT OF
DEFAULT UNDER THIS AGREEMENT IN RESPECT OF THE RELEVANT COVENANTS AND
DEFINITIONS SO LONG AS THE PARENT DEMONSTRATES COMPLIANCE WITH THE RELEVANT
COVENANTS AND DEFINITIONS BASED ON THE US GAAP PRIOR TO THE CHANGE OCCURRING,
NOTWITHSTANDING THAT THE PARENT MAY NOT BE ABLE TO DEMONSTRATE SUCH COMPLIANCE
BASED ON THE CHANGED US GAAP.


24.    GENERAL UNDERTAKINGS

The undertakings in this Clause 24 (General Undertakings) remain in force from
the Facility Initiation Date for so long as any amount is outstanding under the
Finance Documents or any Commitment is in force.


24.1    AUTHORISATIONS

Eacph Obligor shall promptly:


(A)    OBTAIN, COMPLY WITH AND DO ALL THAT IS NECESSARY TO MAINTAIN IN FULL
FORCE AND EFFECT:

(I)    ANY AUTHORISATION REQUIRED TO ENABLE IT TO PERFORM ITS OBLIGATIONS UNDER
THE FINANCE DOCUMENTS TO WHICH IT IS A PARTY AND TO ENSURE THE LEGALITY,
VALIDITY, ENFORCEABILITY OR ADMISSIBILITY IN EVIDENCE IN ITS JURISDICTION OF
INCORPORATION OF ANY FINANCE DOCUMENT TO WHICH IT IS A PARTY; AND

(II)    ANY AUTHORISATION REQUIRED FOR IT TO CARRY ON ITS BUSINESS; AND

 

 


 

120  

--------------------------------------------------------------------------------

      


(B)    ON REQUEST BY THE AGENT, SUPPLY CERTIFIED COPIES TO THE AGENT OF ANY
AUTHORISATION REFERRED TO IN SUB PARAGRAPH (A)(I).


24.2    COMPLIANCE WITH LAWS AND PAYMENT OF TAXES


(A)    EACH GROUP MEMBER SHALL COMPLY IN ALL RESPECTS WITH ALL LAWS (INCLUDING
ENVIRONMENTAL HEALTH AND SAFETY LAWS AND ENVIRONMENTAL APPROVALS) TO WHICH IT IS
SUBJECT, AND ENSURE THAT EACH OF ITS SUBSIDIARIES ALSO COMPLIES, IF FAILURE SO
TO COMPLY WOULD HAVE OR WOULD BE REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE
EFFECT, EXCEPT FOR ANTI-CORRUPTION LAWS AND SANCTIONS, WHERE COMPLIANCE IS
REQUIRED IN ALL MATERIAL RESPECTS. THE OBLIGORS SHALL, AND SHALL CAUSE EACH OF
THEIR SUBSIDIARIES TO, MAINTAIN IN EFFECT POLICIES AND PROCEDURES DESIGNED TO
ENSURE COMPLIANCE BY THE OBLIGORS, EACH OF THEIR SUBSIDIARIES AND THE RESPECTIVE
DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS OF THE OBLIGORS AND THEIR SUBSIDIARIES
WITH ANTI-CORRUPTION LAWS AND APPLICABLE SANCTIONS.


(B)    EACH OBLIGOR MUST PAY ALL TAXES (INCLUDING ANY INDIRECT TAXES) WHEN DUE,
OTHER THAN CONTESTED TAXES AS TO WHICH APPROPRIATE RESERVES HAVE BEEN
ESTABLISHED IN ACCORDANCE WITH US GAAP OR OTHER APPROPRIATE ACCOUNTING
PRINCIPLES AND ENSURE THAT EACH OF ITS WHOLLY OWNED SUBSIDIARIES DOES THE SAME.


24.3    CORPORATE EXISTENCE

Each Obligor will do everything necessary to maintain its existence in good
standing, and not transfer its jurisdiction of incorporation or enter into any
merger or consolidation, other than a solvent liquidation, merger, consolidation
or reorganisation. 


24.4    CHANGE OF BUSINESS

Each Obligor will ensure that the general nature of the business of the Group is
and remains the exploration for and mining of, and marketing and sale of, coal.


24.5    NEGATIVE PLEDGE


(A)    THE OBLIGORS MUST NOT CREATE A SECURITY OR ALLOW ONE TO EXIST ON THE
WHOLE OR ANY PART OF THEIR PRESENT OR FUTURE ASSETS, OTHER THAN A PERMITTED
SECURITY.


(B)    WITHOUT LIMITING PARAGRAPH (A), NO OBLIGOR SHALL (UNLESS IT IS A
PERMITTED SECURITY OR OTHERWISE EXPRESSLY PERMITTED BY THIS AGREEMENT):

(I)    SELL, TRANSFER OR OTHERWISE DISPOSE OF ANY OF ITS ASSETS ON TERMS WHEREBY
THEY ARE OR MAY BE LEASE TO OR RE-ACQUIRED BY AN OBLIGOR;

(II)    SELL, TRANSFER OR OTHERWISE DISPOSE OF ANY OF ITS RECEIVABLES ON
RECOURSE TERMS;

(III)    ENTER INTO ANY TITLE RETENTION ARRANGEMENT IN CIRCUMSTANCES WHERE THE
ARRANGEMENT OR TRANSACTION IS ENTERED INTO PRIMARILY AS A METHOD OF RAISING
FINANCIAL INDEBTEDNESS OR OF FINANCING THE ACQUISITION OF AN ASSET;

(IV)    ENTER INTO ANY ARRANGEMENT UNDER WHICH MONEY OR THE BENEFIT OF A BANK OR
OTHER ACCOUNT MAY BE APPLIED, SET OFF OR MADE SUBJECT TO A COMBINATION OF
ACCOUNTS, UNLESS IN THE ORDINARY COURSE OF ITS BANKING ARRANGEMENTS OR TREASURY
TRANSACTIONS; OR

 

 

 

121  

--------------------------------------------------------------------------------

      

(V)    ENTER INTO ANY OTHER PREFERENTIAL ARRANGEMENT HAVING SIMILAR EFFECT.


(C)    THE OBLIGORS MUST ENSURE THAT NO RECOGNITION CERTIFICATE IS DELIVERED TO
THE SECURITY TRUSTEE OTHER THAN PURSUANT TO SECTION 9 (CHANGES TO PARTIES) OF
THIS AGREEMENT OR WITH THE CONSENT OF THE AGENT (ACTING ON THE INSTRUCTIONS OF
THE MAJORITY LENDERS).


24.6    PRESERVATION OF ASSETS

Each Obligor shall (and the Parent shall ensure that each member of the Group
will) maintain in good working order and condition (ordinary wear and tear
excepted) all of its assets necessary in the conduct of its business.


24.7    MATERIAL CONTRACTS


(A)    THE PARENT SHALL NOT (AND SHALL ENSURE THAT EACH OTHER MEMBER OF THE
GROUP DOES NOT):

(I)    AMEND IN ANY WAY, OR WAIVE ANY REQUIREMENT OF, A MATERIAL CONTRACT WHICH
WOULD BE MATERIALLY ADVERSE TO THE INTERESTS OF THE FINANCE PARTIES;

(II)    ASSIGN OR PERMIT ANY ASSIGNMENT OF, OR TERMINATE OR DO ANYTHING OR FAIL
TO DO ANYTHING WHICH WOULD GIVE RISE TO ANOTHER PARTY HAVING THE RIGHT TO
TERMINATE, ANY MATERIAL CONTRACT WHERE SUCH ASSIGNMENT OR TERMINATION WOULD HAVE
OR WOULD BE REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT; OR

(III)    FAIL TO PROCURE THE EXTENSION OR RENEWAL ON MATERIALLY COMPARABLE TERMS
(OR MORE FAVOURABLE TO THE GROUP) EACH MATERIAL CONTRACT WHERE SUCH FAILURE
WOULD HAVE OR WOULD BE REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT,

in each case, without the prior consent of the Agent acting on the instructions
of the Majority Lenders.


(B)    THE PARENT SHALL ENSURE THAT ANY ROYALTY PAYMENTS IN CONNECTION WITH A
MINING TENEMENT DO NOT FALL INTO ARREARS.


24.8    PARI PASSU  RANKING

Each Obligor shall ensure that at all times any unsecured and unsubordinated
claims of a Finance Party and the Security Trustee against it under the
Transaction Security Documents rank at least pari passu with the claims of all
its other unsecured and unsubordinated creditors except those creditors whose
claims are mandatorily preferred by laws of general application to companies.  


24.9    FINANCIAL ACCOMMODATION

No Obligor may:


(A)    ADVANCE MONEY OR MAKE AVAILABLE FINANCIAL ACCOMMODATION TO OR FOR THE
BENEFIT OF; OR


(B)    GIVE A SURETY IN CONNECTION WITH AN OBLIGATION OR LIABILITY OF,


ANY PERSON WHO IS NOT ALSO AN OBLIGOR UNLESS IT IS PERMITTED FINANCIAL
ACCOMMODATION.

 

 




122  

--------------------------------------------------------------------------------

      


24.10    FINANCIAL INDEBTEDNESS

Each Obligor undertakes not to incur, or to permit any other Group Member to
incur any Financial Indebtedness other than Permitted Financial Indebtedness.


24.11    DISPOSALS


(A)    NO OBLIGOR MAY ENTER INTO A SINGLE TRANSACTION OR A SERIES OF
TRANSACTIONS (WHETHER RELATED OR NOT) AND WHETHER VOLUNTARY OR INVOLUNTARY, TO
SELL, LEASE, TRANSFER, CREATE AN INTEREST IN OR OTHERWISE DISPOSE OF ANY ASSET,
OTHER THAN, SUBJECT TO PARAGRAPH (B), A PERMITTED DISPOSAL.


(B)    NO OBLIGOR MAY ENTER INTO A SINGLE TRANSACTION OR A SERIES OF
TRANSACTIONS (WHETHER RELATED OR NOT) TO SELL, LEASE, TRANSFER OR OTHERWISE
DISPOSE OF ITS RIGHT TO MINE THE CURRAGH MINE OR THE BUCHANAN MINE (INCLUDING
BUT NOT LIMITED TO ANY SALE, LEASE, TRANSFER OR DISPOSAL OF THE AUSTRALIAN
MINING TENEMENT AND THE REAL PROPERTY OR FREEHOLD OR LEASEHOLD INTERESTS IN
THOSE MINES).


(C)    THE FINANCE PARTIES MUST PROCURE, PROMPTLY AND IN ANY EVENT NO LATER THAN
15 BUSINESS DAYS AFTER AN OBLIGOR REQUESTS IT, A FULL AND UNCONDITIONAL RELEASE
BY THE SECURITY TRUSTEE OF ANY SECURITY OVER SECURED PROPERTY THE SUBJECT OF A
PERMITTED DISPOSAL SUCH RELEASE TO BECOME EFFECTIVE ON OCCURRENCE OF THE
RELEVANT DISPOSAL, PROVIDED THAT THE REQUEST IS ACCOMPANIED BY A CERTIFICATE
SIGNED BY THE PARENT CONFIRMING THAT:

(I)    NO DEFAULT IS CONTINUING OR WOULD RESULT FROM THE DISPOSAL; AND

(II)    THERE WILL BE NO BREACH OF A FINANCIAL COVENANT AT THE NEXT TESTING DATE
UNDER CLAUSE 23.2 (TESTING OF COVENANTS) BASED ON PROJECTED FINANCIALS FOR THE
GROUP PREPARED AND PROVIDED BY THE PARENT (AFTER EXCLUDING THE ASSETS THE
SUBJECT OF THE DISPOSAL), TOGETHER WITH CALCULATIONS EVIDENCING COMPLIANCE WITH
CLAUSE 23.2 (TESTING OF COVENANTS).

THE SECURITY TRUSTEE NEED NOT COMPLY WITH THIS CLAUSE IF ALL “BENEFICIARIES” (AS
DEFINED IN THE SECURITY TRUST DEED) INSTRUCT THE SECURITY TRUSTEE THAT THEY
BELIEVE THAT THE STATEMENTS IN THE CERTIFICATE ARE INCORRECT IN A MATERIAL
RESPECT.


24.12    DISTRIBUTIONS

The Parent will not make a Distribution except in accordance with the law and
only if an Event of Default is not continuing and will not occur as a result of
the Distribution.


24.13    PERSONAL PROPERTY SECURITIES ACT 2009


(A)    IF A FINANCE DOCUMENT (OR A TRANSACTION IN CONNECTION WITH IT) OPERATES
AS, OR GIVES RISE TO, A SECURITY INTEREST IN FAVOUR OF A FINANCE PARTY FOR THE
PURPOSES OF THE PPSA, EACH BORROWER WILL, AT ITS COST AND EXPENSE, DO ANYTHING
(INCLUDING, BUT NOT LIMITED TO, OBTAINING CONSENTS, SIGNING AND PRODUCING
DOCUMENTS, GETTING DOCUMENTS COMPLETED AND SIGNED AND SUPPLYING INFORMATION, AND
PROCURING ANY RELATED PARTY TO DO ANY OF THOSE THINGS) WHICH THE AGENT (ACTING
IN THE INSTRUCTIONS OF THE MAJORITY LENDERS) REASONABLY REQUESTS AND IS
REASONABLY NECESSARY FOR THE PURPOSES OF:

 

 

 

123  

--------------------------------------------------------------------------------

      

(I)    ENSURING THAT THE FINANCE DOCUMENT AND SECURITY INTEREST IS FULLY
EFFECTIVE, ENFORCEABLE AND PERFECTED WITH THE CONTEMPLATED PRIORITY; OR

(II)    ENABLING THAT FINANCE PARTY TO APPLY FOR ANY REGISTRATION, OR GIVE ANY
NOTIFICATION, IN CONNECTION WITH THE SECURITY INTEREST SO THAT THE SECURITY
INTEREST HAS THE PRIORITY INTENDED BY THE PARTIES AT THE FACILITY INITIATION
DATE; OR

(III)    ENABLING THAT FINANCE PARTY TO EXERCISE RIGHTS IN CONNECTION WITH ITS
SECURITY INTEREST.


(B)    WHERE ANY FINANCE PARTY HAS A SECURITY INTEREST (AS DEFINED IN THE PPSA)
UNDER ANY FINANCE DOCUMENT, TO THE EXTENT THE LAW PERMITS:

(I)    FOR THE PURPOSES OF SECTIONS 115(1) AND 115(7) OF THE PPSA:

(A)    EACH FINANCE PARTY WITH THE BENEFIT OF THE SECURITY INTEREST NEED NOT
COMPLY WITH SECTIONS 95, 118, 121(4), 125, 130, 132(3)(D) OR 132(4) OF THE PPSA;
AND

(B)    SECTIONS 142 AND 143 OF THE PPSA ARE EXCLUDED;

(II)    FOR THE PURPOSES OF SECTION 115(7) OF THE PPSA, EACH FINANCE PARTY WITH
THE BENEFIT OF THE SECURITY INTEREST NEED NOT COMPLY WITH SECTIONS 132 AND
137(3);

(III)    EACH PARTY WAIVES ITS RIGHT TO RECEIVE FROM ANY FINANCE PARTY ANY
NOTICE REQUIRED UNDER THE PPSA (INCLUDING A NOTICE OF A VERIFICATION STATEMENT;
AND

(IV)    IF A FINANCE PARTY WITH THE BENEFIT OF A SECURITY INTEREST EXERCISES A
RIGHT, POWER OR REMEDY IN CONNECTION WITH IT, THAT EXERCISE IS TAKEN NOT TO BE
AN EXERCISE OF A RIGHT, POWER OR REMEDY UNDER THE PPSA UNLESS THE FINANCE PARTY
STATES OTHERWISE AT THE TIME OF EXERCISE.  HOWEVER, THIS CLAUSE DOES NOT APPLY
TO A RIGHT, POWER OR REMEDY WHICH CAN ONLY BE EXERCISED UNDER THE PPSA.


(C)    THIS DOES NOT AFFECT ANY RIGHTS A PERSON HAS OR WOULD HAVE OTHER THAN BY
REASON OF THE PPSA AND APPLIES DESPITE ANY OTHER CLAUSE IN ANY FINANCE DOCUMENT.


24.14    ANTI-MONEY LAUNDERING


(A)    EACH OBLIGOR AGREES THAT A FINANCE PARTY MAY DELAY, BLOCK OR REFUSE TO
PROCESS ANY TRANSACTION WITHOUT INCURRING ANY LIABILITY IF THAT FINANCE PARTY
SUSPECTS THAT:

(I)    THE TRANSACTION MAY BREACH ANY LAWS OR REGULATIONS IN AUSTRALIA OR ANY
OTHER COUNTRY;

(II)    THE TRANSACTION INVOLVES ANY SANCTIONED PERSON; OR

(III)    THE TRANSACTION MAY DIRECTLY INVOLVE THE PROCEEDS OF, OR BE APPLIED FOR
THE PURPOSES OF, CONDUCT WHICH IS UNLAWFUL IN AUSTRALIA OR ANY OTHER COUNTRY.

IF A FINANCE PARTY DECIDES TO DELAY, BLOCK OR REFUSE TO PROCESS ANY TRANSACTION
ON THE BASIS OF THIS CLAUSE IT MUST FIRST GIVE THE PARENT WRITTEN NOTICE OF THAT
FACT AND THE REASONS FOR IT DOING SO (TO THE EXTENT GIVING THAT INFORMATION IS
NOT PROHIBITED BY LAW).


 

124  

--------------------------------------------------------------------------------

      


(B)    EACH OBLIGOR MUST PROVIDE ALL INFORMATION TO THE AGENT WHICH THE AGENT OR
A LENDER REASONABLY REQUIRES IN ORDER TO MANAGE ITS MONEY-LAUNDERING, TERRORISM
FINANCING OR SANCTIONS RISK OR TO COMPLY WITH ANY LAWS OR REGULATIONS IN
AUSTRALIA OR ANY OTHER COUNTRY.


(C)    UNLESS AN OBLIGOR HAS DISCLOSED THAT IT IS ACTING IN A TRUSTEE CAPACITY
OR ON BEHALF OF ANOTHER PARTY, EACH OBLIGOR WARRANTS THAT IT IS ACTING ON ITS
OWN BEHALF IN ENTERING INTO ANY FINANCE DOCUMENT.


(D)    EACH OBLIGOR DECLARES AND UNDERTAKES THAT THE PROCESSING OF ANY
TRANSACTION BY A FINANCE PARTY IN ACCORDANCE WITH THE OBLIGOR’S INSTRUCTIONS
WILL NOT BREACH ANY LAWS OR REGULATIONS IN AUSTRALIA OR ANY OTHER COUNTRY IN
WHICH THE GROUP CONDUCTS BUSINESS.


(E)    EACH OBLIGOR AGREES THAT:

(I)    NO PERSON THAT IS A SANCTIONED PERSON WILL HAVE ANY LEGAL OR BENEFICIAL 
INTEREST IN ANY FUNDS REPAID OR REMITTED BY THE BORROWERS TO ANY FINANCE PARTY
IN CONNECTION WITH THE FACILITIES; AND

(II)    THEY SHALL NOT USE ANY REVENUE OR BENEFIT DERIVED FROM ANY ACTIVITY OR
DEALING WITH A SANCTIONED PERSON FOR THE PURPOSE OF DISCHARGING AMOUNTS OWING TO
ANY FINANCE PARTY IN RESPECT OF THE FACILITIES.


24.15    SANCTIONS; ANTI-CORRUPTION


NO OBLIGOR SHALL (AND EACH OBLIGOR SHALL ENSURE THAT NO OTHER MEMBER OF THE
GROUP WILL) DIRECTLY OR INDIRECTLY, USE THE PROCEEDS OF ANY FACILITY (OR LEND,
CONTRIBUTE OR OTHERWISE MAKE AVAILABLE SUCH PROCEEDS TO ANY PERSON): (I) TO FUND
ANY ACTIVITIES OF OR BUSINESS WITH ANY SANCTIONED PERSON, OR IN ANY SANCTIONED
COUNTRY, OR IN ANY OTHER MANNER THAT WOULD RESULT IN A VIOLATION OF SANCTIONS BY
ANY FINANCE PARTY OR (II) IN VIOLATION OF ANY ANTI-CORRUPTION LAWS.


24.16    COMPOSITION OF OBLIGOR GROUP  


(A)    THE PARENT MUST ENSURE THAT, SUBJECT TO PARAGRAPH (D), AT ALL TIMES
DURING THE TERM OF THE FACILITIES, THE OBLIGOR GROUP TOGETHER ACCOUNTS FOR:  

(I)    AT LEAST 90% OF TOTAL TANGIBLE ASSETS (ON A CONSOLIDATED BASIS) OF THE
RELEVANT GROUP; AND

(II)    AT LEAST 90% OF EBITDA (ON A CONSOLIDATED BASIS) OF THE RELEVANT GROUP.


(B)    FOR THE PURPOSES OF THESE TESTS, IN CALCULATING:

(I)    TOTAL TANGIBLE ASSETS OF THE RELEVANT GROUP, TOTAL TANGIBLE ASSETS WILL
BE ADJUSTED TO ELIMINATE THE DIRECT CONTRIBUTIONS OF EXCLUDED SUBSIDIARIES; AND

(II)    EBITDA OF THE RELEVANT GROUP, EBITDA WILL BE ADJUSTED TO ELIMINATE:

(A)    AMOUNTS OTHERWISE INCLUDED IN EBITDA WHICH ARE ATTRIBUTABLE TO GROUP
MEMBERS WHICH ARE EXCLUDED SUBSIDIARIES, EXCEPT IF AND TO THE EXTENT THAT THEY
HAVE BEEN RECEIVED BY AN OBLIGOR AS DISTRIBUTIONS THAT HAVE BEEN

 

 

 

125  

--------------------------------------------------------------------------------

      

ACCOUNTED FOR AS CASH OR CASH EQUIVALENTS IN THE RELEVANT ACCOUNTING PERIOD; AND

(B)    CASH FLOWS GENERATED FROM ASSETS SUBJECT TO A SECURITY  SECURING LIMITED
RECOURSE F@_*INANCIAL INDEBTEDNESS, EXCEPT IF AND TO THE EXTENT THAT THEY HAVE
BEEN RECEIVED BY AN OBLIGOR AS DISTRIBUTIONS THAT HAVE BEEN ACCOUNTED FOR AS
CASH OR CASH EQUIVALENTS IN THE RELEVANT ACCOUNTING PERIOD.


(C)    WITHOUT LIMITING THE PARENT'S OBLIGATIONS UNDER CLAUSE 24.16(A), UPON A
PROJECT COMPANY CEASING TO HAVE ANY LIMITED RECOURSE FINANCIAL INDEBTEDNESS IT
WILL CEASE TO BE A PROJECT COMPANY AND WILL BE TAKEN INTO ACCOUNT FOR THE
PURPOSES OF CALCULATING COMPLIANCE WITH CLAUSE 24.16(A). IF THE RELEVANT ENTITY
IS REQUIRED TO BE A GUARANTOR TO COMPLY WITH CLAUSE 24.16(A), THE PARENT MUST
PROCURE THAT IT BECOMES A GUARANTOR (AND WHERE IT IS INCORPORATED IN AUSTRALIA
OR THE UNITED STATES OF AMERICA (OR ANY STATE OR COMMONWEALTH THEREOF, INCLUDING
THE DISTRICT OF COLUMBIA), A MEMBER OF THE OBLIGOR GROUP) WITHIN 3 MONTHS OF IT
CEASING TO BE A PROJECT COMPANY.


(D)    IF REQUIRED IN ORDER TO ENSURE COMPLIANCE WITH CLAUSE 24.16(A) THE PARENT
MUST ENSURE THAT A SUBSIDIARY (OTHER THAN AN EXCLUDED SUBSIDIARY) BECOMES PARTY
TO THIS AGREEMENT (AND THE SECURITY TRUST DEED AND RELEVANT TRANSACTION SECURITY
DOCUMENTS) AS A GUARANTOR BY COMPLYING WITH CLAUSE 27 (CHANGES TO OBLIGORS)
WITHIN 30 DAYS OF DELIVERY OF A COMPLIANCE CERTIFICATE OR OTHERWISE BECOMING
AWARE THAT THE TESTS IN PARAGRAPH (A) MAY NOT BE MET.  


24.17    ENVIRONMENTAL MATTERS


(A)    EACH GROUP MEMBER SHALL:

(I)    OBTAIN, MAINTAIN AND ENSURE MATERIAL COMPLIANCE WITH ALL ENVIRONMENTAL
APPROVALS; AND

(II)    IMPLEMENT AND MAINTAIN PROCEDURES AND MANAGEMENT SYSTEMS WHICH ARE
ADEQUATE TO ENSURE AND MONITOR ITS COMPLIANCE WITH ENVIRONMENTAL HEALTH AND
SAFETY LAWS AND TO PREVENT ANY ENVIRONMENTAL LIABILITY.


(B)    WITHOUT LIMITING ANY OTHER REPORTING OBLIGATIONS IN THIS AGREEMENT, EACH
GROUP MEMBER SHALL, PROMPTLY UPON BECOMING AWARE, NOTIFY THE AGENT OF:

(I)    EACH WRITTEN REQUEST, NOTIFICATION, DEMAND OR OTHER COMMUNICATION
RECEIVED FROM A GOVERNMENTAL AGENCY IN CONNECTION WITH A BREACH OR POTENTIAL
BREACH OF ANY ENVIRONMENTAL HEALTH AND SAFETY LAW OR ENVIRONMENTAL APPROVAL;

(II)    ANY PROCEEDINGS THAT WOULD REASONABLY BE LIKELY TO GIVE RISE TO AN
ENVIRONMENTAL LIABILITY THAT ARE ONGOING OR COMMENCED OR, TO ITS KNOWLEDGE,
THREATENED IN WRITING; OR

(III)    ANY CIRCUMSTANCES REASONABLY LIKELY TO RESULT IN AN ENVIRONMENTAL
LIABILITY,

 

 

 

126  

--------------------------------------------------------------------------------

      

IN EACH CASE (A) AND (B) ABOVE WHICH HAS, HAD OR IS REASONABLY LIKELY TO HAVE A
MATERIAL ADVERSE EFFECT OR WOULD OTHERWISE RESULT IN ANY LIABILITY (INCLUDING
ANY ENVIRONMENTAL LIABILITY) OF A FINANCE PARTY.


(C)    WHERE A FINANCE PARTY REASONABLY SUSPECTS THAT A GROUP MEMBER IS NOT
COMPLYING IN A MATERIAL RESPECT WITH AN ENVIRONMENTAL HEALTH AND SAFETY LAW OR
ENVIRONMENTAL APPROVAL AND, AFTER CONSULTATION WITH THE GROUP MEMBER, THE
FINANCE PARTY REASONABLY CONTINUES TO SUSPECT NON-COMPLIANCE, A FINANCE PARTY
MAY (BUT SHALL HAVE NO OBLIGATION TO), AT THE COST OF THE BORROWER, APPOINT AN
ENVIRONMENTAL EXPERT (IN CONSULTATION WITH THE BORROWER) TO CONDUCT AN AUDIT OF
THE RELEVANT GROUP MEMBER’S PREMISES, PROCEDURES AND MANAGEMENT SYSTEMS (LIMITED
IN SCOPE TO THOSE MATTERS DIRECTLY RELATING TO THE ALLEGED NON-COMPLIANCE), AND
COMPLIANCE WITH SUCH PROCEDURES AND SYSTEMS RELATING TO THAT AREA AND/OR REQUEST
COPIES OF ANY RISK REGISTERS OR INTERNAL OR EXTERNAL AUDITS OF SUCH PROCEDURES
AND COMPLIANCE CONDUCTED BY THE RELEVANT GROUP MEMBER.  EACH GROUP MEMBER WILL
DO EVERYTHING REASONABLY NECESSARY TO FACILITATE ANY SUCH AUDIT.  FOR THE
AVOIDANCE OF DOUBT, NOTHING IN THIS CLAUSE REQUIRES ANY FINANCE PARTY TO MONITOR
OR TAKE ANY ACTION TO MONITOR COMPLIANCE BY THE GROUP MEMBERS WITH THEIR
OBLIGATIONS UNDER AN ENVIRONMENTAL HEALTH AND SAFETY LAW OR ENVIRONMENTAL
APPROVAL. THIS AUDIT IS NOT TO BE A GENERAL AUDIT OF ALL OF THE GROUP MEMBER’S
SYSTEM AND PROCESSES.


(D)    WITHOUT LIMITATION TO ANY OTHER RIGHTS OF A FINANCE PARTY, WHERE THE
PROCEDURES OR THE AUDIT REFERRED TO IN CLAUSE (C) ABOVE REVEAL ANY ENVIRONMENTAL
LIABILITY OR NON-COMPLIANCE WITH ENVIRONMENTAL HEALTH AND SAFETY LAW OR
ENVIRONMENTAL APPROVAL, THE BORROWER WILL PROMPTLY IMPLEMENT A PLAN TO REMEDY
SUCH ENVIRONMENTAL LIABILITY OR NON-COMPLIANCE AND PROVIDE THE AGENT WITH AN
UPDATE ON THE IMPLEMENTATION OF SUCH PLAN.


(E)    EACH GROUP MEMBER WILL ENSURE THAT AT ALL TIMES IT HAS MADE ADEQUATE
PROVISION TO COMPLY WITH ITS RECLAMATION, REHABILITATION AND RESTORATION
OBLIGATIONS UNDER ENVIRONMENTAL HEALTH AND SAFETY LAW IN RESPECT OF LAND UPON
WHICH ITS ACTIVITIES ARE OR HAVE BEEN CONDUCTED, INCLUDING BUT NOT LIMITED TO
THE PROVISION AND MAINTENANCE OF ADEQUATE FINANCIAL ASSURANCES UNDER
ENVIRONMENTAL HEALTH AND SAFETY LAW.


(F)    WHERE A UTILISATION IS USED TO FUND A PROJECT TO WHICH THE EQUATOR
PRINCIPLES WOULD APPLY, THE BORROWER WILL ENSURE THAT THE DEVELOPMENT OF THAT
PROJECT COMPLIES WITH THE EQUATOR PRINCIPLES OR COMPARABLE STANDARDS THAT MEET
OR EXCEED THE OBJECTIVES OF THE EQUATOR PRINCIPLES.


24.18    PARTNERSHIPS AND JOINT VENTURES

Other than investments in existence as at the Facility Initiation Date and
disclosed in the materials delivered to the Agent as a condition precedent under
Part I of Schedule 2 (Conditions precedent), no Group Member shall make any new
or additional investment by way of partnership, joint venture (whether
incorporated or unincorporated) or non-wholly owned Subsidiary or acquire any
further equity in or provide financial accommodation (subject always to Clause
24.9 (Financial accommodation)) to such partnership, joint venture or non-wholly
owned subsidiary unless the entity that is party to or holds the investment in
(as the

 

 

127  

--------------------------------------------------------------------------------

      

case may be) the partnership or joint venture, or who holds the equity in the
incorporated joint venture or non-wholly owned Subsidiary, or provides the
financial accommodation is an Obligor.


24.19    TREASURY TRANSACTIONS


(A)    NO OBLIGOR SHALL ENTER INTO ANY TREASURY TRANSACTION EXCEPT TREASURY
TRANSACTIONS CONSISTENT WITH AND COMPLIANT WITH THE HEDGING POLICY. 


(B)    NO OBLIGOR SHALL ENTER INTO ANY TREASURY TRANSACTION FOR THE PURPOSE OF
SPECULATION.


24.20    MINING TENEMENTS; AFTER-ACQUIRED PROPERTY; FURTHER ASSURANCES REGARDING
SECURED PROPERTY


(A)    EACH OBLIGOR WILL ENSURE THAT AT ALL TIMES, (1) EACH MINING TENEMENT
ISSUED TO IT OR IN ITS FAVOUR (OTHER THAN A PROJECT ASSET) IS AND REMAINS AT ALL
TIMES THE SUBJECT OF A MINING TENEMENT SECURITY AND (2) IF ANY SUCH OBLIGOR
ACQUIRES, LEASES, LICENSES OR OTHERWISE OBTAINS ANY RIGHTS TO ANY ADDITIONAL
PROPERTY OR ASSET AFTER THE LISTING DATE (OTHER THAN US EXCLUDED PROPERTY), SUCH
OBLIGOR SHALL EXECUTE AND DELIVER TO THE SECURITY TRUSTEE FOR THE BENEFIT OF THE
BENEFICIARIES, THE TRANSACTION SECURITY DOCUMENTS REASONABLY NECESSARY, OR AS
THE AGENT MAY REASONABLY DEEM NECESSARY, TO GRANT FIRST PRIORITY PERFECTED
SECURITY AND SECURITY INTERESTS (SUBJECT ONLY TO PERMITTED SECURITY) IN AND TO
SUCH PROPERTY OR ASSET OF SUCH OBLIGOR, IN EACH CASE IN ACCORDANCE WITH THE
TERMS OF THE FINANCE DOCUMENTS.


(B)    WHENEVER THE AGENT OR THE SECURITY TRUSTEE REQUESTS AN OBLIGOR TO DO
ANYTHING: (I) TO ENSURE ANY FINANCE DOCUMENT (OR ANY SECURITY INTEREST (AS
DEFINED IN THE PPSA) OR OTHER SECURITY UNDER ANY FINANCE DOCUMENT) IS FULLY
EFFECTIVE, ENFORCEABLE AND PERFECTED WITH THE CONTEMPLATED PRIORITY; (II) FOR
MORE SATISFACTORILY ASSURING OR SECURING TO THE FINANCE PARTIES THE PROPERTY THE
SUBJECT OF ANY SUCH SECURITY INTEREST OR OTHER SECURITY IN A MANNER CONSISTENT
WITH THE FINANCE DOCUMENTS; OR (III) FOR AIDING THE EXERCISE OF ANY POWER IN ANY
FINANCE DOCUMENT, THE OBLIGOR SHALL DO IT PROMPTLY AT ITS OWN COST. THIS MAY
INCLUDE OBTAINING CONSENTS, SIGNING DOCUMENTS, GETTING DOCUMENTS COMPLETED AND
SIGNED AND SUPPLYING INFORMATION, DELIVERING DOCUMENTS AND EVIDENCE OF TITLE AND
EXECUTED BLANK TRANSFERS, OR OTHERWISE GIVING POSSESSION OR CONTROL WITH RESPECT
TO ANY PROPERTY THE SUBJECT OF ANY SECURITY INTEREST OR SECURITY, AND/OR
EXECUTING, ENDORSING, ACKNOWLEDGING, FILING OR DELIVERING TO THE SECURITY
TRUSTEE, PROMPTLY, UPON THE REASONABLE REQUEST OF THE AGENT OR THE SECURITY
TRUSTEE, ANY DOCUMENT OR INSTRUMENT SUPPLEMENTAL TO OR CONFIRMATORY OF THE
TRANSACTION SECURITY DOCUMENTS, INCLUDING OPINIONS OF COUNSEL, OR OTHERWISE
DEEMED BY THE AGENT OR THE SECURITY TRUSTEE REASONABLY NECESSARY FOR THE
CONTINUED VALIDITY, PERFECTION (OR THE EQUIVALENT UNDER APPLICABLE AUSTRALIAN
LAW) AND PRIORITY OF THE TRANSACTION SECURITY COVERED THEREBY SUBJECT TO NO
OTHER SECURITY EXCEPT FOR PERMITTED SECURITY OR AS OTHERWISE PERMITTED BY THE
APPLICABLE TRANSACTION SECURITY DOCUMENT.


(C)    WITHOUT LIMITATION OF CLAUSE (A) OR (B) ABOVE, WITH RESPECT TO REAL
PROPERTY;

(I)    IF ANY OBLIGOR ACQUIRES, LEASES OR LICENSES ANY REAL PROPERTY AFTER THE
LISTING DATE, SUCH OBLIGOR SHALL PROMPTLY PROVIDE TO THE SECURITY TRUSTEE AND
AGENT

 

 

 

128  

--------------------------------------------------------------------------------

      

NOTICE THEREOF WITH DETAILS AS TO SUCH REAL PROPERTY, AND WITHIN ONE HUNDRED
TWENTY (120) DAYS THEREAFTER (OR SUCH LONGER PERIOD AS MAY BE EXTENDED BY THE
AGENT IN ITS SOLE DISCRETION), SHALL WORK DILIGENTLY WITH THE SECURITY TRUSTEE
AND AGENT TO CONFIRM THAT ALL DOCUMENTATION HAS BEEN PREPARED, EXECUTED AND
DELIVERED (INCLUDING THIRD PARTY CONSENTS) WHICH IS NECESSARY TO GRANT A
FIRST-PRIORITY PERFECTED TRANSACTION SECURITY ON ALL SUCH REAL PROPERTY,
INCLUDING AS EXTRACTED MINERALS AND FIXTURES OF THE OBLIGORS IN CONNECTION WITH
SUCH REAL PROPERTY (OTHER THAN US EXCLUDED PROPERTY) IN FAVOR OF THE SECURITY
TRUSTEE, INCLUDING OPINIONS OF LOCAL COUNSEL IN EACH APPLICABLE JURISDICTION AS
TO THE ENFORCEABILITY OF THE APPLICABLE MORTGAGES AND THE AUTHORITY OF THE
OBLIGORS TO GRANT SUCH MORTGAGE (INCLUDING THIRD PARTY CONSENTS), WITH SUCH
OPINIONS TO BE REASONABLY SATISFACTORY TO THE SECURITY TRUSTEE AND THE AGENT;
PROVIDED  THAT, IF AFTER SUCH PERIOD ANY SECURITY CONSENT HAS NOT BEEN OBTAINED
AND SECURITY OVER THE RELEVANT ASSET AS CONTEMPLATED BY A TRANSACTION SECURITY
DOCUMENT HAS NOT BEEN PERFECTED TO THE SATISFACTION OF THE AGENT, THEN (X) THAT
SHALL NOT BE AN EVENT OF DEFAULT OR REVIEW EVENT BUT THE OBLIGORS MUST CONTINUE
TO USE REASONABLE COMMERCIAL ENDEAVOURS TO OBTAIN THAT SECURITY CONSENT AND
PERFECT THE SECURITY OVER THAT RELEVANT ASSET, AND MUST RESPOND PROMPTLY TO
REQUESTS BY THE AGENT FOR INFORMATION CONCERNING PROGRESS IN THAT REGARD
TOGETHER WITH DETAILS OF THE REASONABLE ENDEAVOURS UNDERTAKEN AND (Y) THE
OBLIGORS MUST PROMPTLY (AND, IN ANY CASE, NO LATER THAN 5 BUSINESS DAYS AFTER
SUCH PERIOD) PROVIDE TO THE AGENT SUFFICIENT INFORMATION IN REASONABLE DETAIL
ABOUT EACH MISSING SECURITY CONSENT TO ENABLE THE AGENT TO ASCERTAIN THE
MATERIALITY OR OTHERWISE OF THE ABSENCE OF THAT OR THOSE SECURITY CONSENTS (AND
IT IS ACKNOWLEDGED THAT, IN USING REASONABLE COMMERCIAL ENDEAVOURS TO OBTAIN A
SECURITY CONSENT, NO OBLIGOR WILL BE REQUIRED TO PAY ANY FEE OR PAY ANY OTHER
CONSIDERATION OR AGREE TO ANY COMMERCIAL CHANGE THAT WOULD BE DETRIMENTAL TO ANY
OBLIGOR);

(II)    EACH OBLIGOR SHALL, AND SHALL CAUSE EACH SUBSIDIARY, FROM TIME TO TIME,
AT ITS EXPENSE, TO PRESERVE AND PROTECT THE SECURITY TRUSTEE’S SECURITY ON THE
REAL PROPERTY AS A CONTINUING FIRST PRIORITY PERFECTED TRANSACTION SECURITY,
SUBJECT ONLY TO PERMITTED SECURITY, AND SHALL DO SUCH OTHER ACTS AND THINGS AS
MAY BE NECESSARY OR AS THE AGENT MAY REASONABLY DEEM NECESSARY FROM TIME TO TIME
IN ORDER TO PRESERVE, PERFECT AND PROTECT THE SECURITY GRANTED UNDER THE
TRANSACTION SECURITY DOCUMENTS AND TO EXERCISE AND ENFORCE ITS RIGHTS AND
REMEDIES THEREUNDER WITH RESPECT TO THE REAL PROPERTY, EXCEPT TO THE EXTENT
OTHERWISE PERMITTED HEREUNDER; AND

(III)    IF ANY PORTION OF ANY REAL PROPERTY THAT IS SUBJECT TO A MORTGAGE AS
REQUIRED HEREUNDER IS AT ANY TIME LOCATED IN AN AREA IDENTIFIED BY THE FEDERAL
EMERGENCY MANAGEMENT AGENCY (OR ANY SUCCESSOR AGENCY) AS A SPECIAL FLOOD HAZARD
AREA WITH RESPECT TO WHICH FLOOD INSURANCE HAS BEEN MADE AVAILABLE UNDER THE
NATIONAL FLOOD INSURANCE ACT OF 1968 (AS NOW OR HEREAFTER IN EFFECT OR SUCCESSOR
ACT THERETO), THEN THE BORROWERS SHALL, OR SHALL CAUSE EACH SUBSIDIARY TO (I)
MAINTAIN, OR CAUSE TO BE MAINTAINED, WITH A FINANCIALLY SOUND AND REPUTABLE

 

 

 

129  

--------------------------------------------------------------------------------

      

INSURER, FLOOD INSURANCE IN AN AMOUNT AND OTHERWISE SUFFICIENT TO COMPLY WITH
ALL APPLICABLE RULES AND REGULATIONS PROMULGATED PURSUANT TO THE FLOOD LAWS AND
(II) DELIVER TO THE AGENT AND SECURITY TRUSTEE EVIDENCE OF SUCH COMPLIANCE IN
FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO THE AGENT AND SECURITY TRUSTEE.
  EACH OBLIGOR OR SUBSIDIARY SHALL TAKE ALL ACTIONS REQUIRED UNDER THE FLOOD
LAWS AND/OR REASONABLY REQUESTED BY THE SECURITY TRUSTEE OR AGENT, TO ASSIST IN
ENSURING THAT EACH LENDER IS IN COMPLIANCE WITH THE FLOOD LAWS APPLICABLE TO THE
TRANSACTION SECURITY, INCLUDING, TO THE EXTENT APPLICABLE, PROVIDING THE
SECURITY TRUSTEE AND AGENT WITH THE ADDRESS AND/OR GPS COORDINATES OF EACH
STRUCTURE ON ANY REAL PROPERTY THAT WILL BE SUBJECT TO A MORTGAGE HEREUNDER,
AND, TO THE EXTENT REQUIRED, OBTAINING FLOOD INSURANCE FOR SUCH PROPERTY,
STRUCTURES AND CONTENTS PRIOR TO SUCH PROPERTY, STRUCTURES AND CONTENTS BECOMING
TRANSACTION SECURITY, AND THEREAFTER MAINTAINING SUCH FLOOD INSURANCE IN FULL
FORCE AND EFFECT FOR SO LONG AS REQUIRED BY THE FLOOD LAWS. PARENT SHALL PROVIDE
THE SECURITY TRUSTEE AND AGENT WITH AT LEAST TWENTY-FIVE (25) DAYS’ PRIOR
WRITTEN NOTICE (WHICH SUCH NOTICE SHALL PROMPTLY BE FURNISHED TO THE LENDERS) OF
ANY MORTGAGE AND THAT, UPON CONFIRMATION FROM THE LENDERS THAT FLOOD INSURANCE
DUE DILIGENCE HAS BEEN COMPLETED AND COMPLIANCE WITH THE FLOOD INSURANCE
REQUIREMENTS SET FORTH IN THIS AGREEMENT, SUCH REAL PROPERTY WILL BE PLEDGED AS
TRANSACTION SECURITY UNDER THE TRANSACTION SECURITY DOCUMENTS.


24.21    REAL PROPERTY MORTGAGES


WITHOUT LIMITING CLAUSE 4.5 (CONDITIONS SUBSEQUENT – OTHER) THE OBLIGORS SHALL,
AND SHALL CAUSE EACH OF THE SUBSIDIARIES, TO WORK DILIGENTLY WITH THE SECURITY
TRUSTEE AND AGENT TO CONFIRM THAT ALL DOCUMENTATION HAS BEEN PREPARED, EXECUTED
AND DELIVERED (INCLUDING THIRD PARTY CONSENTS) WHICH IS NECESSARY TO GRANT A
FIRST-PRIORITY PERFECTED TRANSACTION SECURITY ON ALL REAL PROPERTY, AS EXTRACTED
MINERALS AND FIXTURES OF THE BORROWERS OR APPLICABLE SUBSIDIARY (OTHER THAN US
EXCLUDED PROPERTY) IN FAVOR OF THE SECURITY TRUSTEE, INCLUDING OPINIONS OF LOCAL
COUNSEL IN EACH APPLICABLE JURISDICTION AS TO THE ENFORCEABILITY OF THE
APPLICABLE MORTGAGES AND THE AUTHORITY OF THE BORROWERS OR THE APPLICABLE
SUBSIDIARY TO GRANT SUCH MORTGAGE (INCLUDING THIRD PARTY CONSENTS), WITH SUCH
OPINIONS TO BE REASONABLY SATISFACTORY TO THE SECURITY TRUSTEE AND THE AGENT
WITHIN 120 DAYS AFTER THE LISTING DATE, WHICH DATE MAY BE EXTENDED BY THE AGENT
IN ITS REASONABLE DISCRETION.


25.    EVENTS OF DEFAULT

Each of the events or circumstances (whether or not it is within the control of
any Obligor) set out in this Clause 25 (Events of Default) is an Event of
Default save for Clause 25.20 (Consequences of Event of Default) and Clause
25.21 (Cash cover).  


25.1    NON-PAYMENT

An Obligor does not pay any amount payable pursuant to a Finance Document on its
due date at the place and in the currency in which it is expressed to be payable
(except where the failure to pay within that time is solely due to technical
difficulties or an administrative error in the banking system and the Obligor
pays within 3 Business Days of the due date).

 

 




130  

--------------------------------------------------------------------------------

      


25.2    FINANCIAL COVENANTS

Any requirement of Clause 23.1 (Financial covenants) is not satisfied when
tested in accordance with Clause 23.2 (Testing of covenants). 


25.3    OTHER OBLIGATIONS


(A)    AN OBLIGOR DOES NOT COMPLY WITH ANY PROVISION OF THE FINANCE DOCUMENTS
(OTHER THAN THOSE REFERRED TO IN CLAUSE 25.1 (NON-PAYMENT) AND CLAUSE 25.2
(FINANCIAL COVENANTS)) OR WITH ANY CONDITION OF ANY WAIVER OR CONSENT BY A
FINANCE PARTY UNDER OR IN CONNECTION WITH ANY FINANCE DOCUMENT.


(B)    NO EVENT OF DEFAULT UNDER PARAGRAPH (A) ABOVE WILL OCCUR IF THE FAILURE
TO COMPLY IS CAPABLE OF REMEDY AND IS REMEDIED WITHIN 10 BUSINESS DAYS OF THE
AGENT GIVING NOTICE TO THE PARENT, OR THE OBLIGORS BECOMING AWARE OF IT,
WHICHEVER IS FIRST.


25.4    MISREPRESENTATION


(A)    ANY REPRESENTATION OR STATEMENT MADE OR DEEMED TO BE MADE BY AN OBLIGOR
IN THE FINANCE DOCUMENTS OR ANY OTHER DOCUMENT DELIVERED BY OR WITH THE
AUTHORITY OF ANY OBLIGOR UNDER OR IN CONNECTION WITH ANY FINANCE DOCUMENT IS OR
PROVES TO HAVE BEEN INCORRECT OR MISLEADING IN ANY MATERIAL RESPECT WHEN MADE OR
DEEMED TO BE MADE.


(B)    NO EVENT OF DEFAULT UNDER PARAGRAPH (A) ABOVE WILL OCCUR IN RELATION TO A
REPRESENTATION DEEMED TO BE MADE UNDER THE FINANCE DOCUMENTS AFTER THE FIRST
UTILISATION DATE BEING INCORRECT OR MISLEADING IF THE FACTS OR CIRCUMSTANCES
WHICH CAUSED THE REPRESENTATION TO BE INCORRECT OR MISLEADING ARE CAPABLE OF
REMEDY AND ARE REMEDIED WITHIN 10 BUSINESS DAYS OF THE AGENT GIVING NOTICE TO
THE PARENT, OR THE OBLIGORS BECOMING AWARE OF IT, WHICHEVER IS FIRST.


25.5    CROSS DEFAULT


(A)    ANY FINANCIAL INDEBTEDNESS OF AN OBLIGOR IS NOT PAID WHEN DUE NOR WITHIN
ANY ORIGINALLY APPLICABLE GRACE PERIOD AND THE OBLIGATION TO PAY IS NOT BEING
DILIGENTLY DEFENDED AND DISPUTED IN GOOD FAITH.


(B)    ANY FINANCIAL INDEBTEDNESS OF AN OBLIGOR IS DECLARED TO BE OR OTHERWISE
BECOMES DUE AND PAYABLE OR BECOMES CAPABLE OF BEING DECLARED DUE AND PAYABLE
PRIOR TO ITS SPECIFIED MATURITY AS A RESULT OF AN EVENT OF DEFAULT OR REVIEW
EVENT (HOWEVER DESCRIBED).


(C)    ANY COMMITMENT FOR ANY FINANCIAL INDEBTEDNESS OF AN OBLIGOR IS CANCELLED
OR SUSPENDED BY A CREDITOR OF ANY OF THEM AS A RESULT OF AN EVENT OF DEFAULT OR
REVIEW EVENT (HOWEVER DESCRIBED).


(D)    NO EVENT OF DEFAULT WILL OCCUR UNDER THIS CLAUSE 25.5 IF THE AGGREGATE
AMOUNT OF FINANCIAL INDEBTEDNESS OR COMMITMENT FOR FINANCIAL INDEBTEDNESS
FALLING WITHIN PARAGRAPHS (A) TO (C) ABOVE IS LESS THAN A$20,000,000 (OR ITS
EQUIVALENT IN ANY OTHER CURRENCY OR CURRENCIES).


25.6    INSOLVENCY


(A)    AN OBLIGOR IS OR IS PRESUMED OR DEEMED UNDER A LAW HAVING THAT EFFECT TO
BE UNABLE OR ADMITS INABILITY TO PAY ITS DEBTS AS THEY FALL DUE, SUSPENDS MAKING
PAYMENTS ON ANY OF

 

 


 

131  

--------------------------------------------------------------------------------

      


ITS DEBTS OR, BY REASON OF ACTUAL OR ANTICIPATED FINANCIAL DIFFICULTIES,
COMMENCES NEGOTIATIONS WITH ONE OR MORE OF ITS CREDITORS WITH A VIEW TO
RESCHEDULING ANY OF ITS INDEBTEDNESS.


(B)    A MORATORIUM IS DECLARED IN RESPECT OF ANY INDEBTEDNESS OF ANY OBLIGOR.


25.7    INSOLVENCY PROCEEDINGS

Any corporate action is taken or any legal proceedings are commenced or other
procedure or step is taken in relation to:


(A)    THE SUSPENSION OF PAYMENTS, A MORATORIUM OF ANY INDEBTEDNESS, WINDING-UP,
DISSOLUTION, JUDICIAL MANAGEMENT, ADMINISTRATION OR REORGANISATION (BY WAY OF
VOLUNTARY ARRANGEMENT, SCHEME OF ARRANGEMENT OR OTHERWISE) OF ANY OBLIGOR (OTHER
THAN AN OBLIGOR FORMED AND INCORPORATED IN THE UNITED STATES OF AMERICA) OTHER
THAN:

(I)    A SOLVENT LIQUIDATION OR REORGANISATION OF AN OBLIGOR IN RESPECT OF WHICH
THE AGENT (ACTING ON THE INSTRUCTIONS OF THE MAJORITY LENDERS) HAS PROVIDED ITS
PRIOR WRITTEN CONSENT; OR

(II)    AN APPLICATION MADE TO A COURT FOR THE PURPOSES OF WINDING UP SUCH A
PERSON WHICH IS DISPUTED BY THE OBLIGOR ACTING DILIGENTLY AND IN GOOD FAITH AND
DISMISSED WITHIN 10 BUSINESS DAYS;


(B)    ANY COMPOSITION, ASSIGNMENT OR ARRANGEMENT WITH THE CREDITORS OF ANY
OBLIGOR (EXCLUDING A US OBLIGOR);


(C)    THE APPOINTMENT OF A LIQUIDATOR, RECEIVER, ADMINISTRATOR, JUDICIAL
MANAGER, ADMINISTRATIVE RECEIVER, COMPULSORY MANAGER, STATUTORY MANAGER OR OTHER
SIMILAR OFFICER IN RESPECT OF ANY OBLIGOR (EXCLUDING AN OBLIGOR FORMED AND
INCORPORATED IN THE UNITED STATES OF AMERICA) OR ANY OF ITS ASSETS OTHER THAN:

(I)    IN RESPECT OF A SOLVENT LIQUIDATION OF THE OBLIGOR IN RESPECT OF WHICH
THE AGENT (ACTING ON THE INSTRUCTIONS OF THE MAJORITY LENDERS) HAS PROVIDED ITS
PRIOR WRITTEN CONSENT;

(II)    AN APPLICATION MADE TO A COURT FOR THE PURPOSES OF APPOINTING SUCH A
PERSON WHICH IS DISPUTED BY THE OBLIGOR ACTING DILIGENTLY AND IN GOOD FAITH AND
DISMISSED WITHIN 10 BUSINESS DAYS;


(D)    ENFORCEMENT OF ANY SECURITY OVER ANY ASSETS OF ANY OBLIGOR (EXCLUDING AN
OBLIGOR FORMED AND INCORPORATED IN THE UNITED STATES OF AMERICA) WITH A VALUE OF
OVER A$20,000,000 (OR ITS EQUIVALENT IN ANY OTHER CURRENCY OR CURRENCIES); OR


(E)    ANY ANALOGOUS EVENT OCCURS IN ANY JURISDICTION.


25.8    US BANKRUPTCY PROCEDURES

With respect to any Obligor that is a US Person or Material Subsidiary, (1) an
involuntary proceeding is commenced or an involuntary petition shall be filed in
a court of competent jurisdiction seeking (i) relief in respect of such person,
or of a substantial part of the property or assets of such person, under the
Bankruptcy Law, (ii) the appointment of a receiver, trustee,

 

 

132  

--------------------------------------------------------------------------------

      

custodian, sequestrator, conservator or similar official for such person or for
a substantial part of its property or assets or (iii) the winding-up or
liquidation of such person; and such proceeding or petition is not dismissed or
stayed within 60 days or an order or decree approving or ordering any of the
foregoing shall be entered; (2) it has (i) voluntarily commenced any proceeding
or filed any petition seeking relief under the Bankruptcy Law, (ii) consented to
the institution of, or failed to contest in a timely and appropriate manner, any
proceeding or the filing of any petition described in clause (1), (iii) applied
for or consented to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for it or for a substantial part
of its property or assets, (iv) filed an answer admitting the material
allegations of a petition filed against it in any such proceeding; or (3) it
admits in writing its inability to pay its debts as and when they become due.


25.9    CREDITORS’ PROCESS

Any expropriation, attachment, sequestration, distress or execution affects any
asset or assets of any Obligor having an aggregate value of A$20,000,000 (or its
equivalent in any other currency or currencies) and is not discharged within 10
Business Days.


25.10    CESSATION OF BUSINESS

The Group ceases to carry on its business or a material part of it or threatens
to do the same.


25.11    OWNERSHIP OF THE BORROWERS

A Borrower is not or ceases to be a wholly-owned Subsidiary of the Parent while
it is a Borrower under this Agreement.


25.12    UNLAWFULNESS

It is or becomes unlawful for an Obligor to perform any of its payment or other
material obligations under the Finance Documents or any Security created or
evidenced by the Transaction Security Documents ceases to be effective.


25.13    AUTHORISATION

An Authorisation which is material to the performance by an Obligor of its
payment or other material obligations under the Finance Documents, or to the
validity and enforceability of the Finance Documents as a whole, or to the
rights of the Finance Parties to require payment under this Agreement is
repealed, revoked or terminated or expires without renewal.


25.14    REPUDIATION

An Obligor repudiates a Finance Document or any Security created or evidenced by
the Transaction Security Documents or evidences in writing an intention to
repudiate a Finance Document or any Security created or evidenced by the
Transaction Security Documents.


25.15    VITIATION OF FINANCE DOCUMENTS; TRANSACTION; SECURITY DOCUMENTS

A provision of a Finance Document is or becomes or is claimed in writing by a
party other than a Finance Party to be wholly or partly invalid, void, voidable
or unenforceable in any material respect and that is not rectified by
replacement documentation reasonably satisfactory to the Finance Parties within
15 Business Days.  Any Transaction Security on a material portion of the Secured
Property purported to be created by any Transaction Security Document shall
cease to be in full force and effect, or shall cease to give the Security
Trustee, for the benefit of the Beneficiaries, the Security, rights, powers and
privileges purported to be created

133  

--------------------------------------------------------------------------------

      

and granted under such Transaction Security Document (including a perfected
security interest in and Security on all of the Secured Property thereunder
(except as otherwise expressly provided in such Transaction Security Document))
in favor of the Security Trustee, or shall be asserted by Parent or any other
Obligor not to be a valid, perfected, first priority (except as otherwise
expressly provided in this Agreement or such Transaction Security Document)
security interest in or Security on the Secured Property covered thereby.


25.16    LITIGATION

A litigation, arbitration, proceeding or dispute affecting an Obligor or any of
its assets has been formally commenced by initiating process before a court,
Governmental Agency, commission or arbitrator, but only where the litigation,
arbitration, administrative proceeding or dispute is likely, based on an opinion
from a Queen’s Counsel or Senior Counsel selected by the Agent and  jointly
instructed by the Agent (on behalf of the Lenders) and the Borrower at the cost
of the Borrower, to be determined adversely to the Obligor and if so determined,
might have a Material Adverse Effect.


25.17    MATERIAL ADVERSE EFFECT

An event occurs which has or will have (or a series of events occurs which,
together, has or will have) a Material Adverse Effect.


25.18    TAX CONSOLIDATION   

After the Parent has complied with Clause 4.4 (Condition subsequent – Tax
Consolidation) and without the prior written consent of all Lenders, an Obligor
ceases to be a member of the Tax Consolidated Group formed under the Tax
Agreements.


25.19    EVENTS RELATING TO PLANS AND BENEFIT ARRANGEMENTS


ANY OF THE FOLLOWING OCCURS, IN EACH CASE, WHICH INDIVIDUALLY OR IN THE
AGGREGATE, COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT: (I)
ANY REPORTABLE EVENT, WHICH COULD REASONABLY BE EXPECTED TO CONSTITUTE GROUNDS
FOR THE TERMINATION OF ANY PLAN BY THE PBGC OR THE APPOINTMENT OF A TRUSTEE TO
ADMINISTER OR LIQUIDATE ANY PLAN, SHALL HAVE OCCURRED AND BE CONTINUING; (II)
PROCEEDINGS SHALL HAVE BEEN INSTITUTED OR OTHER ACTION TAKEN TO TERMINATE ANY
PLAN, OR A TERMINATION NOTICE SHALL HAVE BEEN FILED WITH RESPECT TO ANY PLAN;
(III) A TRUSTEE SHALL BE APPOINTED TO ADMINISTER OR LIQUIDATE ANY PLAN; (IV)
PARENT OR ANY OTHER MEMBER OF THE ERISA GROUP SHALL FAIL TO MAKE ANY
CONTRIBUTIONS WHEN DUE TO A PLAN OR A MULTIEMPLOYER PLAN, WHETHER OR NOT WAIVED,
OR FAIL TO PAY WHEN DUE, AFTER THE EXPIRATION OF ANY APPLICABLE GRACE PERIOD,
ANY INSTALLMENT PAYMENT WITH RESPECT TO ITS WITHDRAWAL LIABILITY UNDER SECTION
4201 OF ERISA; (V) PARENT OR ANY OTHER MEMBER OF THE ERISA GROUP SHALL WITHDRAW
COMPLETELY OR PARTIALLY FROM A MULTIEMPLOYER PLAN OR A MULTIEMPLOYER PLAN SHALL
BE DETERMINED TO BE INSOLVENT (WITHIN THE MEANING OF TITLE IV OF ERISA) OR IN
“ENDANGERED” OR “CRITICAL” STATUS (WITHIN THE MEANING OF SECTION 432 OF THE
INTERNAL REVENUE CODE OR SECTION 305 OF ERISA); OR (VI) PARENT OR ANY OTHER
MEMBER OF THE ERISA GROUP SHALL WITHDRAW (OR SHALL BE DEEMED UNDER SECTION
4062(E) OF ERISA TO WITHDRAW) FROM A PLAN.


 


25.20    CONSEQUENCES OF AN EVENT OF DEFAULT


(A)    SUBJECT TO PARAGRAPHS (B) AND (C) BELOW, ON AND AT ANY TIME AFTER THE
OCCURRENCE OF AN EVENT OF DEFAULT WHICH IS CONTINUING THE AGENT MAY (AND SHALL
IF SO DIRECTED BY THE MAJORITY LENDERS), BY NOTICE TO THE PARENT AND THE
BORROWERS:

 

 

 

134  

--------------------------------------------------------------------------------

      

(I)    CANCEL THE TOTAL COMMITMENTS WHEREUPON THEY SHALL IMMEDIATELY BE
CANCELLED;

(II)    DECLARE THAT ALL OR PART OF THE UTILISATIONS, TOGETHER WITH ACCRUED
INTEREST, AND ALL OTHER AMOUNTS ACCRUED OR OUTSTANDING UNDER THE FINANCE
DOCUMENTS BE IMMEDIATELY DUE AND PAYABLE, WHEREUPON THEY SHALL BECOME
IMMEDIATELY DUE AND PAYABLE;

(III)    DECLARE THAT ALL OR PART OF THE UTILISATIONS BE PAYABLE ON DEMAND,
WHEREUPON THEY SHALL IMMEDIATELY BECOME PAYABLE ON DEMAND BY THE AGENT ACTING ON
THE INSTRUCTIONS OF THE MAJORITY LENDERS;

(IV)    DECLARE THAT FULL CASH COVER IN RESPECT OF EACH BANK GUARANTEE IS
IMMEDIATELY DUE AND PAYABLE WHEREUPON IT SHALL BECOME IMMEDIATELY DUE AND
PAYABLE; AND/OR

(V)    EXERCISE OR DIRECT THE SECURITY TRUSTEE UNDER THE SECURITY TRUST DEED TO
EXERCISE ANY OR ALL OF ITS RIGHTS, REMEDIES, POWERS OR DISCRETIONS UNDER THE
FINANCE DOCUMENTS.


(B)    IN THE EVENT OF AN EVENT OF DEFAULT SET OUT UNDER CLAUSE 25.8 (US
BANKRUPTCY PROCEDURES) , THE COMMITMENTS THAT ARE AVAILABLE TO THE BORROWER
SHALL, IF NOT ALREADY CANCELLED UNDER THIS AGREEMENT, BE IMMEDIATELY AND
AUTOMATICALLY CANCELLED, AND ALL UTILISATIONS OWING BY THE BORROWER, TOGETHER
WITH ACCRUED INTEREST, AND ALL OTHER AMOUNTS ACCRUED UNDER THE FINANCE DOCUMENTS
WITH RESPECT THERETO SHALL BE IMMEDIATELY DUE AND PAYABLE, WITHOUT ANY
DECLARATION, NOTICE OR OTHER ACT BY A FINANCE PARTY.  


(C)    IN RESPECT OF ANY HEDGING AGREEMENT, ANY ACTION OR NOTICE WILL NOT BE
TAKEN OR GIVEN BY THE AGENT BUT WILL ONLY BE TAKEN OR GIVEN BY THE RELEVANT
FINANCE PARTY WHICH IS A PARTY TO SUCH HEDGING AGREEMENT.


25.21    CASH COVER

The Issuing Bank shall place any cash it receives from a Borrower by way of cash
cover into an account in the name of the Borrower (Cash Cover Account) and in
respect of which the following conditions must be met:


(A)    THE ACCOUNT IS WITH THE ISSUING BANK FOR WHICH THAT CASH COVER IS TO BE
PROVIDED;


(B)    UNTIL NO AMOUNT IS OR MAY BE OUTSTANDING UNDER THAT BANK GUARANTEE, THE
ISSUING BANK MAY APPLY (INCLUDING BY COMBINATION OF ACCOUNTS OR SET-OFF) AMOUNTS
DUE AND PAYABLE TO IT UNDER THIS AGREEMENT IN RESPECT OF THAT BANK GUARANTEE;
AND


(C)    IF THE ISSUING BANK REQUESTS IT, THE BORROWER HAS EXECUTED A SECURITY
DOCUMENT, IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUING BANK WITH WHICH THAT
ACCOUNT IS HELD, CREATING A FIRST RANKING SECURITY INTEREST OVER THAT ACCOUNT.

 

 




135  

--------------------------------------------------------------------------------

      


25.22    INTEREST ON CASH COVER


(A)    EACH ISSUING BANK MUST PAY INTEREST ON THE CREDIT BALANCE OF EACH CASH
COVER ACCOUNT HELD WITH IT AT THE RATE IT PAYS ON CREDIT BALANCES HELD FOR ITS
GOOD CORPORATE CUSTOMERS FOR BALANCES EQUAL TO THE THEN CURRENT BALANCE OF THE
CASH COVER ACCOUNT.


(B)    INTEREST UNDER THIS CLAUSE 25.22 ACCRUES DAILY AND IS CALCULATED ON
ACTUAL DAYS ELAPSED AND A 365 DAY YEAR.


(C)    INTEREST UNDER THIS CLAUSE 25.22 MUST BE CREDITED TO EACH CASH COVER
ACCOUNT ON THE LAST DAY OF EACH CALENDAR MONTH.


(D)    ACCRUED INTEREST UNDER THIS CLAUSE 25.22 MAY BE APPLIED BY THE RELEVANT
ISSUING BANK IN ACCORDANCE WITH CLAUSE 25.21(B) (CASH COVER) OR OTHERWISE MUST
BE PAID TO THE RELEVANT BORROWER IN ACCORDANCE WITH CLAUSE 25.23 (TERMINATION OF
CASH COVER)


25.23    TERMINATION OF CASH COVER


(A)    IF AN ISSUING BANK IS SATISFIED THAT IT HAS NO FURTHER LABILITY UNDER A
BANK GUARANTEE FOR WHICH A BORROWER HAS PROVIDED CASH COVER TO THE ISSUING BANK,
THE RELEVANT ISSUING BANK MUST WITHIN 3 BUSINESS DAYS OF REQUEST BY THE RELEVANT
BORROWER PERMIT THE RELEVANT BORROWER TO WITHDRAW AN AMOUNT EQUAL TO THE FACE
VALUE OF THAT BANK GUARANTEE PLUS ANY ACCRUED INTEREST IN RESPECT OF THAT CASH
COVER FROM THE CASH COVER ACCOUNT HELD WITH THAT ISSUING BANK.


(B)    IF AN ISSUING BANK IS SATISFIED THAT EVERY BANK GUARANTEE THAT HAS BEEN
ISSUED BY IT HAS BEEN PAID IN FULL OR DISCHARGED, THEN THAT ISSUING BANK MUST,
IF IT RECEIVES WRITTEN NOTICE FROM THE RELEVANT BORROWER TO DO SO, PERMIT THAT
BORROWER TO WITHDRAW FROM THE CASH COVER ACCOUNT HELD WITH THAT ISSUING BANK ANY
AMOUNT PAID TO THE ISSUING BANK BY IT WHICH HAS NOT BEEN, OR IS NOT REQUIRED TO
BE, APPLIED IN ACCORDANCE WITH CLAUSE 25.21(B) (CASH COVER). 

 

 

136  

--------------------------------------------------------------------------------

      

SECTION 9

CHANGES TO PARTIES


26.    CHANGES TO THE LENDERS


26.1    ASSIGNMENTS AND NOVATIONS BY THE LENDERS

Subject to this Clause 26 (Changes to the Lenders), a Lender (the "Existing
Lender") may:


(A)    ASSIGN ANY OF ITS RIGHTS; OR


(B)    NOVATE ANY OF ITS RIGHTS AND OBLIGATIONS,

under the Finance Documents to another bank or financial institution or to a
trust, fund or other entity which is regularly engaged in or established for the
purpose of making, purchasing or investing in loans, securities or other
financial assets (including credit derivatives) (the "New Lender"). 


26.2    CONDITIONS OF ASSIGNMENT OR NOVATION


(A)    THE CONSENT OF A BORROWER IS REQUIRED FOR AN ASSIGNMENT OR NOVATION BY AN
EXISTING LENDER, UNLESS THE ASSIGNMENT OR NOVATION IS:

(I)    TO ANOTHER LENDER OR AN AFFILIATE OF A LENDER; OR

(II)    MADE AT A TIME WHEN AN EVENT OF DEFAULT OR REVIEW EVENT IS CONTINUING;
OR

(III)    TO A SECURITISATION OR FUNDING VEHICLE.


(B)    THE CONSENT OF A BORROWER TO AN ASSIGNMENT OR NOVATION MUST NOT BE
UNREASONABLY WITHHELD OR DELAYED OR SUBJECT TO UNREASONABLE CONDITIONS.  THE
BORROWERS WILL BE DEEMED TO HAVE GIVEN ITS CONSENT FIVE BUSINESS DAYS AFTER THE
EXISTING LENDER HAS REQUESTED IT UNLESS CONSENT IS EXPRESSLY REFUSED BY A
BORROWER WITHIN THAT TIME.


(C)    AN ASSIGNMENT WILL ONLY BE EFFECTIVE:

(I)    IF THE PROCEDURE SET OUT IN CLAUSE 26.6  (PROCEDURE FOR ASSIGNMENT) IS
COMPLIED WITH;

(II)    ON RECEIPT BY THE AGENT (WHETHER IN THE ASSIGNMENT AGREEMENT OR
OTHERWISE) OF WRITTEN CONFIRMATION FROM THE NEW LENDER (IN FORM AND SUBSTANCE
SATISFACTORY TO THE AGENT) THAT THE NEW LENDER WILL ASSUME THE SAME OBLIGATIONS
TO THE OTHER FINANCE PARTIES AND THE OTHER BENEFICIARIES AS IT WOULD HAVE BEEN
UNDER IF IT WAS AN ORIGINAL LENDER;

(III)    ON PERFORMANCE BY THE AGENT OF ALL NECESSARY "KNOW YOUR CUSTOMER" OR
OTHER SIMILAR CHECKS UNDER ALL APPLICABLE LAWS AND REGULATIONS IN RELATION TO
SUCH ASSIGNMENT TO A NEW LENDER, THE COMPLETION OF WHICH THE AGENT SHALL
PROMPTLY NOTIFY TO THE EXISTING LENDER AND THE NEW LENDER; AND

(IV)    ON RECEIPT BY THE AGENT OF CONFIRMATION FROM THE SECURITY TRUSTEE THAT
THE SECURITY TRUSTEE HAS PERFORMED ALL NECESSARY "KNOW YOUR CUSTOMER" OR OTHER
SIMILAR CHECKS UNDER ALL APPLICABLE LAWS AND REGULATIONS IN RELATION TO SUCH

 

 

 

137  

--------------------------------------------------------------------------------

      

ASSIGNMENT TO A NEW LENDER (THE RECEIPT OF WHICH THE AGENT SHALL PROMPTLY NOTIFY
TO THE EXISTING LENDER AND THE NEW LENDER) AND THE NEW LENDER HAS BECOME BOUND
BY A RELEVANT RECOGNITION CERTIFICATE.


(D)    A NOVATION WILL ONLY BE EFFECTIVE:

(I)    IF THE PROCEDURE SET OUT IN CLAUSE 26.5  (PROCEDURE FOR NOVATION) IS
COMPLIED WITH;

(II)    ON PERFORMANCE BY THE AGENT OF ALL NECESSARY "KNOW YOUR CUSTOMER" OR
OTHER SIMILAR CHECKS UNDER ALL APPLICABLE LAWS AND REGULATIONS IN RELATION TO
SUCH NOVATION TO A NEW LENDER, THE COMPLETION OF WHICH THE AGENT SHALL PROMPTLY
NOTIFY TO THE EXISTING LENDER AND THE NEW LENDER; AND

(III)    ON RECEIPT BY THE AGENT OF CONFIRMATION FROM THE SECURITY TRUSTEE THAT
THE SECURITY TRUSTEE HAS PERFORMED ALL NECESSARY "KNOW YOUR CUSTOMER" OR OTHER
SIMILAR CHECKS UNDER ALL APPLICABLE LAWS AND REGULATIONS IN RELATION TO SUCH
NOVATION TO A NEW LENDER (THE RECEIPT OF WHICH THE AGENT SHALL PROMPTLY NOTIFY
TO THE EXISTING LENDER AND THE NEW LENDER) AND THE NEW LENDER HAS BECOME BOUND
BY A RELEVANT RECOGNITION CERTIFICATE.


(E)    IF:

(I)    A LENDER ASSIGNS OR NOVATES ANY OF ITS RIGHTS OR OBLIGATIONS UNDER THE
FINANCE DOCUMENTS OR CHANGES ITS FACILITY OFFICE; AND

(II)    AS A RESULT OF CIRCUMSTANCES EXISTING AT THE DATE THE ASSIGNMENT,
NOVATION OR CHANGE OCCURS, AN OBLIGOR WOULD BE OBLIGED TO MAKE A PAYMENT TO THE
NEW LENDER OR LENDER ACTING THROUGH ITS NEW FACILITY OFFICE UNDER CLAUSE 14 (TAX
GROSS UP AND INDEMNITIES) OR CLAUSE 16 (INCREASED COSTS),

then the New Lender or Lender acting through its new Facility Office is only
entitled to receive payment under those Clauses to the same extent as the
Existing Lender or Lender acting through its previous Facility Office would have
been if the assignment, novation or change had not occurred except to the extent
such entitlement to receive a greater payment results from a change in law or
regulation that occurs after the assignment or novation.  This paragraph (e)
shall not apply:

(III)    IN RESPECT OF AN ASSIGNMENT OR NOVATION MADE IN THE ORDINARY COURSE OF
THE PRIMARY SYNDICATION OF THE FACILITIES; OR

(IV)    WHERE THE PAYMENT IS IN RELATION TO AUSTRALIAN WITHHOLDING TAX AND THERE
ARE AT LEAST TWO LENDERS AFTER THE ASSIGNMENT, NOVATION OR CHANGE, AND THE NEW
LENDER, OR LENDER ACTING THROUGH ITS NEW FACILITY OFFICE, IS NOT AN OFFSHORE
ASSOCIATE OF THE BORROWER.  IN SUCH INSTANCES, THE NEW LENDER, OR LENDER ACTING
THROUGH ITS NEW FACILITY OFFICE WILL BE ENTITLED TO FULL PAYMENT UNDER CLAUSE 14
(TAX GROSS UP AND INDEMNITIES), SUBJECT TO CLAUSE 14.4 (EXCLUSIONS) .

 

 




138  

--------------------------------------------------------------------------------

      


(F)    EACH NEW LENDER, BY EXECUTING THE RELEVANT TRANSFER CERTIFICATE OR
ASSIGNMENT AGREEMENT, CONFIRMS, FOR THE AVOIDANCE OF DOUBT, THAT THE AGENT HAS
AUTHORITY TO EXECUTE ON ITS BEHALF ANY AMENDMENT OR WAIVER THAT HAS BEEN
APPROVED BY OR ON BEHALF OF THE REQUISITE LENDER OR LENDERS IN ACCORDANCE WITH
THIS AGREEMENT ON OR PRIOR TO THE DATE ON WHICH THE NOVATION OR ASSIGNMENT
BECOMES EFFECTIVE IN ACCORDANCE WITH THIS AGREEMENT AND THAT IT IS BOUND BY THAT
DECISION TO THE SAME EXTENT AS THE EXISTING LENDER WOULD HAVE BEEN HAD IT
REMAINED A LENDER.


(G)    A LENDER MAY NOT ASSIGN OR NOVATE ANY OF ITS RIGHTS OR OBLIGATIONS UNDER
THE FINANCE DOCUMENTS OR CHANGE ITS FACILITY OFFICE, IF THE NEW LENDER OR THE
LENDER ACTING THROUGH ITS NEW FACILITY OFFICE WOULD BE ENTITLED TO EXERCISE ANY
RIGHTS UNDER CLAUSE 9.1  (ILLEGALITY) AS A RESULT OF CIRCUMSTANCES EXISTING AS
AT THE DATE THE ASSIGNMENT, NOVATION OR CHANGE IS PROPOSED TO OCCUR.


26.3    ASSIGNMENT OR NOVATION FEE

The New Lender shall, on the date upon which an assignment or novation takes
effect, pay to the Agent (for its own account) a fee as notified by the Agent
from time to time.


26.4    LIMITATION OF RESPONSIBILITY OF EXISTING LENDERS


(A)    UNLESS EXPRESSLY AGREED TO THE CONTRARY, AN EXISTING LENDER MAKES NO
REPRESENTATION OR WARRANTY AND ASSUMES NO RESPONSIBILITY TO A NEW LENDER FOR:

(I)    THE LEGALITY, VALIDITY, EFFECTIVENESS, ADEQUACY OR ENFORCEABILITY OF THE
FINANCE DOCUMENTS OR ANY OTHER DOCUMENTS;

(II)    THE FINANCIAL CONDITION OF ANY OBLIGOR OR ANY OTHER PERSON;

(III)    THE PERFORMANCE AND OBSERVANCE BY ANY OBLIGOR OR ANY OTHER PERSON OF
ITS OBLIGATIONS UNDER THE FINANCE DOCUMENTS OR ANY OTHER DOCUMENTS; OR

(IV)    THE ACCURACY OF ANY STATEMENTS (WHETHER WRITTEN OR ORAL) MADE IN OR IN
CONNECTION WITH ANY FINANCE DOCUMENT OR ANY OTHER DOCUMENT,

and any representations or warranties implied by law are excluded.


(B)    EACH NEW LENDER CONFIRMS TO THE EXISTING LENDER, THE OTHER FINANCE
PARTIES AND THE BENEFICIARIES THAT IT:

(I)    HAS MADE (AND SHALL CONTINUE TO MAKE) ITS OWN INDEPENDENT INVESTIGATION
AND ASSESSMENT OF THE FINANCIAL CONDITION AND AFFAIRS OF EACH OBLIGOR AND ITS
RELATED ENTITIES AND ANY OTHER PERSON IN CONNECTION WITH ITS PARTICIPATION IN
THIS AGREEMENT AND HAS NOT RELIED EXCLUSIVELY ON ANY INFORMATION PROVIDED TO IT
BY THE EXISTING LENDER IN CONNECTION WITH ANY FINANCE DOCUMENT; AND

(II)    WILL CONTINUE TO MAKE ITS OWN INDEPENDENT APPRAISAL OF THE
CREDITWORTHINESS OF EACH OBLIGOR AND ITS RELATED ENTITIES AND ANY OTHER PERSON
WHILST ANY AMOUNT IS OR MAY BE OUTSTANDING UNDER THE FINANCE DOCUMENTS OR ANY
COMMITMENT IS IN FORCE.

 

 




139  

--------------------------------------------------------------------------------

      


(C)    NOTHING IN ANY FINANCE DOCUMENT OBLIGES AN EXISTING LENDER TO:

(I)    ACCEPT A NOVATION OR RE-ASSIGNMENT FROM A NEW LENDER OF ANY OF THE RIGHTS
AND OBLIGATIONS ASSIGNED OR NOVATED UNDER THIS CLAUSE 26 (CHANGES TO THE
LENDERS); OR

(II)    SUPPORT ANY LOSSES DIRECTLY OR INDIRECTLY INCURRED BY THE NEW LENDER BY
REASON OF THE NON-PERFORMANCE BY ANY OBLIGOR OR ANY OTHER PERSON OF ITS
OBLIGATIONS UNDER THE FINANCE DOCUMENTS OR OTHERWISE.


26.5    PROCEDURE FOR NOVATION


(A)    SUBJECT TO THE CONDITIONS SET OUT IN CLAUSE 26.2  (CONDITIONS OF
ASSIGNMENT OR NOVATION) A NOVATION IS EFFECTED IN ACCORDANCE WITH PARAGRAPH (E)
BELOW WHEN THE AGENT EXECUTES AN OTHERWISE DULY COMPLETED TRANSFER CERTIFICATE
DELIVERED TO IT BY THE EXISTING LENDER AND THE NEW LENDER.  THE AGENT SHALL,
SUBJECT TO PARAGRAPHS (B) AND (C) BELOW, AS SOON AS REASONABLY PRACTICABLE AFTER
RECEIPT BY IT OF A DULY COMPLETED TRANSFER CERTIFICATE APPEARING ON ITS FACE TO
COMPLY WITH THE TERMS OF THIS AGREEMENT AND DELIVERED IN ACCORDANCE WITH THE
TERMS OF THIS AGREEMENT, EXECUTE THAT TRANSFER CERTIFICATE.


(B)    THE AGENT SHALL ONLY BE OBLIGED TO EXECUTE A TRANSFER CERTIFICATE
DELIVERED TO IT BY THE EXISTING LENDER AND THE NEW LENDER ONCE IT IS SATISFIED
IT HAS COMPLIED WITH ALL NECESSARY "KNOW YOUR CUSTOMER" OR OTHER SIMILAR CHECKS
UNDER ALL APPLICABLE LAWS AND REGULATIONS IN RELATION TO THE TRANSFER TO SUCH
NEW LENDER.


(C)    THE AGENT MAY REFRAIN FROM EXECUTING A TRANSFER CERTIFICATE PENDING
SATISFACTION OF CLAUSE 26.2(C)(III)  (CONDITIONS OF ASSIGNMENT OR NOVATION) AND
ACTING REASONABLY, MAY DELAY EXECUTING A TRANSFER CERTIFICATE PENDING A PAYMENT,
DISTRIBUTION OR UTILISATION UNDER OR IN RESPECT OF THE FINANCE DOCUMENTS.


(D)    EACH PARTY OTHER THAN THE EXISTING LENDER IRREVOCABLY AUTHORISES THE
AGENT TO EXECUTE ANY TRANSFER CERTIFICATE ON ITS BEHALF.


(E)    SUBJECT TO CLAUSE 26.9  (PRO RATA INTEREST SETTLEMENT), ON THE TRANSFER
DATE:

(I)    TO THE EXTENT THAT IN THE TRANSFER CERTIFICATE THE EXISTING LENDER SEEKS
TO NOVATE ITS RIGHTS AND OBLIGATIONS UNDER THE FINANCE DOCUMENTS EACH OF THE
OBLIGORS AND THE EXISTING LENDER SHALL BE RELEASED FROM FURTHER OBLIGATIONS
TOWARDS ONE ANOTHER UNDER THE FINANCE DOCUMENTS AND THEIR RESPECTIVE RIGHTS
AGAINST ONE ANOTHER UNDER THE FINANCE DOCUMENTS SHALL BE CANCELLED (BEING THE
"DISCHARGED RIGHTS AND OBLIGATIONS"); 

(II)    EACH OF THE OBLIGORS AND THE NEW LENDER SHALL ASSUME OBLIGATIONS TOWARDS
ONE ANOTHER AND/OR ACQUIRE RIGHTS AGAINST ONE ANOTHER WHICH DIFFER FROM THE
DISCHARGED RIGHTS AND OBLIGATIONS ONLY INSOFAR AS THAT OBLIGOR AND THE NEW
LENDER HAVE ASSUMED AND/OR ACQUIRED THE SAME IN PLACE OF THAT OBLIGOR AND THE
EXISTING LENDER;

 

 



140  

--------------------------------------------------------------------------------

      

(III)    THE AGENT, THE ARRANGER, THE NEW LENDER AND OTHER LENDERS SHALL ACQUIRE
THE SAME RIGHTS AND ASSUME THE SAME OBLIGATIONS BETWEEN THEMSELVES AS THEY WOULD
HAVE ACQUIRED AND ASSUMED HAD THE NEW LENDER BEEN AN ORIGINAL LENDER WITH THE
RIGHTS AND/OR OBLIGATIONS ACQUIRED OR ASSUMED BY IT AS A RESULT OF THE NOVATION
AND TO THAT EXTENT THE AGENT, THE ARRANGER AND THE EXISTING LENDER SHALL EACH BE
RELEASED FROM FURTHER OBLIGATIONS TO EACH OTHER UNDER THE FINANCE DOCUMENTS;

(IV)    THE NEW LENDER SHALL BECOME A PARTY AS A "LENDER" AND ENTITLED TO THE
BENEFITS OF ANY OTHER DOCUMENT ENTERED INTO BY THE AGENT AS AGENT FOR THE
LENDERS AND WILL BE BOUND BY OBLIGATIONS EQUIVALENT TO THE RELEVANT OBLIGATIONS
(AS DEFINED IN CLAUSE 26.6(C)(II)  (PROCEDURE FOR ASSIGNMENT) BELOW); AND

(V)    FOR THE PURPOSES OF THIS AGREEMENT, COMMITMENTS, PARTICIPATIONS IN LOANS
AND RIGHTS AND OBLIGATIONS WILL BE TAKEN TO HAVE BEEN TRANSFERRED UNDER A
TRANSFER CERTIFICATE EVEN THOUGH IT OPERATES AS A NOVATION AND COMMITMENTS,
PARTICIPATIONS IN LOANS AND RIGHTS AND OBLIGATIONS ARE REPLACED RATHER THAN
TRANSFERRED.


26.6    PROCEDURE FOR ASSIGNMENT


(A)    SUBJECT TO THE CONDITIONS SET OUT IN CLAUSE 26.2  (CONDITIONS OF
ASSIGNMENT OR NOVATION) AN ASSIGNMENT MAY BE EFFECTED IN ACCORDANCE WITH
PARAGRAPH (C) BELOW WHEN THE AGENT EXECUTES AN OTHERWISE DULY COMPLETED
ASSIGNMENT AGREEMENT DELIVERED TO IT BY THE EXISTING LENDER AND THE NEW LENDER. 
THE AGENT SHALL, SUBJECT TO PARAGRAPH (B) BELOW, AS SOON AS REASONABLY
PRACTICABLE AFTER RECEIPT BY IT OF A DULY COMPLETED ASSIGNMENT AGREEMENT
APPEARING ON ITS FACE TO COMPLY WITH THE TERMS OF THIS AGREEMENT AND DELIVERED
IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, EXECUTE THAT ASSIGNMENT
AGREEMENT.


(B)    THE AGENT SHALL ONLY BE OBLIGED TO EXECUTE AN ASSIGNMENT AGREEMENT
DELIVERED TO IT BY THE EXISTING LENDER AND THE NEW LENDER ONCE IT IS SATISFIED
IT HAS COMPLIED WITH ALL NECESSARY "KNOW YOUR CUSTOMER" OR OTHER SIMILAR CHECKS
UNDER ALL APPLICABLE LAWS AND REGULATIONS IN RELATION TO THE ASSIGNMENT TO SUCH
NEW LENDER.


(C)    SUBJECT TO CLAUSE 26.9  (PRO RATA INTEREST SETTLEMENT), ON THE TRANSFER
DATE:

(I)    THE EXISTING LENDER WILL ASSIGN ABSOLUTELY TO THE NEW LENDER THE RIGHTS
UNDER THE FINANCE DOCUMENTS EXPRESSED TO BE THE SUBJECT OF THE ASSIGNMENT IN THE
ASSIGNMENT AGREEMENT;

(II)    THE EXISTING LENDER WILL BE RELEASED BY EACH OBLIGOR AND THE OTHER
FINANCE PARTIES FROM THE OBLIGATIONS OWED BY IT (THE "RELEVANT OBLIGATIONS") AND
EXPRESSED TO BE THE SUBJECT OF THE RELEASE IN THE ASSIGNMENT AGREEMENT; AND

(III)    THE NEW LENDER SHALL BECOME A PARTY AS A "LENDER" AND ENTITLED TO THE
BENEFITS OF ANY OTHER DOCUMENT ENTERED INTO BY THE AGENT AS AGENT FOR THE
LENDERS AND WILL BE BOUND BY OBLIGATIONS EQUIVALENT TO THE RELEVANT OBLIGATIONS.

 

 




141  

--------------------------------------------------------------------------------

      


(D)    LENDERS MAY UTILISE PROCEDURES OTHER THAN THOSE SET OUT IN THIS CLAUSE
26.6  (PROCEDURE FOR ASSIGNMENT) TO ASSIGN (INCLUDING BY EQUITABLE ASSIGNMENT)
THEIR RIGHTS UNDER THE FINANCE DOCUMENTS (BUT NOT, WITHOUT THE CONSENT OF THE
RELEVANT OBLIGOR OR UNLESS IN ACCORDANCE WITH CLAUSE 26.5  (PROCEDURE FOR
NOVATION), TO OBTAIN A RELEASE BY THAT OBLIGOR FROM THE OBLIGATIONS OWED TO THAT
OBLIGOR BY THE LENDERS NOR THE ASSUMPTION OF EQUIVALENT OBLIGATIONS BY A NEW
LENDER) PROVIDED THAT THEY COMPLY WITH THE CONDITIONS SET OUT IN CLAUSE 26.2 
(CONDITIONS OF ASSIGNMENT OR NOVATION). 


26.7    COPY OF TRANSFER CERTIFICATE OR ASSIGNMENT AGREEMENT TO COMPANY

The Agent shall, as soon as reasonably practicable after it has executed a
Transfer Certificate or an Assignment Agreement, send to a Borrower a copy of
that Transfer Certificate or Assignment Agreement.


26.8    SECURITY OVER LENDERS' RIGHTS

In addition to the other rights provided to Lenders under this Clause 26
(Changes to the Lenders), each Lender may without consulting with or obtaining
consent from any Obligor, at any time charge, assign or otherwise create
Security in or over (whether by way of collateral or otherwise) all or any of
its rights under any Finance Document to secure obligations of that Lender
including:


(A)    ANY CHARGE, ASSIGNMENT OR OTHER SECURITY TO SECURE OBLIGATIONS TO A
FEDERAL RESERVE OR CENTRAL BANK; AND


(B)    ANY CHARGE, ASSIGNMENT OR OTHER SECURITY GRANTED TO ANY HOLDERS (OR
TRUSTEE OR REPRESENTATIVES OF HOLDERS) OF OBLIGATIONS OWED, OR SECURITIES
ISSUED, BY THAT LENDER AS SECURITY FOR THOSE OBLIGATIONS OR SECURITIES,

except that no such charge, assignment or Security shall:

(I)    RELEASE A LENDER FROM ANY OF ITS OBLIGATIONS UNDER THE FINANCE DOCUMENTS
OR SUBSTITUTE THE BENEFICIARY OF THE RELEVANT CHARGE, ASSIGNMENT OR SECURITY FOR
THE LENDER AS A PARTY TO ANY OF THE FINANCE DOCUMENTS; OR

(II)    REQUIRE ANY PAYMENTS TO BE MADE BY AN OBLIGOR OTHER THAN OR IN EXCESS
OF, OR GRANT TO ANY PERSON ANY MORE EXTENSIVE RIGHTS THAN, THOSE REQUIRED TO BE
MADE OR GRANTED TO THE RELEVANT LENDER UNDER THE FINANCE DOCUMENTS.


26.9    PRO RATA INTEREST SETTLEMENT


(A)    IF THE AGENT HAS NOTIFIED THE LENDERS THAT IT IS ABLE TO DISTRIBUTE
INTEREST PAYMENTS ON A "PRO RATA BASIS" TO EXISTING LENDERS AND NEW LENDERS THEN
(IN RESPECT OF ANY NOVATION PURSUANT TO CLAUSE 26.5  (PROCEDURE FOR NOVATION) OR
ANY ASSIGNMENT PURSUANT TO CLAUSE 26.6  (PROCEDURE FOR ASSIGNMENT) THE TRANSFER
DATE OF WHICH, IN EACH CASE, IS AFTER THE DATE OF SUCH NOTIFICATION AND IS NOT
ON THE LAST DAY OF AN INTEREST PERIOD):

(I)    ANY INTEREST OR FEES IN RESPECT OF THE RELEVANT PARTICIPATION WHICH ARE
EXPRESSED TO ACCRUE BY REFERENCE TO THE LAPSE OF TIME SHALL CONTINUE TO ACCRUE
IN FAVOUR OF THE EXISTING LENDER UP TO BUT EXCLUDING THE TRANSFER DATE ("ACCRUED
AMOUNTS") AND SHALL BECOME DUE AND PAYABLE TO THE EXISTING LENDER (WITHOUT
FURTHER INTEREST ACCRUING ON THEM) ON THE LAST DAY OF THE CURRENT INTEREST
PERIOD

 

 

 

142  

--------------------------------------------------------------------------------

      

(OR, IF THE INTEREST PERIOD IS LONGER THAN SIX MONTHS, ON THE NEXT OF THE DATES
WHICH FALLS AT SIX MONTHLY INTERVALS AFTER THE FIRST DAY OF THAT INTEREST
PERIOD); AND

(II)    THE RIGHTS ASSIGNED OR NOVATED BY THE EXISTING LENDER WILL NOT INCLUDE
THE RIGHT TO THE ACCRUED AMOUNTS, SO THAT, FOR THE AVOIDANCE OF DOUBT:

(A)    when the Accrued Amounts become payable, those Accrued Amounts will be
payable to the Existing Lender; and

(B)    the amount payable to the New Lender on that date will be the amount
which would, but for the application of this Clause 26.9  ( Pro rata interest
settlement), have been payable to it on that date, but after deduction of the
Accrued Amounts.


(B)    IN THIS CLAUSE 26.9   (PRO RATA INTEREST SETTLEMENT) REFERENCES TO
"INTEREST PERIOD" SHALL BE CONSTRUED TO INCLUDE A REFERENCE TO ANY OTHER PERIOD
FOR ACCRUAL OF FEES.


(C)    AN EXISTING LENDER WHICH RETAINS THE RIGHT TO THE ACCRUED AMOUNTS
PURSUANT TO THIS CLAUSE 26.9 (PRO RATA INTEREST SETTLEMENT) BUT WHICH DOES NOT
HAVE A COMMITMENT SHALL BE DEEMED NOT TO BE A LENDER FOR THE PURPOSES OF
ASCERTAINING WHETHER THE AGREEMENT OF ANY SPECIFIED GROUP OF LENDERS HAS BEEN
OBTAINED TO APPROVE ANY REQUEST FOR A CONSENT, WAIVER, AMENDMENT OR OTHER VOTE
OF LENDERS UNDER THE FINANCE DOCUMENTS.


27.    CHANGES TO THE OBLIGORS


27.1    ASSIGNMENTS AND NOVATION BY OBLIGORS

No Obligor may assign any of its rights or novate any of its rights or
obligations under the Finance Documents.


27.2    ADDITIONAL BORROWERS


(A)    SUBJECT TO COMPLIANCE WITH THE PROVISIONS OF CLAUSE 22.3  (KNOW YOUR
CLIENT) THE PARENT MAY REQUEST THAT ANY OF ITS WHOLLY-OWNED SUBSIDIARIES
INCORPORATED IN AUSTRALIA BECOMES AN ADDITIONAL BORROWER.  THAT SUBSIDIARY SHALL
BECOME AN ADDITIONAL BORROWER IF:

(I)    ALL THE LENDERS APPROVE THE ADDITION OF THAT SUBSIDIARY;

(II)    THE PARENT DELIVERS TO THE AGENT A DULY COMPLETED AND EXECUTED ACCESSION
LETTER;

(III)    UNLESS THAT SUBSIDIARY IS, AT THAT TIME, AN "OBLIGOR" UNDER THE
SECURITY TRUST DEED, IT ACCEDES TO THE SECURITY TRUST DEED AS AN "ADDITIONAL
OBLIGOR" BY SIGNING AND DELIVERING TO THE SECURITY TRUSTEE AN ACCESSION DEED AND
ANY OTHER DOCUMENTS OR INFORMATION REQUIRED UNDER THE SECURITY TRUST DEED;

(IV)    THE PARENT CONFIRMS THAT NO DEFAULT IS CONTINUING OR WOULD OCCUR AS A
RESULT OF THAT SUBSIDIARY BECOMING AN ADDITIONAL BORROWER; AND

 

 



143  

--------------------------------------------------------------------------------

      

(V)    THE AGENT HAS RECEIVED ALL OF THE DOCUMENTS AND OTHER EVIDENCE LISTED IN
PART II OF SCHEDULE 2 (CONDITIONS PRECEDENT) IN RELATION TO THAT ADDITIONAL
BORROWER, EACH IN FORM AND SUBSTANCE SATISFACTORY TO THE AGENT ACTING ON THE
INSTRUCTIONS OF ALL LENDERS.


(B)    THE AGENT SHALL NOTIFY THE PARENT AND THE LENDERS PROMPTLY UPON BEING
SATISFIED THAT IT HAS RECEIVED (IN FORM AND SUBSTANCE SATISFACTORY TO IT ACTING
ON THE INSTRUCTIONS OF ALL LENDERS) ALL THE DOCUMENTS AND OTHER EVIDENCE LISTED
IN PART II OF SCHEDULE 2 (CONDITIONS PRECEDENT). 


(C)    THE AGENT SHALL NOT BE LIABLE FOR ANY DAMAGES, COSTS OR LOSSES TO ANY
PERSON, ANY DIMINUTION IN VALUE OR ANY LIABILITY WHATSOEVER AS A RESULT OF
GIVING ANY SUCH NOTIFICATION.


27.3    RESIGNATION OF A BORROWER


(A)    THE PARENT MAY REQUEST THAT A BORROWER CEASES TO BE A BORROWER BY
DELIVERING TO THE AGENT A RESIGNATION LETTER.


(B)    THE AGENT SHALL ACCEPT A RESIGNATION LETTER AND NOTIFY THE PARENT AND THE
LENDERS OF ITS ACCEPTANCE IF:

(I)    NO DEFAULT IS CONTINUING OR WOULD RESULT FROM THE ACCEPTANCE OF THE
RESIGNATION LETTER (AND THE PARENT HAS CONFIRMED THIS IS THE CASE); AND

(II)    THE BORROWER IS UNDER NO ACTUAL OR CONTINGENT OBLIGATIONS AS A BORROWER
UNDER ANY FINANCE DOCUMENTS,

WHEREUPON THAT COMPANY SHALL CEASE TO BE A BORROWER AND SHALL HAVE NO FURTHER
RIGHTS OR OBLIGATIONS UNDER THE FINANCE DOCUMENTS AS A BORROWER (AND WITHOUT
PREJUDICE TO ANY OBLIGATIONS IT MAY HAVE AS A GUARANTOR).


27.4    ADDITIONAL GUARANTORS


(A)    SUBJECT TO COMPLIANCE WITH THE PROVISIONS OF CLAUSE 22.3 (KNOW YOUR
CLIENT), THE PARENT MAY REQUEST THAT ANY OF ITS WHOLLY-OWNED] SUBSIDIARIES
BECOME AN ADDITIONAL GUARANTOR.  THAT SUBSIDIARY SHALL BECOME AN ADDITIONAL
GUARANTOR IF:

(I)    THE PARENT DELIVERS TO THE AGENT A DULY COMPLETED AND EXECUTED ACCESSION
LETTER EXECUTED AS A DEED;

(II)    THE AGENT HAS RECEIVED ALL OF THE DOCUMENTS AND OTHER EVIDENCE LISTED IN
PART II OF SCHEDULE 2 (CONDITIONS PRECEDENT) IN RELATION TO THAT ADDITIONAL
GUARANTOR, EACH IN FORM AND SUBSTANCE SATISFACTORY TO THE AGENT ACTING ON THE
INSTRUCTIONS OF ALL LENDERS; AND

(III)    THE RELEVANT GROUP MEMBER ACCEDES TO THE SECURITY TRUST DEED AS AN
"ADDITIONAL OBLIGOR" BY SIGNING AND DELIVERING TO THE SECURITY TRUSTEE AN
ACCESSION DEED AND ANY OTHER DOCUMENTS OR INFORMATION REQUIRED UNDER THE
SECURITY TRUST DEED.

 

 




144  

--------------------------------------------------------------------------------

      


(B)    THE AGENT SHALL NOTIFY THE PARENT AND THE LENDERS PROMPTLY UPON BEING
SATISFIED THAT IT HAS RECEIVED (IN FORM AND SUBSTANCE SATISFACTORY TO IT ACTING
ON THE INSTRUCTIONS OF ALL LENDERS) ALL THE DOCUMENTS AND OTHER EVIDENCE LISTED
IN PART II OF SCHEDULE 2 (CONDITIONS PRECEDENT). 


(C)    THE AGENT SHALL NOT BE LIABLE FOR ANY DAMAGES, COSTS OR LOSSES TO ANY
PERSON, ANY DIMINUTION IN VALUE OR ANY LIABILITY WHATSOEVER AS A RESULT OF
GIVING ANY SUCH NOTIFICATION.


27.5    REPETITION OF REPRESENTATIONS

Delivery of an Accession Letter constitutes confirmation by the relevant
Subsidiary that the Repeating Representations are true and correct in relation
to it as at the date of delivery as if made by reference to the facts and
circumstances then existing.


27.6    RESIGNATION OF A GUARANTOR


(A)    THE PARENT MAY REQUEST THAT A GUARANTOR (OTHER THAN A BORROWER) CEASES TO
BE A GUARANTOR BY DELIVERING TO THE AGENT A RESIGNATION LETTER.


(B)    THE AGENT SHALL ACCEPT A RESIGNATION LETTER AND NOTIFY THE PARENT AND THE
LENDERS OF ITS ACCEPTANCE IF:

(I)    NO DEFAULT IS CONTINUING OR WOULD RESULT FROM THE ACCEPTANCE OF THE
RESIGNATION LETTER (AND A BORROWER HAS CONFIRMED THIS IS THE CASE);

(II)    ALL THE LENDERS HAVE CONSENTED TO A BORROWER'S REQUEST,

whereupon that company shall cease to be a Guarantor and shall have no further
rights or obligations under the Finance Documents as a Guarantor.


28.    RESTRICTION ON DEBT PURCHASE TRANSACTIONS


28.1    PROHIBITION ON DEBT PURCHASE TRANSACTIONS BY BORROWER AFFILIATES

Without limiting Clause 26.2  (Conditions of assignment or novation), a Borrower
shall not, and shall procure that each Borrower Affiliate shall not, be a Lender
or enter into any Debt Purchase Transactions or beneficially own or control all
or a material part of the equity of an entity that is a Lender or a party to a
Debt Purchase Transaction.


28.2    DISENFRANCHISEMENT ON DEBT PURCHASE TRANSACTIONS ENTERED INTO BY
BORROWER AFFILIATES


(A)    SUBJECT TO CLAUSE 26.2  (CONDITIONS OF ASSIGNMENT OR NOVATION), FOR SO
LONG AS A BORROWER AFFILIATE (I) BENEFICIALLY OWNS ANY PARTICIPATION IN A
UTILISATION DRAWN UTILISING A COMMITMENT OR (II) HAS ENTERED INTO A DEBT
PURCHASE TRANSACTION RELATING TO SUCH A PARTICIPATION OR COMMITMENT AND SUCH
AGREEMENT OR ARRANGEMENT HAS NOT BEEN TERMINATED:

(I)    IN ASCERTAINING WHETHER THE MAJORITY LENDERS, ALL LENDERS OR LENDERS
REPRESENTING ANY GIVEN PERCENTAGE OF THE TOTAL COMMITMENTS GIVE A CONSENT,
APPROVAL, WAIVER, AMENDMENT, INSTRUCTIONS OR OTHER DECISION UNDER THE FINANCE
DOCUMENTS SUCH PARTICIPATION AND COMMITMENT SHALL BE DEEMED TO BE ZERO; AND

 

 



145  

--------------------------------------------------------------------------------

      

(II)    FOR THE PURPOSES OF CLAUSE 39.2  (ALL LENDER MATTERS), SUCH BORROWER
AFFILIATE OR THE PERSON WITH WHOM IT HAS ENTERED INTO SUCH SUB-PARTICIPATION,
OTHER AGREEMENT OR ARRANGEMENT SHALL BE DEEMED NOT TO BE A LENDER (UNLESS IT IS
A LENDER WITH ANOTHER COMMITMENT AND IS NOT A BORROWER AFFILIATE).


(B)    EACH LENDER SHALL PROMPTLY NOTIFY THE AGENT IN WRITING IF:

(I)    IT KNOWINGLY ENTERS INTO A DEBT PURCHASE TRANSACTION WITH A BORROWER
AFFILIATE; OR

(II)    SUCH TRANSACTION IS TERMINATED OR CEASES TO BE WITH A BORROWER
AFFILIATE.


(C)    EACH BORROWER AFFILIATE THAT IS A LENDER AGREES THAT:

(I)    UNLESS THE AGENT OTHERWISE AGREES, IT SHALL NOT ATTEND OR PARTICIPATE ANY
MEETING OR CONFERENCE CALL OF LENDERS OR BE ENTITLED TO RECEIVE THE AGENDA OR
ANY MINUTES; AND

(II)    IN ITS CAPACITY AS LENDER, UNLESS THE AGENT OTHERWISE AGREES, IT SHALL
NOT BE ENTITLED TO RECEIVE ANY REPORT OR OTHER DOCUMENT PREPARED AT THE BEHEST
OF, OR ON THE INSTRUCTIONS OF, THE AGENT OR ONE OR MORE OF THE LENDERS.

 

 

146  

--------------------------------------------------------------------------------

      

SECTION 10

THE FINANCE PARTIES


29.    ROLE OF THE AGENT, THE ARRANGER, THE REFERENCE BANKS  


29.1    APPOINTMENT OF THE AGENT  


(A)    EACH OF THE ARRANGER AND THE LENDERS APPOINTS THE AGENT TO ACT AS ITS
AGENT UNDER AND IN CONNECTION WITH THE FINANCE DOCUMENTS.  THE AGENT WILL BE
AGENT FOR THE ARRANGER AND THE LENDERS EXCEPT AS DESCRIBED IN PARAGRAPH (D)
BELOW.


(B)    EACH OF THE ARRANGER AND THE LENDERS IRREVOCABLY APPOINTS THE AGENT TO
ACT AS ITS AGENT TO EXECUTE A RELEVANT RECOGNITION CERTIFICATE ON ITS BEHALF,
RATIFIES THAT EXECUTION, AND AGREES IT IS THEREFORE BOUND AS SET OUT THE
RECOGNITION CERTIFICATE BY THE TERMS SET OUT IN THE SECURITY TRUST DEED.


(C)    EACH OF THE ARRANGER AND THE LENDERS AUTHORISES THE AGENT TO PERFORM THE
DUTIES, OBLIGATIONS AND RESPONSIBILITIES AND TO EXERCISE THE RIGHTS, POWERS,
AUTHORITIES AND DISCRETIONS SPECIFICALLY GIVEN TO THE AGENT UNDER OR IN
CONNECTION WITH THE FINANCE DOCUMENTS TOGETHER WITH ANY OTHER INCIDENTAL RIGHTS,
POWERS, AUTHORITIES AND DISCRETIONS.


(D)    WHERE THE AGENT PROVIDES SERVICES IN CONNECTION WITH THE ADMINISTRATION
OF THE UTILISATIONS, THAT IS WHEN IT CALCULATES RATES AND AMOUNTS, KEEPS
RECORDS, RECEIVES AND DISTRIBUTES PAYMENTS AND INFORMATION RECEIVED UNDER CLAUSE
22 (INFORMATION UNDERTAKINGS) AND CLAUSE 22.4 (INFORMATION: MISCELLANEOUS) , AND
RECEIVES AND DEALS WITH UTILISATION REQUESTS AND SELECTION NOTICES, IT DOES NOT
PROVIDE THOSE SERVICES AS AGENT FOR THE ARRANGER OR THE LENDERS, BUT AS
PRINCIPAL, BUT THE REMAINDER OF THIS CLAUSE 29 (ROLE OF THE AGENT, THE ARRANGER,
THE REFERENCE BANKS) STILL APPLIES.


29.2    INSTRUCTIONS


(A)    THE AGENT SHALL:

(I)    UNLESS A CONTRARY INDICATION APPEARS IN A FINANCE DOCUMENT, EXERCISE OR
REFRAIN FROM EXERCISING ANY RIGHT, POWER, AUTHORITY OR DISCRETION VESTED IN IT
AS AGENT IN ACCORDANCE WITH ANY INSTRUCTIONS GIVEN TO IT BY:

(A)    ALL LENDERS IF THE RELEVANT FINANCE DOCUMENT STIPULATES THE MATTER IS AN
ALL LENDER DECISION; AND

(B)    IN ALL OTHER CASES, THE MAJORITY LENDERS IF THE RELEVANT FINANCE DOCUMENT
STIPULATES THE MATTER IS A MAJORITY LENDER DECISION; AND

(II)    NOT BE LIABLE FOR ANY ACT (OR OMISSION) IF IT ACTS (OR REFRAINS FROM
ACTING) IN ACCORDANCE WITH PARAGRAPH (I) ABOVE.


(B)    THE AGENT SHALL BE ENTITLED TO REQUEST INSTRUCTIONS, OR CLARIFICATION OF
ANY INSTRUCTION, FROM THE MAJORITY LENDERS (OR, IF THE RELEVANT FINANCE DOCUMENT
STIPULATES THE MATTER IS A DECISION FOR ANY OTHER LENDER OR GROUP OF LENDERS,
FROM THAT LENDER OR GROUP OF LENDERS) AS TO WHETHER, AND IN WHAT MANNER, IT
SHOULD EXERCISE OR REFRAIN FROM EXERCISING ANY RIGHT, POWER, AUTHORITY OR
DISCRETION.  THE AGENT MAY REFRAIN FROM

 

 


 

147  

--------------------------------------------------------------------------------

      


ACTING UNLESS AND UNTIL IT RECEIVES ANY SUCH INSTRUCTIONS OR CLARIFICATION THAT
IT HAS REQUESTED.


(C)    SAVE IN THE CASE OF DECISIONS STIPULATED TO BE A MATTER FOR ANY OTHER
LENDER OR GROUP OF LENDERS UNDER THE RELEVANT FINANCE DOCUMENT AND UNLESS A
CONTRARY INDICATION APPEARS IN A FINANCE DOCUMENT, ANY INSTRUCTIONS GIVEN TO THE
AGENT BY THE MAJORITY LENDERS SHALL OVERRIDE ANY CONFLICTING INSTRUCTIONS GIVEN
BY ANY OTHER PARTIES AND WILL BE BINDING ON ALL FINANCE PARTIES.


(D)    THE AGENT MAY REFRAIN FROM ACTING IN ACCORDANCE WITH ANY INSTRUCTIONS OF
ANY LENDER OR GROUP OF LENDERS UNTIL IT HAS RECEIVED ANY INDEMNIFICATION AND/OR
SECURITY THAT IT MAY IN ITS DISCRETION REQUIRE (WHICH MAY BE GREATER IN EXTENT
THAN THAT CONTAINED IN THE FINANCE DOCUMENTS AND WHICH MAY INCLUDE PAYMENT IN
ADVANCE) FOR ANY COST, LOSS OR LIABILITY WHICH IT MAY INCUR IN COMPLYING WITH
THOSE INSTRUCTIONS.  THE AGENT MAY SPECIFY THAT THE SECURITY BE CASH, IN WHICH
CASE A BORROWER MUST PROVIDE IT ON REQUEST, FAILING WHICH EACH LENDER MUST ON
REQUEST PAY ITS PROPORTION OF THE CASH ACCORDING TO ITS COMMITMENT.  ANY AMOUNT
RECOVERED BY THE AGENT UNDER ANY SECURITY WILL BE TAKEN TO BE AN AMOUNT PAID BY
THE PARTY WHICH PROVIDED THAT SECURITY.


(E)    IN THE ABSENCE OF INSTRUCTIONS, THE AGENT MAY ACT (OR REFRAIN FROM
ACTING) AS IT CONSIDERS TO BE IN THE BEST INTEREST OF THE LENDERS.


(F)    THE AGENT IS NOT AUTHORISED TO ACT ON BEHALF OF A LENDER (WITHOUT FIRST
OBTAINING THAT LENDER'S CONSENT) IN ANY LEGAL OR ARBITRATION PROCEEDINGS
RELATING TO ANY FINANCE DOCUMENT.


29.3    DUTIES OF THE AGENT


(A)    THE AGENT'S DUTIES UNDER THE FINANCE DOCUMENTS ARE SOLELY MECHANICAL AND
ADMINISTRATIVE IN NATURE.


(B)    SUBJECT TO PARAGRAPH (C) BELOW, THE AGENT SHALL PROMPTLY FORWARD TO A
PARTY THE ORIGINAL OR A COPY OF ANY DOCUMENT WHICH IS DELIVERED TO THE AGENT FOR
THAT PARTY BY ANY OTHER PARTY.


(C)    WITHOUT PREJUDICE TO CLAUSE 26.7  (COPY OF TRANSFER CERTIFICATE OR
ASSIGNMENT AGREEMENT TO COMPANY) PARAGRAPH (B) ABOVE SHALL NOT APPLY TO ANY
TRANSFER CERTIFICATE OR TO ANY ASSIGNMENT AGREEMENT.


(D)    EXCEPT WHERE A FINANCE DOCUMENT SPECIFICALLY PROVIDES OTHERWISE, THE
AGENT IS NOT OBLIGED TO REVIEW OR CHECK THE ADEQUACY, ACCURACY OR COMPLETENESS
OF ANY DOCUMENT IT FORWARDS TO ANOTHER PARTY.


(E)    IF THE AGENT RECEIVES NOTICE FROM A PARTY REFERRING TO THIS AGREEMENT,
DESCRIBING A DEFAULT OR REVIEW EVENT AND STATING THAT THE CIRCUMSTANCE DESCRIBED
IS A DEFAULT OR REVIEW EVENT, IT SHALL PROMPTLY NOTIFY THE OTHER FINANCE
PARTIES.


(F)    IF THE AGENT IS AWARE OF THE NON-PAYMENT OF ANY PRINCIPAL, INTEREST,
COMMITMENT FEE OR OTHER FEE PAYABLE TO A FINANCE PARTY (OTHER THAN THE AGENT OR
THE ARRANGER) UNDER THIS AGREEMENT IT SHALL PROMPTLY NOTIFY THE OTHER FINANCE
PARTIES.

 

 




148  

--------------------------------------------------------------------------------

      


(G)    THE AGENT SHALL HAVE ONLY THOSE DUTIES, OBLIGATIONS AND RESPONSIBILITIES
EXPRESSLY SPECIFIED IN THE FINANCE DOCUMENTS TO WHICH IT IS EXPRESSED TO BE A
PARTY (AND NO OTHERS SHALL BE IMPLIED).


(H)    IF THE AGENT RECEIVES A REQUEST BY A LENDER, THE AGENT WILL PROVIDE A
PRIVACY NOTICE (IN THE FORM RECOMMENDED BY THE ASIA PACIFIC LOAN MARKET
ASSOCIATION (AUSTRALIAN BRANCH) OR AS OTHERWISE DIRECTED BY A FINANCE PARTY) TO
A REPRESENTATIVE OF THE OFFICERS OF AN OBLIGOR WHOSE PERSONAL INFORMATION HAS
BEEN COLLECTED ON BEHALF OF THE FINANCE PARTIES, WHICH DETAILS THE MANNER IN
WHICH PERSONAL INFORMATION COLLECTED IN CONNECTION WITH THIS AGREEMENT MAY BE
USED AND DISCLOSED BY THE FINANCE PARTIES.


29.4    ROLE OF THE ARRANGER

Except as specifically provided in the Finance Documents, the Arranger has no
obligations of any kind to any other Party under or in connection with any
Finance Document.


29.5    NO FIDUCIARY DUTIES


(A)    NOTHING IN ANY FINANCE DOCUMENT CONSTITUTES THE AGENT OR THE ARRANGER AS
A TRUSTEE OR FIDUCIARY OF ANY OTHER PERSON.


(B)    NONE OF THE AGENT, THE SECURITY TRUSTEE OR THE ARRANGER SHALL BE BOUND TO
ACCOUNT TO ANY LENDER FOR ANY SUM OR THE PROFIT ELEMENT OF ANY SUM RECEIVED BY
IT FOR ITS OWN ACCOUNT.


29.6    BUSINESS WITH THE GROUP

The Agent and the Arranger may accept deposits from, lend money to and generally
engage in any kind of banking or other business with any Group Member.


29.7    RIGHTS AND DISCRETIONS; DELEGATION OF DUTIES


(A)    THE AGENT MAY:

(I)    RELY ON ANY REPRESENTATION, COMMUNICATION, NOTICE OR DOCUMENT BELIEVED BY
IT TO BE GENUINE, CORRECT AND APPROPRIATELY AUTHORISED;

(II)    ASSUME THAT:

(A)    ANY INSTRUCTIONS RECEIVED BY IT FROM THE MAJORITY LENDERS, ANY LENDERS OR
ANY GROUP OF LENDERS ARE DULY GIVEN IN ACCORDANCE WITH THE TERMS OF THE FINANCE
DOCUMENTS; AND

(B)    UNLESS IT HAS RECEIVED NOTICE OF REVOCATION, THAT THOSE INSTRUCTIONS HAVE
NOT BEEN REVOKED; AND

(III)    RELY ON A WRITTEN STATEMENT FROM ANY PERSON:

(A)    AS TO ANY MATTER OF FACT OR CIRCUMSTANCE WHICH MIGHT REASONABLY BE
EXPECTED TO BE WITHIN THE KNOWLEDGE OF THAT PERSON; OR

(B)    TO THE EFFECT THAT SUCH PERSON APPROVES OF ANY PARTICULAR DEALING,
TRANSACTION, STEP, ACTION OR THING,

 

 

149  

--------------------------------------------------------------------------------

      

as sufficient evidence that that is the case and, in the case of paragraph (A)
above, may assume the truth and accuracy of that statement.


(B)    THE AGENT MAY ASSUME (UNLESS IT HAS RECEIVED NOTICE TO THE CONTRARY IN
ITS CAPACITY AS AGENT FOR THE LENDERS) THAT:

(I)    NO DEFAULT OR REVIEW EVENT HAS OCCURRED (UNLESS IT HAS ACTUAL KNOWLEDGE
OF A DEFAULT);

(II)    ANY RIGHT, POWER, AUTHORITY OR DISCRETION VESTED IN ANY PARTY OR ANY
GROUP OF LENDERS HAS NOT BEEN EXERCISED; AND

(III)    ANY NOTICE OR REQUEST MADE BY A BORROWER (OTHER THAN A UTILISATION
REQUEST OR SELECTION NOTICE) IS MADE ON BEHALF OF AND WITH THE CONSENT AND
KNOWLEDGE OF ALL THE OBLIGORS.


(C)    THE AGENT MAY ENGAGE AND PAY FOR THE ADVICE OR SERVICES OF ANY LAWYERS,
ACCOUNTANTS, SURVEYORS OR OTHER EXPERTS OR PROFESSIONAL ADVISERS.


(D)    WITHOUT PREJUDICE TO THE GENERALITY OF PARAGRAPH (C) ABOVE OR PARAGRAPH
(E) BELOW, THE AGENT MAY AT ANY TIME ENGAGE AND PAY FOR THE SERVICES OF ANY
LAWYERS TO ACT AS INDEPENDENT COUNSEL TO THE AGENT (AND SO SEPARATE FROM ANY
LAWYERS INSTRUCTED BY THE LENDERS) IF THE AGENT IN ITS REASONABLE OPINION DEEMS
THIS TO BE NECESSARY.


(E)    THE AGENT MAY RELY ON THE ADVICE OR SERVICES OF ANY LAWYERS, ACCOUNTANTS,
TAX ADVISERS, SURVEYORS OR OTHER PROFESSIONAL ADVISERS OR EXPERTS (WHETHER
OBTAINED BY THE AGENT OR BY ANY OTHER PARTY) AND SHALL NOT BE LIABLE FOR ANY
DAMAGES, COSTS OR LOSSES TO ANY PERSON, ANY DIMINUTION IN VALUE OR ANY LIABILITY
WHATSOEVER ARISING AS A RESULT OF ITS SO RELYING.


(F)    THE AGENT MAY ACT IN RELATION TO THE FINANCE DOCUMENTS THROUGH ITS
OFFICERS, EMPLOYEES, SECONDEES AND AGENTS.


(G)    UNLESS A FINANCE DOCUMENT EXPRESSLY PROVIDES OTHERWISE THE AGENT MAY
DISCLOSE TO ANY OTHER PARTY ANY INFORMATION IT REASONABLY BELIEVES IT HAS
RECEIVED AS AGENT UNDER THIS AGREEMENT.


(H)    WITHOUT LIMITING PARAGRAPH (G) ABOVE, THE AGENT MAY DISCLOSE THE IDENTITY
OF A DEFAULTING FINANCE PARTY TO THE OTHER FINANCE PARTIES AND A BORROWER AND
SHALL DISCLOSE IT ON THE WRITTEN REQUEST OF A BORROWER OR THE MAJORITY LENDERS.


(I)    NOTWITHSTANDING ANY OTHER PROVISION OF ANY FINANCE DOCUMENT TO THE
CONTRARY, NEITHER THE AGENT NOR THE ARRANGER IS OBLIGED TO DO OR OMIT TO DO
ANYTHING IF IT WOULD OR MIGHT IN ITS REASONABLE OPINION CONSTITUTE A BREACH OF
ANY LAW OR REGULATION OR A BREACH OF A FIDUCIARY DUTY OR DUTY OF
CONFIDENTIALITY.


(J)    NOTWITHSTANDING ANY PROVISION OF ANY FINANCE DOCUMENT TO THE CONTRARY,
THE AGENT IS NOT OBLIGED TO EXPEND OR RISK ITS OWN FUNDS OR OTHERWISE INCUR ANY
FINANCIAL LIABILITY IN THE PERFORMANCE OF ITS DUTIES, OBLIGATIONS OR
RESPONSIBILITIES OR THE EXERCISE OF ANY RIGHT, POWER, AUTHORITY OR DISCRETION IF
IT HAS GROUNDS FOR BELIEVING THE REPAYMENT OF

 

 


 

150  

--------------------------------------------------------------------------------

      


SUCH FUNDS OR ADEQUATE INDEMNITY AGAINST, OR SECURITY FOR, SUCH RISK OR
LIABILITY IS NOT REASONABLY ASSURED TO IT.


(K)    THE PARTIES NEED NOT ENQUIRE WHETHER ANY INSTRUCTIONS FROM ALL OR A
PERCENTAGE OF LENDERS OR THE MAJORITY LENDERS HAVE BEEN GIVEN TO THE AGENT OR AS
TO THE TERMS OF THOSE INSTRUCTIONS.  AS BETWEEN THE OTHER PARTIES ON THE ONE
HAND AND THE AGENT AND LENDERS ON THE OTHER, EVERYTHING DONE BY THE AGENT UNDER
OR IN RELATION TO THE FINANCE DOCUMENTS WILL BE TAKEN TO BE AUTHORISED.


29.8    RESPONSIBILITY FOR DOCUMENTATION

Neither the Agent nor the Arranger is responsible or liable for:


(A)    THE ADEQUACY, ACCURACY OR COMPLETENESS OF ANY INFORMATION (WHETHER ORAL
OR WRITTEN) SUPPLIED BY THE AGENT, THE ARRANGER, AN OBLIGOR OR ANY OTHER PERSON
GIVEN IN OR IN CONNECTION WITH ANY FINANCE DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED IN THE FINANCE DOCUMENTS OR ANY OTHER AGREEMENT, ARRANGEMENT OR
DOCUMENT; OR


(B)    THE LEGALITY, VALIDITY, EFFECTIVENESS, ADEQUACY OR ENFORCEABILITY OF ANY
FINANCE DOCUMENT OR ANY OTHER AGREEMENT, ARRANGEMENT OR DOCUMENT; OR


(C)    ANY DETERMINATION AS TO WHETHER ANY INFORMATION PROVIDED OR TO BE
PROVIDED TO ANY FINANCE PARTY IS NON-PUBLIC INFORMATION THE USE OF WHICH MAY BE
REGULATED OR PROHIBITED BY APPLICABLE LAW OR REGULATION RELATING TO INSIDER
DEALING OR OTHERWISE.


29.9    NO DUTY TO MONITOR

The Agpent shall not be bound to enquire:


(A)    WHETHER OR NOT ANY DEFAULT OR REVIEW EVENT HAS OCCURRED;


(B)    AS TO THE PERFORMANCE, DEFAULT OR ANY BREACH BY ANY PARTY OF ITS
OBLIGATIONS UNDER ANY FINANCE DOCUMENT OR ANY OTHER AGREEMENT, ARRANGEMENT OR
DOCUMENT; OR


(C)    WHETHER ANY OTHER EVENT SPECIFIED IN ANY FINANCE DOCUMENT HAS OCCURRED.


29.10    EXCLUSION OF LIABILITY


(A)    WITHOUT LIMITING PARAGRAPH (B) BELOW (AND WITHOUT PREJUDICE TO ANY OTHER
PROVISION OF ANY FINANCE DOCUMENT EXCLUDING OR LIMITING THE LIABILITY OF THE
AGENT), THE AGENT WILL NOT BE LIABLE FOR:

(I)    ANY DAMAGES, COSTS OR LOSSES TO ANY PERSON, ANY DIMINUTION IN VALUE, OR
ANY LIABILITY WHATSOEVER ARISING AS A RESULT OF TAKING OR NOT TAKING ANY ACTION
UNDER OR IN CONNECTION WITH ANY FINANCE DOCUMENT, UNLESS DIRECTLY CAUSED BY ITS
GROSS NEGLIGENCE OR WILFUL MISCONDUCT;

(II)    EXERCISING, OR NOT EXERCISING, ANY RIGHT, POWER, AUTHORITY OR DISCRETION
GIVEN TO IT BY, OR IN CONNECTION WITH, ANY FINANCE DOCUMENT OR ANY OTHER
AGREEMENT, ARRANGEMENT OR DOCUMENT ENTERED INTO, MADE OR EXECUTED IN
ANTICIPATION OF, UNDER OR IN CONNECTION WITH, ANY FINANCE DOCUMENT, OTHER THAN
BY REASON OF ITS GROSS NEGLIGENCE OR WILFUL MISCONDUCT; OR

 

 



151  

--------------------------------------------------------------------------------

      

(III)    WITHOUT PREJUDICE TO THE GENERALITY OF PARAGRAPHS (I) AND (II) ABOVE,
ANY DAMAGES, COSTS OR LOSSES TO ANY PERSON, ANY DIMINUTION IN VALUE OR ANY
LIABILITY WHATSOEVER (BUT NOT INCLUDING ANY CLAIM BASED ON THE FRAUD OF THE
AGENT) ARISING AS A RESULT OF:

(A)    ANY ACT, EVENT OR CIRCUMSTANCE NOT REASONABLY WITHIN ITS CONTROL; OR

(B)    THE GENERAL RISKS OF INVESTMENT IN, OR THE HOLDING OF ASSETS IN, ANY
JURISDICTION,

including (in each case and without limitation) such damages, costs, losses to
any person, any diminution in value or any liability arising as a result of:
nationalisation, expropriation or other governmental actions; any regulation,
currency restriction, devaluation or fluctuation; market conditions affecting
the execution or settlement of transactions or the value of assets (including
any Disruption Event); breakdown, failure or malfunction of any third party
transport, telecommunications, computer services or systems; natural disasters
or acts of God; war, terrorism, insurrection or revolution; or strikes or
industrial action.


(B)    NO PARTY (OTHER THAN THE AGENT) MAY TAKE ANY PROCEEDINGS AGAINST ANY
OFFICER, EMPLOYEE OR AGENT OF THE AGENT IN RESPECT OF ANY CLAIM IT MIGHT HAVE
AGAINST THE AGENT OR IN RESPECT OF ANY ACT OR OMISSION OF ANY KIND BY THAT
OFFICER, EMPLOYEE OR AGENT IN RELATION TO ANY FINANCE DOCUMENT AND ANY OFFICER,
EMPLOYEE OR AGENT OF THE AGENT MAY RELY ON THIS CLAUSE 29.10 (EXCLUSION OF
LIABILITY).


(C)    THE AGENT WILL NOT BE LIABLE FOR ANY DELAY (OR ANY RELATED CONSEQUENCES)
IN CREDITING AN ACCOUNT WITH AN AMOUNT REQUIRED UNDER THE FINANCE DOCUMENTS TO
BE PAID BY THE AGENT IF THE AGENT HAS TAKEN ALL NECESSARY STEPS AS SOON AS
REASONABLY PRACTICABLE TO COMPLY WITH THE REGULATIONS OR OPERATING PROCEDURES OF
ANY RECOGNISED CLEARING OR SETTLEMENT SYSTEM USED BY THE AGENT FOR THAT PURPOSE.


(D)    NOTHING IN THIS AGREEMENT SHALL OBLIGE THE AGENT OR THE ARRANGER TO CARRY
OUT:

(I)    ANY "KNOW YOUR CUSTOMER" OR OTHER CHECKS IN RELATION TO ANY PERSON; OR

(II)    ANY CHECK ON THE EXTENT TO WHICH ANY TRANSACTION CONTEMPLATED BY THIS
AGREEMENT MIGHT BE UNLAWFUL FOR ANY LENDER OR FOR ANY AFFILIATE OF ANY LENDER,

on behalf of any Lender and each Lender confirms to the Agent and the Arranger
that it is solely responsible for any such checks it is required to carry out
and that it may not rely on any statement in relation to such checks made by the
Agent or the Arranger.


(E)    WITHOUT PREJUDICE TO ANY PROVISION OF ANY FINANCE DOCUMENT EXCLUDING OR
LIMITING THE AGENT'S LIABILITY, ANY LIABILITY OF THE AGENT ARISING UNDER OR IN
CONNECTION WITH ANY FINANCE DOCUMENT SHALL BE LIMITED TO THE AMOUNT OF ACTUAL
LOSS WHICH HAS BEEN SUFFERED (AS DETERMINED BY REFERENCE TO THE DATE OF DEFAULT
OF THE AGENT OR, IF LATER, THE DATE ON WHICH THE LOSS ARISES AS A RESULT OF SUCH
DEFAULT) BUT WITHOUT REFERENCE TO ANY


 

152  

--------------------------------------------------------------------------------

      


SPECIAL CONDITIONS OR CIRCUMSTANCES KNOWN TO THE AGENT AT ANY TIME WHICH
INCREASE THE AMOUNT OF THAT LOSS.  IN NO EVENT SHALL THE AGENT BE LIABLE FOR ANY
LOSS OF PROFITS, GOODWILL, REPUTATION, BUSINESS OPPORTUNITY OR ANTICIPATED
SAVING, OR FOR SPECIAL, PUNITIVE, INDIRECT OR CONSEQUENTIAL DAMAGES, WHETHER OR
NOT THE AGENT HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH LOSS OR DAMAGES.


29.11    LENDERS' INDEMNITY TO THE AGENT


(A)    EACH LENDER SHALL (IN PROPORTION TO ITS SHARE OF THE TOTAL COMMITMENTS
OR, IF THE TOTAL COMMITMENTS ARE THEN ZERO, TO ITS SHARE OF THE TOTAL
COMMITMENTS IMMEDIATELY PRIOR TO THEIR REDUCTION TO ZERO) INDEMNIFY THE AGENT,
WITHIN THREE BUSINESS DAYS OF DEMAND, AGAINST ANY COST, EXPENSE, LOSS OR
LIABILITY INCURRED BY THE AGENT (OTHERWISE THAN BY REASON OF THE AGENT'S GROSS
NEGLIGENCE OR WILFUL MISCONDUCT) IN ACTING AS AGENT UNDER THE FINANCE DOCUMENTS
(UNLESS THE AGENT HAS BEEN REIMBURSED BY AN OBLIGOR PURSUANT TO A FINANCE
DOCUMENT).


(B)    A LENDER'S SHARE WILL BE THE PROPORTION OF ITS SHARE OF THE TOTAL
COMMITMENTS OR, IF THE TOTAL COMMITMENTS ARE THEN ZERO, ITS SHARE OF THE TOTAL
COMMITMENTS IMMEDIATELY PRIOR TO THEIR REDUCTION TO ZERO.  WHERE A LENDER'S
COMMITMENT HAS BEEN REDUCED TO ZERO, BUT IT HAS A PARTICIPATION IN ANY
OUTSTANDING UTILISATIONS, THEN FOR THIS PURPOSE ITS COMMITMENT WILL BE TAKEN TO
BE THE AGGREGATE AMOUNT OF ITS PARTICIPATION (AND THE TOTAL COMMITMENTS
CALCULATED ACCORDINGLY).


(C)    IF ANY LENDER FAILS TO PAY ITS SHARE OF ANY AMOUNT DUE UNDER PARAGRAPH
(A) ONE OR MORE OTHER LENDERS MAY PAY ALL OR PART OF THAT SHARE TO THE AGENT. 
IN THAT CASE, THE DEFAULTING LENDER MUST IMMEDIATELY PAY EACH SUCH PAYING LENDER
THE AMOUNT PAID BY THAT PAYING LENDER TOGETHER WITH INTEREST EQUAL TO THE RATE
FROM TIME TO TIME CERTIFIED BY THE PAYING LENDER TO BE ITS COST OF FUNDS PLUS A
MARGIN OF 2% PER ANNUM, COMPOUNDING MONTHLY.


(D)    IF ANY LENDER FAILS TO PROVIDE ITS SHARE OF SECURITY TO THE AGENT WHEN
REQUESTED UNDER CLAUSE 29.7  (RIGHTS AND DISCRETIONS) ONE OR MORE OTHER LENDERS
MAY PROVIDE ALL OR PART OF THAT SHARE ON ITS BEHALF.  WHERE THAT SECURITY IS
CASH THE NON PROVIDING LENDER MUST IMMEDIATELY PAY EACH LENDER THAT PROVIDED
CASH THE AMOUNT PROVIDED BY IT TOGETHER WITH INTEREST EQUAL TO ITS COST OF FUNDS
PLUS A MARGIN OF 2% PER ANNUM, COMPOUNDING MONTHLY.


29.12    RESIGNATION OF THE AGENT


(A)    THE AGENT MAY RESIGN AND APPOINT ONE OF ITS AFFILIATES ACTING THROUGH AN
OFFICE IN AUSTRALIA AS SUCCESSOR BY GIVING NOTICE TO THE LENDERS AND A BORROWER.


(B)    ALTERNATIVELY THE AGENT MAY RESIGN BY GIVING 30 DAYS' NOTICE TO THE
LENDERS AND A BORROWER, IN WHICH CASE THE MAJORITY LENDERS (AFTER CONSULTATION
WITH A BORROWER) MAY APPOINT A SUCCESSOR AGENT.


(C)    IF THE MAJORITY LENDERS HAVE NOT APPOINTED A SUCCESSOR AGENT IN
ACCORDANCE WITH PARAGRAPH (B) ABOVE WITHIN 20 DAYS AFTER NOTICE OF RESIGNATION
WAS GIVEN, THE RETIRING AGENT (AFTER CONSULTATION WITH A BORROWER) MAY APPOINT A
SUCCESSOR AGENT (ACTING THROUGH AN OFFICE IN THE SAME TIME ZONE AS AUSTRALIA).

 

 




153  

--------------------------------------------------------------------------------

      


(D)    IF THE AGENT WISHES TO RESIGN BECAUSE (ACTING REASONABLY) IT HAS
CONCLUDED THAT IT IS NO LONGER APPROPRIATE FOR IT TO REMAIN AS AGENT AND THE
AGENT IS ENTITLED TO APPOINT A SUCCESSOR AGENT UNDER PARAGRAPH (C) ABOVE, THE
AGENT MAY (IF IT CONCLUDES (ACTING REASONABLY) THAT IT IS NECESSARY TO DO SO IN
ORDER TO PERSUADE THE PROPOSED SUCCESSOR AGENT TO BECOME A PARTY TO THIS
AGREEMENT AS AGENT) AGREE WITH THE PROPOSED SUCCESSOR AGENT AMENDMENTS TO THIS
CLAUSE 29 (ROLE OF THE AGENT, THE ARRANGER, THE REFERENCE BANKS)AND ANY OTHER
TERM OF THIS AGREEMENT DEALING WITH THE RIGHTS OR OBLIGATIONS OF THE AGENT
CONSISTENT WITH THEN CURRENT MARKET PRACTICE FOR THE APPOINTMENT AND PROTECTION
OF AGENTS OF SYNDICATED FINANCING TRANSACTIONS TOGETHER WITH ANY REASONABLE
AMENDMENTS TO THE AGENCY FEE PAYABLE UNDER THIS AGREEMENT WHICH ARE CONSISTENT
WITH THE SUCCESSOR AGENT'S NORMAL FEE RATES AND THOSE AMENDMENTS WILL BIND THE
PARTIES.


(E)    THE RETIRING AGENT SHALL MAKE AVAILABLE TO THE SUCCESSOR AGENT SUCH
DOCUMENTS AND RECORDS AND PROVIDE SUCH ASSISTANCE AS THE SUCCESSOR AGENT MAY
REASONABLY REQUEST FOR THE PURPOSES OF PERFORMING ITS FUNCTIONS AS AGENT UNDER
THE FINANCE DOCUMENTS. THE BORROWERS SHALL, WITHIN THREE BUSINESS DAYS OF
DEMAND, REIMBURSE THE RETIRING AGENT FOR THE AMOUNT OF ALL COSTS AND EXPENSES
(INCLUDING LEGAL FEES) PROPERLY INCURRED BY IT IN MAKING AVAILABLE SUCH
DOCUMENTS AND RECORDS AND PROVIDING SUCH ASSISTANCE SAVE FOR WHERE THE AGENT IS
A DEFAULTING FINANCE PARTY.


(F)    THE AGENT'S RESIGNATION NOTICE SHALL ONLY TAKE EFFECT UPON THE
APPOINTMENT OF A SUCCESSOR.


(G)    UPON THE APPOINTMENT OF A SUCCESSOR, THE RETIRING AGENT SHALL BE
DISCHARGED FROM ANY FURTHER OBLIGATION IN RESPECT OF THE FINANCE DOCUMENTS
(OTHER THAN ITS OBLIGATIONS UNDER PARAGRAPH (E) ABOVE) BUT SHALL REMAIN ENTITLED
TO THE BENEFIT OF THIS CLAUSE 30 (CONDUCT OF BUSINESS BY THE FINANCE PARTIES)
(AND ANY AGENCY FEES FOR THE ACCOUNT OF THE RETIRING AGENT SHALL CEASE TO ACCRUE
FROM (AND SHALL BE PAYABLE ON) THAT DATE).  ANY SUCCESSOR AND EACH OF THE OTHER
PARTIES SHALL HAVE THE SAME RIGHTS AND OBLIGATIONS AMONGST THEMSELVES AS THEY
WOULD HAVE HAD IF SUCH SUCCESSOR HAD BEEN AN ORIGINAL PARTY.


(H)    AFTER CONSULTATION WITH A BORROWER, THE MAJORITY LENDERS MAY, BY NOTICE
TO THE AGENT, REQUIRE IT TO RESIGN IN ACCORDANCE WITH PARAGRAPH (B) ABOVE.  IN
THIS EVENT, THE AGENT SHALL RESIGN IN ACCORDANCE WITH PARAGRAPH (B) ABOVE (OR,
AT ANY TIME THE AGENT IS A DEFAULTING FINANCE PARTY, BY GIVING ANY SHORTER
NOTICE DETERMINED BY THE MAJORITY LENDERS).


(I)    THE AGENT SHALL RESIGN IN ACCORDANCE WITH PARAGRAPH (B) ABOVE (AND, TO
THE EXTENT APPLICABLE, SHALL USE REASONABLE ENDEAVOURS TO APPOINT A SUCCESSOR
AGENT PURSUANT TO PARAGRAPH (C) ABOVE) IF ON OR AFTER THE DATE WHICH IS THREE
MONTHS BEFORE THE EARLIEST FATCA APPLICATION DATE RELATING TO ANY PAYMENT TO THE
AGENT UNDER THE FINANCE DOCUMENTS, EITHER:

(I)    THE AGENT FAILS TO RESPOND TO A REQUEST UNDER CLAUSE 14.8  (FATCA
INFORMATION) AND A LENDER REASONABLY BELIEVES THAT THE AGENT WILL NOT BE (OR
WILL HAVE CEASED TO BE) A FATCA EXEMPT PARTY ON OR AFTER THAT FATCA APPLICATION
DATE;

 

 



154  

--------------------------------------------------------------------------------

      

(II)    THE INFORMATION SUPPLIED BY THE AGENT PURSUANT TO CLAUSE 14.8 (FATCA
INFORMATION) INDICATES THAT THE AGENT WILL NOT BE (OR WILL HAVE CEASED TO BE) A
FATCA EXEMPT PARTY ON OR AFTER THAT FATCA APPLICATION DATE; OR

(III)    THE AGENT NOTIFIES A BORROWER AND THE LENDERS THAT THE AGENT WILL NOT
BE (OR WILL HAVE CEASED TO BE) A FATCA EXEMPT PARTY ON OR AFTER THAT FATCA
APPLICATION DATE;

and (in each case) a Lender reasonably believes that a Party will be required to
make a FATCA Deduction that would not be required if the Agent were a FATCA
Exempt Party, and a Borrower or that Lender, by notice to the Agent, requires it
to resign.


29.13    CONFIDENTIALITY


(A)    IN ACTING AS AGENT FOR THE FINANCE PARTIES, THE AGENT SHALL BE REGARDED
AS ACTING THROUGH ITS AGENCY DIVISION WHICH SHALL BE TREATED AS A SEPARATE
ENTITY FROM ANY OTHER OF ITS DIVISIONS OR DEPARTMENTS.


(B)    IF INFORMATION IS RECEIVED BY ANOTHER DIVISION OR DEPARTMENT OF THE
AGENT, IT MAY BE TREATED AS CONFIDENTIAL TO THAT DIVISION OR DEPARTMENT AND THE
AGENT SHALL NOT BE DEEMED TO HAVE NOTICE OF IT.


29.14    RELATIONSHIP WITH THE LENDERS


(A)    SUBJECT TO CLAUSE 26.9  (PRO RATA INTEREST SETTLEMENT), THE AGENT MAY
TREAT THE PERSON SHOWN IN ITS RECORDS AS LENDER AT THE OPENING OF BUSINESS (IN
THE PLACE OF THE AGENT'S PRINCIPAL OFFICE AS NOTIFIED TO THE FINANCE PARTIES
FROM TIME TO TIME) AS THE LENDER ACTING THROUGH ITS FACILITY OFFICE:

(I)    ENTITLED TO OR LIABLE FOR ANY PAYMENT DUE UNDER ANY FINANCE DOCUMENT ON
THAT DAY; AND

(II)    ENTITLED TO RECEIVE AND ACT UPON ANY NOTICE, REQUEST, DOCUMENT OR
COMMUNICATION OR MAKE ANY DECISION OR DETERMINATION UNDER ANY FINANCE DOCUMENT
MADE OR DELIVERED ON THAT DAY,

unless it has received not less than five Business Days' prior notice from that
Lender to the contrary in accordance with the terms of this Agreement.


(B)    ANY LENDER MAY BY NOTICE TO THE AGENT APPOINT A PERSON TO RECEIVE ON ITS
BEHALF ALL NOTICES, COMMUNICATIONS, INFORMATION AND DOCUMENTS TO BE MADE OR
DESPATCHED TO THAT LENDER UNDER THE FINANCE DOCUMENTS.  SUCH NOTICE SHALL
CONTAIN THE ADDRESS, FAX NUMBER AND ELECTRONIC MAIL ADDRESS AND/OR ANY OTHER
INFORMATION REQUIRED TO ENABLE THE SENDING AND RECEIPT OF INFORMATION BY THAT
MEANS (AND, IN EACH CASE, THE DEPARTMENT OR OFFICER, IF ANY, FOR WHOSE ATTENTION
COMMUNICATION IS TO BE MADE) AND BE TREATED AS A NOTIFICATION OF A SUBSTITUTE
ADDRESS, FAX NUMBER, ELECTRONIC MAIL ADDRESS, DEPARTMENT AND OFFICER BY THAT
LENDER FOR THE PURPOSES OF CLAUSE 35.2 (ADDRESSES) AND THE AGENT SHALL BE
ENTITLED TO TREAT SUCH PERSON AS THE PERSON ENTITLED TO RECEIVE ALL SUCH
NOTICES, COMMUNICATIONS, INFORMATION AND DOCUMENTS AS THOUGH THAT PERSON WERE
THAT LENDER.

 

 




155  

--------------------------------------------------------------------------------

      


(C)    THE AGENT MAY RELY ON OR RECEIVE INSTRUCTIONS FROM ANY ATTORNEY ACTING ON
BEHALF OF A LENDER, OR ANY PERSON ACTING ON BEHALF OF A LENDER WHOSE TITLE OR
ACTING TITLE INCLUDES THE WORD MANAGER, HEAD, EXECUTIVE, DIRECTOR OR PRESIDENT
OR COGNATE EXPRESSIONS, OR ANY SECRETARY OR DIRECTOR OF A LENDER.


29.15    CREDIT APPRAISAL BY THE LENDERS

Without affecting the responsibility of any Obligor for information supplied by
it or on its behalf in connection with any Finance Document, each Lender
confirms to the Agent and the Arranger that it has been, and will continue to
be, solely responsible for making its own independent appraisal and
investigation of all risks arising under or in connection with any Finance
Document including but not limited to:


(A)    THE FINANCIAL CONDITION, STATUS AND NATURE OF EACH GROUP MEMBER;


(B)    THE LEGALITY, VALIDITY, PRIORITY, EFFECTIVENESS, ADEQUACY OR
ENFORCEABILITY OF ANY FINANCE DOCUMENT AND ANY OTHER AGREEMENT, ARRANGEMENT OR
DOCUMENT;


(C)    WHETHER THAT LENDER HAS RECOURSE, AND THE NATURE AND EXTENT OF THAT
RECOURSE, AGAINST ANY PARTY OR ANY OF ITS RESPECTIVE ASSETS UNDER OR IN
CONNECTION WITH ANY FINANCE DOCUMENT, THE TRANSACTIONS CONTEMPLATED BY THE
FINANCE DOCUMENTS OR ANY OTHER AGREEMENT, ARRANGEMENT OR DOCUMENT; AND


(D)    THE ADEQUACY, ACCURACY OR COMPLETENESS OF ANY INFORMATION PROVIDED BY THE
AGENT, ANY PARTY OR BY ANY OTHER PERSON UNDER OR IN CONNECTION WITH ANY FINANCE
DOCUMENT, THE TRANSACTIONS CONTEMPLATED BY ANY FINANCE DOCUMENTS OR ANY OTHER
AGREEMENT, ARRANGEMENT OR DOCUMENT.


29.16    ROLE OF REFERENCE BANKS


(A)    NO REFERENCE BANK IS UNDER ANY OBLIGATION TO PROVIDE A QUOTATION OR ANY
OTHER INFORMATION TO THE AGENT.


(B)    NO REFERENCE BANK WILL BE LIABLE FOR ANY ACTION TAKEN BY IT UNDER OR IN
CONNECTION WITH ANY FINANCE DOCUMENT, OR FOR ANY REFERENCE BANK QUOTATION,
UNLESS DIRECTLY CAUSED BY ITS GROSS NEGLIGENCE OR WILFUL MISCONDUCT.


(C)    NO PARTY (OTHER THAN THE RELEVANT REFERENCE BANK) MAY TAKE ANY
PROCEEDINGS AGAINST ANY OFFICER, EMPLOYEE OR AGENT OF ANY REFERENCE BANK IN
RESPECT OF ANY CLAIM IT MAY HAVE AGAINST THAT REFERENCE BANK OR IN RESPECT OF
ANY ACT OR OMISSION OF ANY KIND BY THAT OFFICER, EMPLOYEE OR AGENT IN RELATION
TO ANY FINANCE DOCUMENT, OR TO ANY REFERENCE BANK QUOTATION.


(D)    ANY OFFICER, EMPLOYEE OR AGENT OF EACH REFERENCE BANK MAY RELY ON THIS
CLAUSE 29.16 (ROLE OF REFERENCE BANKS).  THE REFERENCE BANK HOLDS THE BENEFIT OF
THIS CLAUSE ON TRUST FOR ANY SUCH OFFICER, EMPLOYEE OR AGENT.


29.17    THIRD PARTY REFERENCE BANKS

This Agreement constitutes an irrevocable offer by each Party to each Reference
Bank, which accepts the offer by consenting to be a Reference Bank and providing
a Reference Bank

 

 

156  

--------------------------------------------------------------------------------

      

Quotation.  It may rely on Clause 29.16  (Role of Reference Banks) and Clause 43
(Confidentiality of Funding Rates and Reference Bank Quotations).


29.18    AGENT'S MANAGEMENT TIME

Any amount payable to the Agent under

Clause 19 (Costs and Expenses) and Clause 29.11  (Lenders' indemnity to the
Agent) shall include the cost of utilising the Agent's management time or other
resources and will be calculated on the basis of such reasonable daily or hourly
rates as the Agent may notify to a Borrower and the Lenders, and is in addition
to any fee paid or payable to the Agent under Clause 13 (Fees).


29.19    DEDUCTION FROM AMOUNTS PAYABLE BY THE AGENT

If any Party owes an amount to the Agent under the Finance Documents the Agent
may, after giving notice to that Party, deduct an amount not exceeding that
amount from any payment to that Party which the Agent would otherwise be obliged
to make under the Finance Documents and apply the amount deducted in or towards
satisfaction of the amount owed.  For the purposes of the Finance Documents that
Party shall be regarded as having received any amount so deducted.


30.    CONDUCT OF BUSINESS BY THE FINANCE PARTIES

No provision of this Agreement will:


(A)    INTERFERE WITH THE RIGHT OF ANY FINANCE PARTY TO ARRANGE ITS AFFAIRS (TAX
OR OTHERWISE) IN WHATEVER MANNER IT THINKS FIT;


(B)    OBLIGE ANY FINANCE PARTY TO INVESTIGATE OR CLAIM ANY CREDIT, RELIEF,
REMISSION OR REPAYMENT AVAILABLE TO IT OR THE EXTENT, ORDER AND MANNER OF ANY
CLAIM; OR


(C)    OBLIGE ANY FINANCE PARTY TO DISCLOSE ANY INFORMATION RELATING TO ITS
AFFAIRS (TAX OR OTHERWISE) OR ANY COMPUTATIONS IN RESPECT OF TAX.


31.    SHARING AMONG THE FINANCE PARTIES


31.1    PAYMENTS TO FINANCE PARTIES


(A)    IF A FINANCE PARTY (A "RECOVERING FINANCE PARTY") RECEIVES OR RECOVERS
(INCLUDING BY COMBINATION OF ACCOUNTS OR SET OFF) ANY AMOUNT FROM AN OBLIGOR
OTHER THAN IN ACCORDANCE WITH CLAUSE 33 (PAYMENT MECHANICS) AND APPLIES THAT
AMOUNT TO A PAYMENT DUE UNDER THE FINANCE DOCUMENTS THEN:

(I)    THE RECOVERING FINANCE PARTY SHALL, WITHIN THREE BUSINESS DAYS, NOTIFY
DETAILS OF THE RECEIPT OR RECOVERY TO THE AGENT;

(II)    THE AGENT SHALL DETERMINE WHETHER THE RECEIPT OR RECOVERY IS IN EXCESS
OF THE AMOUNT THE RECOVERING FINANCE PARTY WOULD HAVE BEEN PAID HAD THE RECEIPT
OR RECOVERY BEEN RECEIVED OR MADE BY THE AGENT AND DISTRIBUTED IN ACCORDANCE
WITH CLAUSE 33 (PAYMENT MECHANICS), WITHOUT TAKING ACCOUNT OF ANY TAX WHICH
WOULD BE IMPOSED ON THE AGENT IN RELATION TO THE RECEIPT, RECOVERY OR
DISTRIBUTION; AND

 

 



157  

--------------------------------------------------------------------------------

      

(III)    THE RECOVERING FINANCE PARTY SHALL, WITHIN THREE BUSINESS DAYS OF
DEMAND BY THE AGENT, PAY TO THE AGENT AN AMOUNT (THE "SHARING PAYMENT") EQUAL TO
SUCH RECEIPT OR RECOVERY LESS ANY AMOUNT WHICH THE AGENT DETERMINES MAY BE
RETAINED BY THE RECOVERING FINANCE PARTY AS ITS SHARE OF ANY PAYMENT TO BE MADE,
IN ACCORDANCE WITH CLAUSE 33.6  (PARTIAL PAYMENTS). 


(B)    PARAGRAPH (A) ABOVE:

(I)    SHALL NOT APPLY TO ANY AMOUNT RECEIVED OR RECOVERED BY THE ISSUING BANK
AND APPLIED BY IT TOWARDS ANY AMOUNT THEN PAYABLE TO IT BY WAY OF THE PROVISION
OF CASH COVER (WHICH HAS BEEN PROVIDED TO THE ISSUING BANK IN ACCORDANCE WITH
THE FINANCE DOCUMENTS) OR OTHERWISE IN RESPECT OF A BANK GUARANTEE AT ANY TIME
WHEN RECEIPTS AND RECOVERIES BY THE FINANCE PARTIES ARE SUFFICIENT TO DISCHARGE
ALL AMOUNTS THEN DUE AND PAYABLE UNDER THE FINANCE DOCUMENTS; AND

(II)    SHALL APPLY TO ANY AMOUNT RECEIVED OR RECOVERED BY THE ISSUING BANK AND
APPLIED BY IT TOWARDS ANY AMOUNT THEN PAYABLE TO IT BY WAY OF THE PROVISION OF
CASH COVER OR OTHERWISE IN RESPECT OF A BANK GUARANTEE AT ANY TIME WHEN RECEIPTS
AND RECOVERIES BY THE FINANCE PARTIES ARE NOT SUFFICIENT TO DISCHARGE ALL
AMOUNTS THEN DUE AND PAYABLE UNDER THE FINANCE DOCUMENTS; AND

(III)    SHALL NOT APPLY TO ANY APPLICATION BY THE ISSUING BANK UNDER
CLAUSE 25.1 (CASH COVER) OF CASH COVER WHICH HAS BEEN PROVIDED TO THE ISSUING
BANK IN ACCORDANCE WITH THE FINANCE DOCUMENTS.


31.2    REDISTRIBUTION OF PAYMENTS

The Agent shall treat the Sharing Payment as if it had been paid by the relevant
Obligor and distribute it between the Finance Parties (other than the Recovering
Finance Party) (the "Sharing Finance Parties") in accordance with Clause 33.6 
(Partial payments) towards the obligations of that Obligor to the Sharing
Finance Parties.


31.3    RECOVERING FINANCE PARTY'S RIGHTS


(A)    UNLESS PARAGRAPH (B) APPLIES:

(I)    THE RECEIPT OR RECOVERY REFERRED TO IN CLAUSE 31.1  (PAYMENTS TO FINANCE
PARTIES) WILL BE TAKEN TO HAVE BEEN A PAYMENT FOR THE ACCOUNT OF THE AGENT AND
NOT TO THE RECOVERING FINANCE PARTY FOR ITS OWN ACCOUNT, AND THE LIABILITY OF
THE RELEVANT OBLIGOR TO THE RECOVERING FINANCE PARTY WILL ONLY BE REDUCED TO THE
EXTENT OF ANY DISTRIBUTION RETAINED BY THE RECOVERING FINANCE PARTY UNDER CLAUSE
31.1(A)(III)  (PAYMENTS TO FINANCE PARTIES); AND

(II)    (WITHOUT LIMITING SUB-PARAGRAPH (I)) THE RELEVANT OBLIGOR SHALL
INDEMNIFY THE RECOVERING FINANCE PARTY AGAINST A PAYMENT UNDER CLAUSE
31.1(A)(III)  (PAYMENTS TO FINANCE PARTIES) TO THE EXTENT THAT (DESPITE
SUB-PARAGRAPH (I)) ITS LIABILITY HAS BEEN DISCHARGED BY THE RECOVERY OR PAYMENT.

 

 




158  

--------------------------------------------------------------------------------

      


(B)    WHERE:

(I)    THE AMOUNT REFERRED TO IN CLAUSE 31.1  (PAYMENTS TO FINANCE PARTIES)
ABOVE WAS RECEIVED OR RECOVERED OTHERWISE THAN BY PAYMENT (FOR EXAMPLE, SET
OFF); AND

(II)    THE RELEVANT OBLIGOR, OR THE PERSON FROM WHOM THE RECEIPT OR RECOVERY IS
MADE, IS INSOLVENT AT THE TIME OF THE RECEIPT OR RECOVERY, OR AT THE TIME OF THE
PAYMENT TO THE AGENT, OR BECOMES INSOLVENT AS A RESULT OF THE RECEIPT OR
RECOVERY,

then the following will apply so that the Finance Parties have the same rights
and obligations as if the money had been paid by the relevant Obligor to the
Agent for the account of the Finance Parties and distributed accordingly:

(III)    EACH OTHER FINANCE PARTY WILL ASSIGN TO THE RECOVERING FINANCE PARTY AN
AMOUNT OF THE DEBT OWED BY THE RELEVANT OBLIGOR TO THAT FINANCE PARTY UNDER THE
FINANCE DOCUMENTS EQUAL TO THE AMOUNT RECEIVED BY THAT FINANCE PARTY UNDER
CLAUSE 31.2  (REDISTRIBUTION OF PAYMENTS); 

(IV)    THE RECOVERING FINANCE PARTY WILL BE ENTITLED TO ALL RIGHTS (INCLUDING
INTEREST AND VOTING RIGHTS) UNDER THE FINANCE DOCUMENTS IN RESPECT OF THE DEBT
SO ASSIGNED; AND

(V)    THAT ASSIGNMENT WILL TAKE EFFECT AUTOMATICALLY ON PAYMENT OF THE SHARING
PAYMENT BY THE AGENT TO THE OTHER FINANCE PARTY.


31.4    REVERSAL OF REDISTRIBUTION

If any part of the Sharing Payment received or recovered by a Recovering Finance
Party becomes repayable and is repaid by that Recovering Finance Party, then:


(A)    EACH SHARING FINANCE PARTY SHALL, UPON REQUEST OF THE AGENT, PAY TO THE
AGENT FOR THE ACCOUNT OF THAT RECOVERING FINANCE PARTY AN AMOUNT EQUAL TO THE
APPROPRIATE PART OF ITS SHARE OF THE SHARING PAYMENT (TOGETHER WITH AN AMOUNT AS
IS NECESSARY TO REIMBURSE THAT RECOVERING FINANCE PARTY FOR ITS PROPORTION OF
ANY INTEREST ON THE SHARING PAYMENT WHICH THAT RECOVERING FINANCE PARTY IS
REQUIRED TO PAY) (THE "REDISTRIBUTED AMOUNT"); 


(B)    AS BETWEEN THE RELEVANT OBLIGOR AND EACH RELEVANT SHARING FINANCE PARTY,
AN AMOUNT EQUAL TO THE RELEVANT REDISTRIBUTED AMOUNT WILL BE TREATED AS NOT
HAVING BEEN PAID BY THAT OBLIGOR AND THE RELEVANT OBLIGOR SHALL INDEMNIFY THE
SHARING FINANCE PARTY AGAINST A PAYMENT UNDER SUB-PARAGRAPH (A) TO THE EXTENT
THAT THE RELEVANT OBLIGOR'S LIABILITY HAS BEEN DISCHARGED BY THE RECOVERY OR
PAYMENT; AND


(C)    TO THE EXTENT NECESSARY, ANY DEBT ASSIGNED UNDER PARAGRAPH (B) OF CLAUSE
31.3  (RECOVERING FINANCE PARTY'S RIGHTS) WILL BE REASSIGNED.


31.5    EXCEPTIONS


(A)    THIS CLAUSE 31 (SHARING AMONG THE FINANCE PARTIES) SHALL NOT APPLY TO THE
EXTENT THAT THE RECOVERING FINANCE PARTY WOULD NOT, AFTER MAKING ANY PAYMENT
PURSUANT TO THIS

 

 


 

159  

--------------------------------------------------------------------------------

      


CLAUSE 31 (SHARING AMONG THE FINANCE PARTIES), HAVE A VALID AND ENFORCEABLE
CLAIM (OR RIGHT OF PROOF IN AN ADMINISTRATION) AGAINST THE RELEVANT OBLIGOR.


(B)    A RECOVERING FINANCE PARTY IS NOT OBLIGED TO SHARE WITH ANY OTHER FINANCE
PARTY ANY AMOUNT WHICH THE RECOVERING FINANCE PARTY HAS RECEIVED OR RECOVERED AS
A RESULT OF TAKING LEGAL OR ARBITRATION PROCEEDINGS, IF:

(I)    IT NOTIFIED THAT OTHER FINANCE PARTY OF THE LEGAL OR ARBITRATION
PROCEEDINGS; AND

(II)    THAT OTHER FINANCE PARTY HAD AN OPPORTUNITY TO PARTICIPATE IN THOSE
LEGAL OR ARBITRATION PROCEEDINGS BUT DID NOT DO SO AS SOON AS REASONABLY
PRACTICABLE HAVING RECEIVED NOTICE AND DID NOT TAKE SEPARATE LEGAL OR
ARBITRATION PROCEEDINGS.


32.    PUBLIC OFFER


32.1    ARRANGER'S REPRESENTATIONS, WARRANTIES AND UNDERTAKINGS


THE ARRANGER UNDERTAKES, REPRESENTS AND WARRANTS TO THE BORROWER AS FOLLOWS:


(A)    ON BEHALF OF THE BORROWERS IT WILL MAKE BEFORE THE 30TH DAY AFTER THE
FACILITY INITIATION DATE INVITATIONS TO BECOME A LENDER UNDER THIS AGREEMENT:

(I)    IN THE FORM AGREED WITH THE BORROWERS TO AT LEAST TEN PARTIES, EACH OF
WHOM, AS AT THE DATE THE RELEVANT INVITATION IS MADE, THE ARRANGER'S RELEVANT
OFFICERS INVOLVED IN THE TRANSACTION ON A DAY TO DAY BASIS BELIEVE CARRIES ON
THE BUSINESS OF PROVIDING FINANCE OR INVESTING OR DEALING IN SECURITIES IN THE
COURSE OF OPERATING IN FINANCIAL MARKETS, FOR THE PURPOSES OF SECTION
128F(3A)(A)(I) OF THE TAX ACT, AND EACH OF WHOM HAS BEEN DISCLOSED TO THE
BORROWERS; OR

(II)    IN AN ELECTRONIC FORM THAT IS USED BY FINANCIAL MARKETS FOR DEALING IN
DEBENTURES (AS DEFINED IN SECTION 128F(9) OF THE TAX ACT) OR DEBT INTERESTS (AS
DEFINED IN SECTIONS 974-15 AND 974-20 OF THE TAX ACT) SUCH AS REUTERS OR
BLOOMBERG.


(B)    AT LEAST 10 OF THE PARTIES TO WHOM THE ARRANGER WILL MAKE INVITATIONS
REFERRED TO IN PARAGRAPH (A)(I) ARE NOT, AS AT THE DATE THE INVITATIONS ARE
MADE, TO THE KNOWLEDGE OF THE RELEVANT OFFICERS OF THE ARRANGER INVOLVED IN THE
TRANSACTION, ASSOCIATES OF ANY OF THE OTHERS OF THOSE 10 OFFEREES/THE ARRANGER.


(C)    IT HAS NOT MADE AND WILL NOT MAKE OFFERS OR INVITATIONS REFERRED TO IN
PARAGRAPH (A)(I) TO PARTIES WHOM ITS RELEVANT OFFICERS INVOLVED IN THE
TRANSACTION ON A DAY TO DAY BASIS ARE AWARE ARE OFFSHORE ASSOCIATES OF THE
RELEVANT BORROWER.


32.2    BORROWER'S CONFIRMATION


(A)    EACH BORROWER CONFIRMS THAT NONE OF THE POTENTIAL OFFEREES WHOSE NAMES
WERE DISCLOSED TO IT BY THE ARRANGER BEFORE THE FACILITY INITIATION DATE WERE
KNOWN OR SUSPECTED BY IT TO BE AN OFFSHORE ASSOCIATE OF THAT BORROWER OR AN
ASSOCIATE OF ANY OTHER SUCH OFFEREE.

 

 


 

160  

--------------------------------------------------------------------------------

      


(B)    IT WILL IMMEDIATELY ADVISE THE ARRANGER OR THE AGENT IF THE POTENTIAL
OFFEREES DISCLOSED TO IT BY THE ARRANGER OR THE AGENT ARE KNOWN OR SUSPECTED BY
IT TO BE AN OFFSHORE ASSOCIATE OF THAT BORROWER OR AN ASSOCIATE OF ANY OTHER
OFFEREE.


32.3    LENDERS' REPRESENTATIONS AND WARRANTIES


EACH LENDER REPRESENTS AND WARRANTS TO EACH BORROWER THAT IF IT RECEIVED AN
INVITATION UNDER CLAUSE 32.1(A)(I) AT THE TIME IT RECEIVED THE INVITATION IT WAS
CARRYING ON THE BUSINESS OF PROVIDING FINANCE, OR INVESTING OR DEALING IN
SECURITIES, IN THE COURSE OF OPERATING IN FINANCIAL MARKETS.


32.4    INFORMATION


EACH OF THE ARRANGER AND EACH LENDER WILL PROVIDE TO THE COMPANY WHEN REASONABLY
REQUESTED BY THE COMPANY ANY FACTUAL INFORMATION IN ITS POSSESSION OR WHICH IT
IS REASONABLY ABLE TO PROVIDE TO ASSIST THE COMPANY TO DEMONSTRATE (BASED UPON
TAX ADVICE RECEIVED BY THE COMPANY) THAT SECTION 128F OF THE TAX ACT HAS BEEN
SATISFIED WHERE TO DO SO WILL NOT IN THE ARRANGER'S OR LENDER'S REASONABLE
OPINION BREACH ANY LAW OR REGULATION OR ANY DUTY OF CONFIDENCE.


32.5    CO-OPERATION IF SECTION 128F REQUIREMENTS NOT SATISFIED


IF, FOR ANY REASON, THE REQUIREMENTS OF SECTION 128F OF THE TAX ACT HAVE NOT
BEEN SATISFIED IN RELATION TO INTEREST PAYABLE ON LOANS (EXCEPT TO AN OFFSHORE
ASSOCIATE OF A BORROWER), THEN ON REQUEST BY THE AGENT, THE ARRANGER OR A
BORROWER, EACH PARTY SHALL CO-OPERATE AND TAKE STEPS REASONABLY REQUESTED WITH A
VIEW TO SATISFYING THOSE REQUIREMENTS:


(A)    WHERE A FINANCE PARTY BREACHED CLAUSE 32.1 (ARRANGER'S REPRESENTATIONS,
WARRANTIES AND UNDERTAKINGS) OR CLAUSE 32.3 (LENDERS' REPRESENTATIONS AND
WARRANTIES), AT THE COST OF THAT FINANCE PARTY; OR


(B)    IN ALL OTHER CASES, AT THE COST OF THE BORROWERS.

 

 

161  

--------------------------------------------------------------------------------

      

SECTION 11

ADMINISTRATION


33.    PAYMENT MECHANICS


33.1    PAYMENTS TO THE AGENT


(A)    ON EACH DATE ON WHICH AN OBLIGOR OR A LENDER IS REQUIRED TO MAKE A
PAYMENT UNDER A FINANCE DOCUMENT, THAT OBLIGOR OR LENDER SHALL MAKE THE SAME
AVAILABLE TO THE AGENT (UNLESS A CONTRARY INDICATION APPEARS IN A FINANCE
DOCUMENT) FOR VALUE ON THE DUE DATE AT THE TIME IN IMMEDIATELY AVAILABLE FUNDS
OR IF AGREED BY THE AGENT IN SUCH FUNDS SPECIFIED BY THE AGENT AS BEING
CUSTOMARY AT THE TIME FOR SETTLEMENT OF TRANSACTIONS IN THE RELEVANT CURRENCY IN
THE PLACE OF PAYMENT.


(B)    PAYMENT SHALL BE MADE TO SUCH ACCOUNT:

(I)    IN THE CASE OF AUSTRALIAN DOLLARS, AT THE CITY OF THE AGENT; OR

(II)    IN THE CASE OF ANY OTHER CURRENCY, IN THE PRINCIPAL FINANCIAL CENTRE OF
THE COUNTRY OF THAT CURRENCY,

with such bank as the Agent, in each case, specifies.


(C)    PAYMENT BY AN OBLIGOR TO THE AGENT FOR THE ACCOUNT OF A FINANCE PARTY
SATISFIES THE OBLIGOR'S OBLIGATIONS TO MAKE THAT PAYMENT.


33.2    DISTRIBUTIONS BY THE AGENT

Each payment received by the Agent under the Finance Documents for another Party
shall, subject to Clause 33.3  (Distributions to an Obligor) and Clause 33.4 
(Clawback and pre-funding) be made available by the Agent as soon as practicable
after receipt to the Party entitled to receive payment in accordance with this
Agreement (in the case of a Lender, for the account of its Facility Office), to
such account as that Party may notify to the Agent by not less than five
Business Days' notice with a bank specified by that Party in Australia, in the
case of Australian dollars, and, in the case of any other currency in the
principal financial centre of the country of that currency.


33.3    DISTRIBUTIONS TO AN OBLIGOR

The Agent may (with the consent of the Obligor or in accordance with Clause 34
(Set-Off)) apply any amount received by it for that Obligor in or towards
payment (on the date and in the currency and funds of receipt) of any amount due
from that Obligor under the Finance Documents or in or towards purchase of any
amount of any currency to be so applied.


33.4    CLAWBACK AND PRE-FUNDING


(A)    WHERE A SUM IS TO BE PAID BY A PARTY (THE PAYER) TO THE AGENT UNDER THE
FINANCE DOCUMENTS FOR ANOTHER PARTY, THE AGENT IS NOT OBLIGED TO PAY THAT SUM TO
THAT OTHER PARTY (OR TO ENTER INTO OR PERFORM ANY RELATED EXCHANGE CONTRACT)
UNTIL IT HAS BEEN ABLE TO ESTABLISH TO ITS SATISFACTION THAT IT HAS ACTUALLY
RECEIVED THAT SUM.


(B)    UNLESS PARAGRAPH (C) BELOW APPLIES, IF THE AGENT PAYS AN AMOUNT TO
ANOTHER PARTY AND IT PROVES TO BE THE CASE THAT THE AGENT HAD NOT ACTUALLY
RECEIVED THAT AMOUNT, THEN THE PARTY TO WHOM THAT AMOUNT (OR THE PROCEEDS OF ANY
RELATED EXCHANGE CONTRACT) WAS

 

 


 

162  

--------------------------------------------------------------------------------

      


PAID BY THE AGENT SHALL ON DEMAND REFUND THE SAME TO THE AGENT TOGETHER WITH
INTEREST ON THAT AMOUNT FROM THE DATE OF PAYMENT TO THE DATE OF RECEIPT BY THE
AGENT, CALCULATED BY THE AGENT TO REFLECT ITS COST OF FUNDS.


(C)    IF THE AGENT HAS NOTIFIED THE LENDERS THAT IT] IS WILLING TO MAKE
AVAILABLE AMOUNTS FOR THE ACCOUNT OF A BORROWER BEFORE RECEIVING FUNDS FROM THE
LENDERS THEN IF AND TO THE EXTENT THAT THE AGENT DOES SO BUT IT PROVES TO BE THE
CASE THAT IT DOES NOT THEN RECEIVE FUNDS FROM A LENDER IN RESPECT OF A SUM WHICH
IT PAID TO A BORROWER:

(I)    THE AGENT SHALL NOTIFY A BORROWER OF THAT LENDER'S IDENTITY AND THE
BORROWER TO WHOM THAT SUM WAS MADE AVAILABLE SHALL ON DEMAND REFUND IT TO THE
AGENT; AND

(II)    THE LENDER BY WHOM THOSE FUNDS SHOULD HAVE BEEN MADE AVAILABLE OR, IF
THAT LENDER FAILS TO DO SO, THE BORROWER TO WHOM THAT SUM WAS MADE AVAILABLE,
SHALL ON DEMAND PAY TO THE AGENT THE AMOUNT (AS CERTIFIED BY THE AGENT) WHICH
WILL INDEMNIFY THE AGENT AGAINST ANY FUNDING COST INCURRED BY IT AS A RESULT OF
PAYING OUT THAT SUM BEFORE RECEIVING THOSE FUNDS FROM THAT LENDER.


(D)    THE PAYER WILL STILL REMAIN LIABLE TO MAKE THE ASSUMED PAYMENT, BUT UNTIL
THE OTHER PARTY DOES REPAY THE AGENT UNDER PARAGRAPH (B), THE PAYER'S LIABILITY
WILL BE TO THE AGENT IN THE AGENT'S OWN RIGHT.


33.5    AGENT A DEFAULTING FINANCE PARTY


(A)    IF, AT ANY TIME, THE AGENT BECOMES DEFAULTING FINANCE PARTY, A PARTY
WHICH IS REQUIRED TO MAKE A PAYMENT UNDER THE FINANCE DOCUMENTS TO THE AGENT FOR
THE ACCOUNT OF OTHER PARTIES UNDER CLAUSE 33.1  (PAYMENTS TO THE AGENT) MAY
INSTEAD ON THE DUE DATE FOR PAYMENT EITHER PAY THAT AMOUNT DIRECT TO THE
REQUIRED PAYEE OR PAY THAT AMOUNT TO AN INTEREST-BEARING ACCOUNT HELD IN THE
NAME OF THE PAYER AND DESIGNATED AS A TRUST ACCOUNT FOR THE BENEFIT OF THE PAYEE
OR PAYEES WITH AN ACCEPTABLE BANK.


(B)    ALL INTEREST ACCRUED ON THE TRUST ACCOUNT WILL BE FOR THE BENEFIT OF THE
BENEFICIARIES OF THAT TRUST ACCOUNT PRO RATA TO THEIR RESPECTIVE ENTITLEMENTS.


(C)    A PARTY WHICH HAS MADE A PAYMENT UNDER PARAGRAPH (A) SHALL BE DISCHARGED
OF THE RELEVANT PAYMENT OBLIGATION UNDER THE FINANCE DOCUMENTS AND SHALL NOT
TAKE ANY CREDIT RISK WITH RESPECT TO THE AMOUNTS IN THE TRUST ACCOUNT.


(D)    PROMPTLY UPON THE APPOINTMENT OF A SUCCESSOR AGENT UNDER CLAUSE  29.12 
(RESIGNATION OF THE AGENT), EACH PARTY WHICH HAS MADE A PAYMENT TO A TRUST
ACCOUNT UNDER PARAGRAPH (A) SHALL GIVE ALL REQUISITE INSTRUCTIONS TO THE BANK TO
TRANSFER THE AMOUNT (TOGETHER WITH ANY ACCRUED INTEREST) TO THE SUCCESSOR AGENT
FOR DISTRIBUTION UNDER CLAUSE 33.2  (DISTRIBUTIONS BY THE AGENT). 


33.6    PARTIAL PAYMENTS


(A)    IF THE AGENT RECEIVES A PAYMENT THAT IS INSUFFICIENT TO DISCHARGE ALL THE
AMOUNTS THEN DUE AND PAYABLE BY AN OBLIGOR UNDER THE FINANCE DOCUMENTS, THE
AGENT SHALL APPLY THAT PAYMENT TOWARDS THE OBLIGATIONS OF THAT OBLIGOR UNDER THE
FINANCE DOCUMENTS IN THE FOLLOWING ORDER:

 

 



163  

--------------------------------------------------------------------------------

      

(I)    FIRST, IN OR TOWARDS PAYMENT PRO RATA OF ANY AMOUNTS PAYABLE BUT UNPAID
IN RESPECT OF FEES, COSTS, EXPENSES, LOSSES OR LIABILITIES OF THE AGENT UNDER
THE FINANCE DOCUMENTS OR THE SECURITY TRUSTEE UNDER THE FINANCE DOCUMENTS;

(II)    SECONDLY, IN OR TOWARDS PAYMENT PRO RATA OF ALL AMOUNTS (INCLUDING
INTEREST) PAYABLE BY THE OBLIGOR TO LENDERS IN RESPECT OF AMOUNTS OR SECURITY
PAID OR PROVIDED BY THE LENDERS TO THE AGENT IN PLACE OF ANOTHER LENDER UNDER
CLAUSE 29.11(C)  OR 29.11(D)  (LENDERS' INDEMNITY TO THE AGENT); 

(III)    THIRDLY, IN OR TOWARDS PAYMENT PRO RATA OF ALL AMOUNTS PAYABLE BY THE
OBLIGOR TO LENDERS IN RESPECT OF AMOUNTS OR SECURITY PAID BY THE LENDERS TO THE
AGENT UNDER CLAUSE 29.11(A) (LENDERS' INDEMNITY TO THE AGENT) OR CLAUSE 29.2
(INSTRUCTIONS) PLUS INTEREST ON SUCH AMOUNTS;

(IV)    FOURTHLY, IN OR TOWARDS PAYMENT PRO RATA OF ANY ACCRUED INTEREST, FEES
OR COMMISSION DUE BUT UNPAID UNDER THE FINANCE DOCUMENTS;

(V)    FIFTHLY, IN OR TOWARDS PAYMENT PRO RATA OF ANY PRINCIPAL DUE BUT UNPAID
UNDER THOSE FINANCE DOCUMENTS; AND

(VI)    SIXTHLY, IN OR TOWARDS PAYMENT PRO RATA OF ANY OTHER SUM DUE BUT UNPAID
UNDER THE FINANCE DOCUMENTS.


(B)    THE AGENT SHALL, IF SO DIRECTED BY ALL LENDERS, VARY THE ORDER SET OUT IN
PARAGRAPHS (A)(II) TO (A)(VI) ABOVE INCLUSIVE.


(C)    PARAGRAPHS (A) AND (B) ABOVE WILL OVERRIDE ANY APPROPRIATION MADE BY AN
OBLIGOR.


33.7    NO SET-OFF BY OBLIGORS

All payments to be made by an Obligor under the Finance Documents shall be
calculated and be made without (and free and clear of any deduction for) set-off
or counterclaim.


33.8    BUSINESS DAYS


(A)    ANY PAYMENT UNDER THE FINANCE DOCUMENTS WHICH IS DUE TO BE MADE ON A DAY
THAT IS NOT A BUSINESS DAY SHALL BE MADE ON THE NEXT BUSINESS DAY IN THE SAME
CALENDAR MONTH (IF THERE IS ONE) OR THE PRECEDING BUSINESS DAY (IF THERE IS
NOT).


(B)    DURING ANY EXTENSION OF THE DUE DATE FOR PAYMENT OF ANY PRINCIPAL OR
UNPAID SUM UNDER THIS AGREEMENT INTEREST IS PAYABLE ON THE PRINCIPAL OR UNPAID
SUM AT THE RATE PAYABLE ON THE ORIGINAL DUE DATE.


33.9    CURRENCY OF ACCOUNT


(A)    SUBJECT TO PARAGRAPHS (B) TO (F) BELOW, AUSTRALIAN DOLLARS IS THE
CURRENCY OF ACCOUNT AND PAYMENT FOR ANY SUM DUE FROM OR PAYABLE BY AN OBLIGOR
UNDER ANY FINANCE DOCUMENT.


(B)    A REPAYMENT OR PREPAYMENT OF A UTILISATION OR UNPAID SUM OR A PART OF A
UTILISATION OR UNPAID SUM SHALL BE MADE IN THE CURRENCY IN WHICH THAT
UTILISATION OR UNPAID SUM IS DENOMINATED, PURSUANT TO THIS AGREEMENT, ON ITS DUE
DATE.

 

 




164  

--------------------------------------------------------------------------------

      


(C)    EACH PAYMENT OF INTEREST OR FEES SHALL BE MADE IN THE CURRENCY IN WHICH
THE SUM IN RESPECT OF WHICH THE INTEREST IS PAYABLE WAS DENOMINATED, PURSUANT TO
THIS AGREEMENT, WHEN THAT INTEREST ACCRUED.


(D)    EACH PAYMENT IN RESPECT OF COSTS, EXPENSES OR TAXES SHALL BE MADE IN THE
CURRENCY IN WHICH THE COSTS, EXPENSES OR TAXES ARE INCURRED.


(E)    ANY AMOUNT EXPRESSED TO BE PAYABLE IN A CURRENCY OTHER THAN AUSTRALIAN
DOLLARS SHALL BE PAID IN THAT OTHER CURRENCY.


(F)    EXCEPT WHERE CLAUSE 8.3(B) (CASH COVER FOR CURRENCY EQUALISATION:
FACILITY B) APPLIES, CASH COVER PAID IN RELATION TO A BANK GUARANTEE SHALL BE IN
THE SAME CURRENCY AS THE RELEVANT BANK GUARANTEE.


33.10    CHANGE OF CURRENCY


(A)    UNLESS OTHERWISE PROHIBITED BY LAW, IF MORE THAN ONE CURRENCY OR CURRENCY
UNIT ARE AT THE SAME TIME RECOGNISED BY THE CENTRAL BANK OF ANY COUNTRY AS THE
LAWFUL CURRENCY OF THAT COUNTRY, THEN:

(I)    ANY REFERENCE IN THE FINANCE DOCUMENTS TO, AND ANY OBLIGATIONS ARISING
UNDER THE FINANCE DOCUMENTS IN, THE CURRENCY OF THAT COUNTRY SHALL BE TRANSLATED
INTO, OR PAID IN, THE CURRENCY OR CURRENCY UNIT OF THAT COUNTRY DESIGNATED BY
THE AGENT (AFTER CONSULTATION WITH A BORROWER); AND

(II)    ANY TRANSLATION FROM ONE CURRENCY OR CURRENCY UNIT TO ANOTHER SHALL BE
AT THE OFFICIAL RATE OF EXCHANGE RECOGNISED BY THE CENTRAL BANK FOR THE
CONVERSION OF THAT CURRENCY OR CURRENCY UNIT INTO THE OTHER, ROUNDED UP OR DOWN
BY THE AGENT (ACTING REASONABLY).


(B)    IF A CHANGE IN ANY CURRENCY OF A COUNTRY OCCURS, THIS AGREEMENT WILL, TO
THE EXTENT THE AGENT (ACTING REASONABLY AND AFTER CONSULTATION WITH A BORROWER)
SPECIFIES TO BE NECESSARY, BE AMENDED TO COMPLY WITH ANY GENERALLY ACCEPTED
CONVENTIONS AND MARKET PRACTICE IN THE RELEVANT MARKET AND OTHERWISE TO REFLECT
THE CHANGE IN CURRENCY.


33.11    ANTI-MONEY LAUNDERING


(A)    A FINANCE PARTY MAY DELAY, BLOCK OR REFUSE TO PROCESS ANY PAYMENT OR
OTHER TRANSACTION WITHOUT INCURRING ANY LIABILITY IF THE FINANCE PARTY KNOWS OR
REASONABLY SUSPECTS THAT THE TRANSACTION OR THE APPLICATION OF ITS PROCEEDS
WILL:

(I)    BREACH, OR CAUSE A FINANCE PARTY TO BREACH, ANY APPLICABLE LAWS OR
REGULATIONS OF ANY JURISDICTION (INCLUDING ANY SANCTIONS); OR

(II)    ALLOW THE IMPOSITION OF ANY PENALTY ON THE FINANCE PARTY OR ITS
AFFILIATES UNDER ANY SUCH LAW OR REGULATION,

including where the transaction or the application of its proceeds involves any
Sanctioned Person or Sanctioned Country, or the direct or indirect proceeds of
unlawful activity.

 

 


 

165  

--------------------------------------------------------------------------------

      


(B)    AS SOON AS PRACTICABLE AFTER A FINANCE PARTY BECOMES AWARE THAT IT WILL
DELAY, BLOCK OR REFUSE TO PROCESS A TRANSACTION UNDER PARAGRAPH (A), IT WILL
NOTIFY A BORROWER AND THE AGENT AND CONSULT IN GOOD FAITH BUT IN EACH CASE ONLY
TO THE EXTENT THE FINANCE PARTY DETERMINES IT IS LEGALLY PERMITTED TO DO SO.  IN
MAKING THAT DETERMINATION THE FINANCE PARTY SHALL ACT REASONABLY.


(C)    THE BORROWERS SHALL PROMPTLY ADVISE THE AGENT IF ANY OBLIGOR ENTERS INTO
ANY FINANCE DOCUMENT IN THE CAPACITY AS AGENT AND PROMPTLY SUPPLY, OR PROCURE
THE SUPPLY OF, SUCH INFORMATION AS MAY BE REASONABLY REQUESTED BY THE AGENT (FOR
ITSELF OR ON BEHALF OF ANY FINANCE PARTY) FROM TIME TO TIME IN RELATION TO ANY
PRINCIPAL FOR WHICH AN OBLIGOR MAY BE ACTING.


(D)    EACH OBLIGOR UNDERTAKES TO EXERCISE ITS RIGHTS AND PERFORM ITS
OBLIGATIONS UNDER THE FINANCE DOCUMENTS IN ACCORDANCE WITH ALL MONEY LAUNDERING
LAWS AND APPLICABLE SANCTIONS.


33.12    "KNOW YOUR CUSTOMER"

Each Lender shall promptly upon the request of the Agent supply, or procure the
supply of, such documentation and other evidence as is reasonably requested by
the Agent (for itself) in order for the Agent to carry out and be satisfied it
has complied with all necessary "know your customer" or other similar checks
under all applicable laws and regulations pursuant to the transactions
contemplated in the Finance Documents.

Each Finance Party that is subject to the requirements of the USA PATRIOT Act
hereby notifies the Borrowers that pursuant to the requirements of the Act, it
is required to obtain, verify and record information that identifies the
Borrowers, which information includes the name and address of the Borrowers and
other information that will allow such Finance Party to identify the Borrowers
in accordance with the USA PATRIOT Act.


34.    SET-OFF

A Finance Party may, but need not, set off any matured obligation due from an
Obligor under the Finance Documents (to the extent beneficially owned by that
Finance Party) against any obligation owed by that Finance Party to that Obligor
(whether or not matured), regardless of the place of payment, booking branch or
currency of either obligation.  If the obligations are in different currencies,
the Finance Party may convert either obligation at a market rate of exchange in
its usual course of business for the purpose of the set-off.


35.    NOTICES


35.1    COMMUNICATIONS IN WRITING

Any communication or document to be made or delivered under or in connection
with the Finance Documents:


(A)    MUST BE IN WRITING;


(B)    IN THE CASE OF:

(I)    A NOTICE BY AN OBLIGOR; OR

 

 



166  

--------------------------------------------------------------------------------

      

(II)    A SPECIFICATION OF A BANK OR ACCOUNT BY THE AGENT UNDER PARAGRAPH (B) OF
CLAUSE 33.1 (PAYMENTS TO THE AGENT) OR A LENDER UNDER CLAUSE 33.2 
(DISTRIBUTIONS BY THE AGENT), 

must be signed by an authorised signatory of the sender (directly or with a
facsimile signature), subject to Clause 35.6  (Email communication), Clause
35.7  (Communication through secure website) and Clause 35.8  (Reliance), and


(C)    UNLESS OTHERWISE STATED, MAY BE MADE OR DELIVERED BY FAX, BY LETTER, BY
EMAIL OR AS SPECIFIED IN CLAUSE 35.7  (COMMUNICATION THROUGH SECURE WEBSITE). 


35.2    ADDRESSES

The address, email address and fax number (and the department or officer, if
any, for whose attention the communication is to be made) of each Party for any
communication or document to be made or delivered under or in connection with
the Finance Documents is:


(A)    IN THE CASE OF A BORROWER, THAT IDENTIFIED WITH ITS NAME BELOW;


(B)    IN THE CASE OF EACH LENDER OR ANY OTHER ORIGINAL OBLIGOR, THAT SPECIFIED
IN SCHEDULE 1 (THE ORIGINAL PARTIES) OR NOTIFIED IN WRITING TO THE AGENT ON OR
PRIOR TO THE DATE ON WHICH IT BECOMES A PARTY; AND


(C)    IN THE CASE OF THE AGENT, THAT IDENTIFIED WITH ITS NAME BELOW,

or any substitute address, fax number, email address or department or officer as
the Party may notify to the Agent (or the Agent may notify to the other Parties,
if a change is made by the Agent) by not less than five Business Days' notice.

Address for service of communications:

Agent:    

Level 3, 275 Kent Street

SYDNEY   NSW   2000

Australia

 

[***]

Attn: Ruby Gacosta

[***]

 

Administrative Contact:

Level 9, 55 Market Street

SYDNEY   NSW   2000

Australia

 

[***]

Attn: Lending Management Operations

[***]

 

Company:    

 

 

167  

--------------------------------------------------------------------------------

      

‘Central Plaza 1’, Level 31

345 Queen Street, Brisbane, Queensland, 4000

 

Attention: Ayten Saridas, Group Chief Financial Officer

[***]

 


35.3    DELIVERY


(A)    ANY COMMUNICATION OR DOCUMENT TO BE MADE OR DELIVERED BY ONE PARTY TO
ANOTHER UNDER OR IN CONNECTION WITH THE FINANCE DOCUMENTS WILL BE TAKEN TO BE
EFFECTIVE OR DELIVERED:

(I)    IF BY WAY OF FAX, WHEN THE SENDER RECEIVES A SUCCESSFUL TRANSMISSION
REPORT UNLESS THE RECIPIENT INFORMS THE SENDER THAT IT HAS NOT BEEN RECEIVED IN
LEGIBLE FORM BY ANY MEANS WITHIN TWO HOURS AFTER:

(A)    RECEIPT, IF IN BUSINESS HOURS IN THE CITY OF THE RECIPIENT; OR

(B)    IF NOT, THE NEXT OPENING OF BUSINESS IN THE CITY OF THE RECIPIENT; OR

(II)    IF BY WAY OF LETTER OR ANY PHYSICAL COMMUNICATION, WHEN IT HAS BEEN LEFT
AT THE RELEVANT ADDRESS OR FIVE BUSINESS DAYS AFTER BEING DEPOSITED IN THE POST
POSTAGE PREPAID IN AN ENVELOPE ADDRESSED TO IT AT THAT ADDRESS; OR

(III)    IF BY WAY OF EMAIL, AS SPECIFIED IN CLAUSE 35.6 (EMAIL COMMUNICATION);
OR

(IV)    IF IT COMPLIES WITH CLAUSE 35.7  (COMMUNICATION THROUGH SECURE
WEBSITE)], 

and, in the case of a communication, if a particular department or officer is
specified as part of its address details provided under Clause 35.2 
(Addresses), if addressed to that department or officer.


(B)    ALL COMMUNICATION TO OR FROM AN OBLIGOR MUST BE SENT THROUGH THE AGENT.


(C)    ANY COMMUNICATION OR DOCUMENT MADE OR DELIVERED TO A BORROWER IN
ACCORDANCE WITH THIS CLAUSE 35 (NOTICES) WILL BE DEEMED TO HAVE BEEN MADE OR
DELIVERED TO EACH OF THE OBLIGORS.


(D)    A COMMUNICATION BY FAX, EMAIL OR UNDER CLAUSE 35.7  (COMMUNICATION
THROUGH SECURE WEBSITE) AFTER BUSINESS HOURS IN THE CITY OF THE RECIPIENT WILL
BE TAKEN NOT TO HAVE BEEN RECEIVED UNTIL THE NEXT OPENING OF BUSINESS IN THE
CITY OF THE RECIPIENT.


35.4    NOTIFICATION OF ADDRESS, FAX NUMBER AND EMAIL ADDRESS

Promptly upon receipt of notification of an address, fax number and email
address or change of address, fax number or email address of an Obligor under
Clause 35.2  (Addresses) or upon changing its own address, fax number or email
address, the Agent shall notify the other Parties.


35.5    COMMUNICATION WHEN AGENT IS A DEFAULTING FINANCE PARTY

If and so long as the Agent is a Defaulting Finance Party, the Parties may,
instead of communicating with each other through the Agent, communicate with
each other directly and all the provisions of the Finance Documents which
require communications to be made or

 

 

168  

--------------------------------------------------------------------------------

      

notices to be given to or by the Agent are varied so that communications may be
made and notices given to or by the relevant Parties directly.


35.6    EMAIL COMMUNICATION


(A)    ANY COMMUNICATION OR DOCUMENT UNDER OR IN CONNECTION WITH THE FINANCE
DOCUMENTS MAY BE MADE BY OR ATTACHED TO AN EMAIL AND WILL BE EFFECTIVE OR
DELIVERED ONLY:

(I)    IN THE CASE OF A NOTICE TO THE AGENT OF A DEFAULT, REVIEW EVENT OR EVENT
OF DEFAULT OR A NOTICE TO THE AGENT UNDER OR REFERRED TO IN CLAUSE 9.8 (REVIEW
EVENT) OR CLAUSE 24.17 (EVENT OF DEFAULT), WHEN ACTUALLY OPENED IN LEGIBLE
FORMAT BY THE RECIPIENT PARTY;

(II)    IN ALL OTHER CASES, ON THE FIRST TO OCCUR OF THE FOLLOWING:

(A)    WHEN IT IS DISPATCHED BY THE SENDER TO EACH OF THE EMAIL ADDRESSES
SPECIFIED BY THE RECIPIENT, UNLESS FOR EACH OF THE ADDRESSES, THE SENDER
RECEIVES AN AUTOMATIC NOTIFICATION THAT THE E-MAIL HAS NOT BEEN RECEIVED (OTHER
THAN AN OUT OF OFFICE GREETING FOR THE NAMED ADDRESSEE) AND IT RECEIVES THE
NOTIFICATION BEFORE 2 HOURS AFTER THE LAST TO OCCUR (FOR ALL ADDRESSES) OF:

(1)    DISPATCH, IF IN BUSINESS HOURS IN THE CITY OF THE ADDRESS; OR

(2)    IF NOT, THE NEXT OPENING OF BUSINESS IN SUCH CITY;

(B)    THE SENDER RECEIVING A MESSAGE FROM THE INTENDED RECIPIENT'S INFORMATION
SYSTEM CONFIRMING DELIVERY OF THE EMAIL; AND

(C)    THE EMAIL BEING AVAILABLE TO BE READ AT ONE OF THE EMAIL ADDRESSES
SPECIFIED BY THE SENDER; AND

(III)    THE EMAIL IS IN AN APPROPRIATE AND COMMONLY USED FORMAT, AND ANY
ATTACHED FILE IS A PDF, JPEG, TIFF OR OTHER APPROPRIATE AND COMMONLY USED
FORMAT.


(B)    IN RELATION TO AN EMAIL WITH ATTACHED FILES:

(I)    IF THE ATTACHED FILES ARE MORE THAN 3 MB IN TOTAL, THEN:

(A)    AT THE TIME OF DISPATCH THE GIVER OF THE E-MAIL MUST SEND A SEPARATE
EMAIL WITHOUT ATTACHMENTS NOTIFYING THE RECIPIENT OF THE DISPATCH OF THE EMAIL;
AND

(B)    IF THE RECIPIENT NOTIFIES THE SENDER THAT IT DID NOT RECEIVE THE EMAIL
WITH ATTACHED FILES, AND THE MAXIMUM SIZE THAT IS ABLE TO RECEIVE UNDER ITS
FIREWALLS, THEN THE SENDER SHALL PROMPTLY SEND TO THE RECIPIENT THE ATTACHED
FILES IN A MANNER THAT CAN BE RECEIVED BY THE RECIPIENT; AND

(II)    IF THE RECIPIENT OF THE EMAIL NOTIFIES THE SENDER THAT IT IS UNABLE TO
READ THE FORMAT OF AN ATTACHED FILE OR THAT AN ATTACHED FILE IS CORRUPTED,
SPECIFYING APPROPRIATE AND COMMONLY USED FORMATS THAT IT IS ABLE TO READ, THE
SENDER MUST PROMPTLY

 

 

 

169  

--------------------------------------------------------------------------------

      

SEND TO THE RECIPIENT THE FILE IN ONE OF THOSE FORMATS OR SEND THE ATTACHMENT IN
SOME OTHER MANNER; AND

(III)    IF WITHIN TWO HOURS OF:

(A)    DISPATCH OF THE EMAIL IF IN BUSINESS HOURS IN THE CITY OF THE RECIPIENT;
OR

(B)    IF NOT, THE NEXT OPENING OF BUSINESS IN THE CITY OF THE RECIPIENT,

the recipient notifies the sender as provided in subparagraph (i)(B) or (ii),
then the relevant attached files will be taken not to have been received until
the sender complies with that subparagraph.


(C)    AN EMAIL WHICH IS A COVERING EMAIL FOR A NOTICE SIGNED BY THE OBLIGOR'S
AUTHORISED SIGNATORY DOES NOT ITSELF NEED TO BE SIGNED BY AN AUTHORISED
SIGNATORY.


(D)    EMAIL AND OTHER ELECTRONIC NOTICES FROM THE AGENT GENERATED BY LOAN IQ OR
OTHER SYSTEM SOFTWARE DO NOT NEED TO BE SIGNED.


35.7    COMMUNICATION THROUGH SECURE WEBSITE


(A)    THE AGENT MAY ESTABLISH A SECURE WEBSITE TO WHICH ACCESS IS RESTRICTED TO
THE AGENT AND THE LENDERS OR THE OBLIGORS OR BOTH (AND, WHERE APPLICABLE, THEIR
RESPECTIVE FINANCIAL AND LEGAL ADVISERS).


(B)    AFTER THE AGENT NOTIFIES THE LENDERS OR A BORROWER ON BEHALF OF THE
OBLIGORS OR BOTH (AS THE CASE MAY BE) OF THE ESTABLISHMENT OF THE SECURE
WEBSITE, THEN ANY COMMUNICATION OR DOCUMENT GIVEN OR DELIVERED BY OR TO THE
AGENT TO OR BY LENDERS OR OBLIGORS (AS THE CASE MAY BE) ANY SPECIFIED BY THE
AGENT],

(I)    MAY BE GIVEN BY MEANS OF THE SECURE WEBSITE IN THE MANNER SPECIFIED BY
THE AGENT (OR IN THE ABSENCE OF SUCH SPECIFICATION, AS SPECIFIED BY THE OPERATOR
OF THE WEBSITE); AND

(II)    UNLESS OTHERWISE AGREED WILL BE TAKEN TO BE MADE OR DELIVERED UPON
SATISFACTION OF THE FOLLOWING:

(A)    A COMMUNICATION OR DOCUMENT BEING POSTED ON THAT SECURE WEBSITE;

(B)    EITHER:

(1)    RECEIPT BY THE AGENT OF AN EMAIL FROM THE RELEVANT WEBSITE CONFIRMING
THAT THE WEBSITE HAS SENT AN EMAIL TO THE RELEVANT PARTY'S EMAIL ADDRESSES
NOMINATED UNDER PARAGRAPH (D) NOTIFYING THAT A COMMUNICATION OR DOCUMENT HAS
BEEN UPLOADED ON THE WEBSITE; OR

(2)    THE WEBSITE CONTAINING OR PROVIDING CONFIRMATION THAT THE COMMUNICATION
OR DOCUMENT HAS BEEN OPENED BY THE INTENDED RECIPIENT; AND

(C)    COMPLIANCE WITH ANY OTHER REQUIREMENTS SPECIFIED BY THE AGENT UNDER
PARAGRAPH (C).

 

 




170  

--------------------------------------------------------------------------------

      


(C)    BY NOTICE TO THE LENDERS OR A BORROWER ON BEHALF OF THE OBLIGORS OR BOTH
(AS THE CASE MAY BE) THE AGENT ACTING REASONABLY MAY FROM TIME TO TIME SPECIFY
AND AMEND RULES CONCERNING THE OPERATION OF THE SECURE WEBSITE IN THE MANNER IN
WHICH COMMUNICATIONS OR DOCUMENTS MAY BE POSTED, AND WILL BE TAKEN TO HAVE BEEN
MADE OR DELIVERED.  THOSE RULES OR MOMENTS WILL BIND THE RECIPIENTS OF THE
NOTICE AND THE AGENT.


(D)    WHEN IT ESTABLISHES THE SECURE WEBSITE, THE AGENT SHALL NOMINATE TO THE
WEBSITE FOR EACH PARTY THE EMAIL ADDRESS GIVEN TO IT BY THE PARTY UNDER THIS
CLAUSE 35 (NOTICES). SUBSEQUENTLY, THE NOMINATED EMAIL ADDRESS FOR EACH PARTY
FOR THAT WEBSITE WILL BE THE ADDRESS NOMINATED BY THAT PARTY TO THE SECURE
WEBSITE OR BY THE AGENT (WHO WILL NOTIFY THE PARTY ACCORDINGLY).  THE AGENT
SHALL NOTIFY THE WEBSITE OF CHANGES IN EMAIL ADDRESSES NOTIFIED TO IT.


(E)    THE BORROWERS CONSENTS TO THE INCLUSION IN THE SECURE WEBSITE OF ITS
COMPANY LOGO.


(F)    EACH OF THE OTHER PARTIES AGREES THAT THE AGENT IS NOT LIABLE FOR ANY
LIABILITY, LOSS, DAMAGE, COSTS OR EXPENSES INCURRED OR SUFFERED BY THEM AS A
RESULT OF THEIR ACCESS OR USE OF THE SECURE WEBSITE OR INABILITY TO ACCESS OR
USE THE SECURE WEBSITE EXCEPT TO THE EXTENT CAUSED BY ITS GROSS NEGLIGENCE OR
WILFUL MISCONDUCT.


35.8    RELIANCE


(A)    ANY COMMUNICATION OR DOCUMENT SENT UNDER THIS CLAUSE 35 (NOTICES) CAN BE
RELIED ON BY THE RECIPIENT IF THE RECIPIENT REASONABLY BELIEVES IT TO BE GENUINE
AND (IF SUCH A SIGNATURE IS REQUIRED UNDER CLAUSE 35.1(B)  (COMMUNICATIONS IN
WRITING) IT BEARS WHAT APPEARS TO BE THE SIGNATURE (ORIGINAL OR FACSIMILE OR
EMAIL) OF AN AUTHORISED SIGNATORY OF THE SENDER (WITHOUT THE NEED FOR FURTHER
ENQUIRY OR CONFIRMATION).


(B)    EACH PARTY MUST TAKE REASONABLE CARE TO ENSURE THAT NO FORGED, FALSE OR
UNAUTHORISED NOTICES ARE SENT TO ANOTHER PARTY.


35.9    ENGLISH LANGUAGE


(A)    ANY NOTICE OR OTHER COMMUNICATION GIVEN UNDER OR IN CONNECTION WITH ANY
FINANCE DOCUMENT MUST BE IN ENGLISH.


(B)    ALL OTHER DOCUMENTS PROVIDED UNDER OR IN CONNECTION WITH ANY FINANCE
DOCUMENT MUST BE:

(I)    IN ENGLISH; OR

(II)    IF NOT IN ENGLISH, AND IF SO REQUIRED BY THE AGENT, ACCOMPANIED BY A
CERTIFIED ENGLISH TRANSLATION AND, IN THIS CASE, THE ENGLISH TRANSLATION WILL
PREVAIL UNLESS THE DOCUMENT IS A CONSTITUTIONAL, STATUTORY OR OTHER OFFICIAL
DOCUMENT.


36.    CALCULATIONS AND CERTIFICATES


36.1    ACCOUNTS

In any litigation or arbitration proceedings arising out of or in connection
with a Finance Document, the entries made in the accounts maintained by a
Finance Party are prima facie evidence of the matters to which they relate.

 

 




171  

--------------------------------------------------------------------------------

      


36.2    CERTIFICATES AND DETERMINATIONS

Any certification or determination by a Finance Party of a rate or amount under
any Finance Document is, in the absence of manifest error, conclusive evidence
of the matters to which it relates.


36.3    DAY COUNT CONVENTION

Any interest, commission or fee accruing under a Finance Document will accrue
from day to day and is calculated on the basis of the actual number of days
elapsed and a year of 365 days or, in any case where the practice in the
Relevant Market differs, in accordance with that market practice.


36.4    SETTLEMENT CONDITIONAL

If:


(A)    ANY FINANCE PARTY HAS AT ANY TIME RELEASED OR DISCHARGED:

(I)    AN OBLIGOR FROM ITS OBLIGATIONS UNDER ANY FINANCE DOCUMENT; OR

(II)    ANY ASSETS OF AN OBLIGOR FROM A SECURITY,

in either case in reliance on a payment, receipt or other transaction to or in
favour of any Finance Party; or


(B)    ANY PAYMENT, RECEIPT OR OTHER TRANSACTION TO OR IN FAVOUR OF ANY FINANCE
PARTY HAS THE EFFECT OF RELEASING OR DISCHARGING:

(I)    AN OBLIGOR FROM ITS OBLIGATIONS UNDER ANY FINANCE DOCUMENT; OR

(II)    ANY ASSETS OF AN OBLIGOR FROM A SECURITY; AND


(C)    THAT PAYMENT, RECEIPT OR OTHER TRANSACTION IS SUBSEQUENTLY CLAIMED BY ANY
PERSON TO BE VOID, VOIDABLE OR CAPABLE OF BEING SET ASIDE FOR ANY REASON
(INCLUDING UNDER ANY LAW RELATING TO INSOLVENCY, SEQUESTRATION, LIQUIDATION,
WINDING UP OR BANKRUPTCY AND ANY PROVISION OF ANY AGREEMENT, ARRANGEMENT OR
SCHEME, FORMAL OR INFORMAL, RELATING TO THE ADMINISTRATION OF ANY OF THE ASSETS
OF ANY PERSON); AND


(D)    THAT CLAIM IS UPHELD OR IS CONCEDED OR COMPROMISED BY A FINANCE PARTY,

then:

(I)    EACH FINANCE PARTY WILL IMMEDIATELY BECOME ENTITLED AGAINST THAT OBLIGOR
TO ALL RIGHTS (INCLUDING UNDER ANY FINANCE DOCUMENT) AS IT HAD IMMEDIATELY
BEFORE THAT RELEASE OR DISCHARGE;

(II)    THAT OBLIGOR MUST, TO THE EXTENT PERMITTED BY LAW:

(A)    IMMEDIATELY DO ALL THINGS AND EXECUTE ALL DOCUMENTS AS ANY FINANCE PARTY
MAY, ACTING REASONABLY, REQUIRE TO RESTORE TO EACH FINANCE PARTY ALL THOSE
RIGHTS; AND

 

 



172  

--------------------------------------------------------------------------------

      

(B)    INDEMNIFY EACH FINANCE PARTY AGAINST ALL COSTS AND LOSSES SUFFERED OR
INCURRED BY IT IN OR IN CONNECTION WITH ANY NEGOTIATIONS OR PROCEEDINGS RELATING
TO THE CLAIM OR AS A RESULT OF THE UPHOLDING, CONCESSION OR COMPROMISE OF THE
CLAIM.


37.    PARTIAL INVALIDITY

If, at any time, any provision of a Finance Document is or becomes illegal,
invalid or unenforceable in any respect under any law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions nor
the legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.


38.    REMEDIES AND WAIVERS

No failure to exercise, nor any delay in exercising, on the part of any Finance
Party, any right or remedy under a Finance Document shall operate as a waiver of
any such right or remedy or constitute an election to affirm any of the Finance
Documents.  No election to affirm any Finance Document on the part of any
Finance Party shall be effective unless it is in writing.  No single or partial
exercise of any right or remedy shall prevent any further or other exercise or
the exercise of any other right or remedy.  The rights and remedies provided in
each Finance Document are cumulative and not exclusive of any rights or remedies
provided by law.


39.    AMENDMENTS AND WAIVERS


39.1    REQUIRED CONSENTS


(A)    SUBJECT TO CLAUSE 39.2  (ALL LENDER MATTERS) AND CLAUSE 39.3  (OTHER
EXCEPTIONS) ANY TERM OF THE FINANCE DOCUMENTS MAY BE AMENDED OR WAIVED ONLY WITH
THE CONSENT OF THE MAJORITY LENDERS AND THE OBLIGORS AND ANY SUCH AMENDMENT OR
WAIVER WILL BE BINDING ON ALL PARTIES.


(B)    THE AGENT MAY EFFECT, ON BEHALF OF ANY FINANCE PARTY, ANY AMENDMENT OR
WAIVER PERMITTED BY THIS CLAUSE 39 (AMENDMENTS AND WAIVERS).


(C)    PARAGRAPH (C) OF CLAUSE 26.9 (PRO RATA INTEREST SETTLEMENT) SHALL APPLY
TO THIS CLAUSE 39.


39.2    ALL LENDER MATTERS


(A)    SUBJECT TO CLAUSE 39.4  (CHANGE IN RESPECT OF SCREEN RATE) AND CLAUSE
39.5 (CHANGE IN RESPECT OF SPECIFIED TIME) AN AMENDMENT OR WAIVER OF ANY TERM OF
ANY FINANCE DOCUMENT THAT HAS THE EFFECT OF CHANGING OR WHICH RELATES TO:

(I)    THE DEFINITION OF "MAJORITY LENDERS" IN CLAUSE 1.1 (DEFINITIONS);

(II)    A WAIVER OF ANY OF THE CONDITIONS PRECEDENT UNDER CLAUSE 4.1 (INITIAL
CONDITIONS PRECEDENT);

(III)    AN EXTENSION TO THE DATE OF PAYMENT OF ANY AMOUNT UNDER THE FINANCE
DOCUMENTS;

(IV)    A REDUCTION IN THE MARGIN OR A REDUCTION IN THE AMOUNT OF ANY PAYMENT OF
PRINCIPAL, INTEREST, FEES OR COMMISSION PAYABLE OR ANY OTHER PAYMENT OBLIGATION;

 

 



173  

--------------------------------------------------------------------------------

      

(V)    AN INCREASE IN ANY COMMITMENT, AN EXTENSION OF ANY AVAILABILITY PERIOD OR
ANY REQUIREMENT THAT A CANCELLATION OF COMMITMENTS REDUCES THE COMMITMENTS OF
THE LENDERS RATEABLY UNDER THE RELEVANT FACILITY;

(VI)    A CHANGE TO THE BORROWERS OR GUARANTORS OTHER THAN IN ACCORDANCE WITH
CLAUSE 27 (CHANGES TO THE OBLIGORS);

(VII)    ANY PROVISION WHICH EXPRESSLY REQUIRES THE CONSENT OF ALL THE LENDERS;

(VIII)    CLAUSE 2.2 (FINANCE PARTIES’ RIGHTS AND OBLIGATIONS), CLAUSE 5.1
(UTILISING FACILITY A), CLAUSE 9.1 (ILLEGALITY), CLAUSE 9.8 (REVIEW EVENT),
CLAUSE 26 (CHANGES TO THE LENDERS), CLAUSE 27 (CHANGES TO THE OBLIGORS), CLAUSE
31 (SHARING AMONG THE FINANCE PARTIES), CLAUSE 33.6  (PARTIAL PAYMENTS), THIS
CLAUSE 39 (AMENDMENTS AND WAIVERS),  CLAUSE 47 (GOVERNING LAW) OR CLAUSE 48.1 
(JURISDICTION); 

(IX)    (OTHER THAN AS EXPRESSLY PERMITTED BY THE PROVISIONS OF THIS AGREEMENT
OR THE SECURITY TRUST DEED):

(A)    THE NATURE OR SCOPE OF THE TRANSACTION SECURITY OR THE NATURE OR SCOPE OF
THE GUARANTEE AND INDEMNITY GRANTED UNDER CLAUSE 20 (GUARANTEE); OR

(B)    THE SECURED PROPERTY; OR

(C)    THE MANNER IN WHICH THE PROCEEDS OF ENFORCEMENT OF THE TRANSACTION
SECURITY ARE DISTRIBUTED; OR

(X)    THE RELEASE OF ANY GUARANTEE AND INDEMNITY GRANTED UNDER CLAUSE 20
(GUARANTEE) OR OF ANY TRANSACTION SECURITY UNLESS PERMITTED UNDER THIS AGREEMENT
OR THE SECURITY TRUST DEED OR RELATING TO A DISPOSAL OF AN ASSET WHICH IS THE
SUBJECT OF THE TRANSACTION SECURITY, OR OF THE GRANTOR OF THE GUARANTEE AND
INDEMNITY OR TRANSACTION SECURITY OR OF THE GRANTOR'S HOLDING COMPANY, WHERE
SUCH DISPOSAL IS PERMITTED UNDER THIS AGREEMENT,

shall not be made without the prior consent of all the Lenders.


(B)    WHERE ONE OR MORE DEFAULTING FINANCE PARTIES HAVE BEEN DISENFRANCHISED
UNDER CLAUSE 40.4  (FAILURE TO RESPOND) , NO AMENDMENT OF THE KIND REFERRED TO
IN PARAGRAPH (A) WHICH APPLIES TO DEFAULTING FINANCE PARTIES IN A MANNER
DIFFERENT FROM OTHER FINANCE PARTIES MAY BE MADE WITHOUT THE CONSENT OF THE
DEFAULTING FINANCE PARTIES.


39.3    OTHER EXCEPTIONS

An amendment or waiver which relates to the rights or obligations of the Agent
or the Arranger or the Security Trustee (each in their capacity as such) may not
be effected without the consent of the Agent or, as the case may be, the
Arranger, or the Security Trustee.


39.4    REPLACEMENT OF SCREEN RATE


(A)    SUBJECT TO CLAUSE 39.3 (OTHER EXCEPTIONS), IF A SCREEN RATE REPLACEMENT
EVENT HAS OCCURRED IN RELATION TO ANY SCREEN RATE FOR A CURRENCY WHICH CAN BE
SELECTED FOR A LOAN, ANY AMENDMENT OR WAIVER WHICH RELATES TO:

 

 

 

174  

--------------------------------------------------------------------------------

      

(I)    PROVIDING FOR THE USE OF A REPLACEMENT BENCHMARK IN RELATION TO THAT
CURRENCY IN PLACE OF THAT SCREEN RATE; AND

(II)    

(A)    ALIGNING ANY PROVISION OF ANY FINANCE DOCUMENT TO THE USE OF THAT
REPLACEMENT BENCHMARK;

(B)    ENABLING THAT REPLACEMENT BENCHMARK TO BE USED FOR THE CALCULATION OF
INTEREST UNDER THIS AGREEMENT (INCLUDING, WITHOUT LIMITATION, ANY CONSEQUENTIAL
CHANGES REQUIRED TO ENABLE THAT REPLACEMENT BENCHMARK TO BE USED FOR THE
PURPOSES OF THIS AGREEMENT);

(C)    IMPLEMENTING MARKET CONVENTIONS APPLICABLE TO THAT REPLACEMENT BENCHMARK;

(D)    PROVIDING FOR APPROPRIATE FALLBACK (AND MARKET DISRUPTION) PROVISIONS FOR
THAT REPLACEMENT BENCHMARK; OR

(E)    ADJUSTING THE PRICING TO REDUCE OR ELIMINATE, TO THE EXTENT REASONABLY
PRACTICABLE, ANY TRANSFER OF ECONOMIC VALUE FROM ONE PARTY TO ANOTHER AS A
RESULT OF THE APPLICATION OF THAT REPLACEMENT BENCHMARK (AND IF ANY ADJUSTMENT
OR METHOD FOR CALCULATING ANY ADJUSTMENT HAS BEEN FORMALLY DESIGNATED, NOMINATED
OR RECOMMENDED BY THE RELEVANT NOMINATING BODY, THE ADJUSTMENT SHALL BE
DETERMINED ON THE BASIS OF THAT DESIGNATION, NOMINATION OR RECOMMENDATION),

MAY BE MADE WITH THE CONSENT OF THE AGENT (ACTING ON THE INSTRUCTIONS OF THE
MAJORITY LENDERS) AND THE ORIGINAL BORROWER.


(B)    IF ANY LENDER FAILS TO RESPOND TO A REQUEST FOR AN AMENDMENT OR WAIVER
DESCRIBED IN PARAGRAPH (A) WITHIN 15 BUSINESS DAYS (OR SUCH LONGER TIME PERIOD
IN RELATION TO ANY REQUEST WHICH THE ORIGINAL BORROWER AND THE AGENT MAY AGREE)
OF THAT REQUEST BEING MADE:

(I)    ITS COMMITMENT(S) SHALL NOT BE INCLUDED FOR THE PURPOSE OF CALCULATING
THE TOTAL COMMITMENTS UNDER THE RELEVANT FACILITY WHEN ASCERTAINING WHETHER ANY
RELEVANT PERCENTAGE OF TOTAL COMMITMENTS HAS BEEN OBTAINED TO APPROVE THAT
REQUEST; AND

(II)    ITS STATUS AS A LENDER SHALL BE DISREGARDED FOR THE PURPOSE OF
ASCERTAINING WHETHER THE AGREEMENT OF ANY SPECIFIED GROUP OF LENDERS HAS BEEN
OBTAINED TO APPROVE THAT REQUEST.


39.5    CHANGE IN RESPECT OF SPECIFIED TIME

Subject to Clause 39.3 (Other exceptions), if the administrator of a Screen Rate
for a currency changes the time at which the rate is published or by which any
correction, recalculation or republication of published rate is made, any change
in the relevant Specified Time or the time by which Reference Banks supply rates
or any change in whether such a correction,

 

 

175  

--------------------------------------------------------------------------------

      

recalculation or republication is taken into account may be made with the
consent of the Majority Lenders and the Original Borrower.


40.    INSTRUCTIONS AND DECISIONS


40.1    ABSTENTIONS

In determining whether the Majority Lenders, have given instructions or a
consent, approval, waiver, amendment or other decision, a Lender will be deemed
to have Commitments or a participation of zero if it has so elected by notice to
the Agent.


40.2    TRANSFEREES BOUND

A consent, approval, waiver, amendment or other decision by a Lender or any
instruction to the Agent by a Lender binds that Lender's assigns and successors
unless revoked under Clause 40.3  (Limitations on revocation). 


40.3    LIMITATIONS ON REVOCATION

Any instructions, consent, approval, waiver, amendment or other decision by the
Majority Lenders may be revoked only by the Majority Lenders, and may not be
revoked if the decision has been acted upon.


40.4    FAILURE TO RESPOND

If any Lender fails to respond to a request for instructions, consent, approval,
waiver, amendment or other decision in relation to any Finance Document  within
15 Business Days of that request (or any longer period agreed by the Borrower
and the Agent), that Lender, its Commitment and its participation shall not be
included for the purpose of calculating the Total Commitments or participations
under the relevant Facility when ascertaining whether the Majority Lenders  have
responded to that request.  


40.5    DISENFRANCHISEMENT OF DEFAULTING FINANCE PARTIES

For so long as a Defaulting Finance Party has any Available Commitment, in
ascertaining the Majority Lenders or whether any given percentage (including,
for the avoidance of doubt, unanimity) of the Total Commitments or the
Commitments of any specified group of Lenders or the agreement of all Lenders or
all of any specified group of Lenders has been obtained in respect of any
request for instructions, consent, approval, waiver, amendment or other decision
under the Finance Documents, that Defaulting Finance Party's Commitments will be
reduced by the amount of its Available Commitments.

For the purposes of this Clause, the Agent may assume that the following Lenders
are Defaulting Finance Parties:


(A)    ANY LENDER WHICH HAS NOTIFIED THE AGENT THAT IT HAS BECOME A DEFAULTING
FINANCE PARTY;


(B)    ANY LENDER IN RELATION TO WHICH THE RELEVANT OFFICERS OF THE AGENT HAVING
DAY TO DAY CONDUCT OF ITS ROLE ARE AWARE THAT ANY OF THE EVENTS OR CIRCUMSTANCES
REFERRED TO IN THE DEFINITION OF "DEFAULTING FINANCE PARTY" HAS OCCURRED,

 

 

176  

--------------------------------------------------------------------------------

      

unless it has received notice to the contrary from the Lender concerned
(together with any supporting evidence reasonably requested by the Agent) or the
Agent is otherwise aware that the Lender has ceased to be a Defaulting Finance
Party.


40.6    REPLACEMENT OF A DEFAULTING FINANCE PARTY


(A)    THE BORROWER MAY, AT ANY TIME A LENDER  HAS BECOME AND CONTINUES TO BE A
DEFAULTING FINANCE PARTY, BY GIVING 5 BUSINESS DAYS' PRIOR WRITTEN NOTICE TO THE
AGENT AND SUCH LENDER REQUIRE THAT DEFAULTING FINANCE PARTY TO DO ONE OF THE
FOLLOWING UNDER CLAUSE 26 (CHANGES TO THE LENDERS) AND THE DEFAULTING FINANCE
PARTY SHALL COMPLY WITH THE NOTICE:

(I)    TRANSFER ALL OF ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT;

(II)    TRANSFER ALL OF THE UNDRAWN FACILITY A COMMITMENT AND FACILITY B
COMMITMENT AND FACILITY C COMMITMENT (IF ANY) OF THE LENDER; OR

(III)    TRANSFER ALL OF ITS RIGHTS AND OBLIGATIONS IN RESPECT OF FACILITY A AND
FACILITY B AND FACILITY C (IF ANY),

to a Lender or another bank, financial institution, or to a trust, fund or other
entity which is regularly engaged in or established for the purpose of making,
purchasing or investing in loans, securities or other financial assets
(including credit derivatives) (a "Replacement Lender") selected by a Borrower,
and which (unless the Agent is an Defaulting Finance Party) is acceptable to the
Agent (acting reasonably) or in case of any transfer of a Facility B Commitment
is acceptable to the Issuing Bank, which confirms its willingness to assume and
does assume all the obligations or all the relevant obligations of the
transferring Lender (including the assumption of the transferring Lender's
participations or unfunded participations (as the case may be) on the same basis
as the transferring Lender) for a purchase price in cash payable at the time of
transfer equal to the outstanding principal amount of such Lender's
participation in the outstanding Utilisations and all accrued interest and/or
Break Costs and other amounts payable in relation to them under the Finance
Documents.


(B)    ANY TRANSFER OF RIGHTS AND OBLIGATIONS OF A DEFAULTING FINANCE PARTY
PURSUANT TO THIS CLAUSE 40 (INSTRUCTIONS AND DECISIONS) SHALL BE SUBJECT TO THE
FOLLOWING CONDITIONS:

(I)    A BORROWER SHALL HAVE NO RIGHT TO REPLACE THE AGENT OR SECURITY TRUSTEE;

(II)    NEITHER THE AGENT NOR THE DEFAULTING FINANCE PARTY SHALL HAVE ANY
OBLIGATION TO A BORROWER TO FIND A REPLACEMENT LENDER;

(III)    THE TRANSFER MUST TAKE PLACE NO LATER THAN 10 BUSINESS DAYS AFTER THE
NOTICE REFERRED TO IN PARAGRAPH (A) ABOVE; AND

(IV)    IN NO EVENT SHALL THE DEFAULTING FINANCE PARTY BE REQUIRED TO PAY OR
SURRENDER TO THE REPLACEMENT LENDER ANY OF THE FEES RECEIVED BY THE DEFAULTING
FINANCE PARTY PURSUANT TO THE FINANCE DOCUMENTS.

 

 




177  

--------------------------------------------------------------------------------

      


41.    CONFIDENTIALITY


41.1    CONFIDENTIAL INFORMATION

Each Finance Party agrees to keep all Confidential Information confidential and
not to disclose it to anyone, save to the extent permitted by Clause 41.2 
(Disclosure of Confidential Information) and Clause 41.3  (Disclosure to
numbering service providers), and to ensure that all Confidential Information is
protected with security measures and a degree of care that would apply to its
own confidential information. To the extent that Confidential Information
comprises personal information of any officer, director or employee of an
Obligor, each Finance Party agrees to hold that personal information in
accordance with the Australian Privacy Principles.


41.2    DISCLOSURE OF CONFIDENTIAL INFORMATION

Any Finance Party may disclose:


(A)    TO ANY OF ITS AFFILIATES AND RELATED FUNDS AND ANY OF ITS OR THEIR
OFFICERS, DIRECTORS, EMPLOYEES, PROFESSIONAL ADVISERS, AUDITORS, PARTNERS AND
REPRESENTATIVES SUCH CONFIDENTIAL INFORMATION AS THAT FINANCE PARTY SHALL
CONSIDER APPROPRIATE IF ANY PERSON TO WHOM THE CONFIDENTIAL INFORMATION IS TO BE
GIVEN PURSUANT TO THIS PARAGRAPH (A) IS INFORMED IN WRITING OF ITS CONFIDENTIAL
NATURE AND THAT SOME OR ALL OF SUCH CONFIDENTIAL INFORMATION MAY BE
PRICE-SENSITIVE INFORMATION EXCEPT THAT THERE SHALL BE NO SUCH REQUIREMENT TO SO
INFORM IF THE RECIPIENT IS SUBJECT TO PROFESSIONAL OBLIGATIONS TO MAINTAIN THE
CONFIDENTIALITY OF THE INFORMATION OR IS OTHERWISE BOUND BY REQUIREMENTS OF
CONFIDENTIALITY IN RELATION TO THE CONFIDENTIAL INFORMATION;


(B)    TO ANY PERSON:

(I)    TO (OR THROUGH) WHOM IT ASSIGNS OR TRANSFERS (OR MAY POTENTIALLY ASSIGN
OR TRANSFER) ALL OR ANY OF ITS RIGHTS AND/OR OBLIGATIONS UNDER ONE OR MORE
FINANCE DOCUMENTS OR WHICH SUCCEEDS (OR WHICH MAY POTENTIALLY SUCCEED) IT AS
AGENT AND, IN EACH CASE, TO ANY OF THAT PERSON'S AFFILIATES, RELATED FUNDS,
REPRESENTATIVES AND PROFESSIONAL ADVISERS;

(II)    WITH (OR THROUGH) WHOM IT ENTERS INTO (OR MAY POTENTIALLY ENTER INTO),
WHETHER DIRECTLY OR INDIRECTLY, ANY SUB-PARTICIPATION IN RELATION TO, OR ANY
OTHER TRANSACTION UNDER WHICH PAYMENTS ARE TO BE MADE OR MAY BE MADE BY
REFERENCE TO, ONE OR MORE FINANCE DOCUMENTS AND/OR ONE OR MORE OBLIGORS AND TO
ANY OF THAT PERSON'S AFFILIATES, RELATED FUNDS, REPRESENTATIVES AND PROFESSIONAL
ADVISERS;

(III)    APPOINTED BY ANY FINANCE PARTY OR BY A PERSON TO WHOM PARAGRAPH (B)(I)
OR (II) ABOVE APPLIES TO RECEIVE COMMUNICATIONS, NOTICES, INFORMATION OR
DOCUMENTS DELIVERED PURSUANT TO THE FINANCE DOCUMENTS ON ITS BEHALF (INCLUDING,
WITHOUT LIMITATION, ANY PERSON APPOINTED UNDER PARAGRAPH (C) OF CLAUSE 29.14 
(RELATIONSHIP WITH THE LENDERS)); 

(IV)    WHO INVESTS IN OR OTHERWISE FINANCES (OR MAY POTENTIALLY INVEST IN OR
OTHERWISE FINANCE), DIRECTLY OR INDIRECTLY, ANY TRANSACTION REFERRED TO IN
PARAGRAPH (B)(I) OR (II) ABOVE;

 

 



178  

--------------------------------------------------------------------------------

      

(V)    TO WHOM INFORMATION IS REQUIRED OR REQUESTED TO BE DISCLOSED BY ANY COURT
OF COMPETENT JURISDICTION OR ANY GOVERNMENTAL, BANKING, TAXATION OR OTHER
REGULATORY AUTHORITY OR SIMILAR BODY, THE RULES OF ANY RELEVANT STOCK EXCHANGE
OR PURSUANT TO ANY APPLICABLE LAW OR REGULATION (EXCEPT THIS PARAGRAPH DOES NOT
PERMIT THE DISCLOSURE OF ANY INFORMATION UNDER SECTION 275(4) OF THE PPSA UNLESS
SECTION 275(7) OF THE PPSA APPLIES);

(VI)    TO WHOM INFORMATION IS REQUIRED TO BE DISCLOSED IN CONNECTION WITH, AND
FOR THE PURPOSES OF, ANY LITIGATION, ARBITRATION, ADMINISTRATIVE OR OTHER
INVESTIGATIONS, PROCEEDINGS OR DISPUTES (EXCEPT THIS PARAGRAPH DOES NOT PERMIT
THE DISCLOSURE OF ANY INFORMATION UNDER SECTION 275(4) OF THE PPSA UNLESS
SECTION 275(7) OF THE PPSA APPLIES);

(VII)    TO WHOM OR FOR WHOSE BENEFIT THAT FINANCE PARTY CHARGES, ASSIGNS OR
OTHERWISE CREATES SECURITY (OR MAY DO SO) PURSUANT TO CLAUSE 26.8  (SECURITY
OVER LENDERS' RIGHTS); 

(VIII)    WHO IS A PARTY; OR

(IX)    WITH THE CONSENT OF A BORROWER;

in each case, such Confidential Information as that Finance Party shall consider
appropriate if:

(A)    IN RELATION TO PARAGRAPHS (B)(I), (B)(II) AND (B)(III) ABOVE, THE PERSON
TO WHOM THE CONFIDENTIAL INFORMATION IS TO BE GIVEN HAS ENTERED INTO A
CONFIDENTIALITY UNDERTAKING EXCEPT THAT THERE SHALL BE NO REQUIREMENT FOR A
CONFIDENTIALITY UNDERTAKING IF THE RECIPIENT IS A PROFESSIONAL ADVISER AND IS
SUBJECT TO PROFESSIONAL OBLIGATIONS TO MAINTAIN THE CONFIDENTIALITY OF THE
CONFIDENTIAL INFORMATION;

(B)    IN RELATION TO PARAGRAPH (B)(IV) ABOVE, THE PERSON TO WHOM THE
CONFIDENTIAL INFORMATION IS TO BE GIVEN HAS ENTERED INTO A CONFIDENTIALITY
UNDERTAKING OR IS OTHERWISE BOUND BY REQUIREMENTS OF CONFIDENTIALITY IN RELATION
TO THE CONFIDENTIAL INFORMATION THEY RECEIVE AND IS INFORMED THAT SOME OR ALL OF
SUCH CONFIDENTIAL INFORMATION MAY BE PRICE-SENSITIVE INFORMATION;

(C)    IN RELATION TO PARAGRAPHS (B)(V),  (B)(VI) AND (B)(VII) ABOVE, THE PERSON
TO WHOM THE CONFIDENTIAL INFORMATION IS TO BE GIVEN IS INFORMED OF ITS
CONFIDENTIAL NATURE AND THAT SOME OR ALL OF SUCH CONFIDENTIAL INFORMATION MAY BE
PRICE-SENSITIVE INFORMATION EXCEPT THAT THERE SHALL BE NO REQUIREMENT TO SO
INFORM IF, IN THE OPINION OF THAT FINANCE PARTY, IT IS NOT PRACTICABLE SO TO DO
IN THE CIRCUMSTANCES; AND


(C)    TO ANY PERSON APPOINTED BY THAT FINANCE PARTY OR BY A PERSON TO WHOM
PARAGRAPH (B)(I) OR (B)(II) ABOVE APPLIES TO PROVIDE ADMINISTRATION OR
SETTLEMENT SERVICES IN RESPECT OF ONE OR MORE OF THE FINANCE DOCUMENTS INCLUDING
WITHOUT LIMITATION, IN RELATION TO THE TRADING OF PARTICIPATIONS IN RESPECT OF
THE FINANCE DOCUMENTS, SUCH

 

 


 

179  

--------------------------------------------------------------------------------

      


CONFIDENTIAL INFORMATION AS MAY BE REQUIRED TO BE DISCLOSED TO ENABLE SUCH
SERVICE PROVIDER TO PROVIDE ANY OF THE SERVICES REFERRED TO IN THIS PARAGRAPH
(C) IF THE SERVICE PROVIDER TO WHOM THE CONFIDENTIAL INFORMATION IS TO BE GIVEN
HAS ENTERED INTO A CONFIDENTIALITY AGREEMENT SUBSTANTIALLY IN THE FORM OF THE
LMA MASTER CONFIDENTIALITY UNDERTAKING FOR USE WITH ADMINISTRATION/SETTLEMENT
SERVICE PROVIDERS OR SUCH OTHER FORM OF CONFIDENTIALITY UNDERTAKING AGREED
BETWEEN A BORROWER AND THE RELEVANT FINANCE PARTY; AND


(D)    TO ANY RATING AGENCY (INCLUDING ITS PROFESSIONAL ADVISERS) SUCH
CONFIDENTIAL INFORMATION AS MAY BE REQUIRED TO BE DISCLOSED TO ENABLE SUCH
RATING AGENCY TO CARRY OUT ITS NORMAL RATING ACTIVITIES IN RELATION TO THE
FINANCE DOCUMENTS AND/OR THE OBLIGORS IF THE RATING AGENCY TO WHOM THE
CONFIDENTIAL INFORMATION IS TO BE GIVEN IS INFORMED OF ITS CONFIDENTIAL NATURE
AND THAT SOME OR ALL OF SUCH CONFIDENTIAL INFORMATION MAY BE PRICE-SENSITIVE
INFORMATION.


41.3    DISCLOSURE TO NUMBERING SERVICE PROVIDERS


(A)    ANY FINANCE PARTY MAY DISCLOSE TO ANY NATIONAL OR INTERNATIONAL NUMBERING
SERVICE PROVIDER APPOINTED BY THAT FINANCE PARTY TO PROVIDE IDENTIFICATION
NUMBERING SERVICES IN RESPECT OF THIS AGREEMENT, THE FACILITIES AND/OR ONE OR
MORE OBLIGORS THE FOLLOWING INFORMATION:

(I)    NAMES OF OBLIGORS;

(II)    COUNTRY OF DOMICILE OF OBLIGORS;

(III)    PLACE OF INCORPORATION OF OBLIGORS;

(IV)    FACILITY INITIATION DATE;

(V)    CLAUSE 47 (GOVERNING LAW);

(VI)    THE NAMES OF THE AGENT AND THE ARRANGER;

(VII)    DATE OF EACH AMENDMENT AND RESTATEMENT OF THIS AGREEMENT;

(VIII)    AMOUNTS OF, AND NAMES OF, THE FACILITIES (AND ANY TRANCHES);

(IX)    AMOUNT OF TOTAL COMMITMENTS;

(X)    CURRENCIES OF THE FACILITIES;

(XI)    TYPE OF FACILITIES;

(XII)    RANKING OF FACILITIES;

(XIII)    TERMINATION DATE;

(XIV)    CHANGES TO ANY OF THE INFORMATION PREVIOUSLY SUPPLIED PURSUANT TO
PARAGRAPHS (I) TO (XIII) ABOVE; AND

(XV)    SUCH OTHER INFORMATION AGREED BETWEEN SUCH FINANCE PARTY AND A BORROWER,

 

 

180  

--------------------------------------------------------------------------------

      

to enable such numbering service provider to provide its usual syndicated loan
numbering identification services.


(B)    THE PARTIES ACKNOWLEDGE AND AGREE THAT EACH IDENTIFICATION NUMBER
ASSIGNED TO THIS AGREEMENT, THE FACILITIES AND/OR ONE OR MORE OBLIGORS BY A
NUMBERING SERVICE PROVIDER AND THE INFORMATION ASSOCIATED WITH EACH SUCH NUMBER
MAY BE DISCLOSED TO USERS OF ITS SERVICES IN ACCORDANCE WITH THE STANDARD TERMS
AND CONDITIONS OF THAT NUMBERING SERVICE PROVIDER.


(C)    EACH OBLIGOR REPRESENTS THAT NONE OF THE INFORMATION SET OUT IN
PARAGRAPHS (A)(I) TO (A)(XV) ABOVE IS, NOR WILL AT ANY TIME BE, UNPUBLISHED
PRICE-SENSITIVE INFORMATION.


(D)    THE AGENT SHALL NOTIFY A BORROWER AND THE OTHER FINANCE PARTIES OF:

(I)    THE NAME OF ANY NUMBERING SERVICE PROVIDER APPOINTED BY THE AGENT IN
RESPECT OF THIS AGREEMENT, THE FACILITIES AND/OR ONE OR MORE OBLIGORS; AND

(II)    THE NUMBER OR, AS THE CASE MAY BE, NUMBERS ASSIGNED TO THIS AGREEMENT,
THE FACILITIES AND/OR ONE OR MORE OBLIGORS BY SUCH NUMBERING SERVICE PROVIDER.


41.4    ENTIRE AGREEMENT

This Clause 41 (Confidentiality) constitutes the entire agreement between the
Parties in relation to the obligations of the Finance Parties under the Finance
Documents regarding Confidential Information and supersedes any previous
agreement, whether express or implied, regarding Confidential Information.


41.5    INSIDE INFORMATION

Each of the Finance Parties acknowledges that some or all of the Confidential
Information is or may be price-sensitive information and that the use of such
information may be regulated or prohibited by applicable legislation including
securities law relating to insider dealing and market abuse and each of the
Finance Parties undertakes not to use any Confidential Information for any
unlawful purpose.


41.6    NOTIFICATION OF DISCLOSURE

Each of the Finance Parties agrees (to the extent permitted by law and
regulation) to inform a Borrower:


(A)    OF THE CIRCUMSTANCES OF ANY DISCLOSURE OF CONFIDENTIAL INFORMATION MADE
PURSUANT TO PARAGRAPHS (B)(V) AND (B)(VI) OF CLAUSE 41.2  (DISCLOSURE OF
CONFIDENTIAL INFORMATION) EXCEPT WHERE SUCH DISCLOSURE IS MADE TO ANY OF THE
PERSONS REFERRED TO IN THAT PARAGRAPH DURING THE ORDINARY COURSE OF ITS
SUPERVISORY OR REGULATORY FUNCTION; AND


(B)    UPON BECOMING AWARE THAT CONFIDENTIAL INFORMATION HAS BEEN DISCLOSED IN
BREACH OF THIS CLAUSE 41 (CONFIDENTIALITY).


41.7    CONTINUING OBLIGATIONS

The obligations in this Clause 41 (Confidentiality) are continuing and, in
particular, shall survive and remain binding on each Finance Party for a period
of twelve months from the earlier of:

 

 




181  

--------------------------------------------------------------------------------

      


(A)    THE DATE ON WHICH ALL AMOUNTS PAYABLE BY THE OBLIGORS UNDER OR IN
CONNECTION WITH THIS AGREEMENT HAVE BEEN PAID IN FULL AND ALL COMMITMENTS HAVE
BEEN CANCELLED OR OTHERWISE CEASE TO BE AVAILABLE; AND


(B)    THE DATE ON WHICH SUCH FINANCE PARTY OTHERWISE CEASES TO BE A FINANCE
PARTY.


42.    PPSA PROVISIONS

Where any Finance Party has a security interest (as defined in the PPSA) under
any Finance Document, to the extent the law permits:


(A)    FOR THE PURPOSES OF SECTIONS 115(1) AND 115(7) OF THE PPSA:

(I)    EACH FINANCE PARTY WITH THE BENEFIT OF THE SECURITY INTEREST NEED NOT
COMPLY WITH SECTIONS 95, 118, 121(4), 125,130, 132(3)(D) OR 132(4) OF THE PPSA;
AND

(II)    SECTIONS 142 AND 143 OF THE PPSA ARE EXCLUDED;


(B)    FOR THE PURPOSES OF SECTION 115(7) OF THE PPSA, EACH FINANCE PARTY WITH
THE BENEFIT OF THE SECURITY INTEREST NEED NOT COMPLY WITH SECTIONS 132 AND
137(3);


(C)    EACH PARTY WAIVES ITS RIGHT TO RECEIVE FROM ANY FINANCE PARTY ANY NOTICE
REQUIRED UNDER THE PPSA (INCLUDING A NOTICE OF A VERIFICATION STATEMENT);


(D)    IF A FINANCE PARTY WITH THE BENEFIT OF A SECURITY INTEREST EXERCISES A
RIGHT, POWER OR REMEDY IN CONNECTION WITH IT, THAT EXERCISE IS TAKEN NOT TO BE
AN EXERCISE OF A RIGHT, POWER OR REMEDY UNDER THE PPSA UNLESS THE FINANCE PARTY
STATES OTHERWISE AT THE TIME OF EXERCISE.  HOWEVER, THIS CLAUSE 42 DOES NOT
APPLY TO A RIGHT, POWER OR REMEDY WHICH CAN ONLY BE EXERCISED UNDER THE PPSA;
AND


(E)    IF THE PPSA IS AMENDED TO PERMIT THE PARTIES TO AGREE NOT TO COMPLY WITH
OR TO EXCLUDE OTHER PROVISIONS OF THE PPSA, THE AGENT MAY NOTIFY A BORROWER AND
THE FINANCE PARTIES THAT ANY OF THESE PROVISIONS IS EXCLUDED, OR THAT THE
FINANCE PARTIES NEED NOT COMPLY WITH ANY OF THESE PROVISIONS.

This does not affect any rights a person has or would have other than by reason
of the PPSA and applies despite any other Clause in any Finance Document.


43.    CONFIDENTIALITY OF FUNDING RATES AND REFERENCE BANK QUOTATIONS


43.1    CONFIDENTIALITY AND DISCLOSURE


(A)    THE AGENT AND EACH OBLIGOR AGREE TO KEEP EACH FUNDING RATE (AND, IN THE
CASE OF THE AGENT, EACH REFERENCE BANK QUOTATION) CONFIDENTIAL AND NOT TO
DISCLOSE IT TO ANYONE, SAVE TO THE EXTENT PERMITTED BY PARAGRAPHS (B), (C) AND
(D) BELOW.


(B)    THE AGENT MAY DISCLOSE:

(I)    ANY FUNDING RATE (BUT NOT, FOR THE AVOIDANCE OF DOUBT, ANY REFERENCE BANK
QUOTATION) TO THE RELEVANT BORROWER PURSUANT TO CLAUSE 10.4  (NOTIFICATION OF
RATES OF INTEREST); AND

 

 



182  

--------------------------------------------------------------------------------

      

(II)    ANY FUNDING RATE OR ANY REFERENCE BANK QUOTATION TO ANY PERSON APPOINTED
BY IT TO PROVIDE ADMINISTRATION SERVICES IN RESPECT OF ONE OR MORE OF THE
FINANCE DOCUMENTS TO THE EXTENT NECESSARY TO ENABLE SUCH SERVICE PROVIDER TO
PROVIDE THOSE SERVICES IF THE SERVICE PROVIDER TO WHOM THAT INFORMATION IS TO BE
GIVEN HAS ENTERED INTO A CONFIDENTIALITY AGREEMENT SUBSTANTIALLY IN THE FORM OF
THE LMA MASTER CONFIDENTIALITY UNDERTAKING FOR USE WITH
ADMINISTRATION/SETTLEMENT SERVICE PROVIDERS OR SUCH OTHER FORM OF
CONFIDENTIALITY UNDERTAKING AGREED BETWEEN THE AGENT AND THE RELEVANT LENDER OR
REFERENCE BANK, AS THE CASE MAY BE.


(C)    THE AGENT MAY DISCLOSE ANY FUNDING RATE OR ANY REFERENCE BANK QUOTATION,
AND EACH OBLIGOR MAY DISCLOSE ANY FUNDING RATE, TO:

(I)    ANY OF ITS AFFILIATES AND ANY OF ITS OR THEIR OFFICERS, DIRECTORS,
EMPLOYEES, PROFESSIONAL ADVISERS, AUDITORS, PARTNERS AND REPRESENTATIVES IF ANY
PERSON TO WHOM THAT FUNDING RATE OR REFERENCE BANK QUOTATION IS TO BE GIVEN
PURSUANT TO THIS PARAGRAPH (I) IS INFORMED IN WRITING OF ITS CONFIDENTIAL NATURE
AND THAT IT MAY BE PRICE-SENSITIVE INFORMATION EXCEPT THAT THERE SHALL BE NO
SUCH REQUIREMENT TO SO INFORM IF THE RECIPIENT IS SUBJECT TO PROFESSIONAL
OBLIGATIONS TO MAINTAIN THE CONFIDENTIALITY OF THAT FUNDING RATE OR REFERENCE
BANK QUOTATION OR IS OTHERWISE BOUND BY REQUIREMENTS OF CONFIDENTIALITY IN
RELATION TO IT;

(II)    ANY PERSON TO WHOM INFORMATION IS REQUIRED OR REQUESTED TO BE DISCLOSED
BY ANY COURT OF COMPETENT JURISDICTION OR ANY GOVERNMENTAL, BANKING, TAXATION OR
OTHER REGULATORY AUTHORITY OR SIMILAR BODY, THE RULES OF ANY RELEVANT STOCK
EXCHANGE OR PURSUANT TO ANY APPLICABLE LAW OR REGULATION IF THE PERSON TO WHOM
THAT FUNDING RATE OR REFERENCE BANK QUOTATION IS TO BE GIVEN IS INFORMED IN
WRITING OF ITS CONFIDENTIAL NATURE AND THAT IT MAY BE PRICE-SENSITIVE
INFORMATION EXCEPT THAT THERE SHALL BE NO REQUIREMENT TO SO INFORM IF, IN THE
OPINION OF THE AGENT OR THE RELEVANT OBLIGOR, AS THE CASE MAY BE, IT IS NOT
PRACTICABLE TO DO SO IN THE CIRCUMSTANCES;

(III)    ANY PERSON TO WHOM INFORMATION IS REQUIRED TO BE DISCLOSED IN
CONNECTION WITH, AND FOR THE PURPOSES OF, ANY LITIGATION, ARBITRATION,
ADMINISTRATIVE OR OTHER INVESTIGATIONS, PROCEEDINGS OR DISPUTES IF THE PERSON TO
WHOM THAT FUNDING RATE OR REFERENCE BANK QUOTATION IS TO BE GIVEN IS INFORMED IN
WRITING OF ITS CONFIDENTIAL NATURE AND THAT IT MAY BE PRICE-SENSITIVE
INFORMATION EXCEPT THAT THERE SHALL BE NO REQUIREMENT TO SO INFORM IF, IN THE
OPINION OF THE AGENT OR THE RELEVANT OBLIGOR, AS THE CASE MAY BE, IT IS NOT
PRACTICABLE TO DO SO IN THE CIRCUMSTANCES; AND

(IV)    ANY PERSON WITH THE CONSENT OF THE RELEVANT LENDER OR REFERENCE BANK, AS
THE CASE MAY BE.


(D)    THE AGENT'S OBLIGATIONS IN THIS CLAUSE 43 (CONFIDENTIALITY OF FUNDING
RATES AND REFERENCE BANK QUOTATIONS) RELATING TO REFERENCE BANK QUOTATIONS ARE
WITHOUT PREJUDICE TO ITS OBLIGATIONS TO MAKE NOTIFICATIONS UNDER CLAUSE 10.4 
(NOTIFICATION OF RATES OF INTEREST) PROVIDED THAT (OTHER THAN PURSUANT TO
PARAGRAPH (B)(I) ABOVE) THE

 

 


 

183  

--------------------------------------------------------------------------------

      


AGENT SHALL NOT INCLUDE THE DETAILS OF ANY INDIVIDUAL REFERENCE BANK QUOTATION
AS PART OF ANY SUCH NOTIFICATION.


43.2    RELATED OBLIGATIONS


(A)    THE AGENT AND EACH OBLIGOR ACKNOWLEDGE THAT EACH FUNDING RATE (AND, IN
THE CASE OF THE AGENT, EACH REFERENCE BANK QUOTATION) IS OR MAY BE
PRICE-SENSITIVE INFORMATION AND THAT ITS USE MAY BE REGULATED OR PROHIBITED BY
APPLICABLE LEGISLATION INCLUDING SECURITIES LAW RELATING TO INSIDER DEALING AND
MARKET ABUSE AND THE AGENT AND EACH OBLIGOR UNDERTAKE NOT TO USE ANY FUNDING
RATE OR, IN THE CASE OF THE AGENT, ANY REFERENCE BANK QUOTATION FOR ANY UNLAWFUL
PURPOSE.


(B)    THE AGENT AND EACH OBLIGOR AGREE (TO THE EXTENT PERMITTED BY LAW AND
REGULATION) TO INFORM THE RELEVANT LENDER OR REFERENCE BANK, AS THE CASE MAY BE:

(I)    OF THE CIRCUMSTANCES OF ANY DISCLOSURE MADE PURSUANT TO CLAUSE
43.1(C)(II)  (CONFIDENTIALITY AND DISCLOSURE) ABOVE EXCEPT WHERE SUCH DISCLOSURE
IS MADE TO ANY OF THE PERSONS REFERRED TO IN THAT PARAGRAPH DURING THE ORDINARY
COURSE OF ITS SUPERVISORY OR REGULATORY FUNCTION; AND

(II)    UPON BECOMING AWARE THAT ANY INFORMATION HAS BEEN DISCLOSED IN BREACH OF
THIS CLAUSE 43 (CONFIDENTIALITY OF FUNDING RATES AND REFERENCE BANK QUOTATIONS).


43.3    NO EVENT OF DEFAULT

No Event of Default will occur under Clause 24.17 (Events of Default) by reason
only of an Obligor's failure to comply with this Clause 43 (Confidentiality of
Funding Rates and Reference Bank Quotations).


44.    COUNTERPARTS

Each Finance Document may be executed in any number of counterparts, and this
has the same effect as if the signatures on the counterparts were on a single
copy of the Finance Document.


45.    INDEMNITIES AND REIMBURSEMENT

All indemnities and reimbursement obligations (and any other payment obligations
of any Obligor) in each Finance Document are continuing and survive termination
of the Finance Document, repayment of the Utilisations and cancellation or
expiry of the Commitments.


46.    ACKNOWLEDGEMENT

Except as expressly set out in the Finance Documents none of the Asia Pacific
Loan Market Association, the Finance Parties or any of their advisers have given
any representation or warranty or other assurance to any Obligor in relation to
the Finance Documents and the transactions they contemplate, including as to tax
or other effects.  The Obligors have not relied on any of them or on any conduct
(including any recommendation) by any of them.  The Obligors have obtained their
own tax and legal advice.

The Code of Banking Practice does not apply to the Finance Documents and the
transactions under them.

 

 

184  

--------------------------------------------------------------------------------

      

SECTION 12

GOVERNING LAW AND ENFORCEMENT


47.    GOVERNING LAW

This Agreement is governed by Queensland law.


48.    ENFORCEMENT


48.1    JURISDICTION


(A)    THE COURTS HAVING JURISDICTION IN QUEENSLAND HAVE EXCLUSIVE JURISDICTION
TO SETTLE ANY DISPUTE ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT
(INCLUDING A DISPUTE RELATING TO THE EXISTENCE, VALIDITY OR TERMINATION OF THIS
AGREEMENT (A "DISPUTE"). 


(B)    THE PARTIES AGREE THAT THOSE COURTS ARE THE MOST APPROPRIATE AND
CONVENIENT COURTS TO SETTLE DISPUTES AND ACCORDINGLY NO PARTY WILL ARGUE TO THE
CONTRARY.


(C)    NOTWITHSTANDING PARAGRAPH (A) ABOVE, NO FINANCE PARTY OR BENEFICIARY
SHALL BE PREVENTED FROM TAKING PROCEEDINGS RELATING TO A DISPUTE IN ANY OTHER
COURTS WITH JURISDICTION.  TO THE EXTENT ALLOWED BY LAW, THE FINANCE PARTIES AND
THE BENEFICIARIES MAY TAKE CONCURRENT PROCEEDINGS IN ANY NUMBER OF
JURISDICTIONS.


48.2    SERVICE OF PROCESS

Without prejudice to any other mode of service allowed under any relevant law,
each Obligor (other than an Obligor incorporated in Australia):


(A)    IRREVOCABLY APPOINTS THE ORIGINAL BORROWER AS ITS AGENT FOR SERVICE OF
PROCESS IN RELATION TO ANY PROCEEDINGS IN CONNECTION WITH ANY FINANCE DOCUMENT;
AND


(B)    AGREES THAT FAILURE BY A PROCESS AGENT TO NOTIFY THE RELEVANT OBLIGOR OF
THE PROCESS WILL NOT INVALIDATE THE PROCEEDINGS CONCERNED.


48.3    CERTAIN ERISA MATTERS


(A)    EACH LENDER (X) REPRESENTS AND WARRANTS, AS OF THE DATE SUCH PERSON
BECAME A LENDER PARTY HERETO, TO, AND (Y) COVENANTS, FROM THE DATE SUCH PERSON
BECAME A LENDER PARTY HERETO TO THE DATE SUCH PERSON CEASES BEING A LENDER PARTY
HERETO, FOR THE BENEFIT OF THE AGENT AND NOT, FOR THE AVOIDANCE OF DOUBT, TO OR
FOR THE BENEFIT OF THE BORROWER OR ANY OTHER OBLIGOR, THAT AT LEAST ONE OF THE
FOLLOWING IS AND WILL BE TRUE:

(I)    SUCH LENDER IS NOT USING “PLAN ASSETS” (WITHIN THE MEANING OF SECTION
3(42) OF ERISA OR OTHERWISE) OF ONE OR MORE BENEFIT PLANS WITH RESPECT TO SUCH
LENDER’S ENTRANCE INTO, PARTICIPATION IN, ADMINISTRATION OF AND PERFORMANCE OF
THE LOANS, THE  LETTERS OF CREDIT, THE COMMITMENTS OR THIS AGREEMENT,

(II)    THE TRANSACTION EXEMPTION SET FORTH IN ONE OR MORE PTES, SUCH AS PTE
84-14 (A CLASS EXEMPTION FOR CERTAIN TRANSACTIONS DETERMINED BY INDEPENDENT
QUALIFIED PROFESSIONAL ASSET MANAGERS), PTE 95-60 (A CLASS EXEMPTION FOR CERTAIN
TRANSACTIONS INVOLVING INSURANCE COMPANY GENERAL ACCOUNTS), PTE 90-1 (A CLASS
EXEMPTION FOR CERTAIN TRANSACTIONS INVOLVING INSURANCE COMPANY POOLED SEPARATE
ACCOUNTS), PTE 91-38 (A CLASS EXEMPTION FOR CERTAIN TRANSACTIONS INVOLVING BANK

 

185  

--------------------------------------------------------------------------------

      

COLLECTIVE INVESTMENT FUNDS) OR PTE 96-23 (A CLASS EXEMPTION FOR CERTAIN
TRANSACTIONS DETERMINED BY IN-HOUSE ASSET MANAGERS), IS APPLICABLE WITH RESPECT
TO SUCH LENDER’S ENTRANCE INTO, PARTICIPATION IN, ADMINISTRATION OF AND
PERFORMANCE OF THE LOANS, THE LETTERS OF CREDIT, THE COMMITMENTS AND THIS
AGREEMENT,

(III)    (A) SUCH LENDER IS AN INVESTMENT FUND MANAGED BY A “QUALIFIED
PROFESSIONAL ASSET MANAGER” (WITHIN THE MEANING OF PART VI OF PTE 84-14), (B)
SUCH QUALIFIED PROFESSIONAL ASSET MANAGER MADE THE INVESTMENT DECISION ON BEHALF
OF SUCH LENDER TO ENTER INTO, PARTICIPATE IN, ADMINISTER AND PERFORM THE LOANS,
THE LETTERS OF CREDIT, THE COMMITMENTS AND THIS AGREEMENT, (C) THE ENTRANCE
INTO, PARTICIPATION IN, ADMINISTRATION OF AND PERFORMANCE OF THE LOANS, THE
LETTERS OF CREDIT, THE COMMITMENTS AND THIS AGREEMENT SATISFIES THE REQUIREMENTS
OF SUB-SECTIONS (B) THROUGH (G) OF PART I OF PTE 84-14 AND (D) TO THE BEST
KNOWLEDGE OF SUCH LENDER, THE REQUIREMENTS OF SUBSECTION (A) OF PART I OF PTE
84-14 ARE SATISFIED WITH RESPECT TO SUCH LENDER’S ENTRANCE INTO, PARTICIPATION
IN, ADMINISTRATION OF AND PERFORMANCE OF THE LOANS, THE LETTERS OF CREDIT, THE
COMMITMENTS AND THIS AGREEMENT, OR

(IV)    SUCH OTHER REPRESENTATION, WARRANTY AND COVENANT AS MAY BE AGREED IN
WRITING BETWEEN THE AGENT, IN ITS SOLE DISCRETION, AND SUCH LENDER.


(B)    IN ADDITION, UNLESS EITHER (1) SUB-CLAUSE (I) IN THE IMMEDIATELY
PRECEDING CLAUSE (A) IS TRUE WITH RESPECT TO A LENDER OR (2) A LENDER HAS
PROVIDED ANOTHER REPRESENTATION, WARRANTY AND COVENANT IN ACCORDANCE WITH
SUB-CLAUSE (IV) IN THE IMMEDIATELY PRECEDING CLAUSE (A), SUCH LENDER FURTHER (X)
REPRESENTS AND WARRANTS, AS OF THE DATE SUCH PERSON BECAME A LENDER PARTY
HERETO, TO, AND (Y) COVENANTS, FROM THE DATE SUCH PERSON BECAME A LENDER PARTY
HERETO TO THE DATE SUCH PERSON CEASES BEING A LENDER PARTY HERETO, FOR THE
BENEFIT OF, THE AGENT AND NOT, FOR THE AVOIDANCE OF DOUBT, TO OR FOR THE BENEFIT
OF THE BORROWER OR ANY OTHER OBLIGOR, THAT THE AGENT IS NOT A FIDUCIARY WITH
RESPECT TO THE ASSETS OF SUCH LENDER INVOLVED IN SUCH LENDER’S ENTRANCE INTO,
PARTICIPATION IN, ADMINISTRATION OF AND PERFORMANCE OF THE LOANS, THE LETTERS OF
CREDIT, THE COMMITMENTS AND THIS AGREEMENT (INCLUDING IN CONNECTION WITH THE
RESERVATION OR EXERCISE OF ANY RIGHTS BY THE AGENT UNDER THIS AGREEMENT, ANY
FINANCE DOCUMENT OR ANY DOCUMENTS RELATED HERETO OR THERETO).

This Agreement has been entered into on the date stated at the beginning of this
Agreement.

 

 

186  

--------------------------------------------------------------------------------

      

Schedule 1

The Original Parties

[***]

 

 

 

187  

--------------------------------------------------------------------------------

      

Schedule 2

Conditions PrecedenT

[***]

 

 

191

      

--------------------------------------------------------------------------------

      

Schedule 3

Requests

[***]

 

 

202  

      

--------------------------------------------------------------------------------

      

Schedule 4

Form of Transfer Certificate

[***]

 

 

206  

      

--------------------------------------------------------------------------------

      

Schedule 5

Form of Accession Letter

[***]

 

 

 

214  

      

--------------------------------------------------------------------------------

      

Schedule 6

Form of Resignation Letter

[***]

 

 

 

215  

      

--------------------------------------------------------------------------------

      

Schedule 7

Form of Compliance Certificate

[***]

 

 

 

216  

      

--------------------------------------------------------------------------------

      

Schedule 8

Form of Confidentiality Undertaking

[***]

 

 

 

217  

      

--------------------------------------------------------------------------------

      

Schedule 9

Timetables 

 

[***]

 

 

 

 

 

 

 

222

      

--------------------------------------------------------------------------------

      

Schedule 9A
Screen Rate Contingency Periods

[***]

 

 

 

223

      

--------------------------------------------------------------------------------

      

 

Schedule 10
Real Property

 

[***]

 

 

 

224

      

--------------------------------------------------------------------------------

      

Schedule 11

Restructure - Steps Paper

 

[***]

 

 

 

 

 

 

 

      

--------------------------------------------------------------------------------

      

EXECUTION PAGES

[Intentionally Blank]

 

      

--------------------------------------------------------------------------------